Exhibit 10.1

CUSIP NO. 00769QAE3

EXECUTION VERSION

$550,000,000 REVOLVING CREDIT FACILITY

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

by and among

ADVANCED DRAINAGE SYSTEMS, INC.

THE GUARANTORS AND THE LENDERS PARTY HERETO

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

PNC CAPITAL MARKETS LLC,

CITIZENS BANK, N.A.

AND FIFTH THIRD BANK,

as Joint Bookrunners

PNC CAPITAL MARKETS LLC,

CITIZENS BANK, N.A.

AND FIFTH THIRD BANK,

as Joint Lead Arrangers

CITIZENS BANK, N.A. AND FIFTH THIRD BANK

as Co-Syndication Agents

and

BANK OF AMERICA, N.A., JPMORGAN CHASE BANK, N.A. AND

BMO HARRIS BANK N.A.

as Documentation Agents

Dated as of June 22, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1. CERTAIN DEFINITIONS

     1  

1.1 Certain Definitions

     1  

1.2 Construction

     33  

1.3 Accounting Principles

     34  

1.4 Currency Calculations

     34  

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

     34  

2.1 Revolving Credit Commitments

     34  

2.1.1 Revolving Credit Loans

     34  

2.1.2 Swing Loan Commitment

     35  

2.1.3 Termination or Reduction of Revolving Credit Commitment

     35  

2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans

     35  

2.3 Commitment Fees

     35  

2.4 Intentionally Omitted

     36  

2.5 Revolving Credit Loan Requests; Swing Loan Requests

     37  

2.5.1 Revolving Credit Loan Requests

     37  

2.5.2 Swing Loan Requests

     37  

2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans

     38  

2.6.1 Making Revolving Credit Loans

     38  

2.6.2 Presumptions by the Administrative Agent

     38  

2.6.3 Making Swing Loans

     38  

2.6.4 Repayment of Revolving Credit Loans

     39  

2.6.5 Borrowings to Repay Swing Loans

     39  

2.7 Notes

     39  

2.8 Use of Proceeds

     39  

2.9 Letter of Credit Subfacility

     39  

2.9.1 Issuance of Letters of Credit

     39  

2.9.2 Letter of Credit Fees

     41  

2.9.3 Disbursements, Reimbursement

     41  

2.9.4 Repayment of Participation Advances

     42  

2.9.5 Documentation

     43  

2.9.6 Determinations to Honor Drawing Requests

     43  

2.9.7 Nature of Participation and Reimbursement Obligations

     43  

2.9.8 Indemnity

     45  

2.9.9 Liability for Acts and Omissions

     45  

2.9.10 Issuing Lender Reporting Requirements

     46  

2.10 Increase in Commitments and Added Term Loans

     46  

2.11 Defaulting Lenders

     49  

2.12 Utilization of Commitments in Optional Currencies

     50  

3. [RESERVED]

     52  

 

 

- i -



--------------------------------------------------------------------------------

4. INTEREST RATES

     52  

4.1 Interest Rate Options

     52  

4.1.1 Revolving Credit Interest Rate Options; Swing Loan Interest Rate

     52  

4.1.2 [Reserved]

     52  

4.1.3 Rate Quotations

     52  

4.2 Interest Periods

     52  

4.2.1 Amount of Borrowing Tranche

     53  

4.2.2 Renewals

     53  

4.2.3 No Conversion of Optional Currency Loans

     53  

4.3 Interest After Default

     53  

4.3.1 Letter of Credit Fees, Interest Rate

     53  

4.3.2 Other Obligations

     53  

4.3.3 Acknowledgement.

     53  

4.4 Rates Unascertainable; Illegality; Increased Costs; Deposits Not Available;
Optional Currency Not Available

     53  

4.4.1 Unascertainable

     53  

4.4.2 Illegality; Increased Costs

     54  

4.4.3 Optional Currency Not Available.

     54  

4.4.4 Administrative Agent’s and Lender’s Rights

     54  

4.5 Selection of Interest Rate Options

     55  

5. PAYMENTS

     55  

5.1 Payments

     55  

5.2 Pro Rata Treatment of Lenders

     56  

5.3 Sharing of Payments by Lenders

     56  

5.4 Presumptions by Administrative Agent

     57  

5.5 Interest Payment Dates

     57  

5.6 Voluntary Prepayments

     58  

5.6.1 Right to Prepay

     58  

5.6.2 Replacement of a Lender

     58  

5.6.3 Designation of a Different Lending Office

     59  

5.7 Payments Upon Currency Fluctuations

     59  

5.8 Increased Costs

     60  

5.8.1 Increased Costs Generally

     60  

5.8.2 Capital Requirements

     60  

5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans

     61  

5.8.4 Delay in Requests

     61  

5.8.5 Additional Reserve Requirements.

     61  

5.9 Taxes

     62  

5.9.1 Issuing Lender

     62  

5.9.2 Payments Free of Taxes

     62  

5.9.3 Payment of Other Taxes by the Loan Parties

     62  

5.9.4 Indemnification by the Loan Parties

     62  

5.9.5 Indemnification by the Lenders

     62  

5.9.6 Evidence of Payments

     63  

 

- ii -



--------------------------------------------------------------------------------

5.9.7 Status of Lenders

     63  

5.9.8 Treatment of Certain Refunds

     65  

5.9.9 Survival

     65  

5.10 Indemnity

     65  

5.11 Settlement Date Procedures

     66  

5.12 Currency Conversion Procedures for Judgments

     67  

5.13 Indemnity in Certain Events

     67  

6. REPRESENTATIONS AND WARRANTIES

     67  

6.1 Representations and Warranties

     67  

6.1.1 Organization and Qualification; Power and Authority; Compliance With Laws;
Event of Default

     67  

6.1.2 Subsidiaries; Investment Companies

     68  

6.1.3 Validity and Binding Effect

     68  

6.1.4 No Conflict; Material Agreements; Consents

     68  

6.1.5 Litigation

     69  

6.1.6 Financial Statements

     69  

6.1.7 Margin Stock

     69  

6.1.8 Full Disclosure

     69  

6.1.9 Taxes

     70  

6.1.10 Patents, Trademarks, Copyrights, Licenses, Etc.

     70  

6.1.11 [Reserved]

     70  

6.1.12 Insurance

     70  

6.1.13 ERISA Compliance

     70  

6.1.14 Environmental Matters

     71  

6.1.15 Solvency

     71  

6.1.16 Anti-Terrorism Laws

     71  

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

     71  

7.1 First Loans and Letters of Credit

     71  

7.1.1 Deliveries

     71  

7.1.2 Payment of Fees

     73  

7.2 Each Loan or Letter of Credit

     73  

8. COVENANTS

     73  

8.1 Affirmative Covenants

     73  

8.1.1 Preservation of Existence, Etc.

     73  

8.1.2 Payment of Liabilities, Including Taxes, Etc.

     74  

8.1.3 Maintenance of Insurance

     74  

8.1.4 Maintenance of Properties

     74  

8.1.5 Visitation Rights

     74  

8.1.6 Keeping of Records and Books of Account

     74  

8.1.7 Compliance with Laws; Use of Proceeds

     75  

8.1.8 Further Assurances

     75  

8.1.9 Anti-Terrorism Laws; International Trade Law Compliance

     75  

8.1.10 Keepwell

     75  

8.1.11 Additional Guarantors

     76  

8.2 Negative Covenants

     76  

 

- iii -



--------------------------------------------------------------------------------

8.2.1 Indebtedness

     76  

8.2.2 Liens; Lien Covenants

     77  

8.2.3 Guaranties

     77  

8.2.4 Loans and Investments

     78  

8.2.5 Capital Distributions

     79  

8.2.6 Liquidations, Mergers, Consolidations, Acquisitions

     79  

8.2.7 Dispositions of Assets or Subsidiaries

     81  

8.2.8 Affiliate Transactions

     82  

8.2.9 Subsidiaries and Partnerships

     82  

8.2.10 Continuation of or Change in Business

     82  

8.2.11 Fiscal Year

     82  

8.2.12 Issuance of Stock

     82  

8.2.13 Changes in Organizational Documents

     83  

8.2.14 Minimum Interest Coverage Ratio

     83  

8.2.15 Maximum Leverage Ratio

     83  

8.2.16 Most Favored Lender

     83  

8.2.17 Limitation on Negative Pledges.

     84  

8.3 Reporting Requirements

     84  

8.3.1 Quarterly Financial Statements

     84  

8.3.2 Annual Financial Statements

     85  

8.3.3 Certificate of the Borrower

     85  

8.3.4 Notices

     85  

9. DEFAULT

     86  

9.1 Events of Default

     86  

9.1.1 Payments Under Loan Documents

     86  

9.1.2 Breach of Warranty

     86  

9.1.3 Anti-Terrorism Laws

     86  

9.1.4 Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws

     86  

9.1.5 Breach of Other Covenants

     87  

9.1.6 Defaults in Other Agreements or Indebtedness

     87  

9.1.7 Final Judgments or Orders

     87  

9.1.8 Loan Document Unenforceable

     87  

9.1.9 Events Relating to Pension Plans and Multiemployer Plans

     87  

9.1.10 Change of Control

     87  

9.1.11 Liquidity Event

     87  

9.1.12 Relief Proceedings

     88  

9.2 Consequences of Event of Default

     88  

9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings

     88  

9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings

     88  

9.2.3 Set-off

     88  

9.2.4 Enforcement of Rights and Remedies

     89  

9.2.5 Application of Proceeds

     89  

10. THE ADMINISTRATIVE AGENT

     90  

 

- iv -



--------------------------------------------------------------------------------

10.1 Appointment and Authority

     90  

10.2 Rights as a Lender

     90  

10.3 Exculpatory Provisions

     91  

10.4 Reliance by Administrative Agent

     92  

10.5 Delegation of Duties

     92  

10.6 Resignation of Administrative Agent

     92  

10.7 Non-Reliance on Administrative Agent and Other Lenders

     93  

10.8 No Other Duties, Etc.

     93  

10.9 Administrative Agent’s Fee

     93  

10.10 Authorization to Release Collateral and Guarantors

     94  

10.11 No Reliance on Administrative Agent’s Customer Identification Program

     94  

10.12 Right of Administrative Agent and Collateral Agent to Realize on
Collateral and Enforce Guaranties

     94  

10.13 Understandings and Authorizations with respect to the Intercreditor
Agreement

     94  

11. MISCELLANEOUS

     95  

11.1 Modifications, Amendments or Waivers

     95  

11.1.1 Increase of Commitment

     95  

11.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment

     95  

11.1.3 Release of Collateral or Guarantor

     95  

11.1.4 Change of Control

     95  

11.1.5 Miscellaneous

     96  

11.2 No Implied Waivers; Cumulative Remedies

     98  

11.3 Expenses; Indemnity; Damage Waiver

     98  

11.3.1 Costs and Expenses

     98  

11.3.2 Indemnification by the Borrower

     99  

11.3.3 Reimbursement by Lenders

     99  

11.3.4 Waiver of Consequential Damages, Etc.

     100  

11.3.5 Payments

     100  

11.4 Holidays

     100  

11.5 Notices; Effectiveness; Electronic Communication

     100  

11.5.1 Notices Generally

     100  

11.5.2 Electronic Communications

     101  

11.5.3 Change of Address, Etc.

     101  

11.6 Severability

     101  

11.7 Duration; Survival

     101  

11.8 Successors and Assigns

     102  

11.8.1 Successors and Assigns Generally

     102  

11.8.2 Assignments by Lenders

     102  

11.8.3 Register

     105  

11.8.4 Participations

     105  

11.8.5 Certain Pledges; Successors and Assigns Generally

     106  

11.9 Confidentiality

     106  

11.9.1 General

     106  

11.9.2 Sharing Information With Affiliates of the Lenders

     107  

 

- v -



--------------------------------------------------------------------------------

11.10 Counterparts; Integration; Effectiveness

     107  

11.10.1 Counterparts; Integration; Effectiveness

     107  

11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL

     107  

11.11.1 Governing Law

     107  

11.11.2 SUBMISSION TO JURISDICTION

     108  

11.11.3 WAIVER OF VENUE

     108  

11.11.4 SERVICE OF PROCESS

     108  

11.11.5 WAIVER OF JURY TRIAL

     108  

11.12 USA Patriot Act Notice

     109  

11.13 Joinder of Loan Party

     109  

11.14 Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     110  

11.15 Amendment and Restatement, No Novation

     110  

 

- vi -



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

 

SCHEDULE 1.1(A)

   -   

PRICING GRID

SCHEDULE 1.1(B)

   -   

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(P)

   -   

PERMITTED LIENS

SCHEDULE 2.9

   -   

EXISTING LETTERS OF CREDIT

SCHEDULE 6.1.1

   -   

QUALIFICATIONS TO DO BUSINESS

SCHEDULE 6.1.2

   -   

SUBSIDIARIES

SCHEDULE 7.1.1

   -   

OPINION OF COUNSEL

SCHEDULE 8.1.3

   -   

INSURANCE REQUIREMENTS RELATING TO COLLATERAL

SCHEDULE 8.2.1

   -   

PERMITTED INDEBTEDNESS

SCHEDULE 8.2.3

   -   

GUARANTIES

SCHEDULE 8.2.4

     

INVESTMENTS IN NON-LOAN PARTIES

EXHIBITS

 

EXHIBIT 1.1(A)    -    ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1G)(1)    -
   GUARANTOR JOINDER EXHIBIT 1.1(G)(2)    -    GUARANTY AGREEMENT EXHIBIT 1.1(I)
   -    INTERCOMPANY SUBORDINATION AGREEMENT EXHIBIT 1.1(N)(1)    -    REVOLVING
CREDIT NOTE EXHIBIT 1.1(N)(2)    -    SWING LOAN NOTE EXHIBIT 1.1(P)    -   
PLEDGE AGREEMENT EXHIBIT 1.1(S)    -    SECURITY AGREEMENT EXHIBIT 2.5.1    -   
LOAN REQUEST EXHIBIT 2.5.2    -    SWING LOAN REQUEST EXHIBIT 2.10(ii)(E)    -
   NEW LENDER JOINDER EXHIBIT 5.9.7(A)    -    U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes) EXHIBIT 5.9.7(B)    -    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(C)    -    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(D)    -    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders
That Are Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 8.3.3    -
   COMPLIANCE CERTIFICATE

 

 

- vii -



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, the
“Agreement”) is dated as of June 22, 2017 and is made by and among ADVANCED
DRAINAGE SYSTEMS, INC., a Delaware corporation (the “Borrower”), each of the
GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined), PNC
BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders under this Agreement (hereinafter referred to in such capacity, as well
as its successors and assigns, as the “Administrative Agent”), PNC CAPITAL
MARKETS LLC, CITIZENS BANK, N.A. and FIFTH THIRD BANK, as Joint Bookrunners
(hereinafter collectively referred to in such capacity as the “Joint
Bookrunners”), PNC CAPITAL MARKETS LLC, CITIZENS BANK, N.A. and FIFTH THIRD
BANK, as Joint Lead Arrangers (hereinafter collectively referred to in such
capacity as the “Joint Lead Arrangers”) and CITIZENS BANK, N.A. and FIFTH THIRD
BANK, as Co-Syndication Agents (hereinafter collectively referred to in such
capacity as the “Co-Syndication Agents”) and BANK OF AMERICA, N.A., JPMORGAN
CHASE BANK, N.A. and BMO HARRIS BANK N.A., as Documentation Agents (hereinafter
referred to in such capacity as the “Documentation Agents”).

The Borrower, the Lenders and PNC Bank, National Association, as Administrative
Agent, are parties to that certain Amended and Restated Credit Agreement dated
as of June 12, 2013, as amended (the “Existing Credit Agreement”), pursuant to
which the lenders thereunder have made available to the Borrower (i) a revolving
credit facility in an aggregate principal amount not to exceed $325,000,000 and
(ii) a $100,000,000 term loan facility.

The Borrower has requested the Lenders to provide a revolving credit facility to
the Borrower in an aggregate principal amount not to exceed $550,000,000,
subject to increase and/or the incurrence of a term facility upon the request of
the Borrower on the terms and conditions set forth herein. In connection with
such request, the Borrower, the Administrative Agent and the Lenders desire to
amend and restate the Existing Credit Agreement. In consideration of their
mutual covenants and agreements hereinafter set forth and intending to be
legally bound hereby, the parties hereto covenant and agree as follows:

1. CERTAIN DEFINITIONS

1.1 Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

Added Term Loans shall have the meaning assigned to that term in Section 2.10
[Increase in Commitments and Added Term Loans].

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.

Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].



--------------------------------------------------------------------------------

Administrative Agent’s Letter shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

ADS Mexicana Credit Agreement shall mean that certain Second Amended and
Restated Credit Agreement dated as of June 12, 2013, as amended, by and among
ADS Mexicana, S.A. de C.V., as borrower, the lenders party thereto, and PNC, as
administrative agent.

ADS Mexicana Credit Facility shall mean that certain revolving credit facility
made available to ADS Mexicana, S.A. de C.V. pursuant to the ADS Mexicana Credit
Agreement.

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering, bribery, and
any regulation, order or directive promulgated, issued or enforced pursuant to
such Laws, all as amended, supplemented or replaced from time to time.

Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Commitment Fee.”

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Letter of Credit Fee.”

Applicable Margin shall mean, as applicable:

(A) the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans under the Base Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit Base Rate Spread”, or

(B) the percentage spread to be added to the Euro-Rate applicable to Revolving
Credit Loans under the Euro-Rate Option based on the Leverage Ratio then in
effect according to the pricing grid on Schedule 1.1(A) below the heading
“Revolving Credit Euro-Rate Spread”.

 

- 2 -



--------------------------------------------------------------------------------

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Executive Vice President, Chief Financial Officer,
Treasurer, Assistant Treasurer or General Manager of such Loan Party or such
other individuals, designated by written notice to the Administrative Agent from
the Borrower, authorized to execute notices, reports and other documents on
behalf of the Loan Parties required hereunder. The Borrower may amend such list
of individuals from time to time by giving written notice of such amendment to
the Administrative Agent.

Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation means, with respect to any EEA Member County implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Overnight Bank Funding Rate, plus fifty basis
points (0.50%), and ii) the Prime Rate, and iii) the Daily LIBOR Rate, plus 100
basis points (1.0%). Any change in the Base Rate (or any component thereof)
shall take effect at the opening of business on the day such change occurs.

Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Option].

Borrower shall have the meaning specified in the introductory paragraph.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which are in Dollars or in the
same Optional Currency advanced under the same Loan Request by the Borrower and
which have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

 

- 3 -



--------------------------------------------------------------------------------

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the Euro-Rate Option applies, such day must also be a day
on which dealings are carried on in the Relevant Interbank Market.

Capital Distribution shall mean a payment made, liability incurred or other
consideration given for the purchase, acquisition, redemption or retirement of
any Capital Stock of the Borrower or any Subsidiary or as a dividend, return of
capital or other distribution (other than any stock dividend, stock split or
other equity distribution payable only in Capital Stock of the Borrower or such
Subsidiary) in respect of the Borrower’s or any Subsidiary’s Capital Stock.

Capital Stock shall mean any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

Cash Equivalents shall mean, at any time, any of the following investments which
are not subject to a Lien in favor of any Person other than the Collateral
Agent: (i) Indebtedness with a maturity of one year or less issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof), (ii) certificates of deposit or
acceptances with a maturity of one year or less of any financial institution
that is a member of the Federal Reserve System having combined capital and
surplus and undivided profits of not less than $500,000,000, (iii) commercial
paper with a maturity of 270 days or less issued by a corporation (except an
Affiliate of the Borrower) organized under the laws of any state of the United
States or the District of Columbia and rated at least A-1 by Standard & Poor’s
or at least P-1 by Moody’s Investors Services, Inc., (iv) repurchase agreements
with institutions described in clause (ii) with respect to investments described
in clause (i), (v) money market mutual funds or cash management trusts rated in
the highest rating by Standard & Poor’s or Moody’s Investors Services, Inc. (and
not rated other than in the highest rating by Standard & Poor’s or Moody’s
Investors Services, Inc.) or investing solely in investments described in
clauses (i) through (iv) above and (vi) in the case of Foreign Subsidiaries,
Permitted Investments made locally of a type comparable to those described in
clause (i) through (v) of this definition.

CEA shall mean the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended from
time to time, and any successor statute.

CFC shall mean a Controlled Foreign Corporation as such term is defined in
Section 957 of the Code.

CFTC shall mean the Commodity Futures Trading Commission.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the

 

- 4 -



--------------------------------------------------------------------------------

force of Law) by any Official Body; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines, interpretations
or directives thereunder or issued in connection therewith (whether or not
having the force of Law) and (y) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of Law), in each case pursuant to Basel III,
shall in each case be deemed to be a Change in Law regardless of the date
enacted, adopted, issued, promulgated or implemented.

Change of Control shall mean any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), but excluding the ESOP, Management and their Permitted
Transferees)), shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than 30% of the Capital Stock of the Borrower.

CIP Regulations shall have the meaning specified in Section 10.11 [No Reliance
on Administrative Agent’s Customer Identification Program].

Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be June 22, 2017.

Co-Syndication Agent shall have the meaning specified in the preamble.

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

Collateral shall mean the collateral in which a Lien is granted to the
Collateral Agent under any of the (i) Security Agreement or (ii) Pledge
Agreement, which shall in any event not include: (v) equity interests in
Domestic Subsidiaries which are Foreign Holding Companies, (w) any assets not
located in the United States (other than assets which Liens against can be
perfected against by the filing of a UCC financing statement), (x) any assets
owned by a Foreign Subsidiary, and (y) any right, title and interest of any Loan
Parties or Subsidiaries of the Loan Parties in any fee or leasehold interest in
real property.

Collateral Agent shall mean PNC, as the collateral agent pursuant to the
Intercreditor Agreement and holding a security interests under the Collateral
Documents for the benefit of the Senior Secured Obligations.

Collateral Documents shall mean the Security Agreement and the Pledge Agreement.

Commitment shall mean as to any Lender its Revolving Credit Commitment and, in
the case of PNC, its Swing Loan Commitment, and Commitments shall mean the
aggregate of the Revolving Credit Commitments and Swing Loan Commitment of all
of the Lenders.

 

- 5 -



--------------------------------------------------------------------------------

Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].

Competitor shall mean any competitor of any Loan Party that is a company that
operates in the business of a Loan Party as described in Section 8.2.10
[Continuation of or Change in Business].

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrower].

Computation Date shall have the meaning specified in Section 2.12.1 [Periodic
Computations of Dollar Equivalent amounts of Revolving Credit Loans, Etc.].

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

Consolidated EBITDAE for any period of determination shall mean, without
duplication, (x) net income, plus, to the extent reducing net income, the sum,
of amounts for (a) consolidated interest expense, (b) charges for federal,
state, local and foreign income taxes, (c) total depreciation expense, (d) total
amortization expense, (e) costs and expenses incurred in connection with the
Transactions in an aggregate amount not to exceed $2,500,000, (f) non-cash
charges reducing net income for such period, (g) ESOP Compensation, (h) non-cash
compensation related to stock options and restricted stock, and (i) one time,
nonrecurring expenses related to the restatement of the Loan Parties’ financial
statements for the trailing four fiscal quarters, minus (y) the sum of
(a) non-recurring, one-time cash gains increasing net income, and (b) non-cash
gains increasing net income, in each case of the Borrower and its Subsidiaries
for such period determined and consolidated in accordance with GAAP.

For purposes of calculating Consolidated EBITDAE (a) with respect to a business
acquired by the Loan Parties or Subsidiaries thereof pursuant to a Permitted
Acquisition, Consolidated EBITDAE shall be calculated on a pro forma basis
(determined on a basis consistent with Article 11 or Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the United States of
America Securities and Exchange Commission), using historical numbers of any
business so acquired, in accordance with GAAP as if the Permitted Acquisition
had been consummated at the beginning of such period, and (b) with respect to a
business or assets liquidated, sold or disposed of by the Loan Parties or
Subsidiaries pursuant to Section 8.2.7 [Dispositions of Assets or Subsidiaries],
Consolidated EBITDAE shall be calculated on a pro forma basis (determined on the
basis stated above), using historical numbers of any business or assets so
liquidated, sold or disposed of, in accordance with GAAP as if such liquidation,
sale or disposition had been consummated at the beginning of such period.

Covered Entity shall mean (a) the Borrower, each of Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, “control” of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of voting or other equity
interests, contract or otherwise.

 

- 6 -



--------------------------------------------------------------------------------

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent as the Published Rate, as adjusted for any additional costs
pursuant to Section 5.8.5 [Additional Reserve Requirements]. Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as
the Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s or the Borrower’s receipt of such certification in
form and substance satisfactory to the Administrative Agent or the Borrower, as
the case may be, (d) has become the subject of a Bankruptcy Event, (e) has
failed at any time to comply with the provisions of Section 5.3 [Sharing of
Payments by Lenders] with respect to purchasing participations from the other
Lenders, whereby such Lender’s share of any payment received, whether by setoff
or otherwise, is in excess of its Ratable Share of such payments due and payable
to all of the Lenders, or (f) becomes subject to a Bail-In Action.

As used in this definition and in Section 2.11 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such

 

- 7 -



--------------------------------------------------------------------------------

ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Official Body or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

Disqualified Person shall mean, on any date, (a) any Person designated by the
Borrower as a “Disqualified Person” by written notice delivered to the
Administrative Agent on or prior to the date hereof and (b) any other Person
that is a Competitor of the Borrower or any of its Subsidiaries, which Person
has been designated by the Borrower as a “Disqualified Person” by written notice
to the Administrative Agent not less than 3 Business Days prior to such date;
provided that “Disqualified Persons” shall exclude any Person that the Borrower
has designated as no longer being a “Disqualified Person” by written notice
delivered to the Administrative Agent from time to time.

Documentation Agent shall have the meaning specified in the preamble.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.

Domestic Subsidiary shall mean a Subsidiary that is organized or formed under
the laws of the United States of America or any state thereof.

Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].

EEA Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

EEA Resolution Authority means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Effective Date means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

- 8 -



--------------------------------------------------------------------------------

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

Eligible Assignees shall mean any assignee to which a Lender desires to assign
or otherwise transfer any of its rights or obligations hereunder in accordance
with Section 11.8.2 other than a Disqualified Person.

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.

Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries; Investment Companies].

Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the “Reference Currency”) which is to be computed as
an equivalent amount of another currency (the “Equivalent Currency”), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent’s spot selling rate (based on the market rates then
prevailing and available to Administrative Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by
Administrative Agent on the second Business Day immediately preceding the event
for which such calculation is made.

Equivalent Currency shall have the meaning specified in the definition of
“Equivalent Amount”.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Event shall mean (a) with respect to a Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by Borrower or any member of the ERISA Group from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in

 

- 9 -



--------------------------------------------------------------------------------

Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by Borrower or any member of the ERISA Group from a Multiemployer
Plan, notification that a Multiemployer Plan is in reorganization, or occurrence
of an event described in Section 4041A(a) of ERISA that results in the
termination of a Multiemployer Plan; (d) the filing of a notice of intent to
terminate a Pension Plan, the treatment of a Pension Plan amendment as a
termination under Section 4041(e) of ERISA, or the commencement of proceedings
by the PBGC to terminate a Pension Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; or (f) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon Borrower or any member of the
ERISA Group.

ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Code or
Section 4001(b)(1) of ERISA.

ESOP shall mean the Advanced Drainage Systems, Inc. Employee Stock Ownership
Plan and the Advanced Drainage Systems, Inc. Employee Stock Ownership Trust.

ESOP Compensation shall mean the non-cash charge portion of the ESOP
compensation expense reflected in Borrower’s financial statements.

EU Bail-In Legislation Schedule means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

Euro shall refer to the lawful currency of the Participating Member States.

Euro-Rate shall mean the following:

(a) with respect to the U.S. Dollar Loans comprising any Borrowing Tranche to
which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Administrative Agent as the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which U.S. Dollar deposits are offered by leading banks in the
London interbank deposit market), rounded upwards, if necessary, to the nearest
1/100th of 1% per annum (with .005% being rounded up), or the rate which is
quoted by another source selected by the Administrative Agent as an authorized
information vendor for the purpose of displaying rates at which U.S. Dollar
deposits are offered by leading banks in the London interbank deposit market at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the Relevant Interbank Market offered
rate for U.S. Dollars for an amount comparable to such Borrowing Tranche and
having a borrowing date and a maturity comparable to such Interest Period. The
Administrative Agent shall give prompt notice to the Borrower of the Euro-Rate
as determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error;

 

- 10 -



--------------------------------------------------------------------------------

(b) with respect to Optional Currency Loans in Euros comprising any Borrowing
Tranche for any Interest Period, the interest rate per annum determined by the
Administrative Agent as the rate which appears on the Bloomberg Page BBAM1 (or
on such other substitute Bloomberg page that displays rates at which the
relevant Optional Currency is offered by leading banks in the London interbank
deposit market), rounded upwards, if necessary, to the nearest 1/100th of 1%
(with .005% being rounded up) per annum, or the rate which is quoted by another
source selected by the Administrative Agent as an authorized information vendor
for the purpose of displaying rates at which such applicable Optional Currency
is offered by leading banks in the London interbank deposit market at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the Relevant Interbank Market offered
rate for deposits in Euros for an amount comparable to the principal amount of
such Borrowing Tranche and having a borrowing date and a maturity comparable to
such Interest. The Administrative Agent shall give prompt notice to the Borrower
of the Euro-Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error;

(c) with respect to Optional Currency Loans denominated in Canadian Dollars
comprising any Borrowing Tranche, the interest rate per annum (the “CDOR Rate”)
as determined by the Administrative Agent, equal to the arithmetic average rate
applicable to Canadian Dollar bankers’ acceptances (C$BAs) for the applicable
Interest Period appearing on the Bloomberg page BTMM CA, rounded to the nearest
1/100th of 1% (with .005% being rounded up) per annum, at approximately 11:00
a.m. Eastern Time, two Business Days prior to the commencement of such Interest
Period, or if such day is not a Business Day, then on the immediately preceding
Business Day, provided that if such rate does not appear on the Bloomberg page
BTMM CA on such day the CDOR Rate on such day shall be the rate for such period
applicable to Canadian Dollar bankers’ acceptances quoted by a bank listed in
Schedule I of the Bank Act (Canada), as selected by the Administrative Agent, as
of 11:00 a.m. Eastern Time on such day or, if such day is not a Business Day,
then on the immediately preceding Business Day;

(d) with respect to Optional Currency Loans denominated in Mexican Pesos for any
Interest Period, the rate per annum equal to the Mexican Interbank Equilibrium
Interest Rate or the successor thereto as approved by the Administrative Agent
as published by Banco de México (or on any successor or substitute service
providing rate quotations comparable to those currently provided by such
service, as determined by the Administrative Agent from time to time) rounded to
the nearest 1/100th of 1% (with .005% being rounded up) per annum, at
approximately 12:30 p.m., Mexico City, Mexico time, two (2) Business Days prior
to the commencement of such Interest Period, as the rate for deposits in Mexican
Pesos with a maturity comparable to such Interest Period; or

(e) with respect to any Optional Currency Loans denominated in any other
Optional Currency, the rate per annum as designated with respect to such
Optional Currency at the time such additional Optional Currency is approved by
the Administrative Agent and Lenders pursuant to Section 2.12.2(iii) [European
Monetary Union; Requests for Additional Optional Currencies].

 

- 11 -



--------------------------------------------------------------------------------

(f) With respect to any Loans available at a Euro-Rate, if at any time, for any
reason, the source(s) for the Euro-Rate described above for the applicable
currency or currencies is no longer available, then the Administrative Agent may
determine a comparable replacement rate at such time (which determination shall
be conclusive absent manifest error).

(g) Notwithstanding the foregoing, if the Euro-Rate as determined under any
method above would be less than zero (0.00), such rate shall be deemed to be
zero (0.00) for purposes of this Agreement. The Euro-Rate for any Loans shall be
based upon the Euro-Rate for the currency in which such Loans are requested.

Euro-Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit Euro-Rate Option].

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and
(ii) the particular Person with respect to which such Swap Obligations
constitute Excluded Hedge Liabilities.

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision

 

- 12 -



--------------------------------------------------------------------------------

thereof) or (b) that are Other Connection Taxes, (ii) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (a) such Lender acquires such
interest in such Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.6.2 [Replacement of a Lender]) or
(b) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 5.9.7 [Status of Lenders], amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Recipient became a party hereto or to such Lender immediately before it changed
its lending office, (iii) Taxes attributable to such Lender’s failure to comply
with Section 5.9.7 [Status of Lenders], and (iv) any U.S. federal withholding
Taxes imposed under FATCA (except to the extent imposed due to the failure of
the Borrower to provide documentation or information to the IRS).

Existing Credit Agreement shall have the meaning set forth in the preamble.

Expiration Date shall mean June 22, 2022.

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%, with .005% being rounded up) announced by the NYFRB (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

Foreign Currency Hedge shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.

Foreign Currency Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Foreign Currency Hedge.

Foreign Holding Company shall mean any Person which has as its principal purpose
the holding of ownership interest in one or more CFCs and has no other material
assets or operations, and shall include, as of the Closing Date, ADS Worldwide,
Inc. and ADS International, Inc.

 

- 13 -



--------------------------------------------------------------------------------

Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States of America, each state thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

Foreign Subsidiary shall mean a Subsidiary that is not a Domestic Subsidiary.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.

Guarantor shall mean each of Hancor Holding Corporation, a Delaware corporation,
StormTech LLC, a Delaware limited liability company and Hancor, Inc., an Ohio
corporation, each of which is designated by the Borrower as a “Guarantor” as of
the date of this Agreement and on the signature page hereof, and each other
Person which joins this Agreement as a Guarantor after the date hereof by
execution of a Guaranty Agreement or a Guarantor Joinder as required pursuant to
Section 8.2.9 [Subsidiaries and Partnerships] of this Agreement; provided,
however, that (i) no Foreign Subsidiary shall be, or be required to continue to
be, a Guarantor and (ii) to the extent that any Guarantor is a Foreign Holding
Company, then recourse under the Guaranty Agreement by each such Foreign Holding
Company shall be limited to the Collateral pledged to the Collateral Agent by
such Foreign Holding Company under the Pledge Agreement.

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guaranty Agreement shall mean the Second Amended and Restated Continuing
Agreement of Guaranty and Suretyship in substantially the form of
Exhibit 1.1(G)(2) executed and delivered by each of the Guarantors to the
Administrative Agent for the benefit of the Lenders.

Hedge Liabilities shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities.

ICC shall have the meaning specified in Section 11.11.1[Governing Law].

IDRB Facility shall mean the $9,000,000 Variable Rate Demand Industrial
Development Revenue Bonds (Advanced Drainage Systems, Inc. Project), Series
2007, of the New Jersey Economic Development Authority, having an outstanding
principal balance on the Closing Date in the amount of approximately $1,620,000.

 

- 14 -



--------------------------------------------------------------------------------

Increasing Lender shall have the meaning assigned to that term in Section 2.10
[Increase in Commitments and Added Term Loans].

Indebtedness shall mean, as to any Person at any time, without duplication, any
and all indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit agreement, (iv) obligations under any
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management device, (v) any other transaction (including
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not
including, for purposes of this definition, trade payables and accrued expenses
incurred in the ordinary course of business which are not represented by a
promissory note or other evidence of indebtedness), or (vi) any Guaranty of
Indebtedness for borrowed money.

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.

Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information shall be treated as confidential unless it is clearly identified at
the time of delivery as non-confidential.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

Intercompany Subordination Agreement shall mean a Second Amended and Restated
Subordination Agreement among the Loan Parties in the form attached hereto as
Exhibit 1.1(I).

 

- 15 -



--------------------------------------------------------------------------------

Intercreditor Agreement shall mean a second amended and restated intercreditor
agreement dated as of the Closing Date by and among Administrative Agent on
behalf of the Lenders, the Senior Noteholders (2017), ADS Mexicana S.A. de C.V.
and the Borrower pursuant to which, inter alia, the parties agree that the
Indebtedness under the Loan Documents and the Indebtedness under the Senior
Notes (2017) shall be secured on a pari passu basis and that the Administrative
Agent shall act as collateral agent with respect to the collateral securing all
such Indebtedness.

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the Euro-Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months (and 28, 91 and 182 days in the case of Revolving
Credit Loans denominated in Mexican Pesos). Such Interest Period shall commence
on the effective date of such Interest Rate Option, which shall be (i) the
Borrowing Date if the Borrower is requesting new Loans, or (ii) the date of
renewal of or conversion to the Euro-Rate Option if the Borrower is renewing or
converting to the Euro-Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof: (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (B) the Borrower shall not select, convert to or renew an
Interest Period for any portion of the Loans that would end after the Expiration
Date.

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.

Interest Rate Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Interest Rate Hedge.

Interest Rate Option shall mean the Base Rate Option or the Euro-Rate Option.

Investment shall mean, as to any Person, any direct acquisition or investment by
such Person, whether by means of (a) the purchase or other acquisition of
Capital Stock of another Person, (b) a loan, advance or capital contribution by
such Person to another Person, such Person’s Guaranty or assumption of debt of,
or purchase or other acquisition of any other debt or interest in, another
Person (including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor guaranties Indebtedness of
such other Person), or (c) the purchase or other acquisition (in one transaction
or a series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of this definition
and the calculation of compliance with Section 8.2.4 [Loans and Investments], as
of any date of determination:

 

- 16 -



--------------------------------------------------------------------------------

(i) the amount of any Investment by such Person in the form of an acquisition or
purchase of Capital Stock of, or capital contributions to, such other Person
shall be the cost of such acquisition or purchase or the amount actually
invested, as the case may be, in each case determined in accordance with GAAP,
without regard to or adjustment for subsequent increases or decreases in the
value of such Investment, or to write-ups, write-downs or write-offs of such
Investment or to the existence of any undistributed earnings or accrued interest
with respect thereto accrued after the date on which such Investment was made,
minus the amount of such Investment that has been repaid to such Person as a
return of capital realized and of any payments or other amounts actually
received by such Person representing dividends or other distributions or similar
payments in respect of such Investment (to the extent such amounts do not, in
the aggregate, exceed the original cost of such Investment plus the costs of
additions thereto) as of such date;

(ii) the amount of any Investment in the form of a loan or advance shall
exclude: (x) accounts receivable, trade credit, advances to customers,
commission, travel and similar advances to officers and employees, in each case
made in the ordinary course of business, and (y) in the case specifically of the
Borrower, the September 30, 1993, $29,500,276 loan to the ESOP evidenced by a
Limited Recourse Non-Negotiable Note dated September 30, 1993;

(iii) any Investment in the form of a loan or advance by such Person to such
other Person shall be the principal amount thereof outstanding on such date;

(iv) any Investment in the form of direct purchase by such Person of the assets
of a Person in the ordinary course of business (other than Capital Stock or
other securities of such other Person and other than the purchase of assets of
another Person which constitute all or substantially all of the assets of such
Person or of a division, line of business or other business unit of such Person)
shall not constitute an Investment for purposes of Section 8.2.4;

(v) any Investment in the form of a Guaranty shall be equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guaranty is made or, if not stated or determinable, the
maximum liability in respect thereof, as reasonably determined in good faith by
an Authorized Officer; and

(vi) any Investment by such Person in the form of a transfer of Capital Stock or
other non-cash property or services by such Person to such other Person,
including any such transfer in the form of a capital contribution, shall be the
“Fair Market Value” of such Capital Stock or other property or services as of
the time of the transfer, minus the amount of such Investment that has been
repaid to such Person as a return of capital realized and of any payments or
other amounts actually received by such Person representing dividends or other
distributions or similar payments in respect of such Investment (to the extent
such amounts do not, in the aggregate, exceed the original cost of such
Investment plus the costs of additions thereto) as of such date.

IRS shall mean the United States Internal Revenue Service.

 

- 17 -



--------------------------------------------------------------------------------

ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].

Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, its permitted successors in such capacity hereunder, and
any other Lender that Borrower, Administrative Agent and such other Lender may
agree may from time to time issue Letters of Credit hereunder. Unless otherwise
specified, in respect of any Letter of Credit, “Issuing Lender” shall refer to
the issuing bank which has issued such Letter of Credit.

Joint Venture shall mean a joint venture, partnership or other similar
arrangement whether in corporate, partnership or other entity; provided that no
Subsidiary of any Loan Party shall be considered to be a Joint Venture. For the
avoidance of doubt, any Subsidiary of a Joint Venture shall be considered to be
a Joint Venture.

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

Lender Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which
is provided by any Lender or its Affiliate and with respect to which such Lender
confirms to the Administrative Agent in writing within sixty (60) days of the
effective date of the Foreign Currency Hedge that it: (a) is documented in a
standard International Swaps and Derivatives Association Master Agreement or
another reasonable and customary manner, and (b) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manners. The liabilities owing to the provider of any
Lender Provided Foreign Currency Hedge (the “Foreign Currency Hedge
Liabilities”) by any Loan Party that is party to such Lender Provided Foreign
Currency Hedge shall, for purposes of this Agreement and all other Loan
Documents be “Obligations” of such Person and of each other Loan Party, be
guaranteed obligations under the Guaranty Agreement and secured obligations
under any other Loan Document, as applicable, and otherwise treated as
Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person.

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which such Lender
confirms to the Administrative Agent in writing within sixty (60) days of the
effective date of the Interest Rate Hedge that it: (a) is documented in a
standard International Swaps and Derivatives Association Master Agreement, or
another reasonable and customary manner, and (b) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner. The liabilities owing to the provider of any
Lender Provided Interest Rate Hedge (the “Interest Rate Hedge Liabilities”) by
any Loan Party that is party to such Lender Provided Interest Rate Hedge shall,
for purposes of this Agreement and all other Loan Documents be “Obligations” of
such Person and of each other Loan Party, be guaranteed obligations under any
Guaranty Agreement and secured obligations under any other Loan Document, as
applicable, and otherwise treated as Obligations for purposes of the other Loan
Documents, except to the extent constituting Excluded Hedge Liabilities of such
Person.

 

- 18 -



--------------------------------------------------------------------------------

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].

Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate of the Reimbursement
Obligations and Letter of Credit Borrowings on such date.

Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].

Leverage Ratio shall mean ratio of consolidated total Indebtedness of the
Borrower and its Subsidiaries (excluding (i) any Indebtedness arising from
reimbursement obligations (contingent or otherwise) under standby Letters of
Credit in an aggregate amount not exceeding $10,000,000 and (ii) obligations
with respect to interest rate swaps, fuel hedges and other commodity hedging
arrangements and related marked-to-market liabilities, but including termination
obligations arising by reason of the termination or close out of such interest
rate swaps, fuel hedges and other commodity hedge arrangements the value of
which being determined as of such time of such termination or close out in
accordance with the terms of such agreements) to Consolidated EBITDAE,
calculated as of the end of each fiscal quarter for the four fiscal quarters
then ended.

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Guaranty Agreement, the Intercompany Subordination Agreement, the Intercreditor
Agreement, the Notes, the Pledge Agreement, the Security Agreement, and any
other instruments, certificates or documents delivered in connection herewith or
therewith.

 

- 19 -



--------------------------------------------------------------------------------

Loan Parties shall mean the Borrower and the Guarantors.

Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans, or any Revolving Credit Loan or Swing Loan.

Management shall mean the current officers and directors of the Borrower that
are serving as of the Closing Date.

Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have a material adverse effect upon
the validity or enforceability of this Agreement or any other Loan Document
other than circumstances or events arising by reason of action or failures to
act by the Administrative Agent or a Lender, (b) is or could reasonably be
expected to be material and adverse to the business, assets, financial
condition, results of operations or properties of the Loan Parties and their
Subsidiaries, taken as a whole, (c) impairs materially or could reasonably be
expected to impair materially the ability of the Loan Parties taken as a whole
to duly and punctually pay or perform any of the Obligations, or (d) impairs
materially or could reasonably be expected to impair materially the ability of
the Administrative Agent or any of the Lenders, to the extent permitted, to
enforce their legal remedies pursuant to this Agreement or any other Loan
Document other than circumstances or events arising by reason of action or
failures to act by the Administrative Agent or a Lender.

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Interest Period
begins on a day of a calendar month for which there is no numerically
corresponding day in the month in which such Interest Period is to end, the
final month of such Interest Period shall be deemed to end on the last Business
Day of such final month.

Multiemployer Plan shall mean any employee pension benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five plan years,
has made or had an obligation to make such contributions.

New Lender shall have the meaning assigned to that term in Section 2.10
[Increase in Commitments and Added Term Loans].

Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

 

- 20 -



--------------------------------------------------------------------------------

Notes shall mean collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans and
in the form of Exhibit 1.1(N)(2) evidencing the Swing Loan.

NYFRB shall mean the Federal Reserve Bank of New York.

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge, (iii) any Lender Provided Foreign Currency Hedge, and (iv) any Other
Lender Provided Financial Service Product. Notwithstanding anything to the
contrary contained in the foregoing, the Obligations shall not include any
Excluded Hedge Liabilities.

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

Optional Currency shall mean the following lawful currencies: Canadian Dollars,
Euros and Mexican Pesos and any other currency approved by Administrative Agent
and all of the Lenders pursuant to Section 2.12.2(iii) [European Monetary Union;
Requests for Additional Optional Currencies]. Subject to Section 2.12.2
[European Monetary Union], each Optional Currency must be the lawful currency of
the specified country.

Optional Currency Loans shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

Optional Currency Sublimit shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].

Original Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

- 21 -



--------------------------------------------------------------------------------

Other Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties or their Subsidiaries:
(a) credit cards, (b) credit card processing services, (c) debit cards,
(d) purchase cards, (e) ACH transactions, (f) cash management, including
controlled disbursement, overdrafts, accounts or services, or (g) commodity
swaps, commodity options, forward commodity contracts and any other similar
transactions.

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).

Overnight Bank Funding Rate shall mean, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB, as set forth on its public website from time to time,
and as published on the next succeeding Business Day as the overnight bank
funding rate by the NYFRB (or by such other recognized electronic source (such
as Bloomberg) selected by the Administrative Agent for the purpose of displaying
such rate); provided, that if such day is not a Business Day, the Overnight Bank
Funding Rate for such day shall be such rate on the immediately preceding
Business Day; provided, further, that if such rate shall at any time, for any
reason, no longer exist, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error). If the Overnight Bank Funding Rate determined as above
would be less than zero, then such rate shall be deemed to be zero. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Overnight Bank Funding Rate without notice to the Borrower.

Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

Participant has the meaning specified in Section 11.8.4 [Participations].

Participant Register shall have the meaning specified in Section 11.8.4
[Participations].

 

- 22 -



--------------------------------------------------------------------------------

Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.

Payment In Full shall mean the indefeasible payment in full in cash of the Loans
and other Obligations hereunder (other than contingent indemnification
obligations), termination of the Commitments and expiration or termination of
all Letters of Credit (other than Letters of Credit as to which other
arrangements with respect thereto satisfactory to the Administrative Agent and
the Issuing Lender. shall have been made).

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Pension Plan shall mean at any time an “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA) (including a “multiple employer plan”
as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV of ERISA subject to the minimum funding standards
under Section 412 or Section 430 of the Code and either (i) is sponsored,
maintained or contributed to by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been sponsored, maintained or contributed to by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group, or in the case of a “multiple employer”
or other plan described in Section 4064(a) of ERISA, has made contributions at
any time during the immediately preceding five plan years.

Permitted Acquisition shall have the meaning assigned to that term in
Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions].

Permitted Investments shall mean:

(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

(ii) commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the date of
acquisition;

(iii) demand deposits, time deposits or certificates of deposit maturing within
one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor’s on the date of acquisition;

 

- 23 -



--------------------------------------------------------------------------------

(iv) money market or mutual funds whose investments are limited to those types
of investments described in clauses (i) (iii) above; and

(v) Cash Equivalents.

Permitted Liens shall mean:

(i) Liens for taxes, assessments, customs duties, or similar charges, incurred
in the ordinary course of business and which are not yet due and payable;

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

(iv) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money or as security for Hedge Liabilities or margining related to
commodities hedges) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;

(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

(vi) Security interests and other Liens in favor of the Collateral Agent
securing the Senior Secured Obligations (including, without limitation, Lender
Provided Interest Rate Hedges, Lender Provided Foreign Currency Hedges and Other
Lender Provided Financial Service Products) granted pursuant to the Collateral
Documents (including Senior Notes (2017) issued after the Closing Date pursuant
to the Private Shelf Agreement and in accordance with the Intercreditor
Agreement);

(vii) Any Lien existing on the Closing Date and described on Schedule 1.1(P),
and any renewals or extensions thereof, provided that the principal amount
secured thereby is not hereafter or thereafter increased, and no additional
assets become subject to such Lien;

(viii) Purchase Money Security Interests (including security interests in
connection with capitalized leases); provided that the aggregate amount of loans
and deferred payments secured by such Purchase Money Security Interests shall
not exceed $130,000,000 in the aggregate at any time outstanding (excluding for
the purpose of this computation any loans or deferred payments secured by Liens
described on Schedule 1.1(P));

 

- 24 -



--------------------------------------------------------------------------------

(ix) any interest or title of a lessor or sublessor under any lease and covering
only the assets so leased and any interest of non-exclusive licensors under
license agreements in the ordinary course of business;

(x) Liens solely on any cash earnest money deposits made by any Loan Party in
connection with any letter of intent or purchase agreement permitted hereunder;

(xi) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property,
consignments that are not Purchase Money Security Interests and similar
arrangements entered into in the ordinary course of business;

(xii) non-exclusive outbound licenses of patents, copyrights, trademarks and
other intellectual property rights granted by any Loan Party in the ordinary
course of business and not interfering in any respect with the ordinary conduct
of or materially detracting from the value of the business of such Loan Party;

(xiii) Liens arising by virtue of any statutory, contractual or common law
provision relating to rights of set-off or similar rights relating to the
establishment of depository relations in the ordinary course of business with
banks not given in connection with the issuance of Indebtedness;

(xiv) Liens of a collection bank arising under Section 4-210 of the applicable
Uniform Commercial Code on items in the course of collection;

(xv) Liens on specific items of inventory or other goods arising under Article 2
of the applicable Uniform Commercial Code in the ordinary course of business
securing such Person’s obligations in respect of bankers’ acceptances and
letters of credit issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory or other goods, in any case
covering only goods actually sold;

(xvi) Liens on insurance policies and the proceeds thereof securing the
financing of premiums with respect thereto to the extent permitted hereunder;

(xvii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Loan Party as the
seller of such goods, and Liens incurred on specific items of inventory
identified to any contract with the government of the United States in respect
of progress payments received by any Loan Party, in each case as made in the
ordinary course of business and consistent with the past practices of such Loan
Party;

(xviii) [Intentionally Omitted];

(xix) Liens on real property, improvements to real property and fixtures of the
Loan Parties to secure Indebtedness of such Loan Party in an aggregate amount
not to exceed $50,000,000 at any time outstanding;

 

- 25 -



--------------------------------------------------------------------------------

(xx) Liens not to exceed $25,000,000 at any time outstanding on fixed assets
acquired pursuant to a Permitted Acquisition, excluding a Purchase Money
Security Interest which secures a payment obligation to the seller of such
assets or Subsidiary; provided, however, (a) such Lien is not created in
contemplation of or in connection with such acquisition or such Person’s
becoming a Subsidiary of the Borrower, as the case may be, (b) such Lien shall
not attach or apply to any other property or assets of the Borrower, and
(c) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be;

(xxi) Liens not otherwise permitted above in this definition securing
Indebtedness in an amount not exceeding $25,000,000 at any time outstanding; and

(xxii) The following, (a) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as levy and execution thereon have been stayed and continue to be stayed or
(b) if a final judgment is entered and such judgment is discharged within thirty
(30) days of entry, and in either case they do not affect the Collateral in a
material or adverse manner or, in the aggregate, materially impair the ability
of any Loan Party to perform its Obligations hereunder or under the other Loan
Documents:

(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;

(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

(4) Liens resulting from final judgments or orders described in Section 9.1.7
[Final Judgments or Orders].

Permitted Refinancing means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided, that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder;
(b) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended (except

 

- 26 -



--------------------------------------------------------------------------------

by virtue of amortization of or prepayment of Indebtedness prior to such date of
determination); (c) at the time thereof, no Potential Default or Event of
Default shall have occurred and be continuing; (d) to the extent such
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended; (e) the original obligors in respect
of such Indebtedness being modified, refinanced, refunded, renewed or extended
remain the only obligors thereon; and (f) the terms and conditions of any such
modification, refinancing, refunding, renewal or extension, taken as a whole,
are not materially less favorable to the Lenders than the terms and conditions
of the Indebtedness being modified, refinanced, refunded, renewed or extended.

Permitted Transferee shall mean with respect to the holder of beneficial
ownership of the Voting Stock of the Borrower, any person that is (i) a spouse
or surviving spouse, descendant or sibling of such holder, any spouse or
surviving spouse or descendant of any of these persons, any religious,
charitable or educational organization, any trust of which any such holder, or
any of these other persons or entities, or any combination thereof, are primary
beneficiaries (such holder, any such other person or entity, and each settlor of
any such trust, each a “Permitted Beneficiary”), (ii) any Permitted Beneficiary
of such holder that is a trust (determined, for this purpose, as if any settlor
of the trust was the holder of such voting capital stock as of the date of this
Agreement), (iii) the estate of any such holder who is an individual, (iv) any
Permitted Beneficiary of any such holder as a beneficiary of such holder’s
estate or trust, including without limitation pursuant to applicable will, trust
or contract provision or applicable law, (v) in the case of a holder that is a
trust, any current or former employee of the Borrower as a beneficiary of the
trust, (vi) in the case of a holder that is a partnership, limited liability
company or other entity, any one or more partners, members or other owners of
such entity as of the date of this Agreement or to any Permitted Beneficiary of
any such partner, member or other owner, or (vii) in the case of the ESOP, any
person that receives distribution of shares of Voting Stock from the ESOP as a
result of the termination of the ESOP or the retirement of such person,
including in each such case, any such Person that received such Person’s
beneficial ownership of the Voting Stock of the Borrower from such holder prior
to the Closing Date.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Pledge Agreement shall mean the Second Amended and Restated Pledge Agreement, as
the same may be amended, modified, extended or restated from time to time, in
substantially the form of Exhibit 1.1(P) executed and delivered by each of the
Loan Parties to the Collateral Agent as security for the Senior Secured
Obligations pursuant to which each Loan Party pledges, inter alia, (i) all the
outstanding ownership interests held by each such Loan Party in any first-tier
Domestic Subsidiary other than a Domestic Subsidiary that is a Foreign Holding
Company, and (ii) sixty-five percent (65%) of the outstanding ownership
interests held by each such Loan Party in any first-tier Foreign Subsidiary
owned directly by such Loan Party.

 

- 27 -



--------------------------------------------------------------------------------

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to Liens of the type described in clauses (i),
(iii), (iv), (vii), (viii), (xii), (xiii), (xiv), (xv), (xvii), (xx)and
(xxii)(1) and (3) of the definition of Permitted Liens.

Private Shelf Agreement shall mean the [Second] Amended and Restated Private
Shelf Agreement dated as of the Closing Date, as the same may be amended from
time to time, relating to the Borrower’s Senior Notes (2017).

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

Purchase Money Security Interest shall mean Liens (including security interests
in connection with capitalized leases) upon tangible personal property securing
loans to any Loan Party or Subsidiary of a Loan Party or deferred payments by
such Loan Party or Subsidiary for the purchase of such tangible personal
property.

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or
(b) an Eligible Contract Participant that can cause another person to qualify as
an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
“letter of credit or keepwell, support, or other agreement” for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

 

- 28 -



--------------------------------------------------------------------------------

Ratable Share shall mean:

(i) with respect to a Lender’s obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations, and
receive payments, interest, and fees related thereto, the proportion that such
Lender’s Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Lenders, provided, however, that if the Revolving Credit
Commitments have terminated or expired, the Ratable Share for purposes of this
clause shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments.

(ii) with respect to all other matters as to a particular Lender, the percentage
obtained by dividing (i) such Lender’s Revolving Credit Commitment, by (ii) the
sum of the aggregate amount of the Revolving Credit Commitments of all Lenders;
provided, however, that if the Revolving Credit Commitments have terminated or
expired, the computation in this clause shall be determined based upon the
Revolving Credit Commitments most recently in effect, giving effect to any
assignments, and not on the current amount of the Revolving Credit Commitments;
and provided further, in the case of Section 2.11 [Defaulting Lenders] when a
Defaulting Lender shall exist, “Ratable Share” shall mean the percentage of the
aggregate Commitments (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment.

Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.

Reference Currency shall have the meaning specified in the definition of
“Equivalent Amount.”

Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

Relevant Interbank Market shall mean in relation to Euro, British Pounds
Sterling, Japanese Yen or Swiss Francs, the London Interbank Market, and in
relation to any other currencies, the applicable offshore interbank market.
Notwithstanding the foregoing, the references to the currencies listed in this
definition shall only apply if such currencies are or become available as
Optional Currencies in accordance with the terms hereof.

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party in a voluntary or involuntary case under any
applicable bankruptcy, insolvency, reorganization or other similar law now or
hereafter in effect, or for the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or similar official) of any Loan
Party for any substantial part of its property, or for the winding-up or
liquidation of its affairs, or an assignment for the benefit of its creditors.

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

- 29 -



--------------------------------------------------------------------------------

Required Lenders means, at any time, Lenders (other than Defaulting Lenders)
whose Ratable Share in the aggregate exceeds 50% as determined pursuant to the
definition of “Ratable Share”.

Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or 2.9.3 [Disbursements, Reimbursement].

Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

Sanctioned Country shall mean a country, region or territory subject to a
sanctions program maintained under any Anti-Terrorism Law.

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity, or thing, or subject to
any limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

Securities Act shall mean the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect from time to time.

Security Agreement shall mean the Second Amended and Restated Security
Agreement, as the same may be amended, modified, extended or restated from time
to time, in substantially the form of Exhibit 1.1(S) executed and delivered by
each of the Loan Parties to the Collateral Agent as security for the Senior
Secured Obligations.

Senior Noteholders (2017) shall mean the holders of the Senior Notes (2017).

Senior Notes (2017) shall mean the Borrower’s (i) 5.60% Senior Series A Secured
Notes due September 24, 2018 in the original aggregate principal amount of
$75,000,000, (ii) 4.05% Senior Series B Secured Notes due September 24, 2019 in
the original aggregate principal amount of $25,000,000, and (iii) notes issued
on or after the Closing Date under the Private Shelf Agreement.

 

- 30 -



--------------------------------------------------------------------------------

Senior Secured Obligations shall have the meaning ascribed to such term in the
Intercreditor Agreement.

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].

Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

Standard & Poor’s shall mean Standard & Poor’s Financial Services, LLC, or any
successor thereto.

Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].

Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity: (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries;
provided that in determining the percentage of ownership interest of any Person,
no ownership interest in the nature of a “qualifying share” of any such
corporation, trust, partnership, any limited liability company, association,
joint venture or other business entity shall be deemed outstanding.

Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries; Investment Companies].

 

- 31 -



--------------------------------------------------------------------------------

Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge or a Lender Provided Foreign Currency Hedge.

Swing Loan Commitment shall mean the Swing Loan Lender’s commitment to make
Swing Loans to the Borrower pursuant to Section 2.1.2 [Swing Loan Commitment]
hereof in an aggregate principal amount up to $50,000,000.

Swing Loan Lender shall mean PNC.

Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by Swing Loan Lender to the Borrower pursuant
to Section 2.1.2 [Swing Loan Commitment] hereof.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

Transaction shall mean the transaction pursuant to which (i) existing
Indebtedness is being refinanced, (ii) the facility evidenced hereby is being
made available to Borrower, (iii) the Private Shelf Agreement is being amended
and restated, and (iv) fees and expenses incurred in connection with any of the
foregoing are paid.

UCC shall mean the Uniform Commercial Code as in effect in the State of Ohio on
the date hereof and as amended from time to time, except to the extent that the
conflict of law rules of such Uniform Commercial Code shall apply the Uniform
Commercial Code as in effect from time to time in any other state to specific
property or other matters.

UCP shall have the meaning specified in Section 11.11.1 [Governing Law].

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

- 32 -



--------------------------------------------------------------------------------

U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].

Voting Stock shall mean, with respect to any corporation, any shares of stock of
such corporation whose holders are entitled under ordinary circumstances to vote
for the election of directors of such corporation (irrespective of whether at
the time stock of any other class or classes shall have or might have voting
power by reason of the happening of any contingency.

Weighted Average Life to Maturity shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (ii) the then outstanding principal
amount of such Indebtedness.

Withholding Agent shall mean any Loan Party and the Administrative Agent.

Write-Down and Conversion Powers means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall constitute references to Eastern Time.

 

- 33 -



--------------------------------------------------------------------------------

1.3 Accounting Principles. Except as otherwise provided in this Agreement, all
computations and determinations as to accounting or financial matters and all
financial statements to be delivered pursuant to this Agreement shall be made
and prepared in accordance with GAAP (including principles of consolidation
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP; provided, however, that all accounting
terms used in Section 8.2 [Negative Covenants] (and all defined terms used in
the definition of any accounting term used in Section 8.2 [Negative Covenants]
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing Statements referred to in Section 6.1.6(i) [Historical Statements].
Notwithstanding the foregoing, if the Borrower notifies the Administrative Agent
in writing that the Borrower wishes to amend any financial covenant in
Section 8.2 [Negative Covenants] of this Agreement, any related definition
and/or the definition of the term Leverage Ratio for purposes of interest,
Letter of Credit Fee and Commitment Fee determinations to eliminate the effect
of any change in GAAP occurring after the Closing Date on the operation of such
financial covenants and/or interest, Letter of Credit Fee or Commitment Fee
determinations (or if the Administrative Agent notifies the Borrower in writing
that the Required Lenders wish to amend any financial covenant in Section 8.2
[Negative Covenants], any related definition and/or the definition of the term
Leverage Ratio for purposes of interest, Letter of Credit Fee and Commitment Fee
determinations to eliminate the effect of any such change in GAAP), then the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratios or requirements to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, the Loan Parties’ compliance with such
covenants and/or the definition of the term Leverage Ratio for purposes of
interest, Letter of Credit Fee and Commitment Fee determinations shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such
covenants or definitions are amended in a manner satisfactory to the Borrower
and the Required Lenders, and the Loan Parties shall provide to the
Administrative Agent, when they deliver their financial statements pursuant to
Section 8.3.1 [Quarterly Financial Statements] and Section 8.3.2 [Annual
Financial Statements] of this Agreement, such reconciliation statements as shall
be reasonably requested by the Administrative Agent.

1.4 Currency Calculations. All financial statements and Compliance Certificates
shall be set forth in Dollars. For purposes of preparing the financial
statements, calculating financial covenants and determining compliance with
covenants expressed in Dollars, Optional Currencies shall be converted to
Dollars in accordance with GAAP.

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1 Revolving Credit Commitments.

2.1.1 Revolving Credit Loans; Optional Currency Loans. Subject to the terms and
conditions hereof and relying upon the representations and warranties herein set
forth, each Lender severally agrees to make Revolving Credit Loans in either
Dollars or one or more Optional Currencies to the Borrower at any time or from
time to time on or after the date hereof to the Expiration Date; provided that
after giving effect to each such Loan (i) the aggregate Dollar Equivalent amount
of Revolving Credit Loans from such Lender shall not exceed such Lender’s
Revolving Credit Commitment minus such Lender’s Ratable Share of the outstanding
Swing Loans and Letter of Credit Obligations, (ii) the Revolving Facility Usage
shall not exceed the Revolving Credit Commitments, (iii) no Revolving Credit
Loan to which the Base Rate

 

- 34 -



--------------------------------------------------------------------------------

Option applies shall be made in an Optional Currency, and (iv) the aggregate
Dollar Equivalent principal amount of Revolving Credit Loans made in an Optional
Currency (each an “Optional Currency Loan”) shall not exceed $50,000,000 (the
“Optional Currency Sublimit”). Within such limits of time and amount and subject
to the other provisions of this Agreement, the Borrower may borrow, repay and
re-borrow pursuant to this Section 2.1 [Revolving Credit Commitments].

2.1.2 Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, Swing Loan Lender
may, at its option, cancelable at any time for any reason whatsoever, make swing
loans in Dollars (the “Swing Loans”) to the Borrower at any time or from time to
time after the date hereof to, but not including, the Expiration Date, in an
aggregate principal amount up to but not in excess of the Swing Loan Commitment,
provided that after giving effect to such Loan, the Revolving Facility Usage
shall not exceed the Revolving Credit Commitments. Within such limits of time
and amount and subject to the other provisions of this Agreement, the Borrower
may borrow, repay and re-borrow pursuant to this Section 2.1.2.

2.1.3 Termination or Reduction of Revolving Credit Commitments. The Borrower
shall have the right at any time after the Closing Date upon five (5) days’
prior written notice to the Administrative Agent to permanently reduce (ratably
among the Lenders in proportion to their Ratable Shares) the Revolving Credit
Commitments, in a minimum amount of $5,000,000 and whole multiples of
$1,000,000, or to terminate completely the Revolving Credit Commitments, without
penalty or premium except as hereinafter set forth; provided that any such
reduction or termination shall be accompanied by prepayment of the Notes,
together with outstanding Commitment Fees, and the full amount of interest
accrued on the principal sum to be prepaid (and all amounts referred to in
Section 5.10 [Indemnity] hereof) to the extent necessary to cause the aggregate
Revolving Facility Usage after giving effect to such prepayments to be equal to
or less than the Revolving Credit Commitments as so reduced or terminated. Any
notice to reduce the Revolving Credit Commitments under this Section 2.1.3 shall
be irrevocable.

2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans. Each
Lender shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate Dollar Equivalent
of each Lender’s Revolving Credit Loans outstanding hereunder to the Borrower at
any time shall never exceed its Revolving Credit Commitment minus its Ratable
Share of the outstanding Swing Loans and Letter of Credit Obligations. The
obligations of each Lender hereunder are several. The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrower to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder. The Lenders shall have no
obligation to make Revolving Credit Loans hereunder on or after the Expiration
Date.

2.3 Commitment Fees. Accruing from the Closing Date until the Expiration Date,
the Borrower agrees to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the

 

- 35 -



--------------------------------------------------------------------------------

case may be, and actual days elapsed) multiplied by the average daily difference
between the amount of (i) the Revolving Credit Commitments and (ii) the Dollar
Equivalent amount of the Revolving Facility Usage (provided, however, that
solely in connection with determining the share of each Lender in the Commitment
Fee, the Revolving Facility Usage with respect to the portion of the Commitment
Fee allocated to PNC shall include the full amount of the outstanding Swing
Loans, and with respect to the portion of the Commitment Fee allocated by the
Administrative Agent to all of the Lenders other than PNC, such portion of the
Commitment Fee shall be calculated (according to each such Lender’s Ratable
Share) as if the Revolving Facility Usage excludes the outstanding Swing Loans);
provided, further, that any Commitment Fee accrued with respect to the Revolving
Credit Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender
except to the extent that such Commitment Fee shall otherwise have been due and
payable by the Borrower prior to such time; and provided further that no
Commitment Fee shall accrue with respect to the Revolving Credit Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. Subject
to the proviso in the directly preceding sentence, all Commitment Fees shall be
payable in arrears on each Payment Date and in U.S. Dollars.

2.4 Intentionally Omitted.

 

- 36 -



--------------------------------------------------------------------------------

2.5 Revolving Credit Loan Requests; Swing Loan Requests.

2.5.1 Revolving Credit Loan Requests. Except as otherwise provided herein, the
Borrower may from time to time prior to the Expiration Date request the Lenders
to make Revolving Credit Loans, or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans pursuant to Section 4.2 [Interest
Periods], by delivering to the Administrative Agent, not later than 11:00 a.m.,
(i) three (3) Business Days prior to the proposed Borrowing Date with respect to
the making of Revolving Credit Loans in Dollars to which the Euro-Rate Option
applies or the conversion to or the renewal of the Euro-Rate Option for any
Loans in Dollars; (ii) four (4) Business Days prior to the proposed Borrowing
Date with respect to the making of Optional Currency Loans or the date of
conversion to or renewal of the Euro-Rate Option for any Optional Currency Loan;
and (iii) the same Business Day of the proposed Borrowing Date with respect to
the making of a Revolving Credit Loan to which the Base Rate Option applies or
the last day of the preceding Interest Period with respect to the conversion to
the Base Rate Option for any Loan, of a duly completed request therefor
substantially in the form of Exhibit 2.5.1 or a request by telephone immediately
confirmed in writing by letter, facsimile or telex in such form (each, a “Loan
Request”), it being understood that the Administrative Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Loan Request shall be
irrevocable and shall specify, (A) the aggregate amount of the proposed Loans
comprising each Borrowing Tranche, and, if applicable, the Interest Period,
which amount shall be in (x) integral multiples of $500,000 (or the Dollar
Equivalent thereof) and not less than $1,000,000 (or the Dollar Equivalent
thereof) for each Borrowing Tranche under the Euro-Rate Option, and (y) integral
multiples of $100,000 and not less than $500,000 for each Borrowing Tranche
under the Base Rate Option, (B) whether the Euro-Rate Option or Base Rate Option
shall apply to the proposed Loans comprising the applicable Borrowing Tranche,
(C) the currency in which such Revolving Credit Loans shall be funded if the
Borrower elects the Euro-Rate Option, and (D) in the case of a Borrowing Tranche
to which the Euro-Rate Option applies, an appropriate Interest Period for the
Loans comprising such Borrowing Tranche.

2.5.2 Swing Loan Requests. Except as otherwise provided herein, the Borrower may
from time to time prior to the Expiration Date request the Swing Loan Lender to
make Swing Loans by delivery to the Swing Loan Lender not later than 12:00 noon
on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit 2.5.2 hereto or a request by telephone
immediately confirmed in writing by letter, facsimile or telex (each, a “Swing
Loan Request”), it being understood that the Administrative Agent may rely on
the authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each Swing Loan Request shall
be irrevocable and shall specify the proposed Borrowing Date and the principal
amount of such Swing Loan, which shall be not less than $100,000.

 

- 37 -



--------------------------------------------------------------------------------

2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

2.6.1 Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Borrower, including the
currency in which the Revolving Credit Loan is requested, and the apportionment
among the Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders’
Obligations with Respect to Revolving Credit Loans]. Each Lender shall remit the
principal amount of each Revolving Credit Loan in the requested currency (in the
case of Optional Currency Loans, in Dollars if so requested by the
Administrative Agent) to the Administrative Agent such that the Administrative
Agent is able to, and the Administrative Agent shall, to the extent the Lenders
have made funds available to it for such purpose and subject to Section 7.2
[Each Loan or Letter of Credit], fund such Revolving Credit Loans to the
Borrower in U.S. Dollars or the requested Optional Currency (as applicable) in
immediately available funds at the Principal Office prior to 2:00 p.m., on the
applicable Borrowing Date; provided that if any Lender fails to remit such funds
to the Administrative Agent in a timely manner, the Administrative Agent may
elect in its sole discretion to fund with its own funds, including funds in the
requested Optional Currency, the Revolving Credit Loans of such Lender on such
Borrowing Date, and such Lender shall be subject to the repayment obligation in
Section 2.6.2 [Presumptions by the Administrative Agent].

2.6.2 Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of any Base
Rate Loan, or, for Loans other than Base Rate Loans, prior to the close of
business the day before the Borrowing Date, that such Lender will not make
available to the Administrative Agent such Lender’s share of such Loan, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.6.1 [Making Revolving Credit Loans]
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Loan available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in the appropriate currency
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate (or, for payments in an Optional
Currency, the Overnight Rate), and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation and (ii) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Loans under the Base Rate Option. If such Lender pays its share of the
applicable Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

2.6.3 Making Swing Loans. So long as the Swing Loan Lender elects to make Swing
Loans, the Swing Loan Lender shall, after receipt by it of a Swing Loan Request
pursuant to Section 2.5.2 [Swing Loan Requests], fund such Swing Loan to the
Borrower in U.S. Dollars only and in immediately available funds at the
Principal Office prior to 4:00 p.m. on the Borrowing Date.

 

- 38 -



--------------------------------------------------------------------------------

2.6.4 Repayment of Revolving Credit Loans. The Borrower shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.

2.6.5 Borrowings to Repay Swing Loans. The Swing Loan Lender may, at its option,
exercisable at any time for any reason whatsoever, demand repayment of the Swing
Loans, and each Lender shall make a Revolving Credit Loan in an amount equal to
such Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if the Swing Loan Lender so requests, accrued interest
thereon, provided that no Lender shall be obligated in any event to make
Revolving Credit Loans in excess of its Revolving Credit Commitment minus its
Ratable Share of Letter of Credit Obligations. Revolving Credit Loans made
pursuant to the preceding sentence shall bear interest at the Base Rate Option
and shall be deemed to have been properly requested in accordance with
Section 2.5.1 [Revolving Credit Loan Requests] without regard to any of the
requirements of that provision. The Administrative Agent shall provide notice to
the Lenders (which may be telephonic or written notice by letter, facsimile or
telex) that such Revolving Credit Loans are to be made under this Section 2.6.5
and of the apportionment among the Lenders, and the Lenders shall be
unconditionally obligated to fund such Revolving Credit Loans (whether or not
the conditions specified in Section 2.5.1 [Revolving Credit Loan Requests] are
then satisfied) by the time the Administrative Agent so requests, which shall
not be earlier than 3:00 p.m. on the Business Day next after the date the
Lenders receive such notice from the Administrative Agent.

2.7 Notes. If so requested by any Lender by written notice to the Borrower (with
a copy to the Administrative Agent) prior to the Closing Date, or at any time
thereafter, the Obligation of the Borrower to repay the aggregate unpaid
principal amount of the Revolving Credit Loans and Swing Loans made to it by
each Lender, together with interest thereon, shall be evidenced by a revolving
credit Note and a swing Note, dated the Closing Date payable to the order of
such Lender in a face amount equal to the Revolving Credit Commitment or Swing
Loan Commitment, as applicable, of such Lender. Such Note shall be executed on
the Closing Date with respect to requests made prior to the Closing Date and
shall be executed within two (2) Business Days after request with respect to
requests made after the Closing Date.

2.8 Use of Proceeds. The proceeds of the Loans shall be used (i) for the
repurchase of Capital Stock of the Borrower, (ii) to finance the fees associated
with the transactions contemplated hereunder; (iii) to refinance existing
Indebtedness of the Borrower; (iv) to provide for the ongoing working capital
and capital expenditure needs of the Borrower and its Subsidiaries; and (v) to
finance Permitted Acquisitions and Capital Distributions permitted under
Section 8.2.5 [Capital Distributions], and for general corporate purposes of the
Loan Parties.

2.9 Letter of Credit Subfacility.

2.9.1 Issuance of Letters of Credit. The Borrower or any Loan Party may at any
time prior to the Expiration Date request the issuance of a standby or trade
letter of credit (each a “Letter of Credit”), which shall be denominated in U.S.
Dollars, for its own account or the account of another Loan Party or a
Subsidiary, or the amendment or extension of an existing Letter of Credit, by
delivering or transmitting electronically, or having such other Loan Party
deliver or transmit electronically to the Issuing Lender (with a copy to the
Administrative Agent) a completed application for letter of credit, or request
for such amendment or extension, as

 

- 39 -



--------------------------------------------------------------------------------

applicable, in such form as the Issuing Lender may specify from time to time by
no later than 10:00 a.m. at least five (5) Business Days, or such shorter period
as may be agreed to by the Issuing Lender, in advance of the proposed date of
issuance. The Borrower or any Loan Party shall authorize and direct the Issuing
Lender to name the Borrower or any Loan Party as the “Applicant” or “Account
Party” of each Letter of Credit. Promptly after receipt of any letter of credit
application, the Issuing Lender shall confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit application and if not, such Issuing Lender will provide
the Administrative Agent with a copy thereof.

2.9.1.1 Unless the Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7.2 [Each Loan or Letter of
Credit] is not satisfied, then, subject to the terms and conditions hereof and
in reliance on the agreements of the other Lenders set forth in this
Section 2.9, the Issuing Lender or any of the Issuing Lender’s Affiliates will
issue the proposed Letter of Credit or agree to such amendment or extension,
provided that each Letter of Credit shall (A) have a maximum maturity of twelve
(12) months from the date of issuance, and (B) in no event expire later than the
Expiration Date and provided further that in no event shall (i) the Letter of
Credit Obligations exceed, at any one time, $50,000,000 (the “Letter of Credit
Sublimit”) or (ii) the Revolving Facility Usage exceed, at any one time, the
Revolving Credit Commitments. Each request by the Borrower for the issuance,
amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrower that it shall be in compliance with the preceding
sentence and with Section 7.2 [Each Loan or Letter of Credit] after giving
effect to the requested issuance, amendment or extension of such Letter of
Credit. Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to the beneficiary thereof, the applicable Issuing Lender
will also deliver to the Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.

From and after the Closing Date, the letters of credit issued by PNC under the
Existing Credit Agreement which are set forth on Schedule 2.9 (the “Existing
Letters of Credit”) shall be deemed to have been issued under this Agreement and
shall each constitute a “Letter of Credit” in all respects for purposes of this
Agreement. On the Closing Date, each Lender, other than PNC, shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from PNC as
Issuing Bank a participation in such Existing Letter of Credit and each drawing
thereunder in an amount equal to such Lender’s Ratable Share of the maximum
amount available to be drawn under such Existing Letter of Credit and the amount
of such drawing, respectively. The provisions of Section 2.9.7 shall apply to
the Existing Letters of Credit, including with respect to any drawing
thereunder, mutatis mutandis.

2.9.1.2 Notwithstanding Section 2.9.1.1 above, the Issuing Lender shall not be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall

 

- 40 -



--------------------------------------------------------------------------------

impose upon the Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it, or (ii) the issuance of the Letter of Credit would violate
one or more policies of the Issuing Lender applicable to letters of credit
generally.

2.9.2 Letter of Credit Fees. The Borrower shall pay (i) to the Administrative
Agent for the ratable account of the Lenders a fee (the “Letter of Credit Fee”)
equal to the Applicable Letter of Credit Fee Rate on the daily amount available
to be drawn under each Letter of Credit, and (ii) to the Issuing Lender for its
own account a fronting fee equal to 0.125% per annum on the daily amount
available to be drawn under each Letter of Credit. All Letter of Credit Fees and
fronting fees shall be computed on the basis of a year of 360 days and actual
days elapsed, and shall be payable quarterly in arrears on each Payment Date
following issuance of each Letter of Credit. The Borrower shall also pay to the
Issuing Lender for the Issuing Lender’s sole account the Issuing Lender’s then
in effect customary fees and administrative expenses payable with respect to the
Letters of Credit as the Issuing Lender may generally charge or incur from time
to time in connection with the issuance, maintenance, amendment (if any),
assignment or transfer (if any), negotiation, and administration of Letters of
Credit.

2.9.3 Disbursements, Reimbursement. Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.

2.9.3.1 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrower and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
the Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) the Issuing Lender prior to 12:00 noon on each date that an amount
is paid by the Issuing Lender under any Letter of Credit (each such date, a
“Drawing Date”) by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender. In
the event the Borrower fails to reimburse the Issuing Lender (through the
Administrative Agent) for the full amount of any drawing under any Letter of
Credit by 12:00 noon on the Drawing Date, the Administrative Agent will promptly
notify each Lender thereof, and the Borrower shall be deemed to have requested
that Revolving Credit Loans in U.S. Dollars be made by the Lenders under the
Base Rate Option to be disbursed on the Drawing Date under such Letter of
Credit, subject to the amount of the unutilized portion of the Revolving Credit
Commitment and subject to the conditions set forth in Section 7.2 [Each Loan or
Letter of Credit] other than any notice requirements. Any notice given by the
Administrative Agent or Issuing Lender pursuant to this Section 2.9.3.1 may be
oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

- 41 -



--------------------------------------------------------------------------------

2.9.3.2 Each Lender shall upon any notice pursuant to Section 2.9.3.1 make
available to the Administrative Agent for the account of the Issuing Lender an
amount in Dollars in immediately available funds equal to its Ratable Share of
the amount of the drawing, whereupon the participating Lenders shall (subject to
Section 2.9.3 [Disbursement; Reimbursement]) each be deemed to have made a
Revolving Credit Loan under the Base Rate Option to the Borrower in that amount.
If any Lender so notified fails to make available to the Administrative Agent
for the account of the Issuing Lender the amount of such Lender’s Ratable Share
of such amount by no later than 2:00 p.m. on the Drawing Date, then interest
shall accrue on such Lender’s obligation to make such payment, from the Drawing
Date to the date on which such Lender makes such payment (i) at a rate per annum
equal to the Federal Funds Effective Rate during the first three (3) days
following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Revolving Credit Loans under the Base Rate Option on and after the
fourth day following the Drawing Date. The Administrative Agent and the Issuing
Lender will promptly give notice (as described in Section 2.9.3.1 above) of the
occurrence of the Drawing Date, but failure of the Administrative Agent or the
Issuing Lender to give any such notice on the Drawing Date or in sufficient time
to enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.9.3.2.

2.9.3.3 With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Borrower in
whole or in part as contemplated by Section 2.9.3.1, because of the Borrower’s
failure to satisfy the conditions set forth in Section 7.2 [Each Loan or Letter
of Credit] other than any notice requirements, or for any other reason, the
Borrower shall be deemed to have incurred from the Issuing Lender a borrowing
(each a “Letter of Credit Borrowing”) in Dollars in the amount of such drawing.
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate per annum applicable to the
Revolving Credit Loans under the Base Rate Option. Each Lender’s payment to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 2.9.3 [Disbursements, Reimbursement] shall be deemed to be a payment in
respect of its participation in such Letter of Credit Borrowing (each a
“Participation Advance”) from such Lender in satisfaction of its participation
obligation under this Section 2.9.3.

2.9.4 Repayment of Participation Advances.

2.9.4.1 Upon (and only upon) receipt by the Administrative Agent for the account
of the Issuing Lender of immediately available funds from the Borrower (i) in
reimbursement of any payment made by the Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.

2.9.4.2 If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in

 

- 42 -



--------------------------------------------------------------------------------

reimbursement of a payment made under any Letter of Credit or interest or fees
thereon, each Lender shall, on demand of the Administrative Agent, forthwith
return to the Administrative Agent for the account of the Issuing Lender the
amount of its Ratable Share of any amounts so returned by the Administrative
Agent plus interest thereon from the date such demand is made to the date such
amounts are returned by such Lender to the Administrative Agent, at a rate per
annum equal to the Federal Funds Effective Rate in effect from time to time.

2.9.5 Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

2.9.6 Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the Issuing Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

2.9.7 Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrower to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests], 2.6 [Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2
[Each Loan or Letter of Credit] or as otherwise set forth in this Agreement for
the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.9.3
[Disbursements, Reimbursement];

(iii) any lack of validity or enforceability of any Letter of Credit;

 

- 43 -



--------------------------------------------------------------------------------

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;

(vi) payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

 

- 44 -



--------------------------------------------------------------------------------

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.9.8 Indemnity. The Borrower hereby agrees to protect, indemnify, pay and save
harmless the Issuing Lender and any of its Affiliates that has issued a Letter
of Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including reasonable fees, expenses and disbursements of counsel and allocated
costs of internal counsel) which the Issuing Lender or any of its Affiliates may
incur or be subject to as a consequence, direct or indirect, of the issuance of
any Letter of Credit, other than as a result of the gross negligence or willful
misconduct of the Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction.

2.9.9 Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including attorneys’ fees),
or for any damages resulting from any change in the value of any property
relating to a Letter of Credit.

 

- 45 -



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender absent gross negligence or willful
misconduct.

2.9.10 Issuing Lender Reporting Requirements. Each Issuing Lender shall, on the
first Business Day of each month, provide to Administrative Agent and Borrower a
Schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.

2.10 Increase in Commitments and Added Term Loans.

(i) Increasing Lenders and New Lenders(ii) . The Borrower may, at any time
following the Closing Date, request that (1) the current Lenders increase their
Revolving Credit Commitments, (2) one or more new lenders (each a “New Lender”)
join this Agreement and provide a Revolving Credit Commitment hereunder, or
(3) the current Lenders and/or one or more New Lenders join this Agreement and
provide one or more tranches of term loans (the “Added Term Loans”), subject to
the following terms and conditions (any current Lender which elects to increase
its Revolving Credit Commitment or provide an Added Term Loan, as applicable,
shall be referred to as an “Increasing Lender”):

 

- 46 -



--------------------------------------------------------------------------------

(A) No Obligation to Increase. No current Lender shall be obligated to
(x) increase its Revolving Credit Commitment and any increase in the Revolving
Credit Commitment by any current Lender shall be in the sole discretion of such
current Lender or (y) provide Added Term Loans and any Added Term Loans provided
by any current Lender shall be in the sole discretion of such current Lender.

(B) Defaults. There shall exist no Events of Default or Potential Default on the
effective date of such increase after giving effect to such increase.

(C) Maximum Amount of Increases and Aggregate Credit Commitments. The Borrower
may request separate increases of the Revolving Credit Commitments or
incurrences of Added Term Loans issued pursuant to this Section (the “New
Tranche of Term Loan Commitments”), so long as after giving effect to such
increase or incurrences, the sum of the total aggregate increase to the
Revolving Credit Commitments plus the total aggregate of New Tranche of Term
Loan Commitments does not exceed $150,000,000, with the total aggregate of all
Commitments hereunder (including New Tranche of Term Loan Commitments) not to
exceed $700,000,000.

(D) Minimum Revolving Credit Commitments. After giving effect to such increase,
the amount of the Revolving Credit Commitments provided by each of the New
Lenders and each of the Increasing Lenders shall be at least $25,000,000.

(E) Terms of Added Term Loans. (i) the Added Term Loans (a) shall rank pari
passu in right of payment and of security with the Revolving Credit Loans under
this Agreement, (b) shall not mature earlier than the Expiration Date, and
(c) shall have an amortization schedule, and interest rates (including through
fixed interest rates), interest margins, rate floors, upfront fees, funding
discounts, original issue discounts and prepayment premiums as determined by the
Borrower, the Administrative Agent and the lenders providing the Added Term
Loans; and (ii) each New Tranche of Term Loan Commitments shall be in the
minimum amount of $25,000,000.

(ii) Requirements for Increase in Commitments and Added Term Loans.

(A) Resolutions; Opinion. The Loan Parties shall deliver to the Administrative
Agent on or before the effective date of such increase the following documents
in a form reasonably acceptable to the Administrative Agent: (1) certifications
of their corporate secretaries with attached resolutions certifying that the
applicable increase in the Revolving Credit Commitment or incurrence of Added
Term Loans has been approved by such Loan Parties, and (2) an opinion of counsel
addressed to the Administrative Agent and the Lenders addressing the
authorization and execution of the Loan Documents by, and enforceability of the
Loan Documents against, the Loan Parties.

(B) Notes. The Borrower shall (at the request of any such Lender) execute and
deliver (1) to each Increasing Lender a replacement revolving credit Note or
term note reflecting the new amount of such Increasing Lender’s Revolving Credit
Commitment or New Tranche of Term Loan Commitment, as applicable after giving
effect to the increase (and the prior Note issued to such Increasing Lender
shall be deemed to be terminated) and (2) to each New Lender a revolving credit
Note or term note reflecting the amount of such New Lender’s Revolving Credit
Commitment or New Tranche of Term Loan Commitment.

 

- 47 -



--------------------------------------------------------------------------------

(C) Approval of New Lenders. Any New Lender shall be subject to the approval of
the Administrative Agent.

(D) Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment or provide a New Tranche of Term Loan
Commitment pursuant to an acknowledgement in a form acceptable to the
Administrative Agent, signed by it and the Borrower and delivered to the
Administrative Agent at least five (5) days before the effective date of such
increase.

(E) New Lenders—Joinder. Each New Lender shall execute a lender joinder in
substantially the form of Exhibit 2.10 pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Credit Commitment or a New Tranche of Term Loan Commitment in the
amount set forth in such lender joinder.

(F) Amendment. Added Term Loans shall be effected by an amendment to this
Agreement setting forth the terms of the Added Term Loans executed by (x) the
Administrative Agent, (y) each Lender or New Lender agreeing to provide any
portion of such Added Term Loan and (z) the Loan Parties, as reaffirmations of
the Loan Documents executed by the Loan Parties, in each case in form and
substance reasonably satisfactory to the Administrative Agent. Such amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.10.

(iii) Treatment of Outstanding Loans and Letters of Credit.

(A) Repayment of Outstanding Loans; Borrowing of New Loans. On the effective
date of such increase, the Borrower shall repay all Loans then outstanding,
subject to the Borrower’s indemnity obligations under Section 5.10 [Indemnity];
provided that it may borrow new Loans with a Borrowing Date on such date. Each
of the Lenders shall participate in any new Loans made on or after such date in
accordance with their respective Ratable Shares after giving effect to the
increase in Revolving Credit Commitments contemplated by this Section 2.10.

(B) Outstanding Letters of Credit; Repayment of Outstanding Loans; Borrowing of
New Loans. On the effective date of such increase, each Increasing Lender and
each New Lender (i) will be deemed to have purchased a participation in each
then outstanding Letter of Credit equal to its Ratable Share of such Letter of
Credit and the participation of each other Lender in such Letter of Credit shall
be adjusted accordingly and (ii) will acquire, (and will pay to the
Administrative Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its Ratable Share of all outstanding Participation
Advances.

 

- 48 -



--------------------------------------------------------------------------------

2.11 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];

(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;

(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(A) all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

(B) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrower’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;

(C) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Obligations pursuant to clause (b) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s
Letter of Credit Obligations during the period such Defaulting Lender’s Letter
of Credit Obligations are cash collateralized;

(D) if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

(E) if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting
Lender’s Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or cash collateralized; and

 

- 49 -



--------------------------------------------------------------------------------

(iv) so long as such Lender is a Defaulting Lender, the Swing Loan Lender shall
not be required to fund any Swing Loans and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless the Swing Loan
Lender or the Issuing Lender, as the case may be, is satisfied that the related
exposure and the Defaulting Lender’s then outstanding Letter of Credit
Obligations will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.11(iii), and participating interests in any newly
made Swing Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.11(iii)(A) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) the Swing Loan Lender or the Issuing Lender has a good faith belief that
any Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Loan Lender
shall not be required to fund any Swing Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless the Swing Loan
Lender or the Issuing Lender, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swing Loan
Lender or the Issuing Lender, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Swing Loan Lender
and the Issuing Lender agree in writing that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.

2.12 Utilization of Commitments in Optional Currencies.

2.12.1 Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans; Repayment in Same Currency. For purposes
of determining utilization of the Revolving Credit Commitments, the
Administrative Agent will determine the Dollar Equivalent amount of (i) the
outstanding and proposed Revolving Credit Loans that are Optional Currency Loans
as of the requested Borrowing Date, and (ii) the outstanding Revolving Credit
Loans denominated in an Optional Currency as of the end of each Interest Period
(each such date under clauses (i) and (ii), and any other date on which the
Administrative Agent determines it is necessary or advisable to make such
computation, in its sole discretion, is referred to as a “Computation Date”).
Unless otherwise provided in this Agreement or agreed to by the Administrative
Agent and the Company, each Loan shall be repaid or prepaid in the same currency
in which the Loan was made.

 

- 50 -



--------------------------------------------------------------------------------

2.12.2 European Monetary Union.

i. Payments In Euros Under Certain Circumstances. If (i) any Optional Currency
ceases to be lawful currency of the nation issuing the same and is replaced by
the Euro or (ii) any Optional Currency and the Euro are at the same time
recognized by any governmental authority of the nation issuing such currency as
lawful currency of such nation and the Administrative Agent or the Required
Lenders shall so request in a notice delivered to the Borrower, then any amount
payable hereunder by any party hereto in such Optional Currency shall instead be
payable in the Euro and the amount so payable shall be determined by translating
the amount payable in such Optional Currency to the Euro at the exchange rate
established by that nation for the purpose of implementing the replacement of
the relevant Optional Currency by the Euro (and the provisions governing
payments in Optional Currencies in this Agreement shall apply to such payment in
the Euro as if such payment in the Euro were a payment in an Optional Currency).
Prior to the occurrence of the event or events described in clause (i) or (ii)
of the preceding sentence, each amount payable hereunder in any Optional
Currency will, except as otherwise provided herein, continue to be payable only
in that currency.

ii. Additional Compensation Under Certain Circumstances. The Borrower agrees, at
the request of any Lender, to compensate such Lender for any loss, cost, expense
or reduction in return that such Lender shall reasonably determine shall be
incurred or sustained by such Lender as a result of the replacement of any
Optional Currency by the Euro and that would not have been incurred or sustained
but for the transactions provided for herein. A certificate of any Lender
setting forth such Lender’s determination of the amount or amounts necessary to
compensate such Lender shall be delivered to the Borrower and shall be
conclusive absent manifest error so long as such determination is made on a
reasonable basis. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

iii. Requests for Additional Optional Currencies. The Borrower may deliver to
the Administrative Agent a written request that Revolving Credit Loans hereunder
also be permitted to be made in any other lawful currency (other than Dollars),
in addition to the currencies specified in the definition of “Optional Currency”
herein, provided that such currency must be freely traded in the offshore
interbank foreign exchange markets, freely transferable, freely convertible into
Dollars and available to the Lenders in the Relevant Interbank Market. The
Administrative Agent will promptly notify the Lenders of any such request
promptly after the Administrative Agent receives such request. The
Administrative Agent will promptly notify the Borrower of the acceptance or
rejection by the Administrative Agent and each of the Lenders of the Borrower’s
request. The requested currency shall be approved as an Optional Currency
hereunder only if the Administrative Agent and all of the Lenders approve of the
Borrower’s request.

 

- 51 -



--------------------------------------------------------------------------------

3. [RESERVED]

4. INTEREST RATES

4.1 Interest Rate Options. The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or Euro-Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the Borrower
may select different Interest Rate Options and different Interest Periods to
apply simultaneously to the Loans comprising different Borrowing Tranches and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of the Loans comprising any Borrowing Tranche; provided that there
shall not be at any one time outstanding more than ten (10) Borrowing Tranches
in the aggregate among all of the Loans and provided further that if an Event of
Default or Potential Default exists and is continuing, and without limitation of
the other rights of the Administrative Agent and the Lenders set forth herein
(including, without limitation, Section 9.2 [Consequences of Event of Default],
the Required Lenders may demand that all existing Borrowing Tranches bearing
interest under the Euro-Rate Option shall be converted to the Base Rate Option
at the end of the applicable Interest Period. If at any time the designated rate
applicable to any Loan made by any Lender exceeds such Lender’s highest lawful
rate, the rate of interest on such Lender’s Loan shall be limited to such
Lender’s highest lawful rate. Interest on the principal amount of each Optional
Currency Loan shall be paid by the Borrower in such Optional Currency.

4.1.1 Revolving Credit Interest Rate Options; Swing Loan Interest Rate. The
Borrower shall have the right to select from the following Interest Rate Options
applicable to the Revolving Credit Loans:

(i) Revolving Credit Base Rate Option: A fluctuating rate per annum equal to the
Base Rate plus the Applicable Margin, such interest rate to change automatically
from time to time effective as of the effective date of each change in the Base
Rate; or

(ii) Revolving Credit Euro-Rate Option: A rate per annum equal to the Euro-Rate
as determined for each applicable Interest Period plus the Applicable Margin.

Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.

4.1.2 [Reserved]

4.1.3 Rate Quotations. All computations of interest for Base Rate Loans
(including Base Rate Loans determined by reference to the Daily LIBOR Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed or, in the case of
interest in respect of Loans denominated in Optional Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. The Borrower may call the Administrative Agent on or before the date
on which a Loan Request is to be delivered to receive an indication of the rates
then in effect, but it is acknowledged that such projection shall not be binding
on the Administrative Agent or the Lenders nor affect the rate of interest which
thereafter is actually in effect when the election is made.

4.2 Interest Periods. At any time when the Borrower shall select, convert to or
renew a Euro-Rate Option, the Borrower shall notify the Administrative Agent
thereof by delivering a Loan Request to the Administrative Agent (i) at least
three (3) Business Days prior to the effective date of such Euro-Rate Option
with respect to a Loan denominated in Dollars, and (ii)

 

- 52 -



--------------------------------------------------------------------------------

at least four (4) Business Days prior to the effective date of such Euro-Rate
Option with respect to an Optional Currency Loan. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a Euro-Rate Option:

4.2.1 Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
Euro-Rate Option shall be in integral multiples of $500,000 and not less than
$1,000,000; and

4.2.2 Renewals. In the case of the renewal of a Euro-Rate Option at the end of
an Interest Period, the first day of the new Interest Period shall be the last
day of the preceding Interest Period, without duplication in payment of interest
for such day.

4.2.3 No Conversion of Optional Currency Loans. No Optional Currency Loan may be
converted into a Loan with a different Interest Rate Option, or a Loan
denominated in a different Optional Currency.

4.3 Interest After Default. To the extent permitted by Law, upon the occurrence
of an Event of Default and until such time such Event of Default shall have been
cured or waived, and at the discretion of the Administrative Agent or upon
written demand by the Required Lenders to the Administrative Agent:

4.3.1 Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.9.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.0% per annum;

4.3.2 Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is paid in full; and

4.3.3 Acknowledgement. The Borrower acknowledges that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by
Administrative Agent.

4.4 Rates Unascertainable; Illegality; Increased Costs; Deposits Not Available;
Optional Currency Not Available.

4.4.1 Unascertainable. If on any date on which a Euro-Rate would otherwise be
determined, the Administrative Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
Relevant Interbank Market relating to the Euro-Rate, then the Administrative
Agent shall have the rights specified in Section 4.4.4 [Administrative Agent’s
and Lender’s Rights].

 

- 53 -



--------------------------------------------------------------------------------

4.4.2 Illegality; Increased Costs. If at any time any Lender shall have
determined that:

(i) the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan,

then the Administrative Agent shall have the rights specified in Section 4.4.4
[Administrative Agent’s and Lender’s Rights].

4.4.3 Optional Currency Not Available. If at any time the Administrative Agent
shall have determined that a fundamental change has occurred in the foreign
exchange or interbank markets with respect to any Optional Currency (including,
without limitation, changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls), then
(i) the Administrative Agent shall notify the Borrower of any such
determination, and (ii) the Administrative Agent shall have the rights specified
in Section 4.4.4 [Administrative Agent’s and Lender’s Rights].

4.4.4 Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above or an event specified in
Section 4.4.3 [Optional Currency not Available] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrower thereof, in the case of an
event specified in Section 4.4.2 [Illegality; Increased Costs], such Lender
shall promptly so notify the Administrative Agent and endorse a certificate to
such notice as to the specific circumstances of such notice, and the
Administrative Agent shall promptly send copies of such notice and certificate
to the other Lenders and the Borrower. Upon such date as shall be specified in
such notice (which shall not be earlier than the date such notice is given), the
obligation of (A) the Lenders, in the case of such notice given by the
Administrative Agent, or (B) such Lender, in the case of such notice given by
such Lender, to allow the Borrower to select, convert to or renew a Euro-Rate
Option or select an Optional Currency, as applicable, shall be suspended until
the Administrative Agent shall have later notified the Borrower, or such Lender
shall have later notified the Administrative Agent, of the Administrative
Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Administrative Agent makes a determination under Section 4.4.1
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a Euro-Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs], the Borrower shall, subject to the Borrower’s indemnification
Obligations under Section 5.10

 

- 54 -



--------------------------------------------------------------------------------

[Indemnity], as to any Loan of the Lender to which a Euro-Rate Option applies,
on the date specified in such notice either (i) as applicable, convert such Loan
to the Base Rate Option otherwise available with respect to such Loan or select
a different Optional Currency or Dollars, or (ii) prepay such Loan in accordance
with Section 5.6 [Voluntary Prepayments]. Absent due notice from the Borrower of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date. If the Administrative Agent makes a determination under Section 4.4.3
[Optional Currency Not Available] then, until the Administrative Agent notifies
the Borrower that the circumstances giving rise to such determination no longer
exist, (i) the availability of Loans in the affected Optional Currency shall be
suspended, (ii) the outstanding Loans in such affected Optional Currency shall
be converted into Dollar Loans (in an amount equal to the Dollar Equivalent of
such outstanding Optional Currency Loans) (x) on the last day of the then
current Interest Period if the Lenders may lawfully continue to maintain Loans
in such Optional Currency to such day, or (y) immediately if the Lenders may not
lawfully continue to maintain Loans in such Optional Currency, and interest
thereon shall thereafter accrue at the Base Rate Option.

4.5 Selection of Interest Rate Options. If the Borrower fails to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the Euro-Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrower shall be deemed to have converted such Borrowing Tranche
to the Base Rate Option as applicable to Revolving Credit Loans commencing upon
the last day of the existing Interest Period and at the Dollar Equivalent of
such Loans for any Loan in an Optional Currency.

5. PAYMENTS

5.1 Payments. All payments and prepayments to be made in respect of principal,
interest, Commitment Fees, Letter of Credit Fees, Administrative Agent’s Fee or
other fees or amounts due from the Borrower hereunder shall be payable prior to
11:00 a.m. on the date when due without presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrower, and
without set-off, counterclaim or other deduction of any nature, and an action
therefor shall immediately accrue. Such payments shall be made to the
Administrative Agent at the Principal Office for the account of the Swing Loan
Lender with respect to the Swing Loans and for the ratable accounts of the
Lenders with respect to the Revolving Credit Loans in immediately available
funds, and the Administrative Agent shall promptly distribute such amounts to
the Lenders in immediately available funds; provided that in the event payments
are received by 11:00 a.m. by the Administrative Agent with respect to the Loans
and such payments are not distributed to the Lenders on the same day received by
the Administrative Agent, the Administrative Agent shall pay the Lenders
interest at the Federal Funds Effective Rate in the case of Loans or other
amounts due in Dollars, or the Overnight Rate in the case of Loans or other
amounts due in an Optional Currency, with respect to the amount of such payments
for each day held by the Administrative Agent and not distributed to the
Lenders. The Administrative Agent’s and each Lender’s statement of account,
ledger or other relevant record shall, in the absence of manifest error, be
conclusive as the statement of the amount of principal of and interest on the
Loans and other amounts owing under this Agreement (including the Equivalent
Amounts of the applicable currencies where such computations are required) and

 

- 55 -



--------------------------------------------------------------------------------

shall be deemed an “account stated.” All payments of principal and interest made
in respect of the Loans must be repaid in the same currency (whether Dollars or
the applicable Optional Currency) in which such Loan was made. The
Administrative Agent may (but shall not be obligated to) debit the amount of any
such payment which is not made by such time to any ordinary deposit account of
the Borrower with the Administrative Agent.

5.2 Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Administrative
Agent’s Fee and the Issuing Lender’s fronting fee) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Section 4.4.4 [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 4.4 [Rates Unascertainable; Etc.], 5.6.2 [Replacement
of a Lender] or 5.8 [Increased Costs]) be payable ratably among the Lenders
entitled to such payment in accordance with the amount of principal, interest,
Commitment Fees and Letter of Credit Fees as set forth in this Agreement.
Notwithstanding any of the foregoing, each borrowing or payment or prepayment by
the Borrower of principal, interest fees or other amounts from the Borrower with
respect to Swing Loans shall be made by or to the Swing Loan Lender according to
Section 2.6.5 [Borrowings to Repay Swing Loans].

5.3 Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff, counterclaim or banker’s lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).

 

- 56 -



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

Any Lender that fails at any time to comply with the provisions of this
Section 5.3 shall be deemed a Defaulting Lender until such time as it performs
its obligations hereunder and is not otherwise a Defaulting Lender for any other
reason. A Defaulting Lender shall be deemed to have assigned any and all
payments due to it from the Borrower, whether on account of or relating to
outstanding Loans, Letters of Credit, interest, fees or otherwise, to the
remaining non-defaulting Lenders for application to, and reduction of, their
respective Ratable Share of all outstanding Loans and other unpaid Obligations
of any of the Loan Parties. The Defaulting Lender hereby authorizes the
Administrative Agent to distribute such payments to the non-defaulting Lenders
in proportion to their respective Ratable Share of all outstanding Loans and
other unpaid Obligations of any of the Loan Parties to which such Lenders are
entitled. A Defaulting Lender shall be deemed to have satisfied the provisions
of this Section 5.3 when and if, as a result of application of the assigned
payments to all outstanding Loans and other unpaid Obligations of any of the
Loan Parties to the non-defaulting Lenders, the Lenders’ respective Ratable
Share of all outstanding Loans and unpaid Obligations have returned to those in
effect immediately prior to such violation of this Section 5.3.

5.4 Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or the Issuing
Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Lender, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate (or, for payments in an Optional Currency, the Overnight Rate)
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

5.5 Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the Euro-Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on prepayments of principal under Section 5.7 [ Payments Upon Currency
Fluctuations] shall be due on the date such prepayment is due. Interest on the
principal amount of each Loan or other monetary Obligation shall be due and
payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).

 

- 57 -



--------------------------------------------------------------------------------

5.6 Voluntary Prepayments.

5.6.1 Right to Prepay. The Borrower shall have the right at its option from time
to time to prepay the Loans in whole or part without premium or penalty (except
as provided in Section 5.6.2 [Replacement of a Lender] below, in Section 5.8
[Increased Costs] and Section 5.10 [Indemnity]). Whenever the Borrower desires
to prepay any part of the Loans, it shall provide a prepayment notice to the
Administrative Agent by 1:00 p.m. at least one (1) Business Day prior to the
date of prepayment of the Revolving Credit Loans denominated in Dollars, and at
least four (4) Business Days prior to the date of prepayment of any Optional
Currency Loans, or no later than 1:00 p.m. on the date of prepayment of Swing
Loans, setting forth the following information:

(i) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(ii) a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;

(iii) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the Euro-Rate Option
applies (including the Optional Currency, if applicable); and

(iv) the total principal amount of such prepayment, which shall not be less than
the lesser of (i) the outstanding Revolving Credit Loans, or (ii) $100,000 for
any Swing Loan or $500,000 for any Revolving Credit Loan.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. All prepayments
permitted pursuant to this Section 5.6.1 [Right to Prepay] shall be applied to
the outstanding Revolving Credit Loans, provided that such prepayment of any
Revolving Credit Loans shall not permanently reduce the Revolving Credit
Commitments. Except as provided in Section 4.4.4 [Administrative Agent’s and
Lender’s Rights], if the Borrower prepays a Loan but fails to specify the
applicable Borrowing Tranche which the Borrower is prepaying, the prepayment
shall be applied first to Revolving Credit Loans to which the Base Rate Option
applies, then to Revolving Credit Loans which are not Optional Currency Loans,
then to Optional Currency Loans, and then to Swing Loans. Any prepayment
hereunder shall be subject to the Borrower’s Obligation to indemnify the Lenders
under Section 5.10 [Indemnity]. Prepayments shall be made in the currency in
which such Loan was made unless otherwise directed by the Administrative Agent.

5.6.2 Replacement of a Lender. In the event any Lender (i) gives notice under
Section 4.4 [Rates Unascertainable, Etc.], (ii) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrower to pay any Indemnified
Taxes or additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in

 

- 58 -



--------------------------------------------------------------------------------

Section 11.1 [Modifications, Amendments or Waivers], then in any such event the
Borrower may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to
Sections 5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8 [Successors and Assigns];

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.8.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.9 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

5.6.3 Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8 [Increased Costs], or the Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 5.8 [Increased Costs] or Section 5.9 [Taxes], as the case
may be, in the future, and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment

5.7 Payments Upon Currency Fluctuations. If on any Computation Date either
(i) the Revolving Facility Usage is equal to or greater than the Revolving
Credit Commitments, or (ii) the Optional Currency Loans are equal to or greater
than the Optional Currency Sublimit, in each case as a result of a change in
exchange rates between one (1) or more Optional Currencies and

 

- 59 -



--------------------------------------------------------------------------------

Dollars, then the Administrative Agent shall notify the Borrower of the
same. The Borrower shall pay or prepay (subject to Borrower’s indemnity
obligations under Sections 5.8 [Increased Costs] and 5.10 [Indemnity]) within
three (3) Business Days after receiving such notice such that the Revolving
Facility Usage shall not exceed the aggregate Revolving Credit Commitments and
the Optional Currency Loans shall not exceed the Optional Currency Sublimit
after giving effect to such payments or prepayments. All prepayments required
pursuant to this Section 5.7 shall first be applied among the Interest Rate
Options to the principal amount of the Loans subject to the Base Rate Option,
then to Loans denominated in Dollars and subject to a Euro-Rate Option, then to
Optional Currency Loans.

5.8 Increased Costs.

5.8.1 Increased Costs Generally.

If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement which is addressed separately in this
Section 5.8) or the Issuing Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender, the Issuing Lender or the Relevant Interbank Market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

5.8.2 Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of

 

- 60 -



--------------------------------------------------------------------------------

such Lender or the Loans made by, or participations in Letters of Credit or
Swing Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans. A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in Sections 5.8.1
[Increased Costs Generally] or 5.8.2 [Capital Requirements] and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or the Issuing Lender, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.

5.8.4 Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine months period
referred to above shall be extended to include the period of retroactive effect
thereof).

5.8.5 Additional Reserve Requirements. The Borrower shall pay to each Lender
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits, additional interest on the unpaid principal amount of each Loan under
the Euro-Rate Option equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), and (ii) as long as
such Lender shall be required to comply with any reserve ratio requirement under
Regulation D or under any similar, successor or analogous requirement of the
Board of Governors of the Federal Reserve System (or any successor) or any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Loans under the Euro-Rate
Option, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided that in each case the Borrower shall
have received at least ten days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice ten days prior to the relevant Payment Date, such additional
interest or costs shall be due and payable ten days from receipt of such notice.

 

- 61 -



--------------------------------------------------------------------------------

5.9 Taxes.

5.9.1 Issuing Lender. For purposes of this Section 5.9 [Taxes], the term
“Lender” includes the Issuing Lender and the term “applicable Law” includes
FATCA.

5.9.2 Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

5.9.3 Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Official Body in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

5.9.4 Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section 5.9
[Taxes]) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

5.9.5 Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.8.4 [Participations] relating to the maintenance of
a Participant Register, and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to any Lender by the

 

- 62 -



--------------------------------------------------------------------------------

Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 5.9.5
[Indemnification by the Lenders].

5.9.6 Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to an Official Body pursuant to this Section 5.9 [Taxes], such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

5.9.7 Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

- 63 -



--------------------------------------------------------------------------------

i. in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

ii. executed originals of IRS Form W-8ECI;

iii. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(a) of the
Code, (b) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(b) of the Code, or (c) a “controlled foreign corporation”
described in Section 881(c)(3)(c) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

iv. to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(B) or
Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)

 

- 64 -



--------------------------------------------------------------------------------

and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

5.9.8 Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body. Notwithstanding anything
to the contrary in this Section 5.9.8 [Treatment of Certain Refunds]), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

5.9.9 Survival. Each party’s obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.

5.10 Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:

 

- 65 -



--------------------------------------------------------------------------------

(i) payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due), or any
voluntary prepayment without the required notice,

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Revolving
Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest Periods] or
notice relating to prepayments under Section 5.6 [Voluntary Prepayments], or

(iii) default by the Borrower in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder.

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

5.11 Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrower may borrow, repay
and re-borrow Swing Loans and the Swing Loan Lender may make Swing Loans as
provided in Section 2.1.2 [Swing Loan Commitments] hereof during the period
between Settlement Dates. The Administrative Agent shall notify each Lender of
its Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any mandatory prepayment date as provided for herein and may at its
option effect settlement on any other Business Day. These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loan Commitment]. The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender’s Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrower to the Administrative Agent with respect to the
Revolving Credit Loans.

 

- 66 -



--------------------------------------------------------------------------------

5.12 Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in any currency (the “Original Currency”) into another currency (the “Other
Currency”), the parties hereby agree, to the fullest extent permitted by Law,
that the rate of exchange used shall be that at which in accordance with normal
lending procedures the Administrative Agent could purchase the Original Currency
with the Other Currency after any premium and costs of exchange on the Business
Day preceding that on which final judgment is given.

5.13 Indemnity in Certain Events. The obligation of Borrower in respect of any
sum due from Borrower to any Lender hereunder shall, notwithstanding any
judgment in an Other Currency, whether pursuant to a judgment or otherwise, be
discharged only to the extent that, on the Business Day following receipt by any
Lender of any sum adjudged to be so due in such Other Currency, such Lender may
in accordance with normal lending procedures purchase the Original Currency with
such Other Currency. If the amount of the Original Currency so purchased is less
than the sum originally due to such Lender in the Original Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment
or payment, to indemnify such Lender against such loss.

6. REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:

6.1.1 Organization and Qualification; Power and Authority; Compliance With Laws;
Event of Default. Each Loan Party (i) is a corporation, partnership or limited
liability company (or foreign equivalent thereof) duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, (ii) has the lawful power to own or lease its properties and to
engage in the business it presently conducts or proposes to conduct,
(iii) (a) as of the Closing Date, is duly licensed or qualified and in good
standing in each jurisdiction listed on Schedule 6.1.1 and in all other
jurisdictions where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary, except where the failure to do so would not reasonably be likely to
result in a Material Adverse Change, and (b) after the Closing Date, is duly
licensed or qualified and in good standing in all other jurisdictions where the
property owned or leased by it or the nature of the business transacted by it or
both makes such licensing or qualification necessary, except where the failure
to do so would not reasonably be likely to result in a Material Adverse Change,
(iv) has full power to enter into, execute, deliver and carry out this Agreement
and the other Loan Documents to which it is a party, to incur the Indebtedness
contemplated by the Loan Documents and to perform its Obligations under the Loan
Documents to which it is a party, and all such actions have been duly authorized
by all necessary proceedings on its part, and (v) with respect to Loan Parties
only, is in compliance in all material respects with all applicable Laws (other
than Environmental Laws which are specifically addressed in Section 6.1.14
[Environmental Matters]) in all jurisdictions in which any such Loan Party is
doing business except where the failure to do so would not be reasonably likely
to result in a Material Adverse Change. No Event of Default or Potential Default
exists or is continuing. The Borrower has no brokers or other agents acting in
any capacity in connection with the Loans.

 

- 67 -



--------------------------------------------------------------------------------

6.1.2 Subsidiaries; Investment Companies. Schedule 6.1.2 states, as of the
Closing Date, (i) the name of each of the Borrower’s Domestic Subsidiaries, its
respective jurisdiction of organization and the name of each holder of an equity
interest in each such Subsidiary, the amount, percentage and type of equity
interests in such Subsidiary (the “Subsidiary Equity Interests”), and (ii) any
options, warrants or other rights outstanding to purchase any such equity
interests referred to in clause (i) (collectively, the “Equity Interests”). Each
Loan Party has good and marketable title to all of the Subsidiary Equity
Interests it purports to own (subject to restrictions on assignments, pledges,
transfers, or sales of any such Subsidiary Equity Interests issued by ADS
Latina, LLC, a Delaware limited liability company or BaySaver Technologies, LLC,
a Delaware limited liability company), free and clear in each case of any Lien
(other than Liens for taxes not yet due and payable) and all such Subsidiary
Equity Interests have been validly issued, fully paid and nonassessable. Neither
the Borrower nor any of the other Loan Parties is an “investment company”
registered or required to be registered under the Investment Company Act of 1940
or under the “control” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such a
“registered investment company” or under such “control.”

6.1.3 Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party which is a party thereto, and (ii) constitutes, or will constitute, legal,
valid and binding obligations of each Loan Party which is or will be a party
thereto, enforceable against such Loan Party in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

6.1.4 No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Loan Party or
(ii) any Law or any material agreement or instrument or order, writ, judgment,
injunction or decree to which any Loan Party is a party or by which it is bound
or to which it is subject, or result in the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of any Loan Party (other than Liens granted under the Loan Documents). No
consent, approval, exemption, order or authorization of, or a registration or
filing with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and performance of this
Agreement and the other Loan Documents except (a) for filings and recordings
with respect to the Collateral to be made, or otherwise delivered to the
Collateral Agent for filing and/or recordation, as of the Closing Date, (b) for
those approvals, consents, exemptions, registrations, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and (c) with respect carrying out only, approvals, consents,
exemptions, registrations, authorizations, actions, notices and filings, which
are not material to the operation of the Loan Parties or the rights of the
Collateral Agent , the Issuing Lender or the Lenders.

 

- 68 -



--------------------------------------------------------------------------------

6.1.5 Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened against such Loan
Party or any Subsidiary of such Loan Party at law or in equity before any
Official Body which individually or in the aggregate would reasonably be likely
to result in a Material Adverse Change. None of the Loan Parties nor any
Subsidiaries of any Loan Party is in violation of any order, writ, injunction or
any decree of any Official Body which would reasonably be likely to result in a
Material Adverse Change.

6.1.6 Financial Statements.

(i) Historical Statements. The Borrower has delivered to the Administrative
Agent copies of its audited consolidated year-end financial statements for and
as of the end of the fiscal year ended March 31, 2016. In addition, the Borrower
has delivered to the Administrative Agent copies of its unaudited consolidated
interim financial statements for the fiscal year to date and as of the end of
the fiscal quarter ended December 31, 2016 (all such annual and interim
statements being collectively referred to as the “Statements”). The Statements
were compiled from the books and records maintained by the Borrower’s
management, are correct and complete and fairly represent, in all material
respects, the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as of the respective dates thereof and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied, subject (in the case of the interim
statements) to normal year-end audit adjustments and the absence of footnotes.

(ii) Accuracy of Financial Statements. Neither the Borrower nor any of its
consolidated Subsidiaries has, as of the respective dates thereof, any material
liabilities, contingent or otherwise, that are not disclosed in the Statements
or in the notes thereto, and except as disclosed therein there are no unrealized
or anticipated losses from any commitments of the Borrower or such Subsidiary
which would reasonably be likely to result in a Material Adverse Change. Since
March 31, 2016, no Material Adverse Change has occurred.

6.1.7 Margin Stock. None of the Loan Parties engages or intends to engage
principally, or as one of its important activities, in the business of extending
credit for the purpose, immediately, incidentally or ultimately, of purchasing
or carrying margin stock (within the meaning of Regulation U, T or X as
promulgated by the Board of Governors of the Federal Reserve System). No part of
the proceeds of any Loan has been or will be used, immediately, incidentally or
ultimately, to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock or which is
inconsistent with the provisions of the regulations of the Board of Governors of
the Federal Reserve System. None of the Loan Parties holds or intends to hold
margin stock in such amounts that more than 25% of the reasonable value of the
assets of any such Loan Party are or will be represented by margin stock.

6.1.8 Full Disclosure. Neither this Agreement nor any other Loan Document, nor
any certificate, statement, agreement or other documents furnished in writing to
the Administrative Agent or any Lender in connection herewith or therewith,
contains any statement by or on behalf of a Loan Party that is untrue in any
material respect of a material fact or omits to state a material fact necessary
in order to make the statements contained herein and therein, in light of the
circumstances under which they were made, not misleading in any material respect
as of the date thereof.

 

- 69 -



--------------------------------------------------------------------------------

6.1.9 Taxes. All federal and material state, local and foreign income Tax
returns and material non-income Tax returns and reports of each Loan Party
required to be filed by any of them have been timely filed, and payment or
adequate provision in accordance with GAAP has been made for the payment of all
material Taxes shown on such Tax returns to be due and payable and all material
assessments, fees, and other governmental charges upon each Loan Party and upon
their respective properties, assets, income, businesses and franchises which are
due and payable, except in each case as permitted by Section 8.1.2 [Payment of
Liabilities, Including Taxes, Etc.] of this Agreement.

6.1.10 Patents, Trademarks, Copyrights, Licenses, Etc. Except as would not,
either individually or in the aggregate, be reasonably likely to result in a
Material Adverse Change, each Loan Party owns or possesses all the patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted by such Loan Party, without
known, alleged or actual conflict with the rights of others.

6.1.11 [Reserved].

6.1.12 Insurance. The properties of each Loan Party are insured pursuant to
policies and other bonds which are valid and in full force and effect and which
provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of each such Loan Party in
accordance with prudent business practice in the industry of such Loan Parties.

6.1.13 ERISA Compliance.

(i) Except as would not, either individually or in the aggregate, be reasonably
likely to result in a Material Adverse Change, each Pension Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other federal or state Laws. Each Pension Plan that is intended to
qualify under Section 401(a) of the Code has received from the IRS a favorable
determination or opinion letter, which has not by its terms expired, that such
Pension Plan is so qualified, or such Pension Plan is entitled to rely on an IRS
advisory or opinion letter with respect to an IRS-approved master and prototype
or volume submitter plan, or a timely application for such a determination or
opinion letter is currently being processed by the IRS with respect thereto;
and, to the best knowledge of Borrower, nothing has occurred which would
prevent, or cause the loss of, such qualification, in each case except as would
not, either individually or in the aggregate, be reasonably likely to result in
a Material Adverse Change. Borrower and each member of the ERISA Group have made
all required contributions to each Pension Plan subject to Sections 412 or 430
of the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Sections 412 or 430 of the Code has been made
with respect to any Pension Plan, in each case except as would not, either
individually or in the aggregate, be reasonably likely to result in a Material
Adverse Change.

 

- 70 -



--------------------------------------------------------------------------------

(ii) In each case except as would not, either individually or in the aggregate,
be reasonably likely to result in a Material Adverse Change, (a) no ERISA Event
has occurred or is reasonably expected to occur; (b) no Pension Plan has any
unfunded pension liability (i.e., excess of benefit liabilities over the current
value of that Pension Plan’s assets, determined pursuant to the assumptions used
for funding the Pension Plan for the applicable plan year in accordance with
Section 430 of the Code); (c) neither Borrower nor any member of the ERISA Group
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (d) neither Borrower nor any member of
the ERISA Group has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 of ERISA, with respect
to a Multiemployer Plan; (e) neither Borrower nor any member of the ERISA Group
has received notice pursuant to Section 4242(a)(1)(b) of ERISA that a
Multiemployer Plan is in reorganization and that additional contributions are
due to the Multiemployer Plan pursuant to Section 4243 of ERISA; and (f) neither
Borrower nor any member of the ERISA Group has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA.

6.1.14 Environmental Matters. Except as would not, either individually or in the
aggregate, be reasonably likely to result in a Material Adverse Change, each
Loan Party is and has been in compliance in all material respects with
applicable Environmental Laws.

6.1.15 Solvency. Before and immediately after giving effect to the initial
advance of Loans hereunder, the Loan Parties and their Subsidiaries are Solvent
on a consolidated basis.

6.1.16 Anti-Terrorism Laws. (i) No Covered Entity is a Sanctioned Person; and
(ii) no Covered Entity, either in its own right or through any third party,
(a) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law,
(b) does business in or with, or derives any of its income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law, or (c) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

7.1 First Loans and Letters of Credit.

7.1.1 Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:

 

- 71 -



--------------------------------------------------------------------------------

(i) A certificate of each of the Loan Parties signed by an Authorized Officer of
such Loan Party, dated the Closing Date stating that (w) all representations and
warranties of the Loan Parties set forth in this Agreement are true and correct
in all material respects; provided, however, that to the extent any such
representation or warranty is already qualified by materiality or Material
Adverse Change, such representation or warranty shall be true and correct in all
respects, (x) the Loan Parties are in compliance with each of the covenants and
other conditions hereunder, (y) no Event of Default or Potential Default exists,
and (z) no Material Adverse Change has occurred since the date of the last
audited financial statements of the Borrower delivered to the Administrative
Agent;

(ii) A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its organizational documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of each Loan Party in each state where
organized and in a state listed on Schedule 6.1.1 where such Loan Party
maintains a principal place of business;

(iii) This Agreement and each of the other Loan Documents signed by an
Authorized Officer and all appropriate financing statements and appropriate
stock powers and certificates evidencing the pledged Collateral;

(iv) A written opinion of counsel for the Loan Parties, dated the Closing Date
and as to the matters set forth in Schedule 7.1.1;

(v) Evidence that adequate insurance, including flood insurance, if applicable,
required to be maintained under this Agreement is in full force and effect, with
additional insured and lender loss payable special endorsements attached thereto
in form and substance satisfactory to the Administrative Agent and its counsel
naming the Collateral Agent as additional insured and lender loss payee;

(vi) A duly completed Compliance Certificate for the Loan Parties signed by an
Authorized Officer of Borrower setting forth pro forma compliance with the
financial covenants set forth in Section 8.2.14 [Minimum Interest Coverage
Ratio] and 8.2.15 [Maximum Leverage Ratio] hereof as of the last day of the
fiscal quarter of the Borrower most recently ended prior to the Closing Date;

(vii) All material consents required to effectuate the transactions contemplated
hereby, including all regulatory approvals and licenses, absent any legal or
regulatory prohibitions or material restrictions;

(viii) Evidence that amendments to (or an amendment and restatement of) the
Senior Notes (2017), the Private Shelf Agreement and the Intercreditor Agreement
have been entered into in form and substance consistent with the terms set forth
herein;

(ix) Lien searches against the Loan Parties in acceptable scope and with
acceptable results, showing no Liens other than Permitted Liens;

 

- 72 -



--------------------------------------------------------------------------------

(x) A financial forecast model for the Borrower and its consolidated
Subsidiaries;

(xi) Evidence that the indebtedness and obligations under the Existing Credit
Agreement have been amended and restated and shall from and after the Closing
Date be evidenced by this Agreement and the other Loan Documents; and

(xii) Such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request.

7.1.2 Payment of Fees. The Borrower shall have paid all fees and expenses
payable on or before the Closing Date as required by this Agreement, the
Administrative Agent’s Letter or any other Loan Document.

7.2 Each Loan or Letter of Credit. At the time of making any Loans or issuing,
extending or increasing any Letters of Credit and after giving effect to the
proposed extensions of credit: (i) the representations, warranties of the Loan
Parties shall then be true and correct in all material respects, provided,
however, that to the extent any such representation or warranty is already
qualified by materiality or Material Adverse Change, such representation or
warranty shall be true and correct in all respects, (ii) no Event of Default or
Potential Default shall have occurred and be continuing, (iii) the making of the
Loans or issuance, extension or increase of such Letter of Credit shall not
contravene any Law applicable to any Loan Party or any of the Lenders; provided,
however, that with respect to requests for Loans to which the Euro-Rate Option
applies, the obligation of each Lender to make such Loans shall be governed by
Section 4.4.2 [Illegality; Increased Costs], (iv) the Borrower shall have
delivered to the Administrative Agent a duly executed and completed Loan Request
or to the Issuing Lender an application for a Letter of Credit, as the case may
be, and (v) in the case of any Loan to be denominated in an Optional Currency,
there shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Administrative Agent or the Required
Lenders would make it impracticable for such Loan to be denominated in the
relevant Optional Currency.

8. COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

8.1 Affirmative Covenants.

8.1.1 Preservation of Existence, Etc. Each Loan Party shall maintain its legal
existence as a corporation, partnership or limited liability company (or foreign
equivalent thereof) and, except where the failure to do so would not be
reasonably likely to result in a Material Adverse Change, its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except as otherwise expressly permitted in
Section 8.2.6 [Liquidations, Mergers, Etc.].

 

- 73 -



--------------------------------------------------------------------------------

8.1.2 Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall pay
all material Taxes imposed upon it or any of its properties or assets or in
respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon, and all material claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of its properties or assets,
prior to the time when any penalty or fine shall be incurred with respect
thereto; provided, that no such Tax or claim need to be paid to the extent it is
being contested in good faith by appropriate and lawful proceedings promptly
instituted and diligently conducted, so long as (i) adequate reserves or other
appropriate provisions as shall be required in conformity with GAAP shall have
been made therefor, and (ii) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. No Loan Party shall file or consent to the filing of
any consolidated income tax return with any Person (other than the Borrower or
any of its Subsidiaries).

8.1.3 Maintenance of Insurance. Each Loan Party shall insure its material
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable and financially sound insurers, including self-insurance to the extent
customary, all as reasonably determined by the Administrative Agent. The Loan
Parties shall comply with the covenants and provide the endorsement set forth on
Schedule 8.1.3 relating to property and related insurance policies covering the
Collateral.

8.1.4 Maintenance of Properties. Each Loan Party shall maintain in good repair,
working order and condition (ordinary wear and tear excepted) in accordance with
the general practice of other businesses of similar character and size, all of
those material properties necessary to its business.

8.1.5 Visitation Rights. Each Loan Party shall permit any of the officers or
authorized employees or representatives of the Administrative Agent or any of
the Lenders to visit and inspect any of its properties and to examine and make
excerpts from its books and records and discuss its business affairs, finances
and accounts with its officers, all in such detail and at such times during
normal business hours and as often as any of the Lenders may reasonably request;
provided, that in the case of any meeting with any independent public
accountants, representatives of the Loan Parties may be present;
provided further, that in the absence of an Event of Default which has not been
waived, no more than two such visits for the Lenders will be permitted in any
fiscal year. The Lenders shall provide the Borrower and the Administrative Agent
with reasonable notice prior to any visit or inspection and shall use
commercially reasonable efforts to coordinate any visits made pursuant to this
Section 8.1.5 so as to minimize inconvenience to the Loan Parties.

8.1.6 Keeping of Records and Books of Account. The Borrower shall maintain and
keep proper books of record and account which enable the Borrower and its
consolidated Subsidiaries to issue financial statements in accordance with GAAP
and as otherwise required by applicable Laws of any Official Body having
jurisdiction over the Borrower, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.

 

- 74 -



--------------------------------------------------------------------------------

8.1.7 Compliance with Laws; Use of Proceeds. Each Loan Party shall comply with
all applicable Laws, including all Environmental Laws, in all material respects;
provided that it shall not be deemed to be a violation of this Section 8.1.7 if
any failure to comply with any Law would not result in fines, penalties,
remediation costs, other similar liabilities or injunctive relief which in the
aggregate would be reasonably likely to result in a Material Adverse Change. The
Loan Parties will use the Letters of Credit and the proceeds of the Loans only
in accordance with Section 2.8 [Use of Proceeds] and as permitted by applicable
Law.

8.1.8 Further Assurances. Each Loan Party shall, from time to time, at its
expense, preserve and protect the Collateral Agent’s Lien on and Prior Security
Interest in the Collateral whether now owned or hereafter acquired as a
continuing first-priority perfected Lien, subject only to Permitted Liens
(provided, that the Loan Parties shall not be required to maintain a
first-priority Lien under the UCC on any Specified Collateral (as defined in the
Security Agreement) except as otherwise provided in the Security Agreement or
any other Loan Document), and shall do such other acts and things as the
Administrative Agent in its reasonable discretion may deem necessary or
advisable from time to time in order to preserve, perfect and protect the Liens
granted under the Loan Documents and to exercise and enforce its rights and
remedies thereunder with respect to the Collateral.

8.1.9 Anti-Terrorism Laws; International Trade Law Compliance. (a) No Covered
Entity will become a Sanctioned Person, (b) no Covered Entity, either in its own
right or through any third party, will (A) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans or Letters of Credit to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law, (c) the funds used to
repay the Obligations will not be derived from any unlawful activity, (d) each
Covered Entity shall comply with all Anti-Terrorism Laws, and (e) the Borrower
shall notify the Administrative Agent in writing of a Reportable Compliance
Event as provided in Section 8.3.4.9 [Notices].

8.1.10 Keepwell. Each Qualified ECP Loan Party jointly and severally (together
with each other Qualified ECP Loan Party) hereby absolutely unconditionally and
irrevocably (a) guarantees the prompt payment and performance of all Swap
Obligations owing by each Non-Qualifying Party (it being understood and agreed
that this guarantee is a guaranty of payment and not of collection), and
(b) undertakes to provide such funds or other support as may be needed from time
to time by any Non-Qualifying Party to honor all of such Non-Qualifying Party’s
obligations under this Agreement or any other Loan Document in respect of Swap
Obligations (provided, however, that each Qualified ECP Loan Party shall only be
liable under this Section 8.1.10 for the maximum amount of such liability that
can be hereby incurred

 

- 75 -



--------------------------------------------------------------------------------

without rendering its obligations under this Section 8.1.10, or otherwise under
this Agreement or any other Loan Document, voidable under applicable law,
including applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Loan Party under this Section 8.1.10 shall remain in full force and effect until
payment in full of the Obligations and termination of this Agreement and the
other Loan Documents. Each Qualified ECP Loan Party intends that this
Section 8.1.10 constitute, and this Section 8.1.10 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18(A)(v)(II) of the CEA.

8.1.11 Additional Guarantors. If at any time subsequent to the Closing Date, the
consolidated total assets of the Borrower’s Domestic Subsidiaries which are not
Loan Parties hereunder at such time of determination, exceed ten percent (10%)
of the consolidated total assets of the Borrower and its Subsidiaries, the Loan
Parties shall cause additional Domestic Subsidiaries (who are not currently
Guarantors) to join this Agreement as a Guarantor by execution of a Guarantor
Joinder and all such other documents as provided in Section 11.13 [Joinder of
Loan Party] to the extent necessary to cause the consolidated total assets of
the Borrower’s Domestic Subsidiaries which are not Loan Parties to be less than
ten percent (10%) of the consolidated total assets of the Borrower and its
Subsidiaries. Such calculation shall be done quarterly and, if any additional
Domestic Subsidiaries are required by this Section 8.1.11 to be joined as
Guarantors, such information shall be reported to the Administrative Agent
concurrent with the certification required under Section 8.3.3.

8.2 Negative Covenants.

8.2.1 Indebtedness. Each of the Loan Parties shall not at any time create,
incur, assume or suffer to exist any Indebtedness, except:

(i) Indebtedness under the Loan Documents;

(ii) Existing Indebtedness as set forth on Schedule 8.2.1, including extensions,
renewals or Permitted Refinancing thereof; provided there is no increase in the
amount thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 8.2.1;

(iii) Indebtedness with respect to Purchase Money Security Interests and
capitalized leases as and to the extent permitted under clause (viii) or clause
(xx) of the definition of Permitted Lien with respect to the aggregate amount of
unpaid principal loans and deferred payments (including, without limitation,
imputed principal under capitalized leases);

(iv) Any (A) Lender Provided Interest Rate Hedge, (B) other Interest Rate Hedge
approved by the Administrative Agent; (C) Lender Provided Foreign Currency Hedge
or (D) other Indebtedness under any Other Lender Provided Financial Service
Product; provided, however, the Loan Parties shall enter into an Interest Rate
Hedge or Foreign Currency Hedge only for hedging (rather than speculative)
purposes;

(v) The Senior Notes (2017) in the aggregate principal amount of up to
$175,000,000, all such Indebtedness being issued pursuant to the Private Shelf
Agreement;

 

- 76 -



--------------------------------------------------------------------------------

(vi) Indebtedness of a Loan Party to another Loan Party which is subordinated
pursuant to the Intercompany Subordination Agreement; and Indebtedness of a Loan
Party to a Subsidiary which is not a Loan Party and which Indebtedness is
subordinated on terms and conditions reasonably satisfactory to the
Administrative Agent;

(vii) Indebtedness secured by a Lien on real property, improvements to real
property and fixtures permitted under clause (xix) of the definition of
Permitted Liens;

(viii) Indebtedness secured by a Lien permitted under clause (xx) of the
definition of Permitted Liens with respect to Permitted Acquisitions;

(ix) Indebtedness that is subordinated in right of payment to the Payment In
Full of the Obligations on terms and conditions acceptable to Administrative
Agent;

(x) Guaranties permitted under Section 8.2.3 [Guaranties];

(xi) Indebtedness for employer contributions to the ESOP not in excess of
limitations set forth in Section 404 of the Code;

(xii) Indebtedness arising under Borrower’s stock repurchase liability under the
ESOP;

(xiii) unsecured Indebtedness that (a) matures after, and does not require any
scheduled amortization or other scheduled amortizations or other scheduled
payments of principal prior to the Expiration Date, and (b) has terms and
conditions, taken as a whole, that are not materially less favorable to the
Borrower than the terms and conditions of this Agreement; provided, however,
that both immediately prior and after giving effect to the incurrence thereof,
(x) no Potential Default or Event of Default shall exist or result therefrom and
(y) the Borrower shall be in compliance with the covenants set forth in
Sections 8.2.14 [Minimum Interest Coverage Ratio] and 8.2.15 [Maximum Leverage
Ratio]; and

(xiv) other unsecured Indebtedness (in addition to and not subject to the
limitations or conditions for any unsecured Indebtedness permitted pursuant to
clauses (i) through (xiii) above) in an aggregate amount not to exceed
$100,000,000 at any time outstanding, provided, however, that both immediately
prior and after giving effect to the incurrence thereof, (x) no Potential
Default or Event of Default shall exist or result therefrom and (y) the Borrower
shall be in compliance with the covenants set forth in Sections 8.2.14 [Minimum
Interest Coverage Ratio] and 8.2.15 [Maximum Leverage Ratio].

8.2.2 Liens; Lien Covenants. Each of the Loan Parties shall not at any time
create, incur, assume or suffer to exist any Lien on any of its property or
assets, tangible or intangible, now owned or hereafter acquired, or agree or
become liable to do so, except Permitted Liens.

8.2.3 Guaranties. Each of the Loan Parties shall not at any time, directly or
indirectly, become or be liable in respect of any Guaranty, or assume,
guarantee, become surety for, endorse or otherwise agree, become or remain
directly or contingently liable upon or with respect to any obligation or
liability of any other Person, except for:

 

- 77 -



--------------------------------------------------------------------------------

(i) Guaranties of Indebtedness or any other obligations or liabilities of the
Loan Parties or their Subsidiaries permitted hereunder;

(ii) Guaranties executed in connection with the Senior Notes (2017) or the ADS
Mexicana Credit Facility;

(iii) Guaranties by any Loan Party of Indebtedness or any other obligations or
liabilities owing by any Joint Venture in an aggregate amount outstanding at any
time not to exceed $40,000,000 in any fiscal year; and

(iv) the Guaranties specified on Schedule 8.2.3, including extensions, renewals
or Permitted Refinancing thereof; provided there is no increase in the amount
guaranteed or other significant change in the terms thereof.

8.2.4 Loans and Investments. Each of the Loan Parties shall not at any time make
or suffer to exist any Investments, except:

(i) Trade credit extended on usual and customary terms in the ordinary course of
business;

(ii) Advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

(iii) Permitted Investments;

(iv) Investments by Loan Parties in Persons other than Loan Parties outstanding
on the Closing Date and set forth on Schedule 8.2.4;

(v) Additional Investments by Loan Parties in Persons (including Joint Ventures
and Subsidiaries) other than Loan Parties in an aggregate amount by all of the
Loan Parties not exceeding the greater of (x) $150,000,000, or (y) 10% of the
consolidated total assets of the Borrower and its Subsidiaries, in each case
outstanding at any time, and calculated after giving effect to Investments which
are Permitted Acquisitions taken into consideration for purposes of determining
compliance with this clause (v) pursuant to clause (xi) below;

(vi) Investments by Loan Parties in other Loan Parties;

(vii) Transfer of certain assets to Foreign Subsidiaries permitted by
Section 8.2.7 [Disposition of Assets or Subsidiaries] in an amount not to exceed
$30,000,000 in the aggregate;

(viii) Investments in any interest rate swap, cap, collar or floor or other
interest rate management instrument permitted under Section 8.2.1(iv);

(ix) Investments acquired by a Loan Party: (a) in exchange for any other
investment held by such Loan Party in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other investment, or (b) as a result of a foreclosure by such Loan Party with
respect to any secured investment or other transfer of title with respect to any
secured investment in default;

 

- 78 -



--------------------------------------------------------------------------------

(x) Advances to a Foreign Subsidiary consisting of raw materials purchased for
consumption or processing in the ordinary course of business and otherwise
permitted by Section 8.2.8 [Affiliate Transactions];

(xi) Permitted Acquisitions and Investments in third Persons by any Person which
are outstanding at the time such Person becomes a Loan Party as a result of a
Permitted Acquisition, but not any increase in the amount of such loans and
advances unless otherwise permitted by this Agreement; provided, however, that
any Permitted Acquisition which involves the acquisition of the Capital Stock of
a Person which is not joining this Agreement as a Loan Party as provided in
Section 8.2.6.3(vi) [Liquidations, Mergers, Consolidations, Acquisitions], shall
be taken into consideration in determining compliance with clause (v) above; and

(xii) Guaranties permitted by Section 8.2.3 [Guaranties].

8.2.5 Capital Distributions. Each of the Loan Parties shall not make any Capital
Distribution of any nature (whether in cash, property, securities or otherwise),
except as follows:

(i) any Loan Party may make a Capital Distribution to another Loan Party;

(ii) the Borrower may make Capital Distributions so long as, prior to and
immediately after giving effect to the making of such Capital Distribution, no
Potential Default or Event of Default has or will exist and be continuing and
the Borrower shall be in pro forma compliance with the covenants set forth in
Sections 8.2.14 [Minimum Interest Coverage Ratio] and 8.2.15 [Maximum Leverage
Ratio]; and

(iii) the Borrower may make Capital Distributions to repurchase stock as
required by the ESOP so long as, prior to and immediately after giving effect to
the making of such Capital Distribution, no Potential Default or Event of
Default has or will exist and be continuing; provided, however, that (i) if a
Potential Default or Event of Default exists (or would exist immediately after
giving effect to the making of such Capital Distribution), the Borrower may make
Capital Distributions to the extent necessary in order to satisfy its payment
requirements under Code Section 409(h)(5) and (6) with respect to put options
(within the meaning of Section 409(h) of the Code) exercised by ESOP
participants and their beneficiaries and (ii) any such Capital Distributions
shall be made in cash only to the extent necessary to comply with said
provisions of the Code.

8.2.6 Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not dissolve, liquidate or wind-up its affairs, or become a party
to any merger or consolidation, or acquire by purchase, lease or otherwise all
or substantially all of the assets or Capital Stock of any other Person, except:

8.2.6.1 any Loan Party (other than the Borrower) may consolidate or merge into
another Loan Party;

 

- 79 -



--------------------------------------------------------------------------------

8.2.6.2 any Loan Party may (i) consolidate or merge with any Subsidiary of the
Borrower that is not a Loan Party, provided such Loan Party is the surviving
entity and (ii) acquire by purchase, lease or otherwise all or substantially all
of the assets or Capital Stock of any Subsidiary of the Borrower;

8.2.6.3 any Loan Party may acquire, whether by merger or by purchase, lease or
otherwise, (a) not less than ninety percent (90%) of the equity interests of
another Person or (b) all or substantially all of the assets of another Person
or of a business or division of another Person (each, a “Permitted
Acquisition”), provided that each of the following requirements is met:

(i) if such Loan Party is acquiring the equity interests of such Person and such
Person, upon the consummation of the Permitted Acquisition, will become a
Domestic Subsidiary which is required to become a Guarantor in accordance with
the requirements of Section 8.1.11 [Additional Guarantors], such Person shall
(x) execute a Guarantor Joinder and join this Agreement as a Guarantor pursuant
to Section 11.13 [Joinder of Loan Party] within the timeframe set forth therein,
and (y) grant Liens pursuant to the Security Agreement and the Pledge Agreement
and cause such Liens to be perfected in accordance with the terms of such Loan
Documents and otherwise comply with Section 11.13 [Joinder of Loan Party] within
the timeframe set forth therein;

(ii) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition and, if such Loan Party shall use
any portion of the Loans to fund such Permitted Acquisition, the Loan Party also
shall have delivered to the Lenders written evidence of the approval of the
board of directors (or equivalent body) of such Person for such Permitted
Acquisition;

(iii) the business or assets acquired, or the business conducted by the Person
whose ownership interests are being acquired, as applicable, shall be reasonably
related to as one or more line or lines of business conducted by the Loan
Parties and shall comply with Section 8.2.10 [Continuation of or Change in
Business];

(iv) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

(v) the Borrower shall demonstrate that it shall be in compliance with the
covenants contained in Sections 8.2.14 [Minimum Interest Coverage Ratio] and
8.2.15 [Maximum Leverage Ratio] hereof immediately after giving effect to the
consummation of such Permitted Acquisition (including for purposes of the
calculation of such compliance, Indebtedness assumed or incurred in connection
with such Permitted Acquisition (but excluding Indebtedness of the type excluded
from being considered as Indebtedness under the definition of Leverage Ratio)
and income earned or expenses incurred by such Person (or by such assets of such
Person or by a business or division of such Person) acquired for the four fiscal
quarter period most recently ending prior to the date of consummation of such
Permitted Acquisition); and

 

- 80 -



--------------------------------------------------------------------------------

(vi) if such Loan Party is acquiring the Capital Stock of a Person which is not
joining this Agreement as a Loan Party, after giving effect to such acquisition
of such Person, the Loan Parties must be in compliance with Section 8.2.4(v)
[Loans and Investments].

8.2.7 Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall not
sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party), except:

(i) transactions involving the sale of inventory in the ordinary course of
business;

(ii) any disposal of damaged, obsolete, worn out or surplus assets or any sale,
transfer or lease of assets in the ordinary course of business which are no
longer necessary or required in the conduct of such Loan Party’s business;

(iii) any sale, transfer or lease of assets by any Loan Party to another Loan
Party;

(iv) any sale, transfer or lease of assets in the ordinary course of business;

(v) any disposition of real property to a governmental authority;

(vi) the abandonment, cancellation or other disposition of intellectual property
that is not material or is no longer used or useful in any material respect in
the operation of the Loan Parties;

(vii) the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);

(viii) any sale, transfer or other disposition of equipment to a Foreign
Subsidiary which equipment is not being used or necessary in the operations of a
Loan Party in the good faith reasonable judgment of such Loan Party;

(ix) the disposition of Capital Stock, partnership interests or limited
liability company interests of a Subsidiary of such Loan Party in a transaction
permitted under Section 8.2.6; or

(x) any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (ix) above, so long as (a) such
disposition is for not less than fair market value, (b) the aggregate book value
of such assets sold, leased, transferred or otherwise disposed of in any fiscal
year (other than those specifically excepted pursuant to

 

- 81 -



--------------------------------------------------------------------------------

clauses (i) through (ix) above) does not exceed 10% of the total consolidated
assets of the Borrower and its Subsidiaries at the end of the immediately
preceding fiscal year, and (c) the aggregate book value of such assets sold,
leased, transferred or otherwise disposed of after the date of this Agreement
(other than those specifically excepted pursuant to clauses (i) through
(ix) above) does not exceed 30% of the total consolidated assets of the Borrower
and its Subsidiaries at the end of the immediately preceding fiscal year.

8.2.8 Affiliate Transactions. Each of the Loan Parties shall not enter into or
carry out any transaction with any Affiliate of any Loan Party (including
purchasing property or services from or selling property or services to any
Affiliate of any Loan Party or other Person) unless such transaction is not
otherwise prohibited by this Agreement (including any intercompany transaction
expressly permitted under this Agreement), is entered into in the ordinary
course of business upon fair and reasonable arm’s-length terms and conditions
and is in accordance with all applicable Law.

8.2.9 Subsidiaries and Partnerships. Each of the Loan Parties (A) as of the
Closing Date, shall not own directly or indirectly any Subsidiaries other than
(i) Domestic Subsidiaries existing on the Closing Date as disclosed on Schedule
6.1.2 and (ii) Foreign Subsidiaries existing on the Closing Date and (B) after
the Closing Date shall not (i) form any Foreign Subsidiary, other than with
investments as permitted by Section 8.2.4 [Loans and Investments], (ii) acquire
any Foreign Subsidiary other than as permitted under Section 8.2.4 [Loans and
Investments] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], (iii) acquire any Domestic Subsidiary, other than as permitted
under Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions] and in
full compliance with the provisions of Section 8.1.11 [Additional Guarantors],
or (iv) form any Domestic Subsidiary unless the Loan Parties are in full
compliance with the provisions of Section 8.1.11 [Additional Guarantors].

8.2.10 Continuation of or Change in Business. Each of the Loan Parties shall not
engage in any business other than the manufacture, sale and distribution of
corrugated polyethylene, polypropylene and concrete pipe, storm and septic
chambers, drainage structures and other related water drainage and water
filtration products, and businesses which are related, supplemental or
complementary thereto, including the processing, sale and distribution of
recycled plastic resin. Each Foreign Holding Company shall not engage in any
business or operations or acquire any assets or incur any liabilities other
than: (i) holding the ownership interests of one or more CFC’s, and (ii) such
other activities as are required or prudent in connection with the maintenance
of good standing and administration of such Loan Party.

8.2.11 Fiscal Year. The Borrower shall not change its fiscal year from the
twelve-month period beginning April 1st and ending March 31st.

8.2.12 Issuance of Stock. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries whose equity interests are pledged pursuant to
the requirements of the Pledge Agreement to, issue any additional shares of its
Capital Stock or any options, warrants or other rights in respect thereof to the
extent that the such issued shares, options, warrants and other rights are
required to be Collateral, unless such shares, options, warrants and other
rights are pledged to the Collateral Agent pursuant to the terms of the Pledge
Agreement and only to the extent required by Section 8.2.9 [Subsidiaries and
Partnerships]; provided, however, the foregoing restriction shall not apply to
the issuance of additional shares of Capital Stock of the Borrower, or options,
warrants or other rights in respect thereof.

 

- 82 -



--------------------------------------------------------------------------------

8.2.13 Changes in Organizational Documents. Each of the Loan Parties shall not,
and shall not permit any Subsidiary which has Capital Stock of such Subsidiary
pledged as Collateral to, amend in any respect its certificate of incorporation
(including any provisions or resolutions relating to Capital Stock), by-laws,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
which change would be reasonably likely to be materially adverse to the Lenders,
without obtaining the prior written consent of the Required Lenders.

8.2.14 Minimum Interest Coverage Ratio. The Loan Parties shall not permit the
ratio of Consolidated EBITDAE to consolidated interest expense payable during
such period of the Borrower and its Subsidiaries, calculated as of the end of
each fiscal quarter for the four fiscal quarters then ended (or, if such date of
determination is not a fiscal quarter end, most recently ended), to be less than
3.00 to 1.00.

8.2.15 Maximum Leverage Ratio. The Loan Parties shall not permit the Leverage
Ratio, calculated as of the end of each fiscal quarter for the four fiscal
quarters then ended (or, if such date of determination is not a fiscal quarter
end, most recently ended) to exceed 4.00 to 1.00; provided, however, that with
respect to any Permitted Acquisition(s) for which the aggregate consideration is
$100,000,000 or greater, the Leverage Ratio at the time of such Permitted
Acquisition(s) shall not exceed 4.25 to 1.00 as of the date such Permitted
Acquisition(s) is consummated (including, without limitation, for purposes of
Section 8.2.6.3(v)) and continuing for a period of four fiscal quarters
following such Permitted Acquisition(s) (such period of time being an “Increased
Leverage Ratio Period”); and provided, further, that there shall be at least one
fiscal quarter in which the Leverage Ratio does not exceed 4.00 to 1.00 between
any two Increased Leverage Ratio Periods.

8.2.16 Most Favored Lender. The Loan Parties covenants that if, on any date, any
Loan Party or any Subsidiary enters into, assumes or otherwise becomes bound or
obligated under the Senior Notes (2017) or any related agreements that contain,
or amends the agreement with respect to the Senior Notes (2017) to contain or
amend, one or more additional affirmative covenants or additional negative
covenants, or the definition related thereto, or any additional or amended
events of default, then on such date the terms of this Agreement shall, without
any further action on the part of the Loan Parties, the Administrative Agent or
the Lenders, be deemed to be amended automatically to include each additional
covenant and each event of default contained in such agreement, and the Loan
Parties shall provide prompt written notice thereof to the Administrative Agent
and the Lenders of such event. The Loan Parties further covenant, upon the
written request of the Required Lenders, to promptly execute and deliver at the
Borrower’s expense (including the reasonable fees and expenses of counsel for
the Administrative Agent) an amendment to this Agreement in form and substance
satisfactory to the Required Lenders evidencing the amendment of this Agreement
to include such additional covenants and additional events of default, provided
that the execution and delivery of such amendment shall not be a precondition to
the effectiveness of such amendment as provided for in this Section 8.2.16 [Most
Favored Lender], but shall merely be for the convenience of the parties hereto;
provided that, upon the subsequent elimination of such additional covenant or
additional

 

- 83 -



--------------------------------------------------------------------------------

event of default under the Senior Notes (2017), as the case may be, and the
Borrower providing notice thereof to the Administrative Agent and the Lenders,
the same shall be deemed eliminated hereunder if (i) no Potential Default or
Event of Default then exists, (ii) such elimination of such additional covenant
or additional event of default shall not make this Agreement any less
restrictive with respect to the Loan Parties than as in effect on the date of
this Agreement, as amended by any other amendments hereto, other than as a
result of such additional covenant or additional event of default and (iii) if
any fee or other compensation is paid to any person in respect of such
elimination of such additional covenant or additional event of default, the
Borrower shall pay each Lender such fee or compensation on a ratable basis
relative to the then outstanding aggregate principal amounts of the Notes. The
Loan Parties further covenant to promptly execute and deliver at their expense
(including the reasonable fees and expenses of counsel for the Administrative
Agent) an amendment to this Agreement in form and substance satisfactory to the
Required Lenders evidencing (x) the amendment of this Agreement to include such
additional covenants and additional events of default, or (y) the elimination of
such additional covenants and additional events of default, as applicable,
provided that the execution and delivery of such amendment shall not be a
precondition to the effectiveness of such amendment as provided for in this
Section 8.2.16 [Most Favored Lender], but shall merely be for the convenience of
the parties hereto.

8.2.17 Limitation on Negative Pledges. Each of the Loan Parties shall not enter
into or suffer to exist or become effective any agreement that prohibits or
limits the ability of such Loan Party to create, incur, assume or suffer to
exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired, to secure the Obligations, other than (a) this Agreement,
the other Loan Documents and the Private Shelf Agreement and related documents
(b) imposed pursuant to an agreement that has been entered into in connection
with a disposition of assets permitted under this Agreement of all or
substantially all of the equity interests or assets of any Subsidiary, (c) any
agreements governing any purchase money Liens or capital lease obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (d) customary provisions
restricting assignment of any licensing agreement or operating lease agreement
(in which a Loan Party is the licensee or lessee) with respect to a contract
entered into by a Loan Party in the ordinary course of business and
(e) customary provisions restricting subletting, sublicensing or assignment of
any intellectual property license or any lease governing any leasehold interests
of a Loan Party.

8.3 Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent for prompt distribution to the Lenders:

8.3.1 Quarterly Financial Statements. Within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year, a Form
10-Q, financial statements of the Borrower, consisting of a consolidated balance
sheet as of the end of such fiscal quarter and related consolidated statements
of income and cash flows for the fiscal quarter then ended and the fiscal year
through that date, all in reasonable detail and certified (subject to normal
year-end audit adjustments and the addition of footnotes) by an Authorized
Officer of the Borrower as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.

 

- 84 -



--------------------------------------------------------------------------------

8.3.2 Annual Financial Statements. Within ninety (90) days after the end of each
fiscal year of the Borrower, a Form 10-K, financial statements of the Borrower
consisting of a consolidated balance sheet as of the end of such fiscal year,
and related consolidated statements of income, stockholders’ equity and cash
flows for the fiscal year then ended, all in reasonable detail and setting forth
in comparative form the financial statements as of the end of and for the
preceding fiscal year, and certified by independent certified public accountants
of nationally recognized standing and reasonably satisfactory to the
Administrative Agent. The certificate or report of accountants shall be free of
qualifications (other than any consistency qualification that may result from a
change in the method used to prepare the financial statements as to which such
accountants concur).

8.3.3 Certificate of the Borrower. Within fifteen (15) days of delivery of the
financial statements of the Borrower furnished to the Administrative Agent and
to the Lenders pursuant to Section 8.3.1 [Quarterly Financial Statements] and
concurrently with the financial statements of the Borrower furnished to the
Administrative Agent and to the Lenders pursuant to Section 8.3.2 [Annual
Financial Statements], a certificate (each a “Compliance Certificate”) of the
Borrower signed by an Authorized Officer of the Borrower, in the form of
Exhibit 8.3.3.

8.3.4 Notices.

8.3.4.1 Default. Promptly after any Authorized Officer or the general counsel of
any Loan Party has learned of the occurrence of an Event of Default or Potential
Default, a certificate signed by an Authorized Officer setting forth the details
of such Event of Default or Potential Default and the action which such Loan
Party proposes to take with respect thereto.

8.3.4.2 Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
other Person against any Loan Party or any Subsidiary which if adversely
determined to the Loan Party or such Subsidiary would be reasonably likely to
result in a Material Adverse Change.

8.3.4.3 Proceedings of Official Bodies. Promptly upon the occurrence or receipt
of any of the following, notice of (i) any citation, summons, subpoena, order to
show cause or other order naming any Loan Party or any Subsidiary a party in any
proceeding before any Official Body, (ii) any lapse or other termination of any
license, permit, franchise or other authorization issued to any Loan Party or
any Subsidiary by any Official Body, (iii) any refusal by any Official Body to
renew or extend any such license, permit, franchise or other authorization, or
(iv) any dispute between any Loan Party or any Subsidiary and any Official Body
or Person; provided, however, that notices with respect to each of the above
shall be required only in if the event giving rise to such notice would
reasonably be likely to result in a Material Adverse Change.

8.3.4.4 Erroneous Financial Information. Promptly in the event that the
Authorized Officers of Borrower conclude or have been advised by its accountants
that any previously issued financial statement, audit report or interim review
should no longer be relied upon or that disclosure should be made or action
should be taken to prevent future reliance.

 

- 85 -



--------------------------------------------------------------------------------

8.3.4.5 ERISA Event. Promptly upon the occurrence of any ERISA Event which would
reasonably be likely to result in a Material Adverse Change.

8.3.4.6 Annual Budget; Projected Financial Statements. By June 1st of each year,
a projected balance sheet, income statement and cash flow statement for each
fiscal quarter of the fiscal year beginning April 1st of such year.

8.3.4.7 [Reserved].

8.3.4.8 Noteholder Notices. Simultaneously with the transmission thereof, copies
of all notices, reports, financial statements or other communications given to
the Senior Noteholders (2017) excluding routine account statements and payment
information.

8.3.4.9 Reportable Compliance Event. Within five (5) Business Days following the
occurrence of a Reportable Compliance Event.

8.3.4.10 SEC Forms. Promptly after the filing thereof, copies of Forms 10-K and
10-Q filed by the Borrower with the Securities and Exchange Commission.

8.3.4.11 Other Information. Such other reports and information as any of the
Required Lenders may from time to time reasonably request.

9. DEFAULT

9.1 Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

9.1.1 Payments Under Loan Documents. The Borrower shall (i) fail to pay any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity) or any Reimbursement Obligation or Letter of
Credit Borrowing on the date on which such principal or Reimbursement Obligation
or Letter of Credit Borrowing becomes due in accordance with the terms hereof,
or (ii) fail to pay any interest on any Loan, Reimbursement Obligation or Letter
of Credit Borrowing or other amount owing hereunder or under the other Loan
Documents within three (3) Business Days after the date on which such amount
becomes due in accordance with the terms hereof or thereof;

9.1.2 Breach of Warranty. Any representation or warranty made at any time by any
of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;

9.1.3 Anti-Terrorism Laws. Any representation or warranty contained in
Section 6.1.16 [Anti-Terrorism Laws] is or becomes false or misleading at any
time;

9.1.4 Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws.
Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.5 [Visitation Rights], Section 8.1.9
[Anti-Terrorism Laws; International Trade Law Compliance] or Section 8.2
[Negative Covenants];

 

- 86 -



--------------------------------------------------------------------------------

9.1.5 Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document to which it is a party and such default shall
continue unremedied for a period of thirty (30) days after the earlier of:
(i) actual knowledge thereof by an Authorized Officer of a Loan Party thereof
and (ii) notice thereof from the Administrative Agent;

9.1.6 Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party may be obligated as a borrower or guarantor in excess of
$75,000,000 in the aggregate, and such breach, default or event of default
consists of the failure to pay (beyond any period of grace permitted with
respect thereto, whether waived or not) any Indebtedness when due (whether at
stated maturity, by acceleration or otherwise) or if such breach or default
permits or causes the acceleration of any Indebtedness (whether or not such
right shall have been waived) or the termination of any commitment to lend;

9.1.7 Final Judgments or Orders. Any final judgments or orders for the payment
of money in excess of $75,000,000 in the aggregate (to the extent not adequately
covered by insurance as to which a solvent and unaffiliated insurance company
has acknowledged coverage) shall be entered against any Loan Party by a court
having jurisdiction in the premises, which judgment is not discharged, vacated,
bonded or stayed pending appeal within a period of sixty (60) days from the date
of entry;

9.1.8 Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms), or shall in any way be
challenged or contested by any Loan Party or, except as the result of actions or
failures to take action within the control of the Administrative Agent,
Collateral Agent or any Lender, cease to give or provide the respective
remedies, powers or privileges intended to be created thereby;

9.1.9 Events Relating to Pension Plans and Multiemployer Plans. An ERISA Event
occurs with respect to a Pension Plan which has resulted or could reasonably be
expected to result in a Material Adverse Change, or Borrower or any member of
the ERISA Group fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan, which has resulted or
could reasonably be expected to result in a Material Adverse Change;

9.1.10 Change of Control. A Change of Control shall occur.

9.1.11 Liquidity Event. A Liquidity Event, as such term is defined in the
Intercreditor Agreement, shall have occurred and not been waived by the parties
to the Intercreditor Agreement; or

 

- 87 -



--------------------------------------------------------------------------------

9.1.12 Relief Proceedings. (i) A Relief Proceeding shall have been instituted
against any Loan Party and such Relief Proceeding shall remain undismissed or
unstayed and in effect for a period of sixty (60) consecutive days or such court
shall enter a decree or order granting any of the relief sought in such Relief
Proceeding, or (ii) any Loan Party institutes, or takes any action in
furtherance of, a Relief Proceeding, or (iii) any Loan Party admits in writing
its inability to pay its debts as they mature, or (iv) the Loan Parties and
their Subsidiaries cease to be solvent on a consolidated basis.

9.2 Consequences of Event of Default.

9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 [Payments
Under Loan Documents] through 9.1.11 [Liquidity Event] shall occur and be
continuing, subject to the terms of the Intercreditor Agreement, the Lenders and
the Administrative Agent shall be under no further obligation to make Loans and
the Issuing Lender shall be under no obligation to issue Letters of Credit and
the Administrative Agent may, and upon the request of the Required Lenders,
shall (i) by written notice to the Borrower, declare the unpaid principal amount
of the Notes then outstanding and all interest accrued thereon, any unpaid fees
and all other Indebtedness of the Borrower to the Lenders hereunder and
thereunder to be forthwith due and payable, and the same shall thereupon become
and be immediately due and payable to the Administrative Agent for the benefit
of each Lender without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived, and (ii) require the Borrower
to, and the Borrower shall thereupon, deposit in a non-interest-bearing account
with the Administrative Agent, as cash collateral for its Obligations under the
Loan Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and

9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.12 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrower to the
Lenders hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and

9.2.3 Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 [Sharing of Payments] is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Law, subject to the terms of the Intercreditor Agreement, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender or any such
Affiliate or participant to or for the credit or the account of any Loan Party
against any and all of the Obligations of such Loan Party now

 

- 88 -



--------------------------------------------------------------------------------

or hereafter existing under this Agreement or any other Loan Document to such
Lender, the Issuing Lender, Affiliate or participant, irrespective of whether or
not such Lender, Issuing Lender, Affiliate or participant shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the Issuing Lender different
from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender or their respective Affiliates and participants may have. Each Lender and
the Issuing Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application;
and

9.2.4 Enforcement of Rights and Remedies. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Collateral Agent in accordance with the terms
of the Intercreditor Agreement and the Administrative Agent in accordance with
this Section 9.2 for the benefit of all the Creditors (as defined in the
Intercreditor Agreement) including the Lenders and the Issuing Lender; provided
that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the Issuing Lender or the Swing Loan Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as the
Issuing Lender or Swing Loan Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 9.2.3 (subject to the terms of Section 5.3 [Sharing of Payments by
Lenders]), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Insolvency Proceeding; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to this Section 9.2.4,
subject to subclause (ii) hereof, and (ii) in addition to the matters set forth
in clauses (b), (c) and (d) of the preceding proviso and subject to Section 5.3
[Sharing of Payments by Lenders]), any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders; and

9.2.5 Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
Payment In Full, any and all proceeds received by the Administrative Agent from
any sale or other disposition of the Collateral, or any part thereof, or the
exercise of any other remedy by the Administrative Agent, shall be, subject to
the terms and provisions of the Intercreditor Agreement, applied as follows:

 

- 89 -



--------------------------------------------------------------------------------

(i) first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with realizing on the Collateral or collection of any
Obligations of any of the Loan Parties under any of the Loan Documents,
including advances made by the Lenders or any one of them or the Administrative
Agent for the reasonable maintenance, preservation, protection or enforcement
of, or realization upon, the Collateral, including advances for taxes,
insurance, repairs and the like and reasonable expenses incurred to sell or
otherwise realize on, or prepare for sale or other realization on, any of the
Collateral;

(ii) second, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Lenders or their Affiliates incurred under this Agreement or any
of the other Loan Documents or agreements evidencing any Lender Provided
Interest Rate Hedge or Other Lender Provided Financial Service Products, whether
of principal, interest, fees, expenses or otherwise and to cash collateralize
the Letter of Credit Obligations, ratably among the Lenders in proportion to the
respective amounts payable to them with respect to such Obligations; and

(iii) the balance, if any, as required by Law.

Notwithstanding anything to the contrary in this Section 9.2.4, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party’s Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 9.2.4.

10. THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent, subject to the terms and the provisions of the Intercreditor Agreement,
to take such actions on its behalf and to exercise such powers as are delegated
to the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Section 10 [The Administrative Agent] are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

- 90 -



--------------------------------------------------------------------------------

10.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

- 91 -



--------------------------------------------------------------------------------

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

10.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right (with approval from the Borrower so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed; provided that in no event shall any
such successor Administrative Agent be a Disqualified Person. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent; provided that in no event shall any
such successor Administrative Agent be a Disqualified Person; provided further
that if the Administrative Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor’s appointment as

 

- 92 -



--------------------------------------------------------------------------------

Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 10 and Section 11.3 [Expenses; Indemnity; Damage Waiver] shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.

10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

10.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Co-Syndication Agents, Documentation Agents, Joint Bookrunners, or Joint
Lead Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder.

10.9 Administrative Agent’s Fee. The Borrower shall pay to the Administrative
Agent a nonrefundable fee (the “Administrative Agent’s Fee”) under the terms of
a letter (the “Administrative Agent’s Letter”) between the Borrower and
Administrative Agent, as amended from time to time.

 

- 93 -



--------------------------------------------------------------------------------

10.10 Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or equity interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.2.7 [Disposition of
Assets or Subsidiaries] or 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], and (ii) any Guarantor from its obligations under the Guaranty
Agreement if the ownership interests in such Guarantor are sold or otherwise
disposed of or transferred to persons other than Loan Parties or Subsidiaries of
the Loan Parties in a transaction permitted under Section 8.2.7 [Disposition of
Assets or Subsidiaries] or 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].

10.11 No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

10.12 Right of Administrative Agent and Collateral Agent to Realize on
Collateral and Enforce Guaranties. Anything contained in any of the Loan
Documents to the contrary notwithstanding, each of the Borrower, each Loan
Party, the Administrative Agent, the Collateral Agent, each Lender and the
Issuing Lender hereby agree that (i) no Lender or Issuing Lender shall have any
right individually to realize upon any of the Collateral or to enforce any of
the Collateral Documents, it being understood and agreed that all powers, rights
and remedies hereunder may be exercised solely by the Administrative Agent or
the Collateral Agent, as applicable, on behalf of the Lenders and the Issuing
Lender in accordance with the terms hereof and of the other Loan Documents, all
powers, rights and remedies hereunder and under the other Loan Documents may be
exercised solely by the Administrative Agent or the Collateral Agent, as
applicable, and (ii) subject to the terms and provisions of the Intercreditor
Agreement, in the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Agent or any Lender may be the purchaser or licensor of any or all of
such Collateral at any such sale or other disposition and the Collateral Agent,
as agent for and representative of the Lenders (but not any Lender or Lenders in
its or their respective individual capacities unless Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.

10.13 Understandings and Authorizations with respect to the Intercreditor
Agreement. Each Lender agrees that it will be bound by, and shall take no
actions contrary to (and shall take all actions required by), the provisions of
the Intercreditor Agreement as well as the Collateral Documents and hereby
authorizes (i) the Administrative Agent to enter into the Intercreditor
Agreement on its behalf, and (ii) the Collateral Agent to enter into the
Intercreditor Agreement as well as the Collateral Documents on its behalf and to
act on its behalf to the extent set forth in

 

- 94 -



--------------------------------------------------------------------------------

the Intercreditor Agreement as well as the Collateral Documents. The Lenders
acknowledge the Intercreditor Agreement provides for the allocation of proceeds
of and value of the Collateral among the Senior Secured Obligations as set forth
therein and contains limits on the ability of the Administrative Agent and the
Lenders to take remedial actions with respect to the Collateral. The Lenders
acknowledge that the Secured Obligations are secured by the Collateral on a pari
passu basis to the extent set forth in the Intercreditor Agreement. By its
execution of this Agreement, each Lender agrees to cause each Affiliate of such
Lender which enters into a Lender Provided Interest Rate Hedge or Other Lender
Provided Financial Service Product to comply with the terms of the Intercreditor
Agreement, and the parties to the Intercreditor Agreement shall be third party
beneficiaries with respect to such agreement of the Lenders.

11. MISCELLANEOUS

11.1 Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided, that
no such agreement, waiver or consent may be made which will:

11.1.1 Increase of Commitment. Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;

11.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan (other than as a result of
waiving the applicability of any post-default increase in interest rates) or
reduce the Commitment Fee or any other fee payable to any Lender, without the
consent of each Lender directly affected thereby;

11.1.3 Release of Collateral or Guarantor. Except for sales of assets permitted
by Section 8.2.7 [Disposition of Assets or Subsidiaries] or releases permitted
under Section 10.10 [Authorization to Release Collateral and Guarantors],
release all or substantially all of the Collateral or any Guarantor from its
Obligations under the Guaranty Agreement without the consent of all Lenders
(other than Defaulting Lenders);

11.1.4 Change of Control. Waive a Potential Default or Event of Default under
Section 9.1.10 [Change of Control] without the consent of Lenders whose Ratable
Shares exceed 85% as determined pursuant to the definition of Ratable Share
(other than Defaulting Lenders); or

 

- 95 -



--------------------------------------------------------------------------------

11.1.5 Miscellaneous. Amend the definition of “Optional Currency” or
Section 2.11.2(iii) [Requests for Additional Optional Currencies], Section 5.2
[Pro Rata Treatment of Lenders], Section 10.3 [Exculpatory Provisions, Etc.] or
Section 5.3 [Sharing of Payments by Lenders] or this Section 11.1, alter any
provision regarding the pro rata treatment of the Lenders or requiring all
Lenders to authorize the taking of any action or reduce any percentage specified
in the definition of Required Lenders, in each case without the consent of all
of the Lenders (other than Defaulting Lenders);

provided that:

(A) no agreement, waiver or consent which would modify the interests, rights or
obligations of the Administrative Agent, the Issuing Lender, or the Swing Loan
Lender may be made without the written consent of the Administrative Agent, the
Issuing Lender or the Swing Loan Lender, as applicable;

(B) if in connection with any proposed waiver, amendment or modification
referred to in Sections 11.1.1 [Increase of Commitment] through 11.1.5
[Miscellaneous] above, the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained (each a “Non-Consenting Lender”), then the Borrower shall have the
right to replace any such Non-Consenting Lender with one or more replacement
Lenders pursuant to Section 5.6.2 [Replacement of a Lender];

(C) Anything to the contrary contained in this Agreement notwithstanding, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender, and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender;

(D) The Administrative Agent and the Loan Parties shall be permitted to amend
any provision of any Loan Document (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision; and

(E) The Borrower may, by written notice to the Administrative Agent from time to
time request an extension (each, an “Extension”) of the maturity date of any
Borrowing Tranche of Loans and Commitments to the extended maturity date
specified in such notice. Such notice shall (i) set forth the amount of the
applicable Borrowing Tranche of Revolving Credit Commitments that will be
subject to the Extension, (ii) set forth the date on which such Extension is
requested to become effective (which shall be not less than ten (10) Business
Days nor more than sixty (60) days after the date of such Extension notice (or
such longer or shorter periods as the Administrative Agent shall agree in its
sole discretion)) and (iii) identify the relevant Borrowing Tranche of Revolving
Credit Commitments to which such Extension relates. Each Lender of the
applicable Borrowing Tranche shall be offered (an

 

- 96 -



--------------------------------------------------------------------------------

“Extension Offer”) an opportunity to participate in such Extension on a pro rata
basis and on the same terms and conditions as each other Lender of such
Borrowing Tranche pursuant to procedures established by, or reasonably
acceptable to, the Administrative Agent and the Borrower. If the aggregate
principal amount of Revolving Credit Commitments in respect of which Lenders
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Revolving Credit Commitments subject to the
Extension Offer as set forth in the Extension notice, then the Revolving Credit
Commitments of Lenders of the applicable Borrowing Tranche shall be extended
ratably up to such maximum amount based on the respective principal amounts with
respect to which such Lenders have accepted such Extension Offer.

(i) The following shall be conditions precedent to the effectiveness of any
Extension: (a) no Potential Default or Event of Default shall have occurred and
be continuing immediately prior to and immediately after giving effect to such
Extension, (b) the representations and warranties set forth in Section 6.1
[Representations and Warranties] and in each other Loan Document shall be deemed
to be made and shall be true and correct in all material respects on and as of
the effective date of such Extension, (c) the Issuing Lender and the Swing Loan
Lender shall have consented to any Extension of the Revolving Credit
Commitments, to the extent that such Extension provides for the issuance or
extension of Letters of Credit or making of Swing Loans at any time during the
extended period and (d) the terms of such extended Revolving Credit Commitments
(each an “Extended Revolving Credit Commitment”) shall comply with paragraph
(ii) of this Section 11.1.5(E) below.

(ii) The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (a) the final maturity date of any Extended Revolving Credit Commitment
shall be no earlier than the Expiration Date, (b) there shall be no scheduled
amortization of the loans or reductions of commitments under any Extended
Revolving Credit Commitments, (c) the extended Revolving Loans made pursuant to
an Extended Revolving Credit Commitment (each an “Extended Revolving Credit
Loan”) will rank pari passu in right of payment and with respect to security
with the existing Revolving Credit Loans and the borrower and guarantors of the
Extended Revolving Credit Commitments shall be the same as the Borrower and
Guarantors with respect to the existing Revolving Credit Loans, (d) the interest
rate margin, rate floors, fees, original issue discount and premium applicable
to any Extended Revolving Credit Commitment (and the Extended Revolving Credit
Loans thereunder) shall be determined by the Borrower and the applicable
extending Lenders, (e) borrowing and prepayment of Extended Revolving Loans, or
reductions of Extended Revolving Credit Commitments, and participation in
Letters of Credit and Swing Loans, shall be on a pro rata basis with the other
Revolving Credit Loans or Revolving Credit Commitments (other than upon the
maturity of the non-extended Revolving Credit Loans and Revolving Credit
Commitments) and (f) the terms of the Extended Revolving Credit Commitments
shall be substantially identical to the terms set forth in this Agreement
(except as set forth in clauses (a) through (e) above).

(iii) In connection with any Extension, the Borrower, the Administrative Agent
and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Extension Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Extension. The
Administrative

 

- 97 -



--------------------------------------------------------------------------------

Agent shall promptly notify each Lender as to the effectiveness of each
Extension. Any Extension Amendment may, without the consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to implement the terms of any such Extension, including any
amendments necessary to establish Extended Revolving Credit Commitments as a new
tranche of Revolving Credit Commitments, and such other technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new tranche
(including to preserve the pro rata treatment of the extended and non-extended
tranches and to provide for the reallocation of exposure upon the expiration or
termination of the commitments under any tranche), in each case on terms
consistent with this section.

11.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no delay
or failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies (subject to Section 9.2.4
[Enforcement of Rights and Remedies] of this Agreement), all of which shall be
cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No reasonable delay or failure to
take action on the part of the Administrative Agent or any Lender in exercising
any right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege or shall be construed to be a waiver of any Event of Default.

11.3 Expenses; Indemnity; Damage Waiver.

11.3.1 Costs and Expenses. The Borrower shall pay (i) all out of pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent but not including counsel for any other Lenders), and shall pay all fees
and time charges and disbursements for attorneys who may be employees of the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all documented out of pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all documented out
of pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Lender (including the invoiced reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Lender), and shall pay all reasonable invoiced fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
Issuing Lender, in connection with the enforcement or protection of its rights
(a) in connection with this

 

- 98 -



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, including its rights under this Section,
or (b) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, and
(iv) all reasonable invoiced out-of-pocket expenses of the Administrative
Agent’s regular employees and agents engaged periodically to perform audits of
the Loan Parties’ books, records and business properties.

11.3.2 Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable invoiced fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance or nonperformance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby (provided that only the reasonable
invoiced fees, charges and disbursements of counsel for the Administrative Agent
shall be indemnified under this clause (i)), (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) breach of representations, warranties
or covenants of the Borrower under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or such Indemnitee’s Subsidiaries or the
officers, directors, employees, agents, advisors and other representatives of
such Indemnitee or its Subsidiaries, or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. This
Section 11.3.2 [Indemnification by the Borrower] shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

11.3.3 Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 11.3.1 [Costs and
Expenses] or 11.3.2 [Indemnification by the Borrower] to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Lender

 

- 99 -



--------------------------------------------------------------------------------

or such Related Party, as the case may be, such Lender’s Ratable Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or Issuing Lender in connection with such capacity.

11.3.4 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.3.2
[Indemnification by Borrower] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

11.3.5 Payments. All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.

11.4 Holidays. Whenever payment of a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 4.2 [Interest Periods]) and such
extension of time shall be included in computing interest and fees, except that
the Loans shall be due on the Business Day preceding the Expiration Date if the
Expiration Date is not a Business Day. Whenever any payment or action to be made
or taken hereunder (other than payment of the Loans) shall be stated to be due
on a day which is not a Business Day, such payment or action shall be made or
taken on the next following Business Day, and such extension of time shall not
be included in computing interest or fees, if any, in connection with such
payment or action.

11.5 Notices; Effectiveness; Electronic Communication.

11.5.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

 

- 100 -



--------------------------------------------------------------------------------

11.5.2 Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

11.5.3 Change of Address, Etc. Any party hereto may change its address, e mail
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto.

11.6 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

11.7 Duration; Survival. All representations and warranties of the Loan Parties
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full. All covenants and agreements of the Borrower contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity; Damage
Waiver], shall survive Payment In Full. All other covenants and agreements of
the Loan Parties shall continue in full force and effect from and after the date
hereof and until Payment In Full.

 

- 101 -



--------------------------------------------------------------------------------

11.8 Successors and Assigns.

11.8.1 Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders],
(ii) by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

11.8.2 Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in clause (i)(a) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000 with respect
to the Revolving Credit Commitments, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed and shall not be required with respect an assignment to an
Affiliate of a Lender or an Approved Fund), and:

 

- 102 -



--------------------------------------------------------------------------------

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required for an assignment unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and

(B) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Disqualified Persons.

(A) No assignment shall be made to any Person that was a Disqualified Person as
of the date (the “Trade Date”) on which the assigning Lender entered into a
binding agreement to sell and assign all or a portion of its rights and
obligations under this Agreement to such Person (unless the Borrower has
consented to such assignment in writing in its sole and absolute discretion, in
which case such Person will not be considered a Disqualified Person for the
purpose of such assignment or participation). For the avoidance of doubt, with
respect to any assignee that becomes a Disqualified Person after the applicable
Trade Date, (x) such assignee shall not retroactively be disqualified from
becoming a Lender and (y) the execution by the Borrower of an Assignment and
Assumption Agreement with respect to such assignee will not by itself result in
such assignee no longer being considered a Disqualified Person. Any assignment
in violation of this Section 11.8.2(vii) shall not be void, but the other
provisions of Section 11.8.2 shall apply.

(B) If any assignment is made to any Disqualified Person without the Borrower’s
prior written consent in violation of Section 11.8.2(vii) or if any Person
becomes a Disqualified Person after the applicable Trade Date, the Borrower may,
at its sole expense and effort, upon notice to the applicable Disqualified
Person and the Administrative Agent, (1) purchase or prepay any Loans held by
Disqualified Persons by paying the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Person paid to acquire such Loans, in
each case plus accrued interest, accrued fees and all other amounts (other than

 

- 103 -



--------------------------------------------------------------------------------

principal amounts) payable to it hereunder and/or (2) require such Disqualified
Person to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 11.8.2), all of its interest, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) the principal amount thereof and (y) the amount that such Disqualified
Person paid to acquire such interests, rights and obligations, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.

(C) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Persons (1) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(2) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Person will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Persons consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (a “Bankruptcy Plan”), each Disqualified Person party hereto hereby agrees
(a) not to vote on such Bankruptcy Plan, (b) if such Disqualified Person does
vote on such Bankruptcy Plan notwithstanding the restriction in the foregoing
clause (a), such vote will be deemed not to be in good faith and shall be
“designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any similar
provision in any other Debtor Relief Laws), and such vote shall not be counted
in determining whether the applicable class has accepted or rejected such
Bankruptcy Plan in accordance with Section 1126(c) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws) and (c) not to contest
any request by any party for a determination by court of competent jurisdiction
effectuating the foregoing clause (b).

(D) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (1) post the list of
Disqualified Persons provided by the Borrower (collectively, the “DQ List”) on
any platform which is available for viewing by all Lenders and/or (2) provide
the DQ List to each Lender requesting the same.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[Rates Unascertainable; Etc.], 5.8 [Increased Costs], and 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the

 

- 104 -



--------------------------------------------------------------------------------

effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.8.2 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].

11.8.3 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a record of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time. Such register shall
be conclusive, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is in such register pursuant to the terms hereof as
a Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Such register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

11.8.4 Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, and the Issuing Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Collateral or Guarantor])
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.4 [Rates Unascertainable, Etc.], 5.8
[Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the requirements
and limitations therein, including the requirements under Section 5.9.7 [Status
of Lenders] (it being understood that the documentation required under
Section 5.9.7 [Status of Lenders] shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 11.8.2 [Assignments by Lenders]; provided that
such Participant (a) agrees to be subject to the provisions of Section 5.6.2
[Replacement of a Lender] and Section 5.6.3 [Designation of a Different Lending
Office] as if it were an assignee under Section 11.8.2 [Assignments by Lenders];
and (b) shall not be entitled to receive any greater payment under Sections 5.8
[Increased Costs] or 5.9 [Taxes], with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the

 

- 105 -



--------------------------------------------------------------------------------

Borrower to effectuate the provisions of Section 5.6.2 [Replacement of a Lender]
and Section 5.6.3 [Designation of Different Lending Office] with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.2.3 [Set-off] as though it were a Lender;
provided that such Participant agrees to be subject to Section 5.3 [Sharing of
Payments by Lenders] as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

11.8.5 Certain Pledges; Successors and Assigns Generally. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

11.9 Confidentiality.

11.9.1 General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to each Lender, to its Affiliates and to its
and its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (a) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (b) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (y) becomes publicly available other than
as a result of a breach of this Section or (z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
the other Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

- 106 -



--------------------------------------------------------------------------------

11.9.2 Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].

11.10 Counterparts; Integration; Effectiveness.

11.10.1 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof including
any prior confidentiality agreements and commitments. Except as provided in
Section 7 [Conditions Of Lending And Issuance Of Letters Of Credit], this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

11.11.1 Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of Ohio without regard to its conflict of laws principles.
Each standby Letter of Credit issued under this Agreement shall be subject
either to the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (“UCP”) or the rules of the International Standby
Practices (ICC Publication Number 590) (“ISP98”), as determined by the Issuing
Lender, and each trade Letter of Credit shall be subject to UCP, and in each
case to the extent not inconsistent therewith, the Laws of the State of Ohio
without regard to its conflict of laws principles.

 

- 107 -



--------------------------------------------------------------------------------

11.11.2 SUBMISSION TO JURISDICTION. THE BORROWER, EACH OTHER LOAN PARTY, EACH
LENDER, EACH ISSUING LENDER, THE ADMINISTRATIVE AGENT AND EACH OTHER PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR OHIO STATE COURT SITTING IN
FRANKLIN COUNTY, OHIO, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH OHIO STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

11.11.3 WAIVER OF VENUE. THE BORROWER, EACH OTHER LOAN PARTY, EACH LENDER, EACH
ISSUING LENDER, THE ADMINISTRATIVE AGENT AND EACH OTHER PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

11.11.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

11.11.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER

 

- 108 -



--------------------------------------------------------------------------------

PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.12 USA Patriot Act Notice. Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA Patriot Act.

11.13 Joinder of Loan Party.

Any Domestic Subsidiary which is required to join this Agreement as a Guarantor
pursuant to Section 8.1.11 [Additional Guarantors] or Section 8.2.9
[Subsidiaries] shall execute and deliver to the Administrative Agent (i) a
Guarantor Joinder in substantially the form attached hereto as Exhibit 1.1(G)(1)
pursuant to which it shall join as Guarantor each of the documents to which the
Guarantors are parties; (ii) documents in the forms described in Section 7.1
[First Loans and Letters of Credit] modified as appropriate to relate to such
Subsidiary; and (iii) documents necessary to grant the Administrative Agent a
Lien on the Collateral and create a security interest in favor of the Collateral
Agent for the benefit of the Lenders in all Collateral held by such Subsidiary.
In the case of a Permitted Acquisition, the Loan Parties shall cause such
Guarantor Joinder and related documents to be delivered to the Administrative
Agent within thirty (30) days of the closing of such Permitted Acquisition (or
such longer period as agreed by the Administrative Agent in its sole
discretion); provided, however, if after taking into effect such Permitted
Acquisition, the Loan Parties would be in violation of Section 8.2.4(v), the
Loan Parties shall cause such Guarantor Joinder and related documents to be
delivered to the Administrative Agent on the same day as the closing of such
Permitted Acquisition and the effectiveness of such Guarantor Joinder shall be
deemed to be simultaneous with the consummation of the Permitted Acquisition. In
the case of a newly formed Person required to join this Agreement pursuant to
Section 8.2.9 [Subsidiaries], the Loan Parties shall deliver such Guarantor
Joinder and related documents to the Administrative Agent within thirty
(30) days (or such longer period as agreed by the Administrative Agent in its
sole discretion) after the date of the filing of such Subsidiary’s articles of
incorporation if the Subsidiary is a corporation, the date of the filing of its
certificate of limited partnership if it is a limited partnership or the date of
its organization if it is an entity other than a limited partnership or
corporation. In the case of a Subsidiary designated or elected by the Borrower
to be Guarantor, or required to join this Agreement pursuant to Section 8.1.11
[Additional Guarantors], the Loan Parties shall cause such Guarantor Joinder and
related documents to be delivered to the Administrative Agent within thirty
(30) days of such election or designation (or such longer period as agreed by
the Administrative Agent in its sole discretion).

 

- 109 -



--------------------------------------------------------------------------------

11.14 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable, (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

11.15 Amendment and Restatement, No Novation. This Agreement amends and restates
in its entirety the Existing Credit Agreement, and the Borrower and the
Guarantors confirm that: the Existing Credit Agreement, the other Loan Documents
and the Collateral for the Obligations thereunder (as all such capitalized terms
are defined in the Existing Credit Agreement) have at all times, since the date
of the execution and delivery of such documents, remained in full force and
effect and continued to secure such obligations which are continued as the
Obligations hereunder as amended hereby. The Loans hereunder are a continuation
of the Loans under (and as such term is defined in) the Existing Credit
Agreement. On the Closing Date the commitments, loans and participations in
Letters of Credit in effect and outstanding under the Existing Credit Agreement
shall be reallocated by the Administrative Agent to the Lenders in accordance
with the Revolving Credit Commitments set forth in Schedule 1.1(B). The
Borrower, the Guarantors, the Administrative Agent, and the Lenders acknowledge
and agree that the amendment and restatement of the Existing Credit Agreement
and any Loan Documents expressly amended by this Agreement is not intended to
constitute, nor does it constitute, a novation, interruption, suspension of
continuity, satisfaction, discharge or termination of the obligations, loans,
liabilities, or indebtedness under the Existing Credit Agreement and other Loan
Documents thereunder or the collateral security therefor (except as such
collateral security is expressly modified in accordance with this Agreement and
the other Loan Document amended in connection therewith), and this Agreement and
the other Loan Documents are entitled to all rights and benefits originally
pertaining to the Existing Credit Agreement and the other Loan Documents (as
defined in the Existing Credit Agreement). Notwithstanding that the Existing
Credit Agreement is being amended and restated in its entirety by this
Agreement, for purposes of the ADS Mexicana Credit Agreement, (i) the following
defined terms as used in the ADS Mexicana Credit Agreement shall have the
definitions (including any defined term used or referenced in such definition)
as attributed to them in the Existing Credit Agreement: ESOP Compensation; ESOP
Dividends on Unallocated Shares; Material Subsidiary; Permitted Acquisition (as
used in the definition of Consolidated EBITDAE and Section 11.13 of the ADS
Mexicana Credit Agreement); and Transactions, (ii) the references to the ADS
Credit Agreement contained in the definition of Consolidated EBITDAE and
Section 8.2.1(vi) of the ADS Mexicana Credit Agreement shall refer to the
Existing Credit Agreement, and (iii) the Loan Parties acknowledge and agree that
a separate Compliance Certificate shall be delivered under the ADS Mexicana
Credit Agreement in connection with the determination of the Applicable Margin
(as determined and defined under the ADS Mexicana Credit Agreement).

 

- 110 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

BORROWER: ADVANCED DRAINAGE SYSTEMS, INC. By:  

/s/ Joseph A. Chlapaty

Name:  

Joseph A. Chlapaty

Title:  

President and Chief Executive Officer

GUARANTOR: HANCOR HOLDING CORPORATION By:  

/s/ Joseph A. Chlapaty

Name:  

Joseph A. Chlapaty

Title:  

President and Chief Executive Officer

HANCOR, INC. By:  

/s/ Joseph A. Chlapaty

Name:  

Joseph A. Chlapaty

Title:  

President and Chief Executive Officer

 

- 111 -



--------------------------------------------------------------------------------

STORMTECH LLC By:  

/s/ Joseph A. Chlapaty

Name:  

Joseph A. Chlapaty

Title:  

President and Chief Executive Officer

 

- 112 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent By:  

/s/ George M. Gevas

Name:  

George M. Gevas

Title:  

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

CITIZENS BANK, N.A. By:  

/s/ Carl S. Tabacjar, Jr.

Name:  

Carl S. Tabacjar, Jr.

Title:  

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

FIFTH THIRD BANK

By:

 

/s/ William J. Whitley

Name:

 

William J. Whitley

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A. By:  

/s/ Gregg A. Bush

Name:  

Gregg A. Bush

Title:  

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

BMO Harris Bank N.A. By:  

/s/ John Dillon

Name:  

John Dillon

Title:  

Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

JP MORGAN CHASE BANK, N.A. By:  

/s/ Erik Barragan

Name:  

Erik Barragan

Title:  

Authorized Officer



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]

 

BRANCH BANKING & TRUST COMPANY By:  

/s/ Brain J. Blomeke

Name:  

Brain J. Blomeke

Title:  

Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID—

VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO

(IN BASIS POINTS)

 

Level

  

Leverage Ratio

   Commitment
Fee      Letter of
Credit Fee      Revolving Credit
Base Rate Spread      Revolving Credit
Euro-Rate Spread   I    Less than 1.50 to 1.00      15.0        112.50       
12.5        112.50   II    Greater than or equal to 1.50 to 1.00 but less than
2.00 to 1.00      20.0        125.0        25.0        125.0   III    Greater
than or equal to 2.00 to 1.00 but less than 2.50 to 1.00      22.5        150.0
       50.0        150.0   IV    Greater than or equal to 2.50 to 1.00 but less
than 3.00 to 1.00      25.0        175.0        75.0        175.0   V    Greater
than or equal to 3.00 to 1.00 but less than 3.50 to 1.00      30.0        187.50
       87.5        187.50   VI    Greater than or equal to 3.50 to 1.00     
35.0        212.50        112.5        212.50  



--------------------------------------------------------------------------------

For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:

(a) The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be at determined on the Closing Date based on
the Leverage Ratio computed on such date pursuant to a Compliance Certificate to
be delivered on the Closing Date.

(b) The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be recomputed as of the end of each fiscal
quarter ending after the Closing Date based on the Leverage Ratio as of such
quarter end. Any increase or decrease in the Applicable Margin, the Applicable
Commitment Fee Rate or the Applicable Letter of Credit Fee Rate computed as of a
quarter end shall be effective on the date on which the Compliance Certificate
evidencing such computation is due to be delivered under Section 8.3.3
[Certificate of Borrower]. If a Compliance Certificate is not delivered when due
in accordance with such Section 8.3.3, then the rates in Level VI shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.

(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Leverage Ratio as calculated by the Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under Title 11 of the United
States Code, automatically and without further action by the Administrative
Agent, any Lender or the Issuing Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent, any Lender or the Issuing
Lender, as the case may be, under Section 2.9 [Letter of Credit Subfacility] or
Section 4.3 [Interest After Default] or Section 9 [Default]. The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Ratable Share  

BANK OF AMERICA, N.A.

   $ 55,000,000.00        10.000000000 % 

101 N. Tryon St.

     

Charlotte, NC 28255

     

Attn: Bank Of America as Lender 1

     

Telephone: (415) 436-3683

     

Ext. 81270

     

Telecopy: (312) 453-5117

     

BMO HARRIS BANK N.A.

   $ 55,000,000.00        10.000000000 % 

111 W. Monroe St. 5C

     

Chicago, IL 60603

     

Attn: Michael Gift

     

Telephone: (312) 461-5111

     

Telecopy: (312) 293-5811

     

BRANCH BANKING & TRUST COMPANY

   $ 25,000,000.00        4.545454545 % 

200 W. Second St., 16th Fl.

     

Winston Salem, NC 27101

     

Attn: Brian Blomeke

     

Telephone: (336) 733-2741

     

Telecopy: (336) 733-2740

     

CITIZENS BANK, N.A.

   $ 75,000,000.00        13.636363636 % 

525 William Penn Place

     

PW2625

     

Pittsburgh, PA 15219

     

Attn: Carl S. Tabacjar

     

Telephone: (412) 867-2432

     

Telecopy: (412) 867-2223

     



--------------------------------------------------------------------------------

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Ratable Share  

FIFTH THIRD BANK

   $ 75,000,000.00        13.636363636 % 

21 E. State Street

     

MD 468371

     

Columbus, OH 43215

     

Attn: William Whitley

     

Telephone: (614) 744-7674

     

Telecopy: (614) 744-7606

     

HSBC BANK USA, N.A.

   $ 25,000,000.00        4.545454545 % 

95 Washington St.

     

Floor 1 SW

     

Buffalo, NY 14203

     

Attn: Meghan C. Quinn

     

Telephone: (716) 841-5182

     

Telecopy: (716) 841-0750

     

JPMORGAN CHASE BANK, N.A.

   $ 55,000,000.00        10.000000000 % 

10 S. Dearborn St., 9th Floor

     

Chicago, IL 60603

     

Attn: Eric Bergeson

     

Telephone: (312) 732-7212

     

Telecopy: (312) 604-7813

     

KEYBANK NATIONAL ASSOCATION

   $ 30,000,000.00        5.454545455 % 

88 East Broad St., 2nd Floor

     

Columbus, OH 43215

     

Attn: Roger D. Campbell

     

Telephone: (614) 460-3435

     

Telecopy: (614) 460-3469

     

PNC BANK, NATIONAL ASSOCIATION

   $ 100,000,000.00        18.181818182 % 

155 East Broad Street

     

Columbus, OH 43215

     

Attention: George M. Gevas

     

Telephone: (614) 463-7346

     

Telecopy: (614) 463-6770

     

 

2



--------------------------------------------------------------------------------

Lender

   Amount of
Commitment
for Revolving
Credit Loans      Ratable Share  

THE HUNTINGTON NATIONAL BANK.

   $ 30,000,000.00        5.454545455 % 

41 S. High Street, HCO843

     

Columbus, OH 43215

     

Attn: Josh Elsea

     

Telephone: (614) 480-5429

     

Telecopy: (614)             

     

THE NORTHERN TRUST COMPANY

   $ 25,000,000        4.545454545 % 

50 South LaSalle Street

     

Chicago, IL 60603

     

Attention: Mike Fornal

     

Telephone: (312) 557-7324

     

Telecopy: (312) 557-1425

     

Total

   $ 550,000,000.00        100.000000000 %    

 

 

    

 

 

 

 

3



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Borrower and Guarantors:

ADMINISTRATIVE AGENT

 

Name: PNC Bank, National Association

155 East Broad Street

Columbus, OH 43215

Attention: George M. Gevas

Telephone:

   (614) 463-7346

Telecopy:

   (614) 463-6770

With a Copy To:

Agency Services, PNC Bank, National Association

Mail Stop: P7-PFSC-04-I

500 First Avenue – 4th Floor

Pittsburgh, PA 15219

Attention:

   Agency Services

Telephone:

   (412) 762-6442

Telecopy:

   (412) 762-8672

BORROWER:

Advanced Drainage Systems, Inc.

4640 Trueman Boulevard

Hilliard OH 43026

Attention: Chief Financial Officer

Telephone:

   (614) 658-0050

Telecopy:

   (614)-658-0052

GUARANTORS:

[name of Guarantor]

c/o Advanced Drainage Systems, Inc.

4640 Trueman Boulevard

Hilliard OH 43026

Attention: Chief Financial Officer

Telephone:

   (614) 658-0050

Telecopy:

   (614)-658-0052

 

4



--------------------------------------------------------------------------------

SCHEDULE 1.1(P)

Permitted Liens

 

•   Liens securing the obligations under each of the following:

 

  •   The IDRB Facility

 

  •   Commercial Term Note, dated as of August 17, 2004, from Advanced Drainage
Systems, Inc. in favor of PNC Bank, National Association (successor to National
City Bank) with respect to property related to the premises located at 2650
Hamilton-Eaton Road, Hamilton, Ohio 450111

 

•   Any Liens or security interests in Collateral or the Purchase Documents
(both as defined in the Aircraft Lease described below as in effect on March 30,
2012) in favor of The Wilmington Trust Company, as Owner Trustee under the Trust
Agreement dated as of April 3, 2006 (the “Lessor”), relating to that certain
leased Cessna Model 560XL aircraft or arising under that certain (i) Aircraft
Lease (S/N 560-6103) dated on or about March 30, 2012 between the Lessor and
Advanced Drainage Systems, Inc., (ii) that certain Assignment of Purchase
Agreement, dated on or about March 30, 2012, among the Lessor, Advanced Drainage
Systems, Inc. and Cessna Aircraft Company (as in effect on March 30, 2012) or
(iii) any other documentation related to any of the foregoing documents or to
the transactions described therein.

 

•   The following Liens:

 

ENTITY

  

JURISDICTION

  

FILE NO. & DATE

  

SECURED

PARTY

  

COLLATERAL

Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2238904 1

Filed 09/17/02

 

Continued 05/04/07 Continued 06/11/12

   D.L. Peterson Trust    In lieu filing from multiple jurisdictions pertaining
to specific leased equipment

 

1  The Commercial Term Note has been paid in full. PNC Bank, National
Association is in the process of filing a mortgage release.



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

FILE NO. & DATE

  

SECURED

PARTY

  

COLLATERAL

Advanced Drainage Systems, Inc.    Delaware Secretary of State   

4054588 1

Filed 02/26/04

 

62 amendments to add collateral filed 2/27/04 through 07/19/06

 

Continued 12/19/13

   D.L. Peterson Trust    Specific leased equipment (lift trucks/forklifts)
Advanced Drainage Systems, Inc.    Delaware Secretary of State   

6348376 5

Filed 10/09/06

 

Continued 08/10/11

   Chesapeake Funding LLC    Specific leased equipment (forklifts) Advanced
Drainage Systems, Inc.    Delaware Secretary of State   

2007-1425312

Filed 04/17/07

 

4 amendments to add collateral filed 04/20/07 through 05/16/07

 

Continued 04/11/17

   Chesapeake Funding LLC    Specific leased equipment (forklifts) Advanced
Drainage Systems, Inc.    Delaware Secretary of State   

2007-4445465

Filed 11/19/07

 

Continued 10/31/12

   LaSalle National Leasing Corporation    Leased Cessna Citation Model 560XL
aircraft



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

FILE NO. & DATE

  

SECURED

PARTY

  

COLLATERAL

Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2009-4121445

Filed 12/23/09

 

17 amendments to add collateral filed 12/28/09 through 04/18/11

 

Continued 10/27/14

 

Amendment filed 05/08/17

   Chesapeake Funding LLC    Specific leased equipment (lift trucks/forklifts)
Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2012 1442492

Filed 04/03/12

 

Continued 03/21/17

   Wilmington Trust Company, not in its individual capacity, but solely as owner
trustee under trust agreement dated as of April 3, 2006    Leased Cessna Model
560XL Aircraft, Serial Number 560-6103, two Pratt & Whitney Canada PW545C
Engines, one Honeywell Model RE100(XL) Auxiliary Power Unit, all leased pursuant
to Aircraft Lease Agreement dated as of 3/30/12 Advanced Drainage Systems, Inc.
   Delaware Secretary of State    2013 1170274 Filed 3/20/13    Chesapeake
Funding LLC    All goods (including equipment and inventory) leased or financed
pursuant to Lease Agreement dated 3/31/78, including, but not limited to,
specific leased equipment described therein



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

FILE NO. & DATE

  

SECURED

PARTY

  

COLLATERAL

Advanced Drainage Systems, Inc.    Delaware Secretary of State    2013 1171009
Filed 03/20/13    Chesapeake Funding LLC    All goods (including equipment and
inventory) leased or financed pursuant to Lease Agreement dated 3/31/78,
including, but not limited to, specific leased equipment described therein
Advanced Drainage Systems, Inc.    Delaware Secretary of State    2013 1172403
Filed 03/20/13    Chesapeake Funding LLC    All goods (including equipment and
inventory) leased or financed pursuant to Lease Agreement dated 3/31/78,
including, but not limited to, specific leased equipment described therein
Advanced Drainage Systems, Inc.    Delaware Secretary of State    2013 1180299
Filed 03/27/13    COMDOC, Inc.    Specific leased equipment described therein
Advanced Drainage Systems, Inc.    Delaware Secretary of State    2013 1226019
Filed 03/21/13    Chesapeake Funding LLC    All goods (including equipment and
inventory) leased or financed pursuant to Lease Agreement dated 3/31/78,
including, but not limited to, specific leased equipment described therein
Advanced Drainage Systems, Inc.    Delaware Secretary of State    2013 1228221
Filed 03/21/13    Chesapeake Funding LLC    All goods (including equipment and
inventory) leased or financed pursuant to Lease Agreement dated 3/31/78,
including, but not limited to, specific leased equipment described therein



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

FILE NO. & DATE

  

SECURED

PARTY

  

COLLATERAL

Advanced Drainage Systems, Inc.    Delaware Secretary of State    2013 1231597
Filed 03/21/13    Chesapeake Funding LLC    All goods (including equipment and
inventory) leased or financed pursuant to Lease Agreement dated 3/31/78,
including, but not limited to, specific leased equipment described therein
Advanced Drainage Systems, Inc.    Delaware Secretary of State    2013 1244616
Filed 03/21/13    Chesapeake Funding LLC    All goods (including equipment and
inventory) leased or financed pursuant to Lease Agreement dated 3/31/78,
including, but not limited to, specific leased equipment described therein
Advanced Drainage Systems, Inc.    Delaware Secretary of State    2013 1254755
Filed 03/22/13    Chesapeake Funding LLC    All goods (including equipment and
inventory) leased or financed pursuant to Lease Agreement dated 3/31/78,
including, but not limited to, specific leased equipment described therein
Advanced Drainage Systems, Inc.    Delaware Secretary of State    2013 1254987
   Chesapeake Funding LLC    All goods (including equipment and inventory)
leased or financed pursuant to Lease Agreement dated 3/31/78, including, but not
limited to, specific leased equipment described therein



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

FILE NO. & DATE

  

SECURED

PARTY

  

COLLATERAL

Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2013 1255026

Filed 03/22/13

   Chesapeake Funding LLC    All goods (including equipment and inventory)
leased or financed pursuant to Lease Agreement dated 3/31/78, including, but not
limited to, specific leased equipment described therein Advanced Drainage
Systems, Inc.    Delaware Secretary of State   

2013 1255091

Filed 03/22/13

   Chesapeake Funding LLC    All goods (including equipment and inventory)
leased or financed pursuant to Lease Agreement dated 3/31/78, including, but not
limited to, specific leased equipment described therein Advanced Drainage
Systems, Inc.    Delaware Secretary of State   

2013 1256032

Filed 03/22/13

   Chesapeake Funding LLC    All goods (including equipment and inventory)
leased or financed pursuant to Lease Agreement dated 3/31/78, including, but not
limited to, specific leased equipment described therein Advanced Drainage
Systems, Inc.    Delaware Secretary of State   

2013 1256057

Filed 03/22/13

   Chesapeake Funding LLC    All goods (including equipment and inventory)
leased or financed pursuant to Lease Agreement dated 3/31/78, including, but not
limited to, specific leased equipment described therein



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

FILE NO. & DATE

  

SECURED

PARTY

  

COLLATERAL

Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2013 1658872

Filed 05/01/13

Assigned 08/08/13

   Banc of America Leasing & Capital, LLC    Hardware and other personal
property identified in the Order, specified in Payment Schedule No. 55033
between secured party and debtor which incorporates the terms of the Payment
Plan Agreement No. 5063 (server and database computer equipment) Advanced
Drainage Systems, Inc.    Delaware Secretary of State   

2013 4447117

Filed 11/12/13 (6

Amendments filed between 8/3/16 and 3/10/17)

   Macquarie Equipment Finance, Inc.    All equipment and other goods currently
or hereafter leased to Debtor under a master lease between Debtor as Lessee and
Secured Party as Lessor. Amendments Deletion of specific pieces of leased
equipment to collateral Advanced Drainage Systems, Inc.    Delaware Secretary of
State   

2013 4448198

Filed 11/12/13

(Assignment filed 12/10/13)

   RBS Asset Finance, Inc.    All equipment and other goods leased by Debtor as
Lessee under Leaseline Schedule No. LL-001. Advanced Drainage Systems, Inc.   
Delaware Secretary of State   

2013 5172243

Filed 12/31/13

   Banc of America Leasing & Capital, LLC    Leased Equipment subject to
Schedule No. 001 to Master Lease Agreement No. 26578-90000, dated December 12,
2013. Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2015 2435526

Filed 06/08/15

   Banc of America Leasing & Capital, LLC    Leased Equipment subject to
Schedule No. 003 to Master Lease Agreement No. 26578-90000, dated December 12,
2013.



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

FILE NO. & DATE

  

SECURED

PARTY

  

COLLATERAL

Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2015 2643780

Filed 06/19/15

   Banc of America Leasing & Capital, LLC    Leased Equipment subject to
Schedule No. 004 to Master Lease Agreement No. 26578-90000, dated December 12,
2013. Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2015 3034427

Filed 07/14/15

   Banc of America Leasing & Capital, LLC    Leased Equipment subject to
Schedule No. 002 to Master Lease Agreement No. 26578-90000, dated December 12,
2013. Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2015 3034948

Filed 07/14/15

   Banc of America Leasing & Capital, LLC    Leased Equipment subject to
Schedule No. 005 to Master Lease Agreement No. 26578-90000, dated December 12,
2013. Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2015 4115431

Filed 09/15/15

   Banc of America Leasing & Capital, LLC    Leased Equipment subject to
Schedule No. 007 to Master Lease Agreement No. 26578-90000, dated December 12,
2013. Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2015 4789987

Filed 10/20/15

   Banc of America Leasing & Capital, LLC    Leased Equipment subject to
Schedule No. 008 to Master Lease Agreement No. 26578-90000, dated December 12,
2013. Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2015 5504898

Filed 11/20/15

   Banc of America Leasing & Capital, LLC    Leased Equipment subject to
Schedule No. 009 to Master Lease Agreement No. 26578-90000, dated December 12,
2013.



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

FILE NO. & DATE

  

SECURED

PARTY

  

COLLATERAL

Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2015 5930986

Filed 12/10/15

   Banc of America Leasing & Capital, LLC    Leased Equipment subject to
Schedule No. 010 to Master Lease Agreement No. 26578-90000, dated December 12,
2013. Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2016 2348611

Filed 04/20/16

   Konica Minolta Premier Finance    Specific Leased Equipment Advanced Drainage
Systems, Inc.    Delaware Secretary of State   

2016 1699029

Filed 08/03/16

   Banc of America Leasing & Capital, LLC    Equipment subject to Equipment
Security Note No. 001 to Master Loan and Security Agreement No. 26578- 700000,
dated June 2, 2016. Advanced Drainage Systems, Inc.    Delaware Secretary of
State   

2016 4700033

Filed 08/03/16

   Banc of America Leasing & Capital, LLC    Equipment subject to Equipment
Security Note No. 003 to Master Loan and Security Agreement No. 26578- 700000,
dated June 2, 2016. Advanced Drainage Systems, Inc.    Delaware Secretary of
State   

2016 4933154

Filed 08/15/16

   Banc of America Leasing & Capital, LLC    Equipment subject to Equipment
Security Note No. 004 to Master Loan and Security Agreement No. 26578- 700000,
dated June 2, 2016. Advanced Drainage Systems, Inc.    Delaware Secretary of
State   

2016 5807332

Filed 09/22/16

   Banc of America Leasing & Capital, LLC    Equipment subject to Equipment
Security Note No. 005 to Master Loan and Security Agreement No. 26578- 700000,
dated June 2, 2016. Advanced Drainage Systems, Inc.    Delaware Secretary of
State   

2016 6284192

Filed 10/13/16

   Banc of America Leasing & Capital, LLC    Equipment subject to Equipment
Security Note No. 006 to Master Loan and Security Agreement No. 26578- 700000,
dated June 2, 2016.



--------------------------------------------------------------------------------

ENTITY

  

JURISDICTION

  

FILE NO. & DATE

  

SECURED

PARTY

  

COLLATERAL

Advanced Drainage Systems, Inc.    Delaware Secretary of State   

2016 7969361

Filed 12/22/16

   Banc of America Leasing & Capital, LLC    Equipment subject to Equipment
Security Note No. 007 to Master Loan and Security Agreement No. 26578- 700000,
dated June 2, 2016. Advanced Drainage Systems, Inc.    Delaware Secretary of
State   

2017 1599072

Filed 03/10/17

   Banc of America Leasing & Capital, LLC    Equipment subject to Equipment
Security Note No. 008 to Master Loan and Security Agreement No. 26578- 700000,
dated June 2, 2016.



--------------------------------------------------------------------------------

SCHEDULE 2.9

Existing Letters of Credit

The following letters of credit issued for the benefit of Advanced Drainage
Systems, Inc. by PNC Bank, National Association:

 

    

Outstanding Balance as of

Closing Date

 

St. Paul Travelers Insurance Co.

   $ 8,305,000  

The Hartford Insurance Co.

   $ 50,000  

State Health Commissioner (VA)

   $ 100,000  

State Health Commissioner (SC)

   $ 100,000  

Banco Bradesco S.A.

   $ 3,431,018.22 2    

 

 

 

Subtotal

   $ 11,718,527  

 

2  Advanced Drainage Systems, Inc. is in the process of amending the letter of
credit to reduce the credit amount by $267,226.40.



--------------------------------------------------------------------------------

SCHEDULE 6.1.1

Qualifications to do Business

 

Entity Name

  

Jurisdiction of Organization

  

Other Jurisdictions

Advanced Drainage Systems, Inc.    Delaware    Ohio Hancor Holding Corporation
   Delaware    None Hancor, Inc.    Ohio    None StormTech LLC    Delaware   
Connecticut



--------------------------------------------------------------------------------

SCHEDULE 6.1.2

Subsidiaries and Owners

Subsidiary Equity Interests:

 

Name

 

Jurisdiction

  

Organization

 

Equity Owner

   Percentage
Owned    

Certificate No. and

No. of Shares

Advanced Drainage of Ohio, Inc.

  Ohio    Corporation   Advanced Drainage Systems, Inc.      100 %   

Cert. No. N-2

(100 shares)

ADS Worldwide, Inc.

  Delaware    Corporation   Advanced Drainage Systems, Inc.      100 %   

Cert. No. 1

(10 shares)

PSA, Inc.

  Maine    Corporation   Advanced Drainage Systems, Inc.      100 %   

Cert. No. 5

(100 shares)

ADS Structures, Inc.

  Delaware    Corporation   Advanced Drainage Systems, Inc.      100 %   

Cert. No. 1

(100 shares)

ADS Ventures, Inc.

  Delaware    Corporation   Advanced Drainage Systems, Inc.      100 %   

Cert. No. 1

(10 shares)

Hancor Holding Corporation

  Delaware    Corporation   Advanced Drainage Systems, Inc.      100 %   

Cert. No. 1

(100 shares)

Spartan Concrete, Inc.

  Delaware    Corporation   Advanced Drainage Systems, Inc.      100 %   

Cert. No. 1

(100 shares)

Sewer Tap, Inc.

  Oregon    Corporation   Advanced Drainage Systems, Inc.      100 %   

Cert. No. 2

(100 shares)

Green Line Polymers, Inc.

  Delaware    Corporation   Advanced Drainage Systems, Inc.      100 %   

Cert. No. 1

(100 shares)

Inlet & Pipe Protection, Inc.

  Illinois    Corporation   Advanced Drainage Systems, Inc.      100 %   

Cert No. 6

(100 shares)

ADS International, Inc.

  Delaware    Corporation   ADS Worldwide, Inc.      100 %   

Cert. No. 2

(10 shares)

StormTech LLC

  Delaware   

Limited Liability

Company

  ADS Ventures, Inc.      100 %    Uncertificated

BaySaver Technologies, LLC

  Delaware    Limited Liability Company   ADS Ventures, Inc.      65 %   
Uncertificated

Hancor, Inc.

  Ohio    Corporation   Hancor Holding Corporation      100 %   

Cert. No. 2

(500 shares)



--------------------------------------------------------------------------------

Name

 

Jurisdiction

  

Organization

 

Equity Owner

   Percentage
Owned    

Certificate No. and

No. of Shares

Hancor Leasing Corp.

  Ohio    Corporation   Hancor, Inc. (OH)      100 %   

Cert. No. 4

(100 shares)

Media Plus, Inc.

  Ohio    Corporation   Hancor, Inc. (OH)      100 %   

Cert. No. 2

(500 shares)

Hancor International, Inc.

  Delaware    Corporation   Hancor, Inc. (OH)      100 %   

Cert. No. 1

(100 shares)

Hancor, Inc. (NV)

  Nevada    Corporation   Hancor, Inc. (OH)      100 %   

Cert. No. 2

(10 shares)

Subsidiary options, warrants or other rights: None.



--------------------------------------------------------------------------------

SCHEDULE 7.1.1

Opinions of Counsel



--------------------------------------------------------------------------------

LOGO [g415587stmp024.jpg]

SQUIRE PATTON BOGGS
Squire Patton Boggs (US) LLP 4900 Key Tower 127 Public Square Cleveland, Ohio
44114
O +1 216 479 8500 F +1 216 479 8780 squirepattonboggs.com
June 22, 2017
To the Lenders and the Administrative Agent Referred to Below
c/o PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention: Agency Services
Re: Advanced Drainage Systems, Inc. Second Amended and Restated Credit Agreement
Ladies and Gentlemen:
We have acted as special counsel to Advanced Drainage Systems, Inc., a Delaware
corporation (“ADS”), StormTech LLC, a Delaware limited liability company
(“StormTech”), Hancor Holding Corporation, a Delaware corporation (“HHC”) and
Hancor, Inc., an Ohio corporation (“Hancor”) in connection with the Second
Amended and Restated Credit Agreement, dated as of June 22, 2017 (the “Credit
Agreement”), among ADS, as Borrower, StormTech, HHC and Hancor, as Guarantors,
various financial institutions (the “Lenders”) and PNC Bank, National
Association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent). ADS, StormTech, HHC and Hancor are sometimes referred to
herein individually as a “Transaction Party” and collectively as the
“Transaction Parties.” ADS, StormTech and HHC are sometimes referred to herein
individually as a “Delaware Transaction Party” and collectively as the “Delaware
Transaction Parties”.
This opinion letter is delivered to you pursuant to Section 7.1.1 (iv) of the
Credit Agreement. Capitalized terms used herein and not otherwise defined herein
have the meanings assigned to such terms in the Credit Agreement. The Uniform
Commercial Code, as amended and in effect in the State of Ohio on the date
hereof, is referred to herein as the “OH UCC.” The Uniform Commercial Code, as
amended and in effect in the State of Delaware on the date hereof, is referred
to herein as the “Del. UCC.” The OH UCC and the Del. UCC are referred to herein,
collectively, as the “UCC”. With your permission, all assumptions and statements
of reliance herein have been made without any independent investigation or
verification on our part except to the extent, if any, otherwise expressly
stated, and we express no opinion with respect to the subject matter or accuracy
of the assumptions or items upon which we have relied.
In connection with the opinions expressed herein, we have examined such
resolutions, shareholder or member actions, other documents, records, and
matters of law as we have
46 Offices in 21 Countries
Squire Patton Boggs (US) LLP is part of the international legal practice Squire
Patton Boggs, which operates worldwide through a number of separate legal
entities
Please visit squirepattonboggs.com for more information



--------------------------------------------------------------------------------

LOGO [g415587stmp025.jpg]

To the Lenders and the Administrative Agent Referred to Below
Squire Patton Boggs (US) LLP
June 22, 2017
Page 2
deemed necessary for the purposes of such opinions. We have examined, among
other documents, the following:
1. an executed copy of the Credit Agreement;
2. executed copies of the Revolving Credit Notes in the aggregate stated
principal amount of up to $415,000,000, dated as of June 22, 2017, executed by
the Borrower in favor of the Lenders (other than Bank of America, N.A., JPMorgan
Chase Bank, N.A. and The Northern Trust Company) (the “Revolving Notes”);
3. an executed copy of the Swing Loan Note in the stated principal amount of up
to $50,000,000, dated as of June 22, 2017, executed by the Borrower in favor of
the Swing Loan Lender (the “Swing Loan Note”);
4. an executed copy of the Second Amended and Restated Security Agreement, dated
as of June 22, 2017 (the “Security Agreement”), executed by each of the
Transaction Parties in favor of the Collateral Agent;
5. an executed copy of the Second Amended and Restated Pledge Agreement, dated
as of June 22, 2017 (the “Pledge Agreement”), executed by each of the
Transaction Parties in favor of the Collateral Agent;
6. an executed copy of the Second Amended and Restated Continuing Agreement of
Guaranty and Suretyship, dated as of June 22, 2017 (the “Guaranty Agreement”),
executed by each of the Guarantors;
7. an executed copy of the Second Amended and Restated Intercompany
Subordination Agreement, dated as of June 22, 2017 (the “Intercompany
Subordination Agreement”), executed by each of the Transaction Parties;
8. an executed copy of the Second Amended and Restated Intercreditor Agreement,
dated as of June 22, 2017 (the “Intercreditor Agreement”), executed by each of
the Transaction Parties, the Administrative Agent, the Mexican Facility Agent
(as therein defined), the Collateral Agent and the Senior Noteholders (2017);
9. the Officer’s Certificate of each Transaction Party delivered to us in
connection with this opinion letter, in the form of each of which is attached
hereto as Exhibits A-1 through A-4 (as to each such Transaction Party, the
“Officer’s Certificate”);
10. an unfiled copy of a financing statement naming ADS as debtor and the
Collateral Agent as secured party (the “ADS Financing Statement”), a copy of
which is attached hereto as Exhibit B-1, which ADS Financing Statement we
understand will be filed in the office of the Secretary of State of the State of
Delaware (such office, the “Delaware Filing Office”);
11. an unfiled copy of a financing statement naming StormTech as debtor and the
Collateral Agent as secured party (the “StormTech Financing Statement”), a copy
of which is



--------------------------------------------------------------------------------

LOGO [g415587stmp026.jpg]

To the Lenders and the Administrative Agent Referred to Below
Squire Patton Boggs (US) LLP
June 22, 2017
Page 3
attached hereto as Exhibit B-2, which StormTech Financing Statement we
understand will be filed in the Delaware Filing Office;
12. an unfiled copy of a financing statement naming HHC as debtor and the
Collateral Agent as secured party (the “HHC Financing Statement” and,
collectively with the ADS Financing Statement and the StormTech Financing
Statement, the “Delaware Financing Statements”), a copy of which is attached
hereto as Exhibit B-3, which HHC Financing Statement we understand will be filed
in the Delaware Filing Office;
13. an unfiled copy of a financing statement naming Hancor as debtor and the
Collateral Agent as secured party (the “Ohio Financing Statement” and, together
with the Delaware Financing Statements, the “Financing Statements”), a copy of
which is attached hereto as Exhibit B-4, which Ohio Financing Statement we
understand will be filed in the office of the Secretary of State of the State of
Ohio (such office, the “Ohio Filing Office”);
14. a copy of the Amended and Restated Certificate of Incorporation of ADS,
certified by the Secretary of State of the State of Delaware on June 6, 2017
(the “ADS Organizational Document”);
15. a copy of the Certificate of Formation of StormTech, certified by the
Secretary of State of the State of Delaware on June 6, 2017 (the “StormTech
Organizational Document”)
16. a copy of the Second Amended and Restated Certificate of Incorporation of
HHC, certified by the Secretary of State of the State of Delaware on June 6,
2017 (the “HHC Organizational Document”; and, collectively with the ADS
Organizational Document and the StormTech Organizational Document, the “Delaware
Organizational Documents”);
17. a copy of the Amended Articles of Incorporation of Hancor, certified by the
Secretary of State of the State of Ohio on June 6, 2017 (the “Ohio
Organizational Document”);
18. a copy of the Amended and Restated Bylaws of ADS (the “ADS Governing
Document”), certified to us by the Secretary of ADS as being complete and
correct and in full force and effect as of the date hereof;
19. a copy of the Limited Liability Company Agreement of StormTech (the
“StormTech Governing Document”), certified to us by the Secretary of StormTech
as being complete and correct and in full force and effect as of the date
hereof;
20. a copy of the Amended Bylaws of HHC (the “HHC Governing Document” and,
collectively with the ADS Governing Document and the StormTech Governing
Document, the “Delaware Governing Documents”), certified to us by the Secretary
of HHC as being complete and correct and in full force and effect as of the date
hereof;
21. a copy of the Amended and Restated Code of Regulations of Hancor (the “Ohio
Governing Document”), certified to us by the Secretary of Hancor as being
complete and correct and in full force and effect as of the date hereof;



--------------------------------------------------------------------------------

LOGO [g415587stmp027.jpg]

To the Lenders and the Administrative Agent Referred to Below
Squire Patton Boggs (US) LLP
June 22, 2017
Page 4
22. a copy of certificates, each dated June 1, 2017, of the Secretary of State
of the State of Delaware, as to the good standing of each Delaware Transaction
Party in the State of Delaware as of such date (collectively, the “Delaware Good
Standing Certificates”);
23. a copy of the certificate, dated June 1, 2017, of the Secretary of State of
the State of Ohio, as to the good standing of Hancor in the State of Ohio as of
such date (the “Ohio Good Standing Certificate”; and together with the Delaware
Good Standing Certificates, the “Good Standing Certificates”);
24. a copy of the resolutions of the board of directors of ADS adopted by
written consent as of June 15, 2017 authorizing its execution, delivery and
performance of the Transaction Documents (defined below) to which ADS is a
party, certified by the Secretary of ADS as being true, complete, correct and in
full force and effect as of the date hereof;
25. a copy of the resolutions of the board of managers of StormTech adopted by
written consent as of June 22, 2017 authorizing its execution, delivery and
performance of the Transaction Documents (defined below) to which StormTech is a
party, certified by the Secretary of StormTech as being true, complete, correct
and in full force and effect as of the date hereof;
26. a copy of the resolutions of the board of directors of HHC adopted by
written consent as of June 22, 2017 authorizing its execution, delivery and
performance of the Transaction Documents (defined below) to which HHC is a
party, certified by the Secretary of HHC as being true, complete, correct and in
full force and effect as of the date hereof; and
27. a copy of the resolutions of the board of directors of Hancor adopted by
written consent as of June 22, 2017 authorizing its execution, delivery and
performance of the Transaction Documents (defined below) to which Hancor is a
party, certified by the Secretary of Hancor as being true, complete, correct and
in full force and effect as of the date hereof.
The documents referred to in items (1) through (8) above, inclusive, are
referred to herein collectively as the “Transaction Documents,” and the
documents referred to in items (4) and (5) are referred to herein collectively
as the “Security Documents.” As used herein, “security interest” means “security
interest” as defined in Section 1-201(37) of the OH UCC.
In all such examinations, we have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures, the authenticity
of original and certified documents and the conformity to original or certified
copies of all copies submitted to us as conformed or reproduction copies. As to
various questions of fact relevant to the opinions expressed herein, we have
relied upon, and assume the accuracy of, recitals, representations and
warranties contained in the Transaction Documents and certificates and oral or
written statements and other information of or from representatives of the
Transaction Parties and others and assume compliance on the part of the
Transaction Parties with their covenants and agreements contained therein.



--------------------------------------------------------------------------------

LOGO [g415587stmp028.jpg]

To the Lenders and the Administrative Agent Referred to Below
Squire Patton Boggs (US) LLP
June 22, 2017
Page 5
In connection with the opinions expressed in paragraph (a) below, we have relied
solely upon certificates of public officials as to the factual matters and legal
conclusions set forth therein. With respect to the opinions expressed in clauses
(i) and (iii) of paragraph (b) below, clause (ii) of paragraph (c) below and
clause (ii)(A) of paragraph (d) below, our opinions are limited (x) to our
actual knowledge, if any, of the specially regulated business activities and
properties of the Transaction Parties based solely upon an Officer’s Certificate
in respect of such matters and without any independent investigation or
verification on our part and (y) to only those laws and regulations that, in our
experience, are normally applicable to transactions of the type contemplated by
the Transaction Documents.
Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, we are of the opinion that:
a. Each Delaware Transaction Party is a corporation or limited liability
company, as applicable, existing in good standing under the laws of the State of
Delaware. Hancor is a corporation existing in good standing under the laws of
the State of Ohio.
b. Each Transaction Party has the corporate or limited liability company, as
applicable, power and authority (i) to conduct its business substantially as
described in the Officer’s Certificate of such Transaction Party, (ii) to enter
into and to incur and perform its obligations under the Transaction Documents to
which it is a party and (iii) to own and operate its assets and properties and
conduct its business substantially as presently conducted, operated and owned.
c. The execution and delivery to the Administrative Agent and the Lenders by
each of the Transaction Parties of the Transaction Documents, in each case to
which it is a party, and the performance by each such Transaction Party of its
obligations thereunder, (i) have been authorized by all necessary corporate or
limited liability company action by such Transaction Party and (ii) do not
require under present law or present regulation of any governmental agency or
authority of the State of Ohio, the United States of America, or, with respect
to the Delaware Transaction Parties only, under the General Corporation Law of
the State of Delaware (the “DGCL”) or the Limited Liability Company Act of the
State of Delaware (the “DLLCA”), as applicable, any filing or registration by
such Transaction Party with, or approval or consent to such Transaction Party
of, any governmental agency or authority of the State of Ohio, the United States
of America or, with respect to the Delaware Transaction Parties only, as
specifically required by the DGCL or DLLCA, as applicable, that has not been
made or obtained except (w) those required in the ordinary course of business in
connection with the performance by such Transaction Party of its obligations
under certain covenants contained in the Transaction Documents to which it is a
party, (x) those required to perfect security interests, if any, granted by such
Transaction Party thereunder, (y) those required pursuant to securities and
other laws that may be applicable to the disposition of any collateral subject
thereto and (z) filings, registrations, consents or approvals in each case not
required to be made or obtained by the date hereof.



--------------------------------------------------------------------------------

LOGO [g415587stmp029.jpg]

To the Lenders and the Administrative Agent Referred to Below
Squire Patton Boggs (US) LLP
June 22, 2017
Page 6
d. The execution and delivery to the Administrative Agent and the Lenders by
each of the Transaction Parties of the Transaction Documents to which it is a
party, and the performance by each such Transaction Party of its obligations
thereunder, and the granting by each such Transaction Party of the security
interests provided for in the Security Documents, (i) (A) in the case of any
Delaware Transaction Party, do not contravene any provision of any Delaware
Organizational Document or Delaware Governing Document of such Delaware
Transaction Party and (B) in the case of Hancor, do not contravene any provision
of the Ohio Organizational Document or Ohio Governing Document, (ii) do not
violate (A) any present law, or present regulation of any governmental agency or
authority, of the State of Ohio, the DGCL or DLLCA, as applicable (with regard
to the Delaware Transaction Parties or their property only), or the United
States of America, applicable to such Transaction Party or its property, or
(B) any agreement binding upon such Transaction Party or its property that is
listed on Annex I to the Officer’s Certificate or any court decree or order
binding upon such Transaction Party or its property that is listed on Annex II
to the Officer’s Certificate (this opinion being limited in that we express no
opinion with respect to any violation not readily ascertainable from the face of
any such agreement, decree or order, or arising under or based upon any cross
default provision insofar as it relates to a default under an agreement not so
identified to us, or arising under or based upon any covenant of a financial or
numerical nature or requiring computation) and (iii) will not result in or
require the creation or imposition of any security interest or lien upon any of
its properties pursuant to the provisions of any agreement binding upon such
Transaction Party or its properties that is listed on Annex I to the Officer’s
Certificate other than any security interests or liens created by the
Transaction Documents and any other security interests or liens in favor of the
Collateral Agent or the Lenders arising under any of the Transaction Documents
or applicable law.
e. Each Transaction Document to which each Transaction Party is a party has been
duly executed and delivered on behalf of such Transaction Party.
f. Each Transaction Document constitutes a valid and binding obligation of each
Transaction Party signatory thereto enforceable against such Transaction Party
in accordance with its terms.
g. The borrowings by ADS under the Credit Agreement and the application of the
proceeds thereof as provided in the Credit Agreement will not violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System (the “Margin
Regulations”).
h. No Transaction Party is required to register as an “investment company”
(under, and as defined in, the Investment Company Act of 1940, as amended (the
“1940 Act”)) and is not is a company controlled by a company required to
register as such under the 1940 Act.
i. The Security Agreement creates in favor of the Collateral Agent, for the
benefit of the Secured Parties (as defined in the Security Agreement), as
security for the



--------------------------------------------------------------------------------

LOGO [g415587stmp030.jpg]

To the Lenders and the Administrative Agent Referred to Below
Squire Patton Boggs (US) LLP
June 22, 2017
Page 7
Senior Secured Obligations, a security interest in the right, title and interest
of each Transaction Party thereto in the Collateral (as defined in the Security
Agreement) to which Article 9 of the OH UCC is applicable (the “Security
Agreement Article 9 Collateral”).
j. The Pledge Agreement creates in favor of the Collateral Agent, for the
benefit of the Secured Parties (as defined in the Pledge Agreement), as security
for the Senior Secured Obligations, a security interest in the right, title and
interest of each Transaction Party thereto in the Pledged Collateral (as defined
in the Pledge Agreement) to which Article 9 of the OH UCC is applicable (the
“Pledge Agreement Article 9 Collateral”: and together with the Security
Agreement Article 9 Collateral, the “Article 9 Collateral”).
k. Upon the effective filing of the Ohio Financing Statement with the Ohio
Filing Office, the Collateral Agent will have, for the benefit of the Secured
Parties, a perfected security interest against Hancor in that portion of
Hancor’s Article 9 Collateral in which a security interest may be perfected by
filing an initial financing statement with the Ohio Filing Office under the OH
UCC (the “Ohio Filing Collateral”). We express no opinion as to the priority of
any security interest of any person identified above in the Ohio Filing
Collateral and we note, without expressing any opinion as to the issue, that the
priority of a security interest in the Ohio Filing Collateral may be governed by
laws other than the OH UCC (including, without limitation, the laws of
jurisdictions other than the State of Ohio) even if perfection of a security
interest in the Ohio Filing Collateral is governed by the OH UCC.
I. Upon the effective filing of the Delaware Financing Statements with the
Delaware Filing Office, the Collateral Agent will have, for the benefit of the
Secured Parties, a perfected security interest against the Delaware Transaction
Parties in that portion of each Delaware Transaction Party’s Article 9
Collateral in which a security interest may be perfected by filing an initial
financing statement with the Delaware Filing Office under the Del. UCC (the
“Delaware Filing Collateral”). We express no opinion as to the priority of any
security interest of any person identified above in the Delaware Filing
Collateral and we note, without expressing any opinion as to the issue, that the
priority of a security interest in the Delaware Filing Collateral may be
governed by laws other than the Del. UCC (including, without limitation, the
laws of jurisdictions other than the State of Delaware) even if perfection of a
security interest in the Delaware Filing Collateral is governed by the Del. UCC.
m. The Pledge Agreement, together with physical delivery of the certificates
representing the shares of stock of each entity listed on Exhibit C hereto
(collectively, the “Pledged Entities”) identified on Schedule A to the Pledge
Agreement (the “Pledged Equity Interests”) to the Collateral Agent in the State
of Ohio, accompanied by undated stock powers with respect to such Pledged Equity
Interests duly indorsed in blank by an effective indorsement, creates in favor
of the Collateral Agent, for the benefit of the Secured Parties (as defined in
the Pledge Agreement), as security for the Senior Secured Obligations, a
perfected security interest under the OH UCC in each of ADS,



--------------------------------------------------------------------------------

LOGO [g415587stmp031.jpg]

To the Lenders and the Administrative Agent Referred to Below
Squire Patton Boggs (US) LLP
June 22, 2017
Page 8
HHC and Hancor, as the case may be, in the Pledged Equity Interests issued by
each Pledged Entity, as the case may be, while the Pledged Equity Interests are
located in the State of Ohio and in the possession of the Collateral Agent.
Assuming that neither the Collateral Agent nor any other Secured Party has
notice of any adverse claim to such Pledged Equity Interest and that the
security interest of the Collateral Agent for the benefit of the Secured Parties
is perfected as described above, the Collateral Agent for the benefit of the
Secured Parties will acquire its security interest in such Pledged Equity
Interests free of any adverse claim.
To Our Actual Knowledge there are no legal proceedings (i) pending before any
court or arbitration tribunal or (ii) overtly threatened in writing, in each
case, against any Transaction Party that seek to enjoin or otherwise interfere
directly with the transactions contemplated by the Transaction Documents other
than the legal proceedings, if any, disclosed in the Transaction Documents,
including, without limitation, any schedules or exhibits thereto. For purposes
of this paragraph, “Actual Knowledge” means, with respect to any person, the
conscious awareness of facts by such person; “Our Actual Knowledge” means the
Actual Knowledge of any lawyer included in the Covered Lawyer Group; and the
“Covered Lawyer Group” means lawyers currently at Squire Patton Boggs (US) LLP
who have been actively involved in negotiating the Transaction Documents
(including the disclosure schedules attached thereto) and the transactions
contemplated thereby or preparing this opinion letter and the certificates
attached hereto. In making the foregoing statements, we have inquired as to the
Actual Knowledge of the lawyers included in the Covered Lawyer Group with
respect to the existence of the legal proceedings described above and we have
relied on, and assumed the accuracy of, representations and warranties contained
in the Transaction Documents and certificates and oral or written statements and
other information of or from officers or other representatives of the
Transaction Parties. We have not, however, made any review, search or
investigation of any public or private records or files, including, without
limitation, litigation dockets or other records or files of the Transaction
Parties or of Squire Patton Boggs (US) LLP.
The opinions set forth above are subject to the following qualifications and
limitations:
A. Our opinions in paragraph (f) above are subject to (i) applicable bankruptcy,
insolvency, reorganization, fraudulent transfer and conveyance, voidable
preference, moratorium, receivership, conservatorship, arrangement or similar
laws, and related regulations and judicial doctrines, from time to time in
effect affecting creditors’ rights and remedies generally, (ii) general
principles of equity (including, without limitation, standards of materiality,
good faith, fair dealing and reasonableness, equitable defenses, the exercise of
judicial discretion and limits on the availability of equitable remedies,
including without limitation specific performance), whether such principles are
considered in a proceeding at law or in equity, (iii) defenses arising from
actions by a party seeking enforcement which may be unconscionable, inequitable
or unreasonable or from the passage of time, and (iv) the qualification that
certain provisions of the Transaction Documents may be unenforceable in whole or
in part under the



--------------------------------------------------------------------------------

LOGO [g415587stmp032.jpg]

To the Lenders and the Administrative Agent Referred to Below
Squire Patton Boggs (US) LLP
June 22, 2017
Page 9
laws (including judicial decisions) of the State of Ohio or the United States of
America, but the inclusion of such provisions does not make the remedies
afforded by the Transaction Documents inadequate for the practical realization
of the principal benefits provided by the Transaction Documents, in each case
subject to the other qualifications contained in this letter.
B. We express no opinion as to the enforceability of any provision in the
Transaction Documents:
(i) providing that any person or entity may sell or otherwise dispose of, or
purchase, any collateral subject thereto, or enforce any other right or remedy
thereunder (including without limitation any self-help or taking-possession
remedy), except in compliance with the OH UCC and other applicable laws;
(ii) establishing standards for the performance of the obligations of good
faith, diligence, reasonableness and care prescribed by the OH UCC or
establishing standards measuring fulfillment of rights and duties other than as
permitted by Section 9-603 of the OH UCC;
(iii) relating to indemnification, contribution or exculpation in connection
with violations of any securities laws or statutory duties or public policy, or
in connection with willful, reckless or unlawful acts or gross negligence of the
indemnified or exculpated party or the party receiving contribution;
(iv) providing that any person or entity may exercise set-off rights other than
in accordance with and pursuant to applicable law;
(v) relating to choice of governing law in any Transaction Document;
(vi) waiving any rights to trial by jury;
(vii) waiving any rights to consequential damages;
(viii) purporting to confer, or constituting an agreement with respect to,
subject matter jurisdiction of United States federal courts to adjudicate any
matter;
(ix) purporting to create a trust or other fiduciary relationship;
(x) specifying that provisions thereof may be waived only in writing, to the
extent that an oral agreement or an implied agreement by trade practice or
course of conduct has been created that modifies any provision of such
Transaction Documents;



--------------------------------------------------------------------------------

LOGO [g415587stmp033.jpg]

To the Lenders and the Administrative Agent Referred to Below
Squire Patton Boggs (US) LLP
June 22, 2017
Page 10
(xi) giving any person or entity the power to accelerate obligations or to
foreclose upon collateral without any notice to the obligor;
(xii) purporting to grant a power to confess judgment;
(xiii) providing for the performance by any guarantor of any of the nonmonetary
obligations of any person or entity not controlled by such guarantor;
(xiv) providing for restraints on alienation of property and purporting to
render transfers of such property void and of no effect or prohibiting or
restricting the assignment or transfer of property or rights to the extent that
any such prohibition or restriction is ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the OH UCC;
(xv) providing for the payment of attorneys’ fees; and
(xvi) granting any party a power of attorney to act on behalf of the Transaction
Parties.
C. Our opinions as to enforceability are subject to the effect of generally
applicable rules of law that:
(i) provide that forum selection clauses in contracts are not necessarily
binding on the court(s) in the forum selected; and
(ii) may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange, or that
permit a court to reserve to itself a decision as to whether any provision of
any agreement is severable.
D. We express no opinion as to the enforceability of any purported waiver,
release, variation, disclaimer, consent or other agreement to similar effect
(all of the foregoing, collectively, a “Waiver”) by any Transaction Party under
any of the Transaction Documents to the extent limited by the OH UCC, including
Sections 1-102(3), 9-602 or 9-624 thereof, or other provisions of applicable law
(including judicial decisions), or to the extent that such a Waiver applies to a
right, claim, duty or defense or a ground for, or a circumstance that would
operate as, a discharge or release otherwise existing or occurring as a matter
of law (including judicial decisions), except to the extent that such a Waiver
is effective under and is not prohibited by or void or invalid under the OH UCC,
including Sections 9-602 or 9-624 thereof or other provisions of applicable law
(including judicial decisions).



--------------------------------------------------------------------------------

LOGO [g415587stmp034.jpg]

To the Lenders and the Administrative Agent Referred to Below
Squire Patton Boggs (US) LLP
June 22, 2017
Page 11
E. Our opinions in paragraphs (i) through (m) are subject to the following
assumptions, qualifications and limitations:
(i) Any security interest in the proceeds of collateral is subject in all
respects to the limitations set forth in Section 9-315 of the OH UCC.
(ii) We express no opinion as to the nature or extent of the rights, or the
power to transfer rights, of any Transaction Party in, or title of any
Transaction Party to, any collateral under any of the Transaction Documents, or
property purporting to constitute such collateral, or the value, validity or
effectiveness for any purpose of any such collateral or purported collateral,
and we have assumed that each Transaction Party has sufficient rights in, or
power to transfer rights in, all such collateral or purported collateral for the
liens and security interests provided for under the Transaction Documents to
attach.
(iii) Other than as expressly noted in the last sentence of paragraph (m) above,
we express no opinion as to the priority of any pledge, security interest,
assignment for security, lien or other encumbrance, as the case may be, that may
be created or purported to be created under the Transaction Documents. Other
than as expressly noted in paragraphs (k) through (m) above, we express no
opinion as to the perfection of, and other than as expressly noted in paragraphs
(i) through (m) above, we express no opinion as to the creation, validity or
enforceability of, any pledge, security interest, assignment for security, lien
or other encumbrance, as the case may be, that may be created or purported to be
created under the Transaction Documents. We express no opinion as to the
creation, validity or enforceability of any pledge, security interest,
assignment for security, lien or other encumbrance, as the case may be, that may
be created or purported to be created under the Transaction Documents in any
commercial tort claims.
(iv) In the case of property that becomes collateral under the Transaction
Documents after the date hereof, Section 552 of the United States Bankruptcy
Code limits the extent to which property acquired by a debtor after the
commencement of a case under the United States Bankruptcy Code may be subject to
a lien arising from a security agreement entered into by the debtor before the
commencement of such case.
(v) We express no opinion as to the enforceability of the liens and security
interests under the Transaction Documents in any item of collateral subject to
any restriction on or prohibition against transfer contained in or otherwise
applicable to such item of collateral or any contract, agreement, license,
permit, security, instrument or document constituting, evidencing or relating to
such item, except to the extent that



--------------------------------------------------------------------------------

LOGO [g415587stmp035.jpg]

To the Lenders and the Administrative Agent Referred to Below
Squire Patton Boggs (US) LLP
June 22, 2017
Page 12
any such restriction is rendered ineffective pursuant to any of Sections 9-406,
9-407, 9-408 and 9-409 of the OH UCC.
(vi) We call to your attention that Article 9 of each of the Del. UCC and the OH
UCC requires the filing of continuation statements within the period of six
months prior to the expiration of five years from the date of original filing of
financing statements under each of the Del. UCC and the OH UCC, as applicable,
in order to maintain the effectiveness of such financing statements and that
additional financing statements may be required to be filed to maintain the
perfection of security interests if the debtor granting such security interests
makes certain changes to its name, or changes its location (including through a
change in its jurisdiction of organization) or the location of certain types of
collateral, all as provided in each of the Del. UCC and the OH UCC, as
applicable. We specifically disclaim any obligation to render further advice to
you as to the need to file any such continuation statements or additional
financing statements.
(vii) We call to your attention that an obligor (as defined in the OH UCC) other
than a debtor may have rights under Part 6 of Article 9 of the OH UCC.
(viii) With respect to our opinions above as to the perfection of a security
interest in the Article 9 Collateral through the filing of a financing
statement, we express no opinion with respect to the perfection of any such
security interest in any Article 9 Collateral constituting timber to be cut, as
extracted collateral, cooperative interests, or property described in
Section 9-311(a) of the UCC (including, without limitation, property subject to
a certificate-of-title statute), and we express no opinion with respect to the
effectiveness of any financing statement filed or purported to be filed as a
fixture filing.
(ix) We have assumed that each Transaction Party is organized solely under the
laws of the state identified as such Transaction Party’s jurisdiction of
organization in such Transaction Party’s applicable Organizational Document and
Good Standing Certificate.
(x) We have assumed that the information pertaining to the Collateral Agent in
the Financing Statements is correct in all respects.
F. To the extent it may be relevant to the opinions expressed herein, we have
assumed that the parties to the Transaction Documents (other than the
Transaction Parties): (i) are validly existing and in good standing under their
respective jurisdictions of organization, (ii) have the power to enter into and
perform such agreements and to consummate the transactions contemplated thereby,
and (iii) do not require the consent or approval of any third party or



--------------------------------------------------------------------------------

LOGO [g415587stmp036.jpg]

To the Lenders and the Administrative Agent Referred to Below
Squire Patton Boggs (US) LLP
June 22, 2017
Page 13
governmental authority (which has not been obtained) to execute and deliver such
Transaction Documents. We have further assumed that with respect to each party
to the Transaction Documents (other than the Transaction Parties): (i) such
Transaction Documents have been duly authorized, executed and delivered by, and
constitute legal, valid and binding obligation of, such party, enforceable
against such party in accordance with their respective terms and (ii) such
execution, delivery and performance do not violate any material agreements of
such party, any applicable laws or such party’s constituent documents.
G. For purposes of the opinions set forth in paragraph (g) above, we have
assumed that (i) neither the Administrative Agent nor any of the Lenders has or
will have the benefit of any agreement or arrangement pursuant to which any
extensions of credit to any Transaction Party are directly or indirectly secured
by “margin stock” (as defined under the Margin Regulations), (ii) neither the
Administrative Agent, any of the Lenders nor any of their respective affiliates
has extended or will extend any other credit to any Transaction Party directly
or indirectly secured by margin stock, and (iii) neither the Administrative
Agent nor any of the Lenders has relied or will rely upon any margin stock as
collateral in extending or maintaining any extensions of credit pursuant to the
Credit Agreement.
H. The opinions expressed herein are limited to (i) the federal laws of the
United States of America and the laws of the State of Ohio and (ii) to the
extent relevant to the opinions expressed in paragraphs (a) through (d) above,
the DGCL or DLLCA, as applicable, in each case, as currently in effect. Our
opinions in paragraphs (i) through (k) above are limited to Article 9 of the OH
UCC, our opinion in paragraph (l) above is limited to Article 9 of the Del. UCC
and our opinion in paragraph (m) above is limited to Articles 8 and 9 of the
Ohio UCC. As such, the foregoing opinion paragraphs (i) through (m) do not
address: (i) laws of jurisdictions other than Ohio, Delaware and the United
States of America, and laws of Ohio, Delaware and the United States of America
except for Articles 8 and 9 of the OH UCC and Article 9 of the Del. UCC,
(ii) collateral of a type not subject to Articles 8 or 9 of the UCC and
(iii) the choice of law rules of the OH UCC or Del. UCC with respect to the laws
of other jurisdictions that may govern perfection and priority of security
interests granted in the Collateral.
I. With respect to the enforceability of provisions in the Transaction Documents
relating to the charging of interest, we note that that Section 1343.01 of the
Ohio Revised Code permits interest not exceeding eight percent (8%) per annum
“except as authorized in . . . this section.” The authorized exceptions include,
inter alia, indebtedness exceeding one hundred thousand dollars and business
loans to business associations or partnerships (Sections 1341.01(B)(1) and
(B)(6)(a)). In addition, we note that (i) Section 1109.20 of the Ohio Revised
Code prohibits banks from charging interest or finance charges at a rate in
excess of twenty-five percent (25%) per annum and (ii) the criminal statutes of



--------------------------------------------------------------------------------

LOGO [g415587stmp037.jpg]

To the Lenders and the Administrative Agent Referred to Below
Squire Patton Boggs (US) LLP
June 22, 2017
Page 14
the State of Ohio as set forth in Section 2905.21(H) and Section 2905.22 of the
Ohio Revised Code relating to criminal usury prohibit, inter alia, knowingly
charging interest “at a rate exceeding twenty-five percent per annum or the
equivalent rate for a longer or shorter period, unless ... the rate of interest
is otherwise authorized by law.” To date, however, there have not been any
reported Ohio judicial decisions holding that the provisions of said Sections
2905.21(H) or 2905.22 are in any way applicable to commercial financing
transactions with corporations or to corporate finance transactions similar to
those contemplated by the Transaction Documents.
J. For purposes of the opinions set forth in paragraph (e) above, please note
that we did not physically witness the execution and delivery of the Transaction
Documents, and our opinion herein regarding the execution and delivery of the
Transaction Documents is based, in part, on our review of copies of executed
signature pages for such Transaction Documents provided to us (electronically or
otherwise).
K. We render no opinion regarding the effect on, the validity, binding effect or
enforceability of, any Transaction Document with respect to any Transaction
Party to the extent that it involves any actual or purported obligation
(including any guaranty) with respect to any “swap” (as defined under the
Dodd-Frank Wall Street Reform and Consumer Protection Act (“Dodd-Frank Act”)) by
such Transaction Party which is not an “eligible contract participant” (as such
term is defined in the Dodd-Frank Act) at the time such “swap” obligation is
incurred or in the case of a guaranty at the later of the time such guaranty is
entered into and the time such “swap” obligation being guaranteed is incurred.
L. Our opinions as to any matters governed by the Del. UCC are based solely upon
our review of the Del. UCC as published in the compilation contained in the CCH
Secured Transaction Guide dated as of August 11, 2016, without any review or
consideration of any decisions or opinions of courts or other adjudicative
bodies or governmental authorities of the State of Delaware, whether or not
reported or summarized in the foregoing publication. Our opinions with respect
to the DLLCA address only such laws as they are currently in effect and without
any review or consideration of any decisions or opinions of courts or other
adjudicative bodies or governmental authorities of the State of Delaware.
Our opinions are limited to those expressly set forth herein, and we express no
opinions by implication.
We express no opinion as to the compliance or noncompliance, or the effect of
the compliance or noncompliance, of each of the addressees or any other person
or entity with any state or federal laws or regulations applicable by reason of
their status as or affiliation with a federally insured depository institution,
except as expressly set forth in paragraph (g) above.



--------------------------------------------------------------------------------

LOGO [g415587stmp038.jpg]

To the Lenders and the Administrative Agent Referred to Below
Squire Patton Boggs (US) LLP
June 22, 2017
Page 15
The opinions expressed herein are solely for the benefit of the addressees
hereof and of any other person or entity becoming a Lender or Administrative
Agent under the Credit Agreement, in each case above, in connection with the
transaction referred to herein and may not be relied on by such addressees or
such other persons or entities for any other purpose or in any manner or for any
purpose by any other person or entity.
The opinions expressed herein are valid as of the date hereof. We do not
undertake to advise you or anyone else of any changes in the views expressed
herein resulting from matters that hereafter might occur or be brought to our
attention.
Respectfully submitted,
SQUIRE PATTON BOGGS (US) LLP



--------------------------------------------------------------------------------

LOGO [g415587stmp039.jpg]

Exhibit A-1
ADVANCED DRAINAGE SYSTEMS, INC. OFFICER’S CERTIFICATE
The undersigned officer of Advanced Drainage Systems, Inc., a Delaware
corporation (the “Company”), hereby certifies, as of the date hereof in
connection with the execution, delivery and performance by the Company of the
Second Amended and Restated Credit Agreement, dated as of June 22, 2017 (the
“Financing Agreement”), among the Company, as Borrower, certain Subsidiaries of
the Company, as Guarantors, the lending institutions party thereto, and PNC
Bank, National Association, as Administrative Agent, and with the consummation
of the transactions contemplated thereby and the opinion of Squire Patton Boggs
(US) LLP (the “Opinion”) delivered in connection therewith, as follows:
1. Attached as (a) Annex I hereto is a list of all indentures, mortgages, deeds
of trust, security and/or pledge agreements, guarantees, loan and/or credit
agreements and other agreements or instruments (other than the Transaction
Documents) and (b) Annex II hereto is a list of all decrees and orders, in each
case in clause (a) and (b) above, to which the Company is a party or that are
otherwise binding upon the Company or any of its assets or property and that
contain financial or other covenants or provisions for defaults or events of
default or similar events or occurrences or other provisions that otherwise
would or could have the effect of (i) restricting the types of provisions that
any other agreement to which the Company becomes a party may contain,
(ii) restricting the conduct of the Company’s business, the incurrence by the
Company of indebtedness, guarantees, or other liabilities or obligations, or the
creation of liens upon any of the Company’s property or assets, or otherwise
restricting the execution, delivery, and performance of, or the consummation of
the transactions contemplated by, the Financing Agreement or any of the other
Transaction Documents to which the Company is a party, or (iii) resulting in, or
requiring the creation or imposition of, any lien upon any of the Company’s
assets or property as a result of the execution, delivery or performance of, or
the consummation of the transactions contemplated by, any of the Transaction
Documents to which the Company is a party, and in the case of clause (a) and (b)
above, to the extent the violation or breach of which, could reasonably be
expected to result in a material adverse effect on the business, condition
(financial or otherwise) or operations of the Company.
2. A true and complete copy of each of the above agreements, instruments,
decrees and orders has heretofore been furnished to Squire Patton Boggs (US)
LLP.
3. No default or event of default under, or violation of, any such agreement,
instrument, decree or order exists or, immediately after giving effect to entry
into the Transaction Documents or consummation of any of the transactions
contemplated thereby, will exist.
4. The nature of the Company’s business and properties, and the purpose of the
Company, is to engage in the following businesses and activities: manufacture
corrugated high density polyethylene (HDPE) pipe and related products for use in
a wide range of drainage applications, including roadway construction, storm and
sanitary sewer systems, storm water retention/detention systems, septic systems,



--------------------------------------------------------------------------------

LOGO [g415587stmp040.jpg]

residential and commercial construction, plastic structures, golf courses,
athletic fields and agriculture and the ownership of equity interests in
subsidiaries which engage in the foregoing businesses and activities. The
Company is not engaged in any activity or business, and does not own any
properties, not permitted pursuant to those provisions of its Certificate of
Incorporation or Bylaws, as amended, specifying the nature of the Company’s
business and the purposes of the Company. The Company does not engage or propose
to engage in any industry or business or activity, or own any property or asset,
that causes or would cause it to be subject to special local, state or federal
regulation not applicable to business organizations generally (including,
without limitation, those regulations applicable only to banks, savings and loan
institutions, insurance companies, public utilities or investment companies).
5. To the best knowledge of the Company (i) no proceeding is pending in any
jurisdiction for the dissolution or liquidation of the Company, and the Company
has not filed any certificate or order of dissolution, (ii) no event has
occurred that has adversely affected the good standing of the Company under the
laws of its jurisdiction of organization, and the Company has paid all taxes
currently due, if any, and taken all other action required by state law to
maintain such good standing and (iii) no grounds exist for the revocation or
forfeiture of the Company’s Certificate of Incorporation and Bylaws.
6. Squire Patton Boggs (US) LLP may rely upon the accuracy of all factual
representations and warranties of the Company contained in the Transaction
Documents, in this Officer’s Certificate and in all documents and certificates
referred to therein or delivered in connection therewith, including, without
limitation, any secretary’s or assistant secretary’s certificates.
7. The Company does not own or operate equipment or facilities, or engage in any
other activity in the nature of a public utility, including, without limitation,
any such equipment, facilities or activity relating to garbage or sewage
disposal or water production or transmission, that would subject the Company to
regulation as a public utility of any nature.
8. The Company does not accept deposits or engage in any other business activity
reserved exclusively to banks or other lenders or financial institutions, or
engage in any trust or insurance business.
9. Where the Company is engaged in the treatment, storage, production,
processing, transportation or disposal of any toxic or hazardous waste or other
regulated substance, it is in compliance in all material respects with all
applicable local, state, and federal regulations, and such activity is not
conducted by it as a business, but is an activity incidental to its normal
business activities.
10. The Company (a) is not engaged, and does not hold itself out as being
engaged, and does not propose to engage, primarily in the business of investing,
reinvesting or trading in securities, (b) is not engaged and does not propose to
engage in the business of issuing any certificate, investment contract, or other
security which represents an obligation to pay a stated or determinable sum or
sums at a fixed or determinable date or dates more than twenty-four months after
the date of issuance in consideration of the payment of periodic installments of
a stated or determinable



--------------------------------------------------------------------------------

LOGO [g415587stmp041.jpg]

amount (i.e., face-amount certificates of the installment type), and (c) is not
engaged, and does not propose to engage, in the business of investing,
reinvesting, owning, holding or trading in securities, or if the company is so
engaged or so proposes to engage, it does not own or propose to acquire
investment securities having a value exceeding 40% of the value of the Company’s
total assets (exclusive of Government securities and cash items) on an
unconsolidated basis. For purposes of this paragraph 10, (x) “investment
securities” includes all securities except (A) government securities,
(B) securities issued by employees’ securities companies, and (C) securities
issued by majority-owned subsidiaries of the Company that are not investment
companies, and (y) “government securities” includes any security issued or
guaranteed as to principal or interest by the United States, or by a person or
entity controlled or supervised by and acting as an instrumentality of the
Government of the United States pursuant to authority granted by the Congress of
the United States; or any certificate of deposit for any of the foregoing.
11. There is no pending legal proceeding before, or pending investigation by,
any court or administrative agency or authority of the United States of America
or the State of Ohio or the State of Delaware or any arbitration tribunal
against or directly affecting the Company or any of its properties (a) with
respect to the transactions contemplated by the Transaction Documents or
(b) which could reasonably be expected to have a material adverse effect on the
Company or each of its assets or properties.
Capitalized terms used but not defined in this Officer’s Certificate have the
meanings ascribed to them in the Opinion.
[Signature Follows on Next Page]



--------------------------------------------------------------------------------

LOGO [g415587stmp042.jpg]

IN WITNESS WHEREOF, I have hereunto set my hand as of the day of June, 2017.
Name:
Title:



--------------------------------------------------------------------------------

LOGO [g415587stmp043.jpg]

ANNEX I
1. Documentation under the $9,000,000 Variable Rate Demand Industrial
Development Revenue Bonds (Advanced Drainage Systems, Inc. Project), Series
2007, of the New Jersey Economic Development Authority.
2. Amended and Restated Continuing Agreement of Guaranty and Suretyship, dated
as of June 12, 2013, with respect to the ADS Mexicana Credit Facility.
3. Second Amended and Restated Private Shelf Agreement, dated as of June 22,
2017, between Advanced Drainage Systems, Inc. and Prudential Investment
Management, Inc.
4. Interestholders Agreement of Tuberias Tigre-ADS Limitada, dated as of June 5,
2009, among Tubos y Plasticos ADS Chile Limitada, Tigre Chile S.A., Tuberias T-A
Limitada, Advanced Drainage Systems, Inc. and Tigre S.A. - Tubos e Conexoes.



--------------------------------------------------------------------------------

LOGO [g415587stmp044.jpg]

ANNEX II
None.



--------------------------------------------------------------------------------

LOGO [g415587stmp045.jpg]

Exhibit A-2
STORMTECH LLC OFFICER’S CERTIFICATE
The undersigned officer of StormTech LLC, a Delaware limited liability company
(the “Company”), hereby certifies, as of the date hereof in connection with the
execution, delivery and performance by the Company of the Second Amended and
Restated Credit Agreement, dated as of June 22, 2017 (the “Financing
Agreement”), among Advanced Drainage Systems, Inc., a Delaware corporation, as
Borrower, certain Subsidiaries of the Borrower (including the Company), as
Guarantors, the lending institutions party thereto, and PNC Bank, National
Association, as Administrative Agent, and with the consummation of the
transactions contemplated thereby and the opinion of Squire Patton Boggs (US)
LLP (the “Opinion”) delivered in connection therewith, as follows:
1. Attached as (a) Annex I hereto is a list of all indentures, mortgages, deeds
of trust, security and/or pledge agreements, guarantees, loan and/or credit
agreements and other agreements or instruments (other than the Transaction
Documents) and (b) Annex II hereto is a list of all decrees and orders, in each
case in clause (a) and (b) above, to which the Company is a party or that are
otherwise binding upon the Company or any of its assets or property and that
contain financial or other covenants or provisions for defaults or events of
default or similar events or occurrences or other provisions that otherwise
would or could have the effect of (i) restricting the types of provisions that
any other agreement to which the Company becomes a party may contain,
(ii) restricting the conduct of the Company’s business, the incurrence by the
Company of indebtedness, guarantees, or other liabilities or obligations, or the
creation of liens upon any of the Company’s property or assets, or otherwise
restricting the execution, delivery, and performance of, or the consummation of
the transactions contemplated by, the Financing Agreement or any of the other
Transaction Documents to which the Company is a party, or
(iii) resulting in, or requiring the creation or imposition of, any lien upon
any of the Company’s assets or property as a result of the execution, delivery
or performance of, or the consummation of the transactions contemplated by, any
of the Transaction Documents to which the Company is a party, and in the case of
clause (a) and (b) above, to the extent the violation or breach of which, could
reasonably be expected to result in a material adverse effect on the business,
condition (financial or otherwise) or operations of the Company.
2. A true and complete copy of each of the above agreements, instruments,
decrees and orders has heretofore been furnished to Squire Patton Boggs (US)
LLP.
3. No default or event of default under, or violation of, any such agreement,
instrument, decree or order exists or, immediately after giving effect to entry
into the Transaction Documents or consummation of any of the transactions
contemplated thereby, will exist.
4. The nature of the Company’s business and properties, and the purpose of the
Company, is to engage in the following businesses and activities: manufacture
corrugated high density polyethylene (HDPE) pipe and related products for use in
a wide range of drainage applications, including roadway construction, storm and
sanitary sewer systems, storm water retention/detention systems, septic systems,
residential and commercial construction, plastic structures, golf courses,
athletic fields and agriculture. The Company is not engaged in any activity or
business, and does not own any properties, not permitted pursuant to those
provisions of its Certificate of Formation or Limited Liability Company
Agreement, specifying the



--------------------------------------------------------------------------------

LOGO [g415587stmp046.jpg]

nature of the Company’s business and the purposes of the Company. The Company
does not engage or propose to engage in any industry or business or activity, or
own any property or asset, that causes or would cause it to be subject to
special local, state or federal regulation not applicable to business
organizations generally (including, without limitation, those regulations
applicable only to banks, savings and loan institutions, insurance companies,
public utilities or investment companies).
5. To the best knowledge of the Company (i) no proceeding is pending in any
jurisdiction for the dissolution or liquidation of the Company, and the Company
has not filed any certificate or order of dissolution, (ii) no event has
occurred that has adversely affected the good standing of the Company under the
laws of its jurisdiction of organization, and the Company has paid all taxes
currently due, if any, and taken all other action required by state law to
maintain such good standing and (iii) no grounds exist for the revocation or
forfeiture of the Company’s Certificate of Formation or Limited Liability
Company Agreement.
6. Squire Patton Boggs (US) LLP may rely upon the accuracy of all factual
representations and warranties of the Company contained in the Transaction
Documents, in this Officer’s Certificate and in all documents and certificates
referred to therein or delivered in connection therewith, including, without
limitation, any secretary’s or assistant secretary’s certificates.
7. The Company does not own or operate equipment or facilities, or engage in any
other activity in the nature of a public utility, including, without limitation,
any such equipment, facilities or activity relating to garbage or sewage
disposal or water production or transmission, that would subject the Company to
regulation as a public utility of any nature.
8. The Company does not accept deposits or engage in any other business activity
reserved exclusively to banks or other lenders or financial institutions, or
engage in any trust or insurance business.
9. Where the Company is engaged in the treatment, storage, production,
processing, transportation or disposal of any toxic or hazardous waste or other
regulated substance, it is in compliance in all material respects with all
applicable local, state, and federal regulations, and such activity is not
conducted by it as a business, but is an activity incidental to its normal
business activities.
10. The Company (a) is not engaged, and does not hold itself out as being
engaged, and does not propose to engage, primarily in the business of investing,
reinvesting or trading in securities, (b) is not engaged and does not propose to
engage in the business of issuing any certificate, investment contract, or other
security which represents an obligation to pay a stated or determinable sum or
sums at a fixed or determinable date or dates more than twenty-four months after
the date of issuance in consideration of the payment of periodic installments of
a stated or determinable amount (i.e., face-amount certificates of the
installment type), and (c) is not engaged, and does not propose to engage, in
the business of investing, reinvesting, owning, holding or trading in
securities, or if the company is so engaged or so proposes to engage, it does
not own or propose to acquire investment securities having a value exceeding 40%
of the value of the Company’s total assets (exclusive of Government securities
and cash items) on an unconsolidated basis. For purposes of this paragraph 10,
(x) “investment securities” includes all securities except (A) government
securities, (B) securities issued by employees’ securities companies, and
(C) securities issued by majority-owned subsidiaries of the Company that are not
investment companies, and (y) “government securities” includes any security
issued or



--------------------------------------------------------------------------------

LOGO [g415587stmp047.jpg]

guaranteed as to principal or interest by the United States, or by a person or
entity controlled or supervised by and acting as an instrumentality of the
Government of the United States pursuant to authority granted by the Congress of
the United States; or any certificate of deposit for any of the foregoing.
11. There is no pending legal proceeding before, or pending investigation by,
any court or administrative agency or authority of the United States of America
or the State of Ohio or the State of Delaware or any arbitration tribunal
against or directly affecting the Company or any of its properties (a) with
respect to the transactions contemplated by the Transaction Documents or
(b) which could reasonably be expected to have a material adverse effect on the
Company or each of its assets or properties.
Capitalized terms used but not defined in this Officer’s Certificate have the
meanings ascribed to them in the Opinion.
[Signature Follows on Next Page]



--------------------------------------------------------------------------------

LOGO [g415587stmp048.jpg]

IN WITNESS WHEREOF, I have hereunto set my hand as of the [ ] day of June, 2017.
Name:
Title:



--------------------------------------------------------------------------------

LOGO [g415587stmp049.jpg]

ANNEX I
1. Amended and Restated Continuing Agreement of Guaranty and Suretyship, dated
as of June 12, 2013, with respect to the ADS Mexicana Credit Facility.
2. Subsidiary Guaranty in connection with the Second Amended and Restated
Private Shelf Agreement, dated as of June 22, 2017, between Advanced Drainage
Systems, Inc. and Prudential Investment Management, Inc.



--------------------------------------------------------------------------------

LOGO [g415587stmp050.jpg]

ANNEX II
None.



--------------------------------------------------------------------------------

LOGO [g415587stmp051.jpg]

Exhibit A-3
HANCOR HOLDING CORPORATION OFFICER’S CERTIFICATE
The undersigned officer of Hancor Holding Corporation, a Delaware corporation
(the “Company”), hereby certifies, as of the date hereof in connection with the
execution, delivery and performance by the Company of the Second Amended and
Restated Credit Agreement, dated as of June 22, 2017 (the “Financing
Agreement”), among Advanced Drainage Systems, Inc., a Delaware corporation, as
Borrower, certain Subsidiaries of the Borrower (including the Company), as
Guarantors, the lending institutions party thereto, and PNC Bank, National
Association, as Administrative Agent, and with the consummation of the
transactions contemplated thereby and the opinion of Squire Patton Boggs (US)
LLP (the “Opinion”) delivered in connection therewith, as follows:
1. Attached as (a) Annex I hereto is a list of all indentures, mortgages, deeds
of trust, security and/or pledge agreements, guarantees, loan and/or credit
agreements and other agreements or instruments (other than the Transaction
Documents) and (b) Annex II hereto is a list of all decrees and orders, in each
case in clause (a) and (b) above, to which the Company is a party or that are
otherwise binding upon the Company or any of its assets or property and that
contain financial or other covenants or provisions for defaults or events of
default or similar events or occurrences or other provisions that otherwise
would or could have the effect of (i) restricting the types of provisions that
any other agreement to which the Company becomes a party may contain,
(ii) restricting the conduct of the Company’s business, the incurrence by the
Company of indebtedness, guarantees, or other liabilities or obligations, or the
creation of liens upon any of the Company’s property or assets, or otherwise
restricting the execution, delivery, and performance of, or the consummation of
the transactions contemplated by, the Financing Agreement or any of the other
Transaction Documents to which the Company is a party, or
(iii) resulting in, or requiring the creation or imposition of, any lien upon
any of the Company’s assets or property as a result of the execution, delivery
or performance of, or the consummation of the transactions contemplated by, any
of the Transaction Documents to which the Company is a party, and in the case of
clause (a) and (b) above, to the extent the violation or breach of which, could
reasonably be expected to result in a material adverse effect on the business,
condition (financial or otherwise) or operations of the Company.
2. A true and complete copy of each of the above agreements, instruments,
decrees and orders has heretofore been furnished to Squire Patton Boggs (US)
LLP.
3. No default or event of default under, or violation of, any such agreement,
instrument, decree or order exists or, immediately after giving effect to entry
into the Transaction Documents or consummation of any of the transactions
contemplated thereby, will exist.
4. The nature of the Company’s business and properties, and the purpose of the
Company, is to engage in the following businesses and activities: ownership of
the equity interests in subsidiaries which manufacture corrugated high density
polyethylene (HDPE) pipe and related products for use in a wide range of
drainage applications, including roadway construction, storm and sanitary sewer
systems, storm water retention/detention systems, septic systems, residential
and commercial construction, plastic structures, golf courses, athletic fields
and agriculture. The Company is not engaged in any activity or business, and
does not own any properties, not permitted pursuant to those provisions of its
Certificate of Incorporation or



--------------------------------------------------------------------------------

LOGO [g415587stmp052.jpg]

Bylaws, as amended, specifying the nature of the Company’s business and the
purposes of the Company. The Company does not engage or propose to engage in any
industry or business or activity, or own any property or asset, that causes or
would cause it to be subject to special local, state or federal regulation not
applicable to business organizations generally (including, without limitation,
those regulations applicable only to banks, savings and loan institutions,
insurance companies, public utilities or investment companies).
5. To the best knowledge of the Company (i) no proceeding is pending in any
jurisdiction for the dissolution or liquidation of the Company, and the Company
has not filed any certificate or order of dissolution, (ii) no event has
occurred that has adversely affected the good standing of the Company under the
laws of its jurisdiction of organization, and the Company has paid all taxes
currently due, if any, and taken all other action required by state law to
maintain such good standing and (iii) no grounds exist for the revocation or
forfeiture of the Company’s Certificate of Incorporation or Bylaws.
6. Squire Patton Boggs (US) LLP may rely upon the accuracy of all factual
representations and warranties of the Company contained in the Transaction
Documents, in this Officer’s Certificate and in all documents and certificates
referred to therein or delivered in connection therewith, including, without
limitation, any secretary’s or assistant secretary’s certificates.
7. The Company does not own or operate equipment or facilities, or engage in any
other activity in the nature of a public utility, including, without limitation,
any such equipment, facilities or activity relating to garbage or sewage
disposal or water production or transmission, that would subject the Company to
regulation as a public utility of any nature.
8. The Company does not accept deposits or engage in any other business activity
reserved exclusively to banks or other lenders or financial institutions, or
engage in any trust or insurance business.
9. Where the Company is engaged in the treatment, storage, production,
processing, transportation or disposal of any toxic or hazardous waste or other
regulated substance, it is in compliance in all material respects with all
applicable local, state, and federal regulations, and such activity is not
conducted by it as a business, but is an activity incidental to its normal
business activities.
10. The Company (a) is not engaged, and does not hold itself out as being
engaged, and does not propose to engage, primarily in the business of investing,
reinvesting or trading in securities, (b) is not engaged and does not propose to
engage in the business of issuing any certificate, investment contract, or other
security which represents an obligation to pay a stated or determinable sum or
sums at a fixed or determinable date or dates more than twenty-four months after
the date of issuance in consideration of the payment of periodic installments of
a stated or determinable amount (i.e., face-amount certificates of the
installment type), and (c) is not engaged, and does not propose to engage, in
the business of investing, reinvesting, owning, holding or trading in
securities, or if the company is so engaged or so proposes to engage, it does
not own or propose to acquire investment securities having a value exceeding 40%
of the value of the Company’s total assets (exclusive of Government securities
and cash items) on an unconsolidated basis. For purposes of this paragraph 10,
(x) “investment securities” includes all securities except (A) government
securities, (B) securities issued by employees’ securities companies, and
(C) securities issued by majority-owned subsidiaries of the Company that are not
investment companies, and (y) “government securities” includes any security
issued or



--------------------------------------------------------------------------------

LOGO [g415587stmp053.jpg]

guaranteed as to principal or interest by the United States, or by a person or
entity controlled or supervised by and acting as an instrumentality of the
Government of the United States pursuant to authority granted by the Congress of
the United States; or any certificate of deposit for any of the foregoing.
11. There is no pending legal proceeding before, or pending investigation by,
any court or administrative agency or authority of the United States of America
or the State of Ohio or the State of Delaware or any arbitration tribunal
against or directly affecting the Company or any of its properties (a) with
respect to the transactions contemplated by the Transaction Documents or
(b) which could reasonably be expected to have a material adverse effect on the
Company or each of its assets or properties.
Capitalized terms used but not defined in this Officer’s Certificate have the
meanings ascribed to them in the Opinion.
[Signature Follows on Next Page]



--------------------------------------------------------------------------------

LOGO [g415587stmp054.jpg]

IN WITNESS WHEREOF, I have hereunto set my hand as of the [ ] day of June, 2017.
Name:
Title:



--------------------------------------------------------------------------------

LOGO [g415587stmp055.jpg]

ANNEX I
1. Amended and Restated Continuing Agreement of Guaranty and Suretyship, dated
as of June 12, 2013, with respect to the ADS Mexicana Credit Facility.
2. Subsidiary Guaranty in connection with the Second Amended and Restated
Private Shelf Agreement, dated as of June 22, 2017, between Advanced Drainage
Systems, Inc. and Prudential Investment Management, Inc.



--------------------------------------------------------------------------------

LOGO [g415587stmp056.jpg]

ANNEX II
None.



--------------------------------------------------------------------------------

LOGO [g415587stmp057.jpg]

Exhibit A-4
HANCOR, INC.
OFFICER’S CERTIFICATE
The undersigned officer of Hancor, Inc., an Ohio corporation (the “Company”),
hereby certifies, as of the date hereof in connection with the execution,
delivery and performance by the Company of the Second Amended and Restated
Credit Agreement, dated as of June 22, 2017 (the “Financing Agreement”), among
Advanced Drainage Systems, Inc., a Delaware corporation, as Borrower, certain
Subsidiaries of the Borrower (including the Company), as Guarantors, the lending
institutions party thereto, and PNC Bank, National Association, as
Administrative Agent, and with the consummation of the transactions contemplated
thereby and the opinion of Squire Patton Boggs (US) LLP (the “Opinion”)
delivered in connection therewith, as follows:
1. Attached as (a) Annex I hereto is a list of all indentures, mortgages, deeds
of trust, security and/or pledge agreements, guarantees, loan and/or credit
agreements and other agreements or instruments (other than the Transaction
Documents) and (b) Annex II hereto is a list of all decrees and orders, in each
case in clause (a) and (b) above, to which the Company is a party or that are
otherwise binding upon the Company or any of its assets or property and that
contain financial or other covenants or provisions for defaults or events of
default or similar events or occurrences or other provisions that otherwise
would or could have the effect of (i) restricting the types of provisions that
any other agreement to which the Company becomes a party may contain, (ii)
restricting the conduct of the Company’s business, the incurrence by the Company
of indebtedness, guarantees, or other liabilities or obligations, or the
creation of liens upon any of the Company’s property or assets, or otherwise
restricting the execution, delivery, and performance of, or the consummation of
the transactions contemplated by, the Financing Agreement or any of the other
Transaction Documents to which the Company is a party, or (iii) resulting in, or
requiring the creation or imposition of, any lien upon any of the Company’s
assets or property as a result of the execution, delivery or performance of, or
the consummation of the transactions contemplated by, any of the Transaction
Documents to which the Company is a party, and in the case of clause (a) and (b)
above, to the extent the violation or breach of which, could reasonably be
expected to result in a material adverse effect on the business, condition
(financial or otherwise) or operations of the Company.
2. A true and complete copy of each of the above agreements, instruments,
decrees and orders has heretofore been furnished to Squire Patton Boggs (US)
LLP.
3. No default or event of default under, or violation of, any such agreement,
instrument, decree or order exists or, immediately after giving effect to entry
into the Transaction Documents or consummation of any of the transactions
contemplated thereby, will exist.
4. The nature of the Company’s business and properties, and the purpose of the
Company, is to engage in the following businesses and activities: manufacture
corrugated high density polyethylene (HDPE) pipe and related products for use in
a wide range of drainage applications, including roadway construction, storm and
sanitary sewer systems, storm water retention/detention systems, septic systems,
residential and commercial construction, plastic structures, golf courses,
athletic fields and agriculture and the ownership of equity interests in
subsidiaries which engage in the foregoing businesses and activities. The
Company is not engaged in any activity or business, and does not own any
properties, not permitted pursuant to those provisions of its Articles of
Incorporation or Code of Regulations, as amended, specifying



--------------------------------------------------------------------------------

LOGO [g415587stmp058.jpg]

the nature of the Company’s business and the purposes of the Company. The
Company does not engage or propose to engage in any industry or business or
activity, or own any property or asset, that causes or would cause it to be
subject to special local, state or federal regulation not applicable to business
organizations generally (including, without limitation, those regulations
applicable only to banks, savings and loan institutions, insurance companies,
public utilities or investment companies).
5. To the best knowledge of the Company (i) no proceeding is pending in any
jurisdiction for the dissolution or liquidation of the Company, and the Company
has not filed any certificate or order of dissolution, (ii) no event has
occurred that has adversely affected the good standing of the Company under the
laws of its jurisdiction of organization, and the Company has paid all taxes
currently due, if any, and taken all other action required by state law to
maintain such good standing and (iii) no grounds exist for the revocation or
forfeiture of the Company’s Articles of Incorporation or Code of Regulations, as
amended.
6. Squire Patton Boggs (US) LLP may rely upon the accuracy of all factual
representations and warranties of the Company contained in the Transaction
Documents, in this Officer’s Certificate and in all documents and certificates
referred to therein or delivered in connection therewith, including, without
limitation, any secretary’s or assistant secretary’s certificates.
7. The Company does not own or operate equipment or facilities, or engage in any
other activity in the nature of a public utility, including, without limitation,
any such equipment, facilities or activity relating to garbage or sewage
disposal or water production or transmission, that would subject the Company to
regulation as a public utility of any nature.
8. The Company does not accept deposits or engage in any other business activity
reserved exclusively to banks or other lenders or financial institutions, or
engage in any trust or insurance business.
9. Where the Company is engaged in the treatment, storage, production,
processing, transportation or disposal of any toxic or hazardous waste or other
regulated substance, it is in compliance in all material respects with all
applicable local, state, and federal regulations, and such activity is not
conducted by it as a business, but is an activity incidental to its normal
business activities.
10. The Company (a) is not engaged, and does not hold itself out as being
engaged, and does not propose to engage, primarily in the business of investing,
reinvesting or trading in securities, (b) is not engaged and does not propose to
engage in the business of issuing any certificate, investment contract, or other
security which represents an obligation to pay a stated or determinable sum or
sums at a fixed or determinable date or dates more than twenty-four months after
the date of issuance in consideration of the payment of periodic installments of
a stated or determinable amount (i.e., face-amount certificates of the
installment type), and (c) is not engaged, and does not propose to engage, in
the business of investing, reinvesting, owning, holding or trading in
securities, or if the company is so engaged or so proposes to engage, it does
not own or propose to acquire investment securities having a value exceeding 40%
of the value of the Company’s total assets (exclusive of Government securities
and cash items) on an unconsolidated basis. For purposes of this paragraph 10,
(x) “investment securities” includes all securities except (A) government
securities, (B) securities issued by employees’ securities companies, and (C)
securities issued by majority-owned subsidiaries of the Company that are not
investment companies, and (y) “government securities” includes any security
issued or



--------------------------------------------------------------------------------

LOGO [g415587stmp059.jpg]

guaranteed as to principal or interest by the United States, or by a person or
entity controlled or supervised by and acting as an instrumentality of the
Government of the United States pursuant to authority granted by the Congress of
the United States; or any certificate of deposit for any of the foregoing.
11. There is no pending legal proceeding before, or pending investigation by,
any court or administrative agency or authority of the United States of America
or the State of Ohio or the State of Delaware or any arbitration tribunal
against or directly affecting the Company or any of its properties (a) with
respect to the transactions contemplated by the Transaction Documents or (b)
which could reasonably be expected to have a material adverse effect on the
Company or each of its assets or properties.
Capitalized terms used but not defined in this Officer’s Certificate have the
meanings ascribed to them in the Opinion.
[Signature Follows on Next Page]



--------------------------------------------------------------------------------

LOGO [g415587stmp060.jpg]

IN WITNESS WHEREOF, I have hereunto set my hand as of the [ ] day of June, 2017.
Name:
Title:



--------------------------------------------------------------------------------

LOGO [g415587stmp061.jpg]

ANNEX I
1. Amended and Restated Continuing Agreement of Guaranty and Suretyship, dated
as of June 12, 2013, with respect to the ADS Mexicana Credit Facility.
2. Subsidiary Guaranty in connection with the Second Amended and Restated
Private Shelf Agreement, dated as of June 22, 2017, between Advanced Drainage
Systems, Inc. and Prudential Investment Management, Inc.



--------------------------------------------------------------------------------

LOGO [g415587stmp062.jpg]

ANNEX II
None.



--------------------------------------------------------------------------------

LOGO [g415587stmp063.jpg]

Exhibit B
Financing Statements
Exhibit B-1 ADS Financing Statement
Exhibit B-2 StormTech Financing Statement
Exhibit B-3 HHC Financing Statement
Exhibit B-4 Hancor Financing Statement



--------------------------------------------------------------------------------

LOGO [g415587stmp064.jpg]

B-1
UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS
A. NAME & PHONE OF CONTACT AT FILER (optional)
B. E-MAIL CONTACT AT FILER (optional)
C. SEND ACKNOWLEDGMENT TO (Name and Address)
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1 DEBTOR’S NAME: Provide only one Debtor name (1a or 1b) (use exact, full name,
do not omit, modify, or abbreviate any part of the Debtor’s name); if any part
of the Individual Debtor’s name will not fit in one 1b, leave a I of item 1
blank, check here Q and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad)
OR
1a. ORGANIZATION’S NAME
ADVANCED DRAINAGE SYSTEMS, INC.
1b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX
1c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY
4640 Trueman Boulevard Hilliard OH 43026 USA
2. DEBTOR’S NAME Provide only one Debtor name (2a or 2b) (use exact, full name
do not omit, modify or abbreviate any part of the Debtor’s name); if any part of
the Individual Debtor’s name will not fit in line 2b, leave all of item 2 blank,
check here Q and provide the individual Debtor information in item 10 of the
Financing Statement Addendum (Form UCC1Ad)
2a. ORGANIZATIONS NAME
2b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX
2c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY
3. SECURED PARTY’S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY) Provide
only one Secured Party name (3a or 3b)
OR
3a. ORGANIZATION’S NAME
PNC Bank, National Association, as Collateral Agent
3b. INDIVIDUAL‘S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX
3c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY
Commercial Lending Services/DCC, 500 First Avenue, 4th Fl (P7-PFSC-04-L)
Pittsburgh PA 15219 USA
4. COLLATERAL: This financing statement covers the following collateral
All assets of the Debtor now owned or hereafter acquired.
5. Check only if applicable and check only one box Collateral Is held in a Trust
(see UCC1Ad item 17 and instructions) being administered by a Decedent’s
Personal Representative
6a. Check only if applicable and check only one box 6b Check only if applicable
and check only one box
Public-Finance Transaction Manufactured-Home Transaction A Debtor s a
Transmitting Utility Agricultural Lien Non-UCC Filling
7. ALTERNATIVE DESIGNATION (if applicable): Lessee/Lessor Consignee/Consignor
Seller/Buyer Bailee/Bailor Licensee/Licensor
8. OPTIONAL FILER REFERENCE DATA DELAWARE DEPARTMENT OF STATE
International Association of Commercial Administrators (IACA)
FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1) (Rev 04/20/11)



--------------------------------------------------------------------------------

LOGO [g415587stmp065.jpg]

B-2
UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS
A. NAME & PHONE OF CONTACT AT FILER (optional)
B. E-MAIL CONTACT AT FILER (optional)
C. SEND ACKNOWLEDGMENT TO (Name and Address)
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1. DEBTOR’S NAME: Provide only one Debtor name (1a or 1b) (use exact, full name
do not omit, modify, or abbreviate any part of the Debtor’s name) H any part of
the Individual Debtor’s name will not fit in one 1b, leave all of item 1 blank,
check here and provide the Individual Debtor information in item 10 of the
Financing Statement Addendum (Form UCC1Ad)
OR
1a. ORGANIZATION’S NAME StormTech LLC
1b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX
1c. MAILING ADDRESS
4640 Trueman Boulevard CITY Hilliard STATE OH POSTAL CODE 43026 COUNTRY USA
2. DEBTOR’S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name
do not omit, modify, or abbreviate any part of the Debtor’s name); if any part
of the Individual Debtor’s name will not fit in line 2b, leave all of item 2
blank, check here and provide the individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad)
OR
2a. ORGANIZATION’S NAME 2b, INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL
NAME(S)/INITIAL(S) SUFFIX
2c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY
3. SECURED PARTY’S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY) Provide
only Secured Party name (3a or 3b)
OR
3a. ORGANIZATION’S NAME PNC Bank, National Association, as Collateral Agent 3b,
INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S) SUFFIX
3c. MAILING ADDRESS
Commercial Lending Services/DCC, 500 First Avenue, 4th FI (P7-PFSC-04-L) CITY
Pittsburgh STATE PA POSTAL CODE 15219 COUNTRY USA
4. COLLATERAL This financing statement covers the following collateral
All assets of the Debtor now owned or hereafter acquired.
5. Check only if applicable and check only one box Collateral is held in a Trust
(see UCC1Ad item 17 and instructions) being administered by a Decedent’s
Personal Representative
6a. Check only if applicable and check only one box 6b. Check only if applicable
and check only one box
Public-Finance Transaction Manufactured-Home Transaction A Debtor‘s a
Transmitting Utility Agricultural Lien Non-UCC Filing
7. ALTERNATIVE DESIGNATION (if applicable): Lessee/Lessor Consignee/Consignor
Seller/Buyer Bailee/Bailor Licensee/Licensor
8. OPTIONAL FILER REFERENCE DATA DELAWARE DEPARTMENT OF STATE
FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)
International Association of Commercial Administrators (IACA)



--------------------------------------------------------------------------------

LOGO [g415587stmp066.jpg]

B-3
UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS
A. NAME & PHONE OF CONTACT AT FILER (optional)
B. E-MAIL CONTACT AT FILER (optional)
C. SEND ACKNOWLEDGMENT TO: (Name and Address)
THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1. DEBTOR’S NAME: Provide only one Debtor name (1a or 1b) (use exact, full name,
do not omit, modify or abbreviate any part of the Debtor’s name); if any part of
the Individual Debtor’s name will not fit in line 1b, leave all of item 1 blank
check here and provide the individual Debtor information in item 10 of the
Financing Statement Addendum (Form UCC1Ad)
OR
1a. ORGANIZATION’S NAME
Hancor Holding Corporation
1b. INDIVIDUAL’S SURNAME
FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX
1c. MAILING ADDRESS
4640 Trueman Boulevard
CITY Hilliard STATE OH POSTAL CODE 43026 COUNTRY USA
2. DEBTOR’S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name,
do not omit modify, or abbreviate any part of the Debtor’s name), if any part of
the Individual Debtor’s name will not fit in line 2b, leave all of item 2 blank
check here and provide the individual Debtor information in item 10 of the
Financing Statement Addendum (Form UCC1Ad)
OR
2a. ORGANIZATION’S NAME
2b. INDIVIDUALS SURNAME
FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX
2c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY
3. SECURED PARTY’S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY) Provide
only one Secured Party name (3a or 3b)
OR
3a. ORGANIZATION’S NAME
PNC Bank, National Association, as Collateral Agent
3b. INDIVIDUAL’S SURNAME
FIRST PERSONAL NAME
ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX
3c. MAILING ADDRESS
Commercial Lending Services/DCC, 500 First Avenue, 4th Fl (P7-PFSC-04-L)
CITY Pittsburgh STATE PA POSTAL CODE 15219 COUNTRY USA
4. COLLATERAL This financing statement covers the following collateral:
All assets of the Debtor now owned or hereafter acquired.
5. Check only if applicable and check only one box Collateral is held in a Trust
(see UCC1Ad item 17 and instructions) being administered by a Decedents Personal
Representative 6a. Check only if applicable and check only one box:
6b. Check only if applicable and check only one box:
Public-Finance Transaction Manufactured-Home Transaction A Debtor is a
Transmitting Utility
Agricultural Lien Non-UCC Filing
7. ALTERNATIVE DESIGNATION (if applicable) Lessee/Lessor Consignee/Consignor
Seller/Buyer Bailee/Bailor Licensee/Licensor
8. OPTIONAL FILER REFERENCE DATA DELAWARE DEPARTMENT OF STATE
FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)
International Association of Commercial Administrators (IACA)



--------------------------------------------------------------------------------

LOGO [g415587stmp067.jpg]

B-4
UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS
A NAME & PHONE OF CONTACT AT FILER (optional) THE ABOVE SPACE IS FOR FILING
OFFICE USE ONLY
B E-MAIL CONTACT AT FILER (optional)
C SEND ACKNOWLEDGMENT TO (Name and Address)
1. DEBTOR’S NAME: Provide only one Debtor name (1 a or 1b) (use exact full name,
do not omit, modify, or abbreviate any part of the Debtor’s name); if any part
of the Individual Debtor’s name will not fit in line 1b, leave all of item 1
blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad)
1a. ORGANIZATION’S NAME Hancor, Inc. OR
1b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX
1c. MAILING ADDRESS
4640 Trueman Boulevard CITY Hilliard STATE OH POSTAL CODE 43026 COUNTRY USA
2. DEBTOR’S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name,
do not omit, modify, or abbreviate any part of the Debtor’s name); if any part
of the Individual Debtor’s name will not fit in line 2b, leave all of item 2
blank, check here and provide the Individual Debtor information in item 10 of
the Financing Statement Addendum (Form UCC1Ad)
2a. ORGANIZATION’S NAME OR
2b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX
2c. MAILING ADDRESS CITY STATE POSTAL CODE COUNTRY
3. SECURED PARTY’S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY) Provide
only one Secured Party name (3a or 3b)
OR 3a. ORGANIZATION’S NAME PNC Bank, National Association, as Collateral Agent
3b. INDIVIDUAL’S SURNAME FIRST PERSONAL NAME ADDITIONAL NAME(S)/INITIAL(S)
SUFFIX
3c. MAILING ADDRESS
Commercial Lending Services/DCC, 500 First Avenue, 4th Fl (P7-PFSC-04-L) CITY
Pittsburgh STATE PA POSTAL CODE 15219 COUNTRY USA
4. COLLATERAL: This financing statement covers the following collateral:
All assets of the Debtor now owned or hereafter acquired.
5. Check only if applicable and check only one box Collateral is held in a Trust
(see UCC1Ad item 17 and instructions) being administered by a Decedent’s
Personal Representative 6a. Check only if applicable and check only one box 6b.
Check only if applicable and check only one box
Public-Finance Transaction Manufactured-Home Transaction A Debtor is a
Transmitting Utility Agricultural Lien Non UCC Filling
7. ALTERNATIVE DESIGNATION (if applicable) Lessee/Lessor Consignee/Consignor
Seller/Buyer Bailee/Bailor Licensee/Licensor
8. OPTIONAL FILER REFERENCE DATA:
OHIO SECRETARY OF STATE
FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)
International Association of Commercial Administrators (IACA)



--------------------------------------------------------------------------------

LOGO [g415587stmp068.jpg]

Exhibit C
Pledged Entities
Hancor Holding Corporation
ADS Ventures, Inc.
Sewer Tap, Inc.
Spartan Concrete, Inc.
PSA, Inc.
ADS Structures, Inc.
Advanced Drainage of Ohio,
Inc.
Green Line Polymers, Inc.
Inlet & Pipe Protection, Inc.
Hancor of Canada, Inc.
Hancor, Inc. (OH)
Hancor Leasing Corp.
Media Plus, Inc.
Hancor International, Inc.
Hancor, Inc. (NV)



--------------------------------------------------------------------------------

SCHEDULE 8.1.3

INSURANCE REQUIREMENTS RELATING TO THE COLLATERAL

COVENANTS:

At the request of the Administrative Agent, the Loan Parties shall deliver to
the Administrative Agent and each of the Lenders (x) on the Closing Date and
annually thereafter an original certificate of insurance signed by the Loan
Parties’ independent insurance broker describing and certifying as to the
existence of the insurance on the Collateral required to be maintained by this
Agreement and the other Loan Documents, together with a copy of the endorsement
described in the next sentence attached to such certificate, and (y) from time
to time a summary schedule indicating all insurance then in force with respect
to each of the Loan Parties. Such policies of insurance shall contain special
endorsements which include the provisions set forth below or are otherwise in
form acceptable to the Administrative Agent in its discretion. The applicable
Loan Parties shall notify the Administrative Agent promptly of any occurrence
causing a material loss or decline in value of the Collateral and the estimated
(or actual, if available) amount of such loss or decline. Any monies received by
the Administrative Agent constituting insurance proceeds shall: (i) in the case
of property insurance proceeds received during the existence of an Event of
Default, be applied by the Collateral Agent in accordance with the terms of the
Intercreditor Agreement, (ii) in the case of property insurance proceeds
received at all other times, be disbursed by the Administrative Agent to the
applicable Loan Parties.

ENDORSEMENT:

(i) specify the Administrative Agent as an additional insured, mortgagee and
lender loss payee as its interests may appear,

(ii) with respect to all property insurance policies, provide that the interest
of the Lenders shall be insured regardless of any breach or violation by the
applicable Loan Parties of any warranties, declarations or conditions contained
in such policies or any action or inaction of the applicable Loan Parties or
others insured under such policies, except that the insurer shall not be
obligated to maintain the insurance if the breach consists of non-payment of
premiums which continues for 30 days after written notice to Administrative
Agent,

(iii) provide a waiver of any right of the insurers to set off or counterclaim
or any other deduction, whether by attachment or otherwise,

(iv) provide that any and all rights of subrogation which the insurers may have
or acquire against the Loan Parties shall be, at all times and in all respects,
junior and subordinate to the prior Payment In Full of the Indebtedness
hereunder and that no insurer shall exercise or assert any right of subrogation
until such time as the Indebtedness hereunder has been paid in full and the
Commitments have terminated,

(v) provide that no cancellation of such policies for any reason (other than for
non-payment of premium, for which separate provision is made hereinafter) nor
any change therein shall be effective until at least thirty (30) days after
receipt by the Administrative Agent of written notice of such cancellation or
change,



--------------------------------------------------------------------------------

(vi) provide that no cancellation of such policies by reason of non-payment of
premium shall be effective until at least ten (10) days after receipt by the
Administrative Agent of written notice of such cancellation,

(vii) be primary without right of contribution of any other insurance carried by
or on behalf of any additional insureds with respect to their respective
interests in the Collateral, and

(viii) provide that inasmuch as the policy covers more than one insured, all
terms, conditions, insuring agreements and endorsements (except limits of
liability) shall operate as if there were a separate policy covering each
insured.



--------------------------------------------------------------------------------

SCHEDULE 8.2.1

Permitted Indebtedness

 

•   Indebtedness in connection with the following:

 

  •   The IDRB Facility

 

•   The following letter of credit issued for the benefit of Advanced Drainage
Systems, Inc.:

 

     Outstanding Principal
Balance as of
Closing Date  

IDRB

  

New Jersey Economic Development Authority

   $ 1,620,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 8.2.3

Guaranties

 

•   Guaranty by Advanced Drainage Systems, Inc. (up to $11,000,000, plus 50% of
interest, fees and expenses related thereto) of the $22,000,000 credit facility
of Tubos y Plásticos Tigre-ADS de Chile Limitada from Itau Corpbanca.

 

•   Guaranty by Advanced Drainage Systems, Inc. (up to $3,163,527.22, plus 49%
of interest, fees and expenses related thereto) of the $6,456,178 credit
facility of Tigre-ADS USA Inc. supported by a standby letter of credit issued by
PNC Bank, National Association in favor of Banco Bradesco S.A. for the account
of Advanced Drainage Systems, Inc.



--------------------------------------------------------------------------------

SCHEDULE 8.2.4

Investments in Non-Loan Parties

The September 30, 1993, $29,500,276 loan by Advanced Drainage Systems, Inc. to
the ESOP evidenced by a Limited Recourse Non-Negotiable Note dated September 30,
1993.

Investments by Loan Parties in Non-Loan Parties as of the Closing Date:

 

Entity

   Domicile      Entity Type      Percentage
Ownership     Investment in Non-
Loan Parties 3  

Advanced Drainage Systems, Inc.

          

Inlet & Pipe Protection, Inc.

     Illinois        Corporation        100 %    $ 2,524  

ADS Ventures, Inc.1

     Delaware        Corporation        100 %    $ 7,327  

Green Line Polymers, Inc.

     Delaware        Corporation        100 %    $ 27,718  

Sewer Tap, Inc.

     Oregon        Corporation        100 %    $ 5,797  

Spartan Concrete, Inc.

     Delaware        Corporation        100 %    $ 1,355  

PSA, Inc.

     Maine        Corporation        100 %    $ 53  

ADS Structures, Inc.

     Delaware        Corporation        100 %    $ 5,921  

ADS Worldwide, Inc.

     Delaware        Corporation        100 %    $ 22,118  

Advanced Drainage of Ohio, Inc.

     Ohio        Corporation        100 %    $ 18,309  

Hancor Holding Corporation

          

Hancor of Canada, Inc.

     Canada        Corporation        100 %    $ 43,834  

Hancor, Inc.

          

Hancor Leasing Corp

     Ohio        Corporation        100 %    $ 0  

Media Plus, Inc.

     Ohio        Corporation        100 %    $ 0  

Hancor International, Inc.

     Delaware        Corporation        100 %    $ 0  

Hancor, Inc.(NV) 2

     Nevada        Corporation        100 %    $ 0  

StormTech, LLC

          

None

           $ 0             

 

 

 

Total Investments by Loan Parties in Non-Loan Parties

           $ 134,956             

 

 

 

Notes:

 

1  Excludes $43.7 million investment in subsidiaries related to StormTech LLC,
which is a Loan Party under the Agreement.

2  Inactive.

3  Amounts shown in thousands.



--------------------------------------------------------------------------------

EXHIBIT 1.1(A)

FORM OF

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [INSERT NAME
OF ASSIGNOR] (the “Assignor”) and [INSERT NAME OF ASSIGNEE] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as may hereafter from time to
time be further restated, amended, modified or supplemented, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, any Letters of Credit and
guarantees included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein (the “Assigned Interest”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment, without representation or warranty by the Assignor.

 

  1.   Assignor:     2.   Assignee:                                         
       [and is a(n) Affiliate of [identify Lender] / Lender / Approved Fund1]  
3.   Borrower(s):   ADVANCED DRAINAGE SYSTEMS, INC.   4.   Administrative Agent:
  PNC BANK, NATIONAL ASSOCIATION, as the administrative agent under the Credit
Agreement

 

1  Select as applicable.



--------------------------------------------------------------------------------

  5.   Credit Agreement:   The Second Amended and Restated Credit Agreement
dated as of June 22, 2017 among Advanced Drainage Systems, Inc., the Guarantors
party thereto, the Lenders party thereto, and PNC Bank, National Association, as
Administrative Agent   6.   Assigned Interest:  

 

Facility Assigned

   Aggregate Amount of
Commitment/ Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of Commitment/
Loans2     CUSIP Number  

Revolving Credit Commitment

   $                   $                                  %   

 

7.   [Trade Date:                        ]3

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

 

By:  

 

Name:  

 

Title:  

 

 

ASSIGNEE [NAME OF ASSIGNEE]

 

By:  

 

Name:  

 

Title:  

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Revolving Credit
Commitment/Loans of all Lenders thereunder.

3  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

Consented to and Accepted: PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent

 

By:  

 

Name:  

 

Title:  

 

 

[Consented to:]4 [PNC BANK, NATIONAL ASSOCIATION]5, as Issuing Lender

 

By:  

 

Name:  

 

Title:  

 

 

4  To be added only if the consent of the Issuing Lender is required by the
terms of the Credit Agreement.

5  Insert name of Issuing Lender or other Issuing Lenders, if not PNC.

 

3



--------------------------------------------------------------------------------

[Consented to:]6 ADVANCED DRAINAGE SYSTEMS, INC.

 

By:  

 

Name:  

 

Title:  

 

 

6  To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Loan Lender, Issuing Lender) is required by the terms of the Credit
Agreement.



--------------------------------------------------------------------------------

ANNEX 1

ADVANCED DRAINAGE SYSTEMS, INC.

CREDIT FACILITY

STANDARD TERMS AND CONDITIONS

FOR

ASSIGNMENT AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and (iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
eligible assignee under the Credit Agreement (subject to receipt of such
consents as may be required under the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and the other Loan Documents as a Lender thereunder and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 8.3 [Reporting Requirements] thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment Agreement and to purchase
such Assigned Interest and (vii) if Assignee is not incorporated or organized
under the Laws of the United States of America or a state thereof, attached to
the Assignment is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and



--------------------------------------------------------------------------------

without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be deemed to be a
contract under the Laws of the State of Ohio and shall for all purposes be
governed by and construed and enforced in accordance with the laws of the State
of Ohio.



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(1)

FORM OF

GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT (this “Guarantor Joinder”) is
made as of             , 20    , by                     , a                     
(the “New Guarantor”).

Background

Reference is made to (i) the Second Amended and Restated Credit Agreement, dated
as of June 22, 2017 (as the same may be further restated, modified,
supplemented, or amended from time to time, the “Agreement”), by and among
ADVANCED DRAINAGE SYSTEMS, INC., a Delaware corporation (the “Borrower”), EACH
OF THE GUARANTORS now or hereafter party thereto (the “Guarantors”), THE LENDERS
now or hereafter party thereto (the “Lenders”), and PNC BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”), (ii) Second Amended and Restated
Continuing Agreement of Guaranty and Suretyship, dated as of June 22, 2017 (as
the same may be further restated, modified, supplemented, or amended from time
to time, the “Guaranty Agreement”), of the Guarantors given in favor of the
Administrative Agent, (iii) the Second Amended and Restated Intercompany
Subordination Agreement, dated as of June 22, 2017 (as the same may be further
restated, modified, supplemented, or amended from time to time, the
“Intercompany Subordination Agreement”), among the Borrower, the Guarantors and
the Administrative Agent, (iv) the Second Amended and Restated Security
Agreement, dated as of June 22, 2017 (as the same may be further restated,
modified, supplemented, or amended from time to time, the “Security Agreement”),
among the Loan Parties (as defined in the Agreement) and PNC Bank, National
Association, as collateral agent, (in such capacity, the “Collateral Agent”),
(v) the Second Amended and Restated Pledge Agreement, dated as of June 22, 2017
(as the same may be further restated, modified, supplemented, or amended from
time to time, the “Pledge Agreement”), among the Loan Parties and the Collateral
Agent, (vi) the Second Amended and Restated Intercreditor and Collateral Agency
Agreement, dated as of June 22, 2017 (as the same may be further restated,
modified, supplemented, or amended from time to time, the “Intercreditor
Agreement”), among the Administrative Agent, the Collateral Agent, and the
Noteholders (each as defined therein), and as acknowledged and agreed to by the
Loan Parties, and (vii) the other Loan Documents referred to in the Agreement
(as the same may be modified, supplemented, restated or amended from time to
time, the “Loan Documents”).

Agreement

Capitalized terms defined in the Agreement are used herein as defined therein
and the rules of construction set forth in Section 1.2 of the Agreement shall
apply to this Guarantor Joinder.

New Guarantor hereby becomes a Guarantor under the terms of the Agreement and in
consideration of the value of the synergistic and other benefits received by New
Guarantor as a result of being or becoming affiliated with the Borrower and the
Guarantors, the New Guarantor



--------------------------------------------------------------------------------

hereby agrees that effective as of the date hereof it hereby is, and shall be
deemed to be, and assumes the obligations of, a “Loan Party” and a “Guarantor,”
jointly and severally with the existing Loan Parties and Guarantors under the
Agreement and the Intercreditor Agreement, a “Guarantor,” jointly and severally
with the existing Guarantors under the Guaranty Agreement, a “Company” under the
Intercompany Subordination Agreement, a ‘“Debtor,” jointly and severally with
the existing Debtors under the Security Agreement, [a “Pledgor,” jointly and
severally with the existing Pledgors under the Pledge Agreement], a “Company”
under the Pledge Agreement and a Loan Party or Guarantor, as the case may be,
under each of the other Loan Documents to which the Loan Parties or Guarantors
are a party; and New Guarantor hereby agrees that from the date hereof and so
long as any Loan or any Commitment of any Lender shall remain outstanding and
until Payment In Full and the performance of all other obligations of the Loan
Parties under the Loan Documents, New Guarantor shall perform, comply with, and
be subject to and bound by each of the terms and provisions of the Agreement,
Guaranty Agreement, Intercompany Subordination Agreement, Security Agreement,
Pledge Agreement, the Intercreditor Agreement and each of the other Loan
Documents jointly and severally with the existing parties thereto. Without
limiting the generality of the foregoing, the New Guarantor hereby represents
and warrants that (i) each of the representations and warranties set forth in
Section 6 of the Agreement applicable to a Loan Party is true and correct as to
New Guarantor on and as of the date hereof and (ii) New Guarantor has heretofore
received a true and correct copy of the Agreement, Guaranty Agreement,
Intercompany Subordination Agreement, Security Agreement, Pledge Agreement, the
Intercreditor Agreement and each of the other Loan Documents (including any
modifications thereof or supplements or waivers thereto) in effect on the date
hereof.

New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders, the
Administrative Agent and the Collateral Agent, the Agreement, Guaranty
Agreement, Intercompany Subordination Agreement, Security Agreement, Pledge
Agreement, Intercreditor Agreement and each of the other Loan Documents given by
the Guarantors to the Administrative Agent, the Collateral Agent and any of the
Lenders.

New Guarantor is simultaneously delivering to the Administrative Agent the
documents together with this Guarantor Joinder, required under Sections 8.1.11
and 11.13 of the Agreement.

In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be required by the Administrative Agent and the Collateral Agent in its
discretion to carry out provisions and purposes of this Guarantor Joinder and
the other Loan Documents.

New Guarantor acknowledges and agrees that a telecopy or other electronic
transmission to Administrative Agent, the Collateral Agent or any Lender of
signature pages hereof purporting to be signed on behalf of New Guarantor shall
constitute effective and binding execution and delivery hereof by New Guarantor.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 OF GUARANTOR JOINDER

NEW GUARANTOR SHALL CAUSE THE BORROWER TO PROVIDE SUCH ADDITIONAL DOCUMENTS AS
REQUIRED BY SECTION 11.13 OF THE AGREEMENT.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this Guarantor Joinder and delivered the same to the
Administrative Agent, in its capacity as Administrative Agent for the benefit of
the Lenders and to the Collateral Agent for the ratable benefit of the Secured
Parties (as defined in and to the extent provided in the Intercreditor
Agreement, as of the date and year first above written.

 

 

 

By:  

 

Name:  

 

Title:  

 

 

Acknowledged and accepted: PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent and as Collateral Agent

 

By:  

 

Name:  

 

Title:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT 1.1(G)(2)

FORM OF

SECOND AMENDED AND RESTATED CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP

THIS SECOND AMENDED AND RESTATED CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP
(the “Guaranty”), dated as of this 22nd day of June, 2017, is jointly and
severally given by EACH OF THE UNDERSIGNED AND EACH OF THE OTHER PERSONS WHICH
BECOMES A GUARANTOR HEREUNDER FROM TIME TO TIME (each a “Guarantor” and
collectively, the “Guarantors”) in favor of PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders (the “Administrative Agent”) in connection
with that certain Second Amended and Restated Credit Agreement, dated as of the
date hereof, by and among Advanced Drainage Systems, Inc., Delaware corporation
(the “Borrower”), the Guarantors (as defined therein) now or hereafter party
thereto, the Lenders (as defined therein) now or hereafter party thereto (the
“Lenders”), and the Administrative Agent (as further amended, restated,
modified, or supplemented from time to time, the “Credit Agreement”).
Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement and the rules of construction
set forth in Section 1.2 [Construction] of the Credit Agreement shall apply to
this Guaranty.

1. Guarantied Obligations. To induce the Administrative Agent and the Lenders to
make loans and grant other financial accommodations to the Loan Parties under
the Credit Agreement, each Guarantor hereby, jointly and severally,
unconditionally and irrevocably guaranties to the Administrative Agent, each
Lender and each Affiliate of such Lender providing any Lender Provided Interest
Rate Hedge, any Lender Provided Foreign Currency Hedge, or any Other Lender
Provided Financial Service Products, and becomes surety, as though it was a
primary obligor for, the full and punctual payment and performance when due
(whether on demand, at stated maturity, by acceleration, or otherwise and
including any amounts which would become due but for the operation of an
automatic stay under the federal bankruptcy code of the United States or any
similar Laws of any country or jurisdiction) of all of the following: (i) all
now existing and hereafter arising Obligations of the Borrower to the
Administrative Agent, the Lenders, or any of their respective Affiliates under
the Credit Agreement or any of the other Loan Documents, including all
obligations, liabilities, and indebtedness, whether for principal, interest,
fees, indemnities, expenses or otherwise, of the Borrower to the Administrative
Agent, the Lenders, or any of their respective Affiliates, now existing or
hereafter incurred under the Credit Agreement or the Notes or any of the other
Loan Documents as any of the same or any one or more of them may from time to
time be amended, restated, modified, or supplemented, together with any and all
extensions, renewals, refinancings, and refundings thereof in whole or in part,
whether such obligations, liabilities, or indebtedness are direct or indirect,
secured or unsecured, joint or several, absolute or contingent, due or to become
due, whether for payment or performance, now existing or hereafter arising (and
including obligations, liabilities, and indebtedness arising or accruing after
the commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to the Borrower or any Guarantor or which would have
arisen or accrued but for the commencement of such proceeding, even if the claim
for such obligation, liability or indebtedness is not enforceable or allowable
in such proceeding, and including all Obligations, liabilities and Indebtedness
arising from any extensions of credit



--------------------------------------------------------------------------------

under or in connection with any of the Loan Documents from time to time,
regardless of whether any such extensions of credit are in excess of the amount
committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to extension of credit is not satisfied);
(ii) all reimbursement obligations of the Borrower with respect to any one or
more Letters of Credit issued by the Issuing Lender, the Administrative Agent or
any Lender or any of their respective Affiliates; (iii) all indebtedness, loans,
obligations, expenses and liabilities of the Borrower to the Administrative
Agent or any of the Lenders, or any such Affiliates, arising out of any Lender
Provided Interest Rate Hedge, any Lender Provided Foreign Currency Hedge, and
any Other Lender Provided Financial Service Product; and (iv) any sums advanced
by the Administrative Agent or the Lenders or which may otherwise become due
pursuant to the provisions of the Credit Agreement, the Notes, this Guaranty or
any other Loan Document or pursuant to any other document or instrument at any
time delivered to the Administrative Agent in connection therewith, including
commitment, letter of credit, agent or other fees and charges, and
indemnification obligations under any such document or instrument, together with
all interest payable on any of the foregoing, whether such sums are advanced or
otherwise become due before or after the entry of any judgment for foreclosure
or any judgment on any Loan Document or with respect to any default under any of
the foregoing (all of the foregoing obligations, liabilities and indebtedness
are referred to herein collectively as the “Guarantied Obligations” and each as
a “Guarantied Obligation”). Notwithstanding the foregoing provisions in this
definition, Guarantied Obligations shall not include Excluded Hedge Liability or
Liabilities. Without limitation of the foregoing, any of the Guarantied
Obligations shall be and remain Guarantied Obligations entitled to the benefit
of this Guaranty even if the Administrative Agent or any of the Lenders (or any
one or more assignees or transferees thereof) from time to time assigns or
otherwise transfers all or any portion of their respective rights and
obligations under the Loan Documents, or any other Guarantied Obligations, to
any other Person. In furtherance of the foregoing, each Guarantor jointly and
severally agrees as follows:

2. Guaranty. Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations when due (whether on demand, at stated maturity, by
acceleration, or otherwise and including any amounts which would become due but
for the operation of an automatic stay under the federal bankruptcy code of the
United States or any similar Laws of any country or jurisdiction) immediately
upon demand of the Administrative Agent and the Lenders or any one or more of
them. All payments made hereunder shall be made by each Guarantor in immediately
available funds in United States Dollars and shall be made without setoff,
counterclaim, withholding, or other deduction of any nature. Notwithstanding any
provision to the contrary contained herein, to the extent that any of the
undersigned or any other Guarantor is a Foreign Holding Company (as defined in
the Credit Agreement), then recourse under the guarantee provided for herein by
each such Foreign Holding Company shall be limited to the Collateral pledged to
the Collateral Agent by such Foreign Holding Company under the other Loan
Documents.

3. Representations and Warranties of Guarantors. The Guarantors, jointly and
severally, represent and warrant to the Administrative Agent and each of the
Lenders as follows:

(a) Power and Authority. Each of the Guarantors has full power to enter into,
execute, deliver and carry out this Guaranty and the other Loan Documents to
which it is a party, and to perform its Obligations under the Loan Documents to
which it is a party, and all such actions have been duly authorized by all
necessary proceedings on its part.

 

2



--------------------------------------------------------------------------------

(b) Validity and Binding Effect. This Guaranty and each of the other Loan
Documents to which each Guarantor is a party (i) has been duly and validly
executed and delivered by each Guarantor which is a party thereto, and
(ii) constitutes, or will constitute, legal, valid and binding obligations of
each Guarantor which is or will be a party thereto, enforceable against such
Guarantor in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

(c) No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Guaranty or the other Loan Documents by any Guarantor party
thereto nor the consummation of the transactions herein or therein contemplated
or compliance with the terms and provisions hereof or thereof by any of them
will conflict with, constitute a default under or result in any breach of
(i) the terms and conditions of the certificate of incorporation, bylaws,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
of any Guarantor, or (ii) any Law or any material agreement or instrument or
order, writ, judgment, injunction or decree to which any Guarantor is a party or
by which it is bound or to which it is subject, or result in the creation or
enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of any Guarantor (other than Liens granted under such
Loan Documents). No consent, approval, exemption, order or authorization of, or
a registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
performance of this Guaranty and the other Loan Documents to which each
Guarantor is a party except (A) for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to the Collateral Agent for filing
and/or recordation, as of the Closing Date, (B) for those approvals, consents,
exemptions, registrations, authorizations, actions, notices and filings which
have been duly obtained, taken, given or made and are in full force and (C) with
respect carrying out only, approvals, consents, exemptions, registrations,
authorizations, actions, notices and filings, which are not material to the
operation of the Guarantors or the rights of the Collateral Agent, the Issuing
Lender or the Lenders.

4. Obligations Absolute. The obligations of the Guarantors hereunder shall not
be discharged or impaired or otherwise diminished by any failure, default,
omission, or delay, willful or otherwise, by any Lender, the Administrative
Agent, the Borrower, any Guarantor or any other obligor on any of the Guarantied
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
any Guarantor or would otherwise operate as a discharge of any Guarantor as a
matter of law or equity. Each of the Guarantors agrees that the Guarantied
Obligations will be paid and performed strictly in accordance with the terms of
the Loan Documents. Without limiting the generality of the foregoing, each
Guarantor hereby consents to, at any time and from time to time, and the joint
and several obligations of each Guarantor hereunder shall not be diminished,
terminated, or otherwise similarly affected by any of the following:

(a) Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or

 

3



--------------------------------------------------------------------------------

subordination, in whole or in part, of any Loan Document or any of the
Guarantied Obligations and regardless of any Law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of the Guarantied
Obligations, any of the terms of the Loan Documents, or any rights of the
Administrative Agent or the Lenders or any other Person with respect thereto;

(b) Any increase, decrease, or change in the amount, nature, type or purpose of,
or any release, surrender, exchange, compromise or settlement of, any of the
Guarantied Obligations (whether or not contemplated by the Loan Documents as
presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Guarantied
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or renewals, extensions, refinancing
or refunding of, any Loan Document or any of the Guarantied Obligations;

(c) Any failure to assert any breach of or default under any Loan Document or
any of the Guarantied Obligations; any extensions of credit in excess of the
amount committed under or contemplated by the Loan Documents, or in
circumstances in which any condition to such extensions of credit has not been
satisfied; any other exercise or non-exercise, or any other failure, omission,
breach, default, delay, or wrongful action in connection with any exercise or
non-exercise, of any right or remedy against the Borrower, any Guarantor or any
other Person under or in connection with any Loan Document or any of the
Guarantied Obligations; any refusal of payment or performance of any of the
Guarantied Obligations, whether or not with any reservation of rights against
any Guarantor; or any application of collections (including but not limited to
collections resulting from realization upon any direct or indirect security for
the Guarantied Obligations) to other obligations, if any, not entitled to the
benefits of this Guaranty, in preference to Guarantied Obligations entitled to
the benefits of this Guaranty, or if any collections are applied to Guarantied
Obligations, any application to particular Guarantied Obligations;

(d) Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Administrative Agent or the Lenders, or any of them, or any other
Person in connection with the enforcement of, realization upon, or exercise of
rights or remedies under or in connection with, or any other action or inaction
by any of the Administrative Agent or the Lenders, or any of them, or any other
Person in respect of any direct or indirect security for any of the Guarantied
Obligations. As used in this Guaranty, “direct or indirect security” for the
Guarantied Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guarantied Obligations, made by or on behalf of any Person;

(e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, the Borrower, any Guarantor or any
other Person; any bankruptcy, insolvency, reorganization or similar proceeding
with respect to the Borrower, any Guarantor or any other Person; or any action
taken or election made by the Administrative Agent or the

 

4



--------------------------------------------------------------------------------

Lenders, or any of them (including but not limited to any election under
Section 1111(b)(2) of the United States Bankruptcy Code), the Borrower, any
Guarantor or any other Person in connection with any such proceeding;

(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by the Borrower, any Guarantor or any other person with respect
to any Loan Document or any of the Guarantied Obligations; or, subject to
Section 6 hereof, any discharge by operation of law or release of the Borrower,
any Guarantor or any other Person from the performance or observance of any Loan
Document or any of the Guarantied Obligations; or

(g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only Payment In Full. Each Guarantor acknowledges, consents,
and agrees that new Guarantors may join in this Guaranty pursuant to the Credit
Agreement and each Guarantor affirms that its obligations shall continue
hereunder undiminished. Each Guarantor consents to, and approves of, each of its
Subsidiaries entering into and performing its obligations under the Loan
Documents to which each such Subsidiary is a party.

5. Waivers, etc. Each of the Guarantors hereby waives any defense to or
limitation on its obligations under this Guaranty arising out of or based on any
event or circumstance referred to in Section 4 hereof. Without limitation and to
the fullest extent permitted by applicable Law, each Guarantor waives each of
the following:

(a) All notices, disclosures and demand of any nature which otherwise might be
required from time to time to preserve intact any rights against any Guarantor,
including the following: any notice of any event or circumstance described in
Section 4 hereof; any notice required by any Law, regulation or order now or
hereafter in effect in any jurisdiction; any notice of nonpayment,
nonperformance, dishonor, or protest under any Loan Document or any of the
Guarantied Obligations; any notice of the incurrence of any Guarantied
Obligation; any notice of any default or any failure on the part of the
Borrower, any Guarantor or any other Person to comply with any Loan Document or
any of the Guarantied Obligations or any direct or indirect security for any of
the Guarantied Obligations; and any notice of any information pertaining to the
business, operations, condition (financial or otherwise) or prospects of the
Borrower, any Guarantor or any other Person;

(b) Any right to any marshalling of assets, to the filing of any claim against
the Borrower, any Guarantor or any other Person in the event of any bankruptcy,
insolvency, reorganization or similar proceeding, or to the exercise against the
Borrower, any Guarantor or any other Person of any other right or remedy under
or in connection with any Loan Document or any of the Guarantied Obligations or
any direct or indirect security for any of the Guarantied Obligations; any
requirement of promptness or diligence on the part of the Administrative Agent
or the Lenders, or any of them, or any other Person; any requirement to exhaust
any remedies under or in connection with, or to mitigate the damages resulting
from default under, any Loan Document or any of the Guarantied Obligations or
any direct or indirect security for any of the Guarantied Obligations; any
benefit of any statute of limitations; and any requirement of acceptance of this
Guaranty or any other Loan Document, and any requirement that any Guarantor
receive notice of any such acceptance;

 

5



--------------------------------------------------------------------------------

(c) Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including but not
limited to anti-deficiency laws, “one action” laws or the like), or by reason of
any election of remedies or other action or inaction by the Administrative Agent
or the Lenders, or any of them (including but not limited to commencement or
completion of any judicial proceeding or nonjudicial sale or other action in
respect of collateral security for any of the Guarantied Obligations), which
results in denial or impairment of the right of the Administrative Agent or the
Lenders, or any of them, to seek a deficiency against the Borrower, any
Guarantor or any other Person or which otherwise discharges or impairs any of
the Guarantied Obligations; and

(d) Any and all defenses any Guarantor may now or hereafter have based on
principles of suretyship, impairment of collateral, or the like.

6. Reinstatement. This Guaranty is a continuing obligation of each of the
Guarantors and shall remain in full force and effect notwithstanding that no
Guarantied Obligations may be outstanding from time to time and notwithstanding
any other event or circumstance. Upon Payment In Full, this Guaranty shall
terminate; provided, however, that this Guaranty shall continue to be effective
or be reinstated, as the case may be, any time any payment of any of the
Guarantied Obligations is rescinded, recouped, avoided, or must otherwise be
returned or released by any Lender or the Administrative Agent upon or during
the insolvency, bankruptcy, or reorganization of, or any similar proceeding
affecting, the Borrower, any Guarantor or for any other reason whatsoever, all
as though such payment had not been made and was due and owing.

7. Subrogation. No Guarantor shall, and each Guarantor waives and agrees that it
will not, exercise any rights against the Borrower or any other Guarantor
arising in connection with, or any Collateral securing, the Guarantied
Obligations (including rights of subrogation, contribution, and the like,
whether under any other agreement, contract or arrangement, available at law or
in equity, or otherwise) until the Guarantied Obligations have been Paid In
Full. If any amount shall be paid to any Guarantor by or on behalf of the
Borrower or any other Guarantor by virtue of any right of subrogation,
contribution, or the like, whether under any other agreement, contract or
arrangement, available at law or in equity, or otherwise, such amount shall be
deemed to have been paid to such Guarantor for the benefit of, and shall be held
in trust for the benefit of, the Administrative Agent and the Lenders and shall
forthwith be paid to the Administrative Agent to be credited and applied upon
the Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement.

8. No Stay. Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including but not limited to stay or injunction resulting from the pendency
against the Borrower, any Guarantor or any other Person of a bankruptcy,
insolvency, reorganization or similar proceeding), the Guarantors agree that,
for the purposes of this Guaranty and their obligations hereunder, the
Guarantied Obligations shall be deemed to have been declared in default or
accelerated, and such other exercise or conditions to exercise shall be deemed
to have been taken or met.

 

6



--------------------------------------------------------------------------------

9. Taxes. Each Guarantor hereby agrees to be bound by the provisions of
Section 5.9 [Taxes] of the Credit Agreement and shall make all payments free and
clear of Taxes as provided therein.

10. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to, or in a Guarantor Joinder
given under, the Credit Agreement and in the manner provided in Section 11.5
[Notices; Effectiveness; Electronic Communication] of the Credit Agreement. The
Administrative Agent and the Lenders may rely on any notice (whether or not made
in a manner contemplated by this Guaranty) purportedly made by or on behalf of a
Guarantor, and the Administrative Agent and the Lenders shall have no duty to
verify the identity or authority of the Person giving such notice.

11. Counterparts; Telecopy Signatures. This Guaranty may be executed in any
number of counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute but one and the same
instrument. Each Guarantor acknowledges and agrees that a telecopy transmission
to the Administrative Agent or any Lender of signature pages hereto purporting
to be signed on behalf of any Guarantor shall constitute effective and binding
execution and delivery hereof by such Guarantor.

12. Setoff, Default Payments by Borrower.

(a) In the event that at any time any obligation of the Guarantors now or
hereafter existing under this Guaranty shall have become due and payable, the
Administrative Agent and the Lenders, or any of them, shall have the right from
time to time, to the fullest extent permitted by law, without notice to any
Guarantor, to set off against and apply to such due and payable amount any
obligation of any nature of any Lender or the Administrative Agent, or any
subsidiary or affiliate of any Lender or the Administrative Agent, to any
Guarantor, including but not limited to all deposits (whether time or demand,
general or special, provisionally credited or finally credited, however
evidenced) now or hereafter maintained by any Guarantor with the Administrative
Agent or any Lender or any Subsidiary or Affiliate thereof. Such right shall be
absolute and unconditional in all circumstances and, without limitation, shall
exist whether or not the Administrative Agent or the Lenders, or any of them,
shall have given any notice or made any demand under this Guaranty or under such
obligation to any Guarantor, whether such obligation to such Guarantor is
absolute or contingent, matured or unmatured (it being agreed that the
Administrative Agent and the Lenders, or any of them, may deem such obligation
to be then due and payable at the time of such setoff), and regardless of the
existence or adequacy of any collateral, guaranty, or other direct or indirect
security or right or remedy available to the Administrative Agent or any of the
Lenders. The rights of the Administrative Agent and the Lenders under this
Section are in addition to such other rights and remedies (including, without
limitation, other rights of setoff and banker’s lien) which the Administrative
Agent and the Lenders, or any of them, may have, and nothing in this Guaranty or
in any other Loan Document shall be deemed a waiver of or restriction on the
right of setoff or banker’s lien of the Administrative Agent and the Lenders, or
any of them. Each of the Guarantors hereby agrees

 

7



--------------------------------------------------------------------------------

that, to the fullest extent permitted by Law, any affiliate or subsidiary of the
Administrative Agent or any of the Lenders and any holder of a participation in
any Guarantied Obligation or in any obligation of any Guarantor under this
Guaranty, shall have the same rights of setoff as the Administrative Agent and
the Lenders as provided in this Section (regardless whether such affiliate or
participant otherwise would be deemed a creditor of such Guarantor).

(b) Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of the Borrower or another Guarantor, such amount shall be held in
trust for the benefit of each Lender and the Administrative Agent and shall
forthwith be paid to the Administrative Agent to be credited and applied to the
Guarantied Obligations when due and payable.

13. Construction. The section and other headings contained in this Guaranty are
for reference purposes only and shall not affect interpretation of this Guaranty
in any respect. This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreements or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.

14. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Administrative Agent and the Lenders, or any of them, and their
successors and assigns, except that no Guarantor may assign or transfer any of
its rights or obligations hereunder or any interest herein and any such
purported assignment or transfer shall be null and void. Without limitation of
the foregoing, the Administrative Agent and the Lenders, or any of them (and any
successive assignee or transferee), from time to time may assign or otherwise
transfer all or any portion of its rights or obligations under the Loan
Documents (including all or any portion of any commitment to extend credit), or
any other Guarantied Obligations, to any other Person and such Guarantied
Obligations (including any Guarantied Obligations resulting from an extension of
credit by such other Person under or in connection with the Loan Documents)
shall be and remain Guarantied Obligations entitled to the benefit of this
Guaranty, and to the extent of its interest in such Guarantied Obligations such
other Person shall be vested with all the benefits in respect thereof granted to
the Administrative Agent and the Lenders in this Guaranty or otherwise.

15. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Governing Law. This Guaranty shall be deemed to be a contract under the Laws
of the State of Ohio and shall for all purposes be governed by and construed and
enforced in accordance with the Laws of the State of Ohio without regard to its
conflicts of laws principles.

(b) Certain Waivers. Each Guarantor hereby irrevocably:

(i) Consents and submits to the nonexclusive jurisdiction of any U.S. federal or
Ohio state court sitting in Franklin County, Ohio, and waives personal service
of any and all process upon it and consents that all such service of process be
made by certified

 

8



--------------------------------------------------------------------------------

or registered mail directed to the Borrower at the address provided for in the
Credit Agreement and service so made shall be deemed to be completed upon actual
receipt thereof;

(ii) Waives any objection to jurisdiction and venue of any action instituted
against it in any court referred to in Section 15(b)(i) and agrees not to assert
any defense based on lack of jurisdiction or venue; and

(iii) WAIVES TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM OF
ANY KIND ARISING OUT OF OR RELATED TO THIS GUARANTY, THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT TO THE FULLEST EXTENT PERMITTED BY LAW.

16. Severability; Modification to Conform to Law.

(a) It is the intention of the parties that this Guaranty be enforceable to the
fullest extent permissible under applicable Law, but that the unenforceability
(or modification to conform to such Law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remainder hereof. If any
provision in this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, this Guaranty shall, as to such jurisdiction, be
deemed amended to modify or delete, as necessary, the offending provision or
provisions and to alter the bounds thereof in order to render it or them valid
and enforceable to the maximum extent permitted by applicable Law without in any
manner affecting the validity or enforceability or such provision or provisions
in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

(b) Without limitation of the preceding Subsection (a), to the extent that
applicable Law (including applicable Laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of a
Guarantor’s obligations hereunder invalid, voidable, or unenforceable on account
of the amount of such Guarantor’s aggregate liability under this Guaranty, then,
notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such Guarantor’s liability shall, without any further action
by the Administrative Agent or any of the Lenders or such Guarantor or any other
Person, be automatically limited and reduced to the highest amount which is
valid and enforceable as determined in such action or proceeding, which (without
limiting the generality of the foregoing) may be an amount which is equal to the
greater of:

(i) the fair consideration actually received by such Guarantor under the terms
and as a result of the Loan Documents and the value of the benefits described in
this Section 16(b) hereof, including (and to the extent not inconsistent with
applicable federal and state Laws affecting the enforceability of guaranties)
distributions, commitments, and advances made to or for the benefit of such
Guarantor with the proceeds of any credit extended under the Loan Documents, or

(ii) the excess of (A) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state Laws governing determinations of the insolvency of
debtors as in effect

 

9



--------------------------------------------------------------------------------

on the date hereof, over (B) the amount of all liabilities of such Guarantor as
of the date of this Guaranty, also as determined on the basis of applicable
federal and state Laws governing the insolvency of debtors as in effect on the
date hereof.

(c) Notwithstanding anything to the contrary in this Section or elsewhere in
this Guaranty, this Guaranty shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or unenforceability of
any provision hereof or asserting any limitation on any Guarantor’s obligations
hereunder as to each element of such assertion.

17. Additional Guarantors. At any time after the initial execution and delivery
of this Guaranty to the Administrative Agent and the Lenders, additional Persons
may become parties to this Guaranty and thereby acquire the duties and rights of
being Guarantors hereunder by executing and delivering to the Administrative
Agent and the Lenders a Guarantor Joinder pursuant to the Credit Agreement. No
notice of the addition of any Guarantor shall be required to be given to any
pre-existing Guarantor, and each Guarantor hereby consents thereto.

18. Joint and Several Obligations. Each of the obligations and additional
liabilities of each and every Guarantor under this Guaranty are joint and
several obligations of the Guarantors, and each Guarantor hereby waives to the
full extent permitted by Law any defense such Guarantor may otherwise have to
the payment and performance of the Guarantied Obligations that such Guarantor’s
liability hereunder is limited and not joint and several. Each Guarantor
acknowledges and agrees that the foregoing waivers and those set forth below
serve as a material inducement to the agreement of the Administrative Agent and
the Lenders to make the Loans and other financial accommodations under the Loan
Documents, and that the Administrative Agent and each Lender is relying on each
specific waiver and all such waivers in entering into this Guaranty. The
undertakings of each Guarantor hereunder secure the obligations of itself and
the other Guarantors. The Administrative Agent, on behalf of the Lenders, may,
in its sole discretion, elect to enforce this Guaranty against any Guarantor
without any duty or responsibility to pursue the Borrower or any other
Guarantor, and such an election by the Administrative Agent shall not be a
defense to any action the Administrative Agent and the Lenders, or any of them,
may elect to take against any Guarantor. Each of the Lenders and the
Administrative Agent hereby reserves all rights against each Guarantor.

19. Receipt of Credit Agreement, Other Loan Documents, Benefits.

(a) Each Guarantor hereby acknowledges that it has received a copy of the Credit
Agreement and the other Loan Documents and each Guarantor certifies as of the
date hereof that the representations and warranties made therein with respect to
such Guarantor are true and correct in all material respects, provided, however,
that to the extent any such representation or warranty is already qualified by
materiality or Material Adverse Change, such representation or warranty shall be
true and correct in all respects. Further, each Guarantor acknowledges and
agrees to perform, comply with, and be bound by all of the provisions of the
Credit Agreement and the other Loan Documents.

(b) Each Guarantor hereby acknowledges, represents, and warrants that it
receives direct and indirect benefits by virtue of its affiliation with the
Borrower and the other Guarantors and that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Credit Agreement
and that such benefits, together with the rights of contribution and subrogation
that may arise in connection herewith are a reasonably equivalent exchange of
value in return for providing this Guaranty.

 

10



--------------------------------------------------------------------------------

20. Miscellaneous.

(a) Generality of Certain Terms. As used in this Guaranty, the terms “hereof”,
“herein” and terms of similar import refer to this Guaranty as a whole and not
to any particular term or provision; the term “including”, as used herein, is
not a term of limitation and means “including without limitation”.

(b) Amendments, Waivers. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing manually signed by or on behalf of
the Administrative Agent and the requisite Lenders pursuant to Section 11.1
[Modifications, Amendments or Waivers] of the Credit Agreement. Any such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. No delay or failure of the Administrative Agent or the
Lenders, or any of them, in exercising any right or remedy under this Guaranty
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right or remedy preclude any other or further exercise thereof or the
exercise of any other right or remedy. The rights and remedies of the
Administrative Agent and the Lenders under this Guaranty are cumulative and not
exclusive of any other rights or remedies available hereunder, under any other
agreement or instrument, by Law, or otherwise.

(c) Telecommunications. Each Lender and the Administrative Agent shall be
entitled to rely on the authority of any individual making any telecopy,
electronic or telephonic notice, request, or signature without the necessity of
receipt of any verification thereof.

(d) Expenses. Each Guarantor unconditionally agrees to pay all out of pocket
costs and expenses, including reasonable attorney’s fees incurred by the
Administrative Agent or any of the Lenders or any other Indemnitee in enforcing
this Guaranty against any Guarantor and each Guarantor shall pay and indemnify
each Lender and the Administrative Agent and each other Indemnitee for, and hold
it harmless from and against, any and all obligations, liabilities, losses,
damages, costs, expenses (including disbursements and legal fees of counsel to
any Lender or the Administrative Agent or other Indemnitee), penalties,
judgments, suits, actions, claims, and disbursements imposed on, asserted
against, or incurred by any Lender or the Administrative Agent or other
Indemnitee (A) relating to the preparation, negotiation, execution,
administration, or enforcement of or collection under this Guaranty or any
document, instrument, or agreement relating to any of the Obligations, including
in any bankruptcy, insolvency, or similar proceeding in any jurisdiction or
political subdivision thereof; (B) relating to any amendment, modification,
waiver, or consent hereunder or relating to any telecopy or telephonic
transmission purporting to be by any Guarantor or the Borrower; (C) in any way
relating to or arising out of this Guaranty, or any document, instrument, or
agreement relating to any of the Guarantied Obligations, or any action taken or
omitted to be taken by any Lender or the

 

11



--------------------------------------------------------------------------------

Administrative Agent or any other Indemnitee hereunder, and including those
arising directly or indirectly from the violation or asserted violation by any
Guarantor or the Borrower or the Administrative Agent or any Lender or any other
Indemnitee of any Law, rule, regulation, judgment, order, or the like of any
jurisdiction or political subdivision thereof (including those relating to
environmental protection, health, labor, importing, exporting, or safety) and
regardless whether asserted by any governmental entity or any other Person.

(e) Prior Understandings. This Guaranty, the Credit Agreement and the other Loan
Documents constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and supersede any and all other prior and
contemporaneous understandings and agreements.

(f) Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Administrative Agent and the Lenders, or any of them, any extension of
credit, or any other event or circumstance whatsoever.

(g) This Guaranty hereby amends and restates, in its entirety, the existing
Amended and Restated Continuing Agreement of Guaranty and Suretyship Agreement,
dated as of June 12, 2013 (the “Existing Guaranty Agreement”), by and among the
parties thereto, and the parties hereto agree and acknowledge that this Guaranty
is not intended to constitute, nor does it constitute, an interruption,
suspension of continuity, satisfaction, discharge of prior duties, novation, or
termination of the guarantees, Liens, security interests, indebtedness, loans,
liabilities, expenses, or obligations under the Existing Guaranty or under the
Credit Agreement or any of the other Loan Documents (except in each case as
expressly modified in accordance with the Credit Agreement and the other Loan
Documents amended in connection therewith).

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CONTINUING

AGREEMENT

OF GUARANTY AND SURETYSHIP]

IN WITNESS WHEREOF, each Guarantor, intending to be legally bound, has executed
this Guaranty as of the date first above written with the intention that this
Guaranty constitute a sealed instrument.

 

HANCOR HOLDING CORPORATION

 

By:       

 

 

Name:  

 

 

Title:    

 

 

HANCOR, INC.

 

By:       

 

 

Name:  

 

 

Title:    

 

 

STORMTECH LLC

 

By:       

 

 

Name:  

 

 

Title:    

 

 

ACCEPTED AND AGREED: PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:       

 

 

Name:  

 

 

Title:    

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(I)

FORM OF

SECOND AMENDED AND RESTATED INTERCOMPANY SUBORDINATION

AGREEMENT

THIS SECOND AMENDED AND RESTATED INTERCOMPANY SUBORDINATION AGREEMENT (the
“Agreement”)is dated as of June 22, 2017 and is made by and among ADVANCED
DRAINAGE SYSTEMS, INC., a Delaware corporation (“ADS”), EACH GUARANTOR (as
defined in the Credit Agreement, as defined herein), EACH PERSON WHO HEREAFTER
BECOMES A GUARANTOR UNDER THE CREDIT AGREEMENT (ADS and each Guarantor being
individually referred to herein as a “Company” and collectively as the
“Companies”), and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”) for the Lenders (as defined in the Credit Agreement).

WITNESSETH THAT:

WHEREAS, pursuant to the Second Amended and Restated Credit Agreement by and
among ADS, the Guarantors now or hereafter party thereto, the Lenders now or
hereafter party thereto, and the Administrative Agent, dated as of the date
hereof (as it may be hereafter amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), the Lenders intend to make
Loans and grant other financial accommodations to the Loan Parties; and

WHEREAS, the Companies are or may become indebted to each other (the
indebtedness of each of the Companies to any other Company, now existing or
hereafter incurred (whether created directly or acquired by assignment or
otherwise), and interest and premiums, if any, thereon and other amounts payable
in respect thereof and all other obligations and other amounts payable by any
Company to any other Company are hereinafter collectively referred to as the
“Subordinated Indebtedness”); and

WHEREAS, the obligations of the Lenders to maintain the Commitments and make
Loans and grant other financial accommodations to the Loan Parties from time to
time are subject to the condition, among others, that the Companies subordinate
the Subordinated Indebtedness to the Obligations (the “Senior Debt”) in the
manner set forth herein.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:

1. Defined Terms. Each capitalized term used herein shall, unless otherwise
defined herein, have the meaning specified in the Credit Agreement and the rules
of construction set forth in Section 1.2 [Construction] of the Credit Agreement
shall apply to this Agreement.

2. Subordinated Indebtedness Subordinated to Senior Debt. The recitals set forth
above are hereby incorporated by reference. All Subordinated Indebtedness shall
be subordinate and subject in right of Payment In Full pursuant to the
provisions contained herein.



--------------------------------------------------------------------------------

3. Payment Over of Proceeds Upon Dissolution, Etc. Upon any distribution of
assets of any Company in the event of (a) any insolvency or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding in connection therewith, relative to such Company or to its
creditors, as such, or to its assets, or (b) any liquidation, dissolution or
other winding up of such Company, whether voluntary or involuntary and whether
or not involving insolvency or bankruptcy, or (c) any assignment for the benefit
of creditors or any marshalling of assets and liabilities of such Company (a
Company distributing assets as set forth herein being referred to in such
capacity as a “Distributing Company”), then and in any such event, the
Administrative Agent shall be entitled to receive, for the benefit of the
Administrative Agent and the Lenders as their respective interests may appear,
Payment In Full of all amounts due or to become due (whether or not an Event of
Default has occurred under the terms of the Loan Documents or the Senior Debt
has been declared due and payable prior to the date on which it would otherwise
have become due and payable) on or in respect of any and all Senior Debt before
the holder of any Subordinated Indebtedness owed by the Distributing Company is
entitled to receive any payment on account of the principal of or interest on
such Subordinated Indebtedness, and to that end, the Administrative Agent shall
be entitled to receive, for application to the payment of the Senior Debt, any
payment or distribution of any kind or character, whether in cash, property or
securities, which may be payable or deliverable in respect of the Subordinated
Indebtedness owed by the Distributing Company in any such case, proceeding,
dissolution, liquidation or other winding up event.

4. No Commencement of Any Proceeding. Each Company agrees that, so long as the
Senior Debt shall remain unpaid, it will not commence, or join with any creditor
other than the Lenders and the Administrative Agent in commencing, any
proceeding, including those described in Section 3, or other enforcement action
of any kind against any other Company.

5. Prior Payment of Senior Debt Upon Acceleration of Subordinated Indebtedness.
If any portion of the Subordinated Indebtedness owed by any Company becomes or
is declared due and payable before its stated maturity, then and in such event
the Administrative Agent and the Lenders shall be entitled to receive Payment In
Full of all amounts due and to become due on or in respect of the Senior Debt
(whether or not an Event of Default has occurred under the terms of the Loan
Documents or the Senior Debt has been declared due and payable prior to the date
on which it would otherwise have become due and payable) before the holder of
any such Subordinated Indebtedness is entitled to receive any payment thereon.

6. No Payment When Senior Debt in Default. If any Event of Default or Potential
Default shall have occurred and be continuing, or such an Event of Default or
Potential Default would result from or exist after giving effect to a payment
with respect to any portion of the Subordinated Indebtedness, unless the
Required Lenders shall have consented to or waived the same, so long as any of
the Senior Debt shall remain outstanding, no payment shall be made by any
Company owing such Subordinated Indebtedness on account of principal or interest
on any portion of the Subordinated Indebtedness.

7. Payment Permitted if No Default. Nothing contained in this Agreement shall
prevent any Company, at any time except during the pendency of any of the
conditions described in Sections 3, 5 and 6, from making the regularly scheduled
payments of principal of or interest on any portion of the Subordinated
Indebtedness, or the retention thereof by any Company of any money deposited
with it for the payment of or on account of the principal of or interest on the
Subordinated Indebtedness.

 

2



--------------------------------------------------------------------------------

8. Receipt of Prohibited Payments. If, notwithstanding the foregoing provisions
of Sections 3, 5, 6 and 7, a Company that is owed Subordinated Indebtedness by a
Distributing Company shall have received any payment or distribution of assets
from the Distributing Company of any kind or character, whether in cash,
property or securities, then and in such event such payment or distribution
shall be held in trust for the benefit of the Administrative Agent and the
Lenders as their respective interests may appear, shall be segregated from other
funds and property held by such Company, and shall be forthwith paid over to the
Administrative Agent in the same form as so received (with any necessary
endorsement) to be applied (in the case of cash) to or held as collateral (in
the case of noncash property or securities) for the payment or prepayment of the
Senior Debt in accordance with the terms of the Credit Agreement and the other
Loan Documents.

9. Rights of Subrogation. Each Company agrees that no payment or distribution to
the Administrative Agent or the Lenders pursuant to the provisions of this
Agreement shall entitle it to exercise any rights of subrogation in respect
thereof until the Senior Debt shall have been Paid In Full.

10. Instruments Evidencing Subordinated Indebtedness. Each Company shall cause
each instrument that now or hereafter evidences all or a portion of the
Subordinated Indebtedness to be conspicuously marked as follows:

“This instrument is subject to the terms of a Second Amended and Restated
Intercompany Subordination Agreement, dated as of June     , 2017, in favor of
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders referred
to therein, which Second Amended and Restated Intercompany Subordination
Agreement is incorporated herein by reference. Notwithstanding any contrary
statement contained in the within instrument, no payment on account of the
principal thereof or interest thereon shall become due or payable except in
accordance with the express terms of said Second Amended and Restated
Intercompany Subordination Agreement.”

Each Company will further mark its books of account in such a manner as shall be
effective to give proper notice to the effect of this Agreement.

11. Agreement Solely to Define Relative Rights. The purpose of this Agreement is
solely to define the relative rights of the Companies, on the one hand, and the
Administrative Agent and the Lenders, on the other hand. Nothing contained in
this Agreement is intended to or shall impair, as between any of the Companies
and their creditors other than the Administrative Agent and the Lenders, the
obligation of the Companies to each other to pay the principal of and interest
on the Subordinated Indebtedness as and when the same shall become due and
payable in accordance with its terms, or is intended to or shall affect the
relative rights among the Companies and their creditors other than the
Administrative Agent and the Lenders, nor shall anything herein prevent any of
the Companies from exercising all remedies otherwise permitted

 

3



--------------------------------------------------------------------------------

by applicable Law upon default under any agreement pursuant to which the
Subordinated Indebtedness is created, subject to the rights, if any, under this
Agreement of the Administrative Agent and the Lenders to receive cash, property
or securities otherwise payable or deliverable with respect to the Subordinated
Indebtedness.

12. No Implied Waivers of Subordination. No right of the Administrative Agent or
any Lender to enforce subordination, as herein provided, shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Company or by any act or failure to act by the Administrative Agent or any
Lender, or by any non-compliance by any Company with the terms, provisions and
covenants of any agreement pursuant to which the Subordinated Indebtedness is
created, regardless of any knowledge thereof with which the Administrative Agent
or any Lender may have or be otherwise charged with. Each Company by its
acceptance hereof shall agree that, so long as there is Senior Debt outstanding
or Commitments in effect under the Credit Agreement, such Company shall not
agree to sell, assign, pledge, encumber or otherwise dispose of, or agree to
compromise, the obligations of the other Companies with respect to their
Subordinated Indebtedness, other than by means of payment of such Subordinated
Indebtedness according to its terms, without the prior written consent of the
Administrative Agent.

Without in any way limiting the generality of the foregoing paragraph, the
Administrative Agent or any of the Lenders may, at any time and from time to
time, without the consent of or notice to any of the Companies, without
incurring responsibility to any of the Companies and without impairing or
releasing the subordination provided in this Agreement or the obligations
hereunder of the Companies to the Administrative Agent and the Lenders, do any
one or more of the following: (i) change the manner, place or terms of payment,
or extend the time of payment, renew or alter the Senior Debt or otherwise amend
or supplement the Senior Debt or the Loan Documents; (ii) sell, exchange,
release or otherwise deal with any property pledged, mortgaged or otherwise
securing the Senior Debt; (iii) release any Person liable in any manner for the
payment or collection of the Senior Debt; and (iv) exercise or refrain from
exercising any rights against any of the Companies and any other Person.

13. Additional Subsidiaries. The Companies covenant and agree that they shall
cause Subsidiaries required to join this Agreement pursuant to Section 8.1.11
[Additional Guarantors] or otherwise under the Credit Agreement, to execute a
Guarantor Joinder in substantially the form of Exhibit 1.1(G)(1) to the Credit
Agreement, whereby such Subsidiary joins this Agreement and subordinates all
Indebtedness owed to any such Subsidiary by any of the Companies or other
Subsidiaries hereafter created or acquired to the Senior Debt.

14. Continuing Force and Effect. This Agreement shall continue in force until
all of the Senior Debt is Paid In Full, it being contemplated that this
Agreement be of a continuing nature.

15. Modification, Amendments or Waivers. No amendment to or waiver of any
provision of this Agreement, and no consent to any departure by any Company
herefrom, shall in any event be effective unless in a writing manually signed by
or on behalf of the Administrative Agent and the requisite Lenders pursuant to
Section 11.1 [Modifications, Amendments or Waivers] of the Credit Agreement. Any
such agreement, waiver or consent made with such written consent being effective
to bind all the Lenders.

 

4



--------------------------------------------------------------------------------

16. Expenses. Each Company, unconditionally and jointly and severally, agrees
upon demand to pay to the Administrative Agent and the Lenders the amount of any
and all out-of-pocket costs, expenses and disbursements for which reimbursement
is customarily obtained, including reasonable fees and expenses of counsel
(including the allocated costs of staff counsel), which the Administrative Agent
or any of the Lenders may incur in connection with (a) the administration of
this Agreement, (b) the exercise or enforcement of any of the rights of the
Administrative Agent or the Lenders hereunder, or (c) the failure by any Company
to perform or observe any of the provisions hereof.

17. Severability. The provisions of this Agreement are intended to be severable.
If any provision of this Agreement shall be held invalid or unenforceable in
whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

18. Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of Ohio and shall for all purposes shall be governed by and
construed and enforced in accordance with the laws of the State of Ohio.

19. Successors and Assigns. This Agreement shall inure to the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and the obligations of the Companies shall be binding upon their
respective successors and permitted assigns, provided, that no Company may
assign or transfer its rights or obligations hereunder or any interest herein
and any such purported assignment or transfer shall be null and void. The duties
and obligations of the Companies may not be delegated or transferred by the
Companies without the written consent of the Lenders and any such delegation or
transfer without such consent shall be null and void.

20. Joint and Several Obligations. Each of the obligations of each and every
Company under this Agreement is joint and several. The Administrative Agent,
acting on behalf of the Lenders, in its sole discretion, may elect to enforce
this Agreement against any Company without any duty or responsibility to pursue
any other Company and such an election by the Administrative Agent shall not be
a defense to any action the Administrative Agent may elect to take against any
Company. Each of the Lenders and the Administrative Agent hereby reserve all
right against each Company.

21. Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which,
when executed and delivered, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.

22. Attorneys-in-Fact. Each Company hereby authorizes and empowers the
Administrative Agent, at the election of the Administrative Agent and in the
name of either the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders as their

 

5



--------------------------------------------------------------------------------

respective interests may appear, or in the name of each such Company as is owed
Subordinated Indebtedness, to execute and file proofs and documents and take any
other action the Administrative Agent may deem advisable to completely protect
the Administrative Agent’s and the Lenders’ interests in the Subordinated
Indebtedness and the right of the Administrative Agent and the Lenders of
enforcement thereof, and to that end each Company hereby irrevocably makes,
constitutes and appoints the Administrative Agent, its officers, employees and
agents, or any of them, with full power of substitution, as the true and lawful
attorney-in-fact and agent of such Company, and with full power for such
Company, and in the name, place and stead of such Company for the purpose of
carrying out the provisions of this Agreement, and taking any action and
executing, delivering, filing and recording any instruments which the
Administrative Agent may deem necessary or advisable to accomplish the purposes
hereof, which power of attorney, being given for security, is coupled with an
interest and is irrevocable. Each Company hereby ratifies and confirms, and
agrees to ratify and confirm, all action taken by the Administrative Agent, its
officers, employees or agents pursuant to the foregoing power of attorney. Each
Company acknowledges and agrees that (a) the power of attorney herein granted
shall in no way be construed as to benefit such Company; (b) the Administrative
Agent herein granted this power of attorney shall have no duty to exercise any
powers granted hereunder for the benefit of such Company; and (c) the
Administrative Agent herein granted this power of attorney shall, to the extent
exercisable, exercise any and all powers granted hereunder for the benefit of
the Administrative Agent and the Lenders. The Administrative Agent hereby
accepts this power of attorney and all powers granted hereunder for the benefit
of the Administrative Agent and the Lenders.

23. Application of Payments. In the event any payments are received by the
Administrative Agent under the terms of this Agreement for application to the
Senior Debt at any time when the Senior Debt has not been declared due and
payable and prior to the date on which it would otherwise become due and
payable, such payment shall constitute a voluntary prepayment of the Senior Debt
for all purposes under the Credit Agreement.

24. Remedies. In the event of a breach by any of the Companies in the
performance of any of the terms of this Agreement, the Administrative Agent, on
behalf of the Lenders, may demand specific performance of this Agreement and
seek injunctive relief and may exercise any other remedy available at law or in
equity, it being recognized that the remedies of the Administrative Agent on
behalf of the Lenders at law may not fully compensate the Administrative Agent
on behalf of the Lenders for the damages they may suffer in the event of a
breach hereof.

25. Consent to Jurisdiction; Waiver of Jury Trial. EACH COMPANY HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR OHIO STATE COURT SITTING IN
FRANKLIN COUNTY, OHIO, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
OHIO STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL

 

6



--------------------------------------------------------------------------------

COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

26. Notices. All notices, statements, requests and demands and other
communications given to or made upon the Companies, the Administrative Agent or
the Lenders in accordance with the provisions of this Agreement shall be given
or made in the manner as provided in Section 11.5 [Notices; Effectiveness;
Electronic Communication] of the Credit Agreement.

27. Amendment and Restatement; No Novation. This Agreement hereby amends and
restates, in its entirety, the existing Amended and Restated Intercompany
Subordination Agreement, dated as of June 12, 2013 (the “Existing Intercompany
Subordination Agreement”), by and among the parties thereto, and the parties
hereto agree and acknowledge that this Agreement is not intended to constitute,
nor does it constitute, an interruption, suspension of continuity, satisfaction,
discharge of prior duties, novation, or termination of the Liens, guarantees,
security interests, indebtedness, loans, liabilities, expenses, or obligations
under the Existing Intercompany Subordination Agreement or under the Credit
Agreement or any of the other Loan Documents (except in each case as expressly
modified in accordance with the Credit Agreement and the other Loan Documents
amended in connection therewith).

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 

7



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED

INTERCOMPANY SUBORDINATION AGREEMENT]

WITNESS the due execution hereof as of the day and year first above written.

 

COMPANIES: ADVANCED DRAINAGE SYSTEMS, INC.

 

By:       

 

 

Name:  

 

 

Title:    

 

 

HANCOR HOLDING CORPORATION

 

By:       

 

 

Name:  

 

 

Title:    

 

 

HANCOR, INC.

 

By:       

 

 

Name:  

 

 

Title:    

 

 

STORMTECH LLC

 

By:       

 

 

Name:  

 

 

Title:    

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED

INTERCOMPANY SUBORDINATION AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:       

 

 

Name:  

 

 

Title:    

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(1)

FORM OF

REVOLVING CREDIT NOTE

 

$            Columbus, Ohio    June 22, 2017

FOR VALUE RECEIVED, the undersigned, ADVANCED DRAINAGE SYSTEMS, INC., a Delaware
corporation (herein called the “Borrower”), hereby unconditionally promises to
pay to the order of                      (herein called the “Bank”), the lesser
of (i) the principal sum of                      (US$                    ), or
(ii) the aggregate unpaid principal balance of all Revolving Credit Loans made
by the Bank to the Borrower pursuant to Section 2.1.1 of the Second Amended and
Restated Credit Agreement among the Borrower, the Guarantors now or hereafter
party thereto, the Lenders now or hereafter party thereto, and PNC Bank,
National Association as Administrative Agent (hereinafter referred to in such
capacity as the “Administrative Agent”), dated as of June 22, 2017 (as further
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”), payable on the Expiration Date, together with interest on the
unpaid principal balance hereof from time to time outstanding from the date
hereof at the rate or rates per annum specified by the Borrower pursuant to, or
as otherwise provided in, the Credit Agreement. All capitalized terms used
herein shall, unless otherwise defined herein, have the same meanings given to
such terms in the Credit Agreement.

Interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof will be payable at the times provided for in the Credit
Agreement. Upon the occurrence of an Event of Default, the Borrower shall pay
interest on the entire principal amount of the then outstanding Revolving Credit
Loans evidenced by this Note and all other obligations due and payable to the
Bank pursuant to the Credit Agreement and the other Loan Documents at a rate per
annum as set forth in Section 4.3 of the Credit Agreement. Such interest will
accrue before and after any judgment has been entered with respect to this Note.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219, unless otherwise directed in writing by
the Administrative Agent, in the same currency (whether Dollars or the
applicable Optional Currency) in which such Revolving Credit Loan was made in
immediately available funds.

This Note is one of the Notes referred to in, is subject to the provisions of,
and is entitled to the benefits of, the Credit Agreement and the other Loan
Documents, including the representations, warranties, covenants, conditions,
security interests and Liens contained or granted therein. The Credit Agreement,
among other things, contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events and also for prepayment, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified. The Borrower waives presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Credit Agreement.



--------------------------------------------------------------------------------

This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Bank and its successors and
assigns. All references herein to the “Borrower”, the “Administrative Agent” and
the “Bank” shall be deemed to apply to the Borrower, the Administrative Agent
and the Bank, respectively, and their respective successors and assigns.

The Borrower acknowledges and agrees that a telecopy transmission to the
Administrative Agent or the Bank of signature page hereof purporting to be
signed on behalf of the Borrower shall constitute effective and binding
execution and delivery hereof by the Borrower.

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the laws of the
State of Ohio without regard to its conflicts of laws principles.

[This Note amends and restates that certain Revolving Credit Note, dated
            , 201    , in the original principal amount of $         payable to
the order of the Bank (the “Existing Note”). However, without duplication, this
Note shall in no way extinguish, cancel or satisfy the Borrower’s unconditional
obligation to repay all indebtedness evidenced by the Existing Note or
constitute a novation of the Existing Note. Nothing herein is intended to
extinguish, cancel or impair the lien priority or effect of any security
agreement, pledge agreement or guaranty with respect to the Borrower’s
obligations hereunder and under any other document relating hereto (except in
each case as expressly modified in accordance with the Credit Agreement and the
other Loan Documents amended in connection therewith). Payment in full and
satisfaction of all obligations under this Note shall also be deemed to be
payment in full and satisfaction of the Existing Note.]

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE - REVOLVING CREDIT NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officer with the intention that
this Note constitutes a sealed instrument.

 

ADVANCED DRAINAGE SYSTEMS, INC.

 

By:       

 

 

Name:  

 

 

Title:    

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(2)

FORM OF

SWING LOAN NOTE

 

$50,000,000.00    Columbus, Ohio    June 22, 2017

FOR VALUE RECEIVED, the undersigned, ADVANCED DRAINAGE SYSTEMS, INC., a Delaware
corporation (herein called the “Borrower”), hereby unconditionally promises to
pay to the order of PNC BANK, NATIONAL ASSOCIATION (herein called the “Bank”),
on demand, the lesser of the principal sum of Fifty Million and 00/100 Dollars
(US$50,000,000.00) or the aggregate unpaid principal amount of all Swing Loans
made by the Bank to the Borrower pursuant to Section 2.1.2 of the Second Amended
and Restated Credit Agreement among the Borrower, the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto, and the
Bank, as Administrative Agent (hereinafter referred to in such capacity as the
“Administrative Agent”), dated as of June 22, 2017 (as further amended,
restated, modified or supplemented from time to time, the “Credit Agreement”),
together with interest on the unpaid principal balance hereof from time to time
outstanding from the date hereof at the rate provided in the Credit Agreement.
All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings assigned to such terms in the Credit Agreement.

Interest hereon will be payable at the times specified in the Credit Agreement.
After request for payment of any principal hereof or interest hereon shall have
been made by the Bank or upon the occurrence of an Event of Default, such amount
shall thereafter bear interest at a rate per annum as set forth in Section 4.3
of the Credit Agreement. Such interest will accrue before and after any judgment
has been entered with respect to this Note.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219, unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.

This Note is the Swing Loan Note referred to in, is subject to the provisions
of, and is entitled to the benefits of, the Credit Agreement and the other Loan
Documents, including the representations, warranties, covenants conditions,
security interests and Liens contained or granted therein. This Note shall be
payable on demand and regardless of whether or not an Event of Default has
occurred and is continuing.

The Borrower waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Credit Agreement.

This Note shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the benefit of the Bank and its successors and
assigns. All references herein to the “Borrower”, the “Administrative Agent” and
the “Bank” shall be deemed to apply to the Borrower, the Administrative Agent
and the Bank, respectively, and their respective successors and assigns.



--------------------------------------------------------------------------------

The Borrower acknowledges and agrees that a telecopy transmission to the
Administrative Agent or the Bank of signature page hereof purporting to be
signed on behalf of the Borrower shall constitute effective and binding
execution and delivery hereof by the Borrower.

This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the laws of the
State of Ohio without regard to its conflicts of laws principles.

This Note amends and restates that certain Swing Loan Note, dated, June 12,
2013, in the original principal amount of $20,000,000 payable to the order of
the Bank (the “Existing Note”). However, without duplication, this Note shall in
no way extinguish, cancel or satisfy the Borrower’s unconditional obligation to
repay all indebtedness evidenced by the Existing Note or constitute a novation
of the Existing Note. Nothing herein is intended to extinguish, cancel or impair
the lien priority or effect of any security agreement, pledge agreement or
guaranty with respect to the Borrower’s obligations hereunder and under any
other document relating hereto (except in each case as expressly modified in
accordance with the Credit Agreement and the other Loan Documents amended in
connection therewith). Payment in full and satisfaction of all obligations under
this Note shall also be deemed to be payment in full and satisfaction of the
Existing Note.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE - SWING LOAN NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Note by its duly authorized officer with the intention that
this Note constitutes a sealed instrument.

 

ADVANCED DRAINAGE SYSTEMS, INC.

 

By:       

 

 

Name:  

 

 

Title:    

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(P)

FORM OF

SECOND AMENDED AND RESTATED PLEDGE AGREEMENT

THIS SECOND AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of June 22, 2017,
(as further restated, amended, modified or supplemented from time to time, the
“Agreement”), is given by EACH OF THE UNDERSIGNED PARTIES LISTED ON THE
SIGNATURE PAGES HERETO and EACH OF THE OTHER PERSONS AND ENTITIES THAT BECOMES
BOUND HEREBY FROM TIME TO TIME by joinder, assumption or otherwise (each a
“Pledgor” and collectively the “Pledgors”), as a Pledgor of the each of the
Companies (as defined herein), to PNC BANK, NATIONAL ASSOCIATION, as Collateral
Agent (in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined below).

RECITALS:

WHEREAS, Advanced Drainage Systems, Inc., a Delaware corporation (the
“Borrower”), is a party to that certain Second Amended and Restated Credit
Agreement, dated as of June 22, 2017 (as it may be further amended, restated,
replaced, modified and supplemented from time to time, the “Domestic Credit
Agreement”), with certain subsidiaries of the Borrower from time to time party
thereto, PNC Bank, National Association, as Administrative Agent (in such
capacity, the “Administrative Agent”), the other agents party thereto, and the
other lenders from time to time party thereto (collectively, the “Domestic
Facility Lenders”) pursuant to which the Domestic Facility Lenders are
providing, among other things, for revolving credit loans (including a letter of
credit subfacility and a swing loan subfacility) in an aggregate amount not to
exceed $550,000,000, as the same may be increased (or potential term loans could
be added) to an aggregate amount not to exceed $700,000,000 pursuant to the
terms of the Domestic Credit Agreement, which revolving credit loans and
possible added term loans may be evidenced by notes (as may be amended,
restated, replaced, modified, supplemented, extended and increased from time to
time, the “Bank Notes”); and

WHEREAS, ADS Mexicana S.A. de C.V., a Mexican corporation, is party to that
certain Second Amended and Restated Credit Agreement, dated as of June 12, 2013
(as it may be further amended, restated, replaced, modified and supplemented
from time to time, the “Mexican Credit Agreement”), with PNC Bank, National
Association, as Administrative Agent (in such capacity, the “Mexican Facility
Agent”), the other agents party thereto, and the other lenders from time to time
party thereto (collectively, the “Mexican Facility Lenders”) pursuant to which
the Mexican Facility Lenders are providing, among other things, for revolving
credit loans (including a letter of credit subfacility) in an aggregate amount
not to exceed $12,000,000, which revolving credit loans may be evidenced by
notes (as may be amended, restated, replaced, modified, supplemented, extended
and increased from time to time, the “Mexican Bank Notes”); and

WHEREAS, the Borrower has entered into a Second Amended and Restated Private
Shelf Agreement dated as of June 22, 2017 (as amended, restated, replaced,
modified and supplemented from time to time, the “Note Agreement”) pursuant to
which the Borrower issued and sold to each of the Noteholders (as defined in the
Intercreditor Agreement (as defined



--------------------------------------------------------------------------------

below)) the Borrower’s 5.60% Senior Series A Secured Notes due September 24,
2018 in the original aggregate principal amount of $75,000,000 (such notes, as
amended, restated, replaced, modified and supplemented from time to time, the
“Series A Notes”) and 4.05% Senior Series B Secured Notes due September 24, 2019
in the original aggregate principal amount of $25,000,000 (such notes, as
amended, restated, replaced, modified and supplemented from time to time, the
“Series B Notes”) and pursuant to which the Borrower may from time to time
hereafter issue and sell one or more additional series of Shelf Notes (as
defined therein) (such notes, as amended, restated, replaced, modified and
supplemented from time to time, the “Shelf Notes”; and, collectively with the
Series A Notes and the Series B Notes, the “Senior Notes”); and

WHEREAS, the Bank Obligations (as defined in the Intercreditor Agreement) under
the Domestic Credit Agreement, the Mexican Credit Agreement and the other Bank
Loan Documents (as defined in the Intercreditor Agreement) have been absolutely,
unconditionally and irrevocably guaranteed by certain Subsidiaries and
Affiliates (each as defined in the Intercreditor Agreement) of the Borrower
(each a “Bank Guarantor” and collectively, the “Bank Guarantors”) pursuant to
one or more guaranties (as may be amended, restated, replaced, modified, and
supplemented from time to time and including all joinders thereto, collectively,
the “Lender Guaranty Agreements”); and

WHEREAS, the Noteholders’ Obligations (as defined in the Intercreditor
Agreement) under the Note Agreement and the other Senior Note Documents (as
defined in the Intercreditor Agreement) have been absolutely, unconditionally
and irrevocably guaranteed by certain Subsidiaries and Affiliates of the
Borrower (the “Noteholder Guarantors”) pursuant to one or more guaranties (as
may be amended, restated, replaced, modified, and supplemented from time to time
and including all joinders thereto, collectively, the “Noteholder Guaranty
Agreements”); and

WHEREAS, the Pledgors, the Administrative Agent, the Mexican Facility Agent, the
Collateral Agent, and the Noteholders are entering into that certain Second
Amended and Restated Intercreditor and Collateral Agency Agreement of even date
herewith (as may be further amended, restated, supplemented or modified from
time to time, the “Intercreditor Agreement”) which among other things, appoints
PNC Bank, National Association as the Collateral Agent thereunder and sets forth
certain responsibilities and obligations of the Collateral Agent and establishes
among the Secured Parties their respective rights with respect to certain
payments that may be received by the Collateral Agent in respect of the
Collateral (as defined therein), including without limitation, the Pledged
Collateral (as defined below); and

WHEREAS, each Pledgor owns the outstanding capital stock, member interests and
partnership interests of the Companies as set forth on Schedule A attached
hereto and made a part hereof, as updated from time to time in accordance with
the terms of this Agreement; and

WHEREAS, as a condition to and to induce the Administrative Agent and the
Domestic Facility Lenders to enter into the Domestic Credit Agreement, and as a
condition to and to induce the Noteholders to enter into the Note Agreement,
each Pledgor has agreed to pledge and grant a security interest in the Pledged
Collateral and other property as security for the Senior Secured Obligations (as
defined in the Intercreditor Agreement).

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

1. Recitals; Defined Terms.

(a) The Recitals set forth above are hereby incorporated in this Agreement as if
fully set forth herein.

(b) Except as otherwise expressly provided herein, (i) capitalized terms used in
this Agreement shall have the respective meanings assigned to them in the
Intercreditor Agreement and (ii) the rules of construction set forth in
Section 1.2 [Other Interpretive Provisions] of the Intercreditor Agreement shall
apply to this Agreement. Where applicable and except as otherwise expressly
provided herein, terms used herein (whether or not capitalized) shall have the
respective meanings assigned to them in Article 8 and Article 9 of the Uniform
Commercial Code as enacted in Ohio as amended from time to time, except to the
extent that the conflict of law rules of such Uniform Commercial Code shall
apply the Uniform Commercial Code as in effect from time to time in any other
state to specific property or other matters (the “Code”).

“CFC” and “CFCs” shall mean one or more Controlled Foreign Corporations, as such
term in Section 957 of the Internal Revenue Code of 1986, as amended.

“Company” and “Companies” shall mean one or more of the entities issuing any of
the Collateral which is or should be (in accordance with Section 5(g) hereto)
described on Schedule A hereto, as updated from time to time in accordance with
the terms of this Agreement.

“Domestic Subsidiary” shall mean a Subsidiary that is organized or formed under
the laws of the United States of America or any state thereof.

“Financing Documents” shall mean (i) the Note Agreement and the Senior Notes,
(ii) the Noteholder Guaranty Agreements, (iii) the Domestic Credit Agreement and
the Domestic Bank Notes, (iv) the Mexican Credit Agreement and the Mexican Bank
Notes, (v) the Lender Guaranty Agreements, (vi) any Lender Provided Interest
Rate Hedge, (vii) any Lender Provided Foreign Currency Hedge, (viii) any Other
Lender Provided Financial Service Product, (ix) this Agreement and the other
Security Documents, and (x) any amendments, restatements, supplements or other
modifications in respect of the foregoing.

“Foreign Company” shall mean one or more of the entities issuing any of the
Pledged Collateral which is not organized under the laws of any state of the
United States of America which is or should be (in accordance with Section 5(g)
hereto) described on Schedule A hereto, as updated from time to time in
accordance with the terms of this Agreement.

“Foreign Holding Company” shall mean one or more Persons which has as its
principal purpose the holding of ownership interest in one or more CFCs and has
no other material assets or operations, and shall include, as of the date
hereof, ADS Worldwide, Inc., and ADS International, Inc.

“Payment In Full” shall have the meaning assigned to such term in Section 2.

 

3



--------------------------------------------------------------------------------

“Permitted Lien” shall mean Liens for taxes, assessments, customs duties or
similar charges incurred in the ordinary course of business which are not yet
due and payable but only to the extent any applicable statute provides for a
Lien on any of the Pledged Collateral.

“Pledged Collateral” shall mean and include the following: (i) the capital
stock, shares, securities, investment property, member interests, partnership
interests, warrants, options, put rights, call rights, similar rights, and all
other ownership or participation interests owned or held by each Pledgor at any
time and listed on Schedule A hereto, as updated from time to time in accordance
with the terms of this Agreement, all capital stock, shares, securities,
investment property, member interests, partnership interests, warrants, options,
put rights, call rights, similar rights, and all other ownership or
participation interests in each Company owned or held by each Pledgor at any
time and any and all other securities, shares, capital stock, investment
property, member interests, partnership interests and other ownership interests
hereafter pledged by a Pledgor to the Collateral Agent, (ii) all rights and
privileges pertaining thereto, including all present and future securities,
shares, capital stock, investment property, dividends, distributions and other
ownership interests receivable in respect of or in exchange for any of the
foregoing, all present and future rights to subscribe for securities, shares,
capital stock, investment property or other ownership interests incident to or
arising from ownership of any of the foregoing, all present and future cash,
interest, stock or other dividends or distributions paid or payable on any of
the foregoing, and all present and future books and records (whether paper,
electronic or any other medium) pertaining to any of the foregoing, including
all stock record and transfer books and (iii) whatever is received when any of
the foregoing is sold, exchanged, replaced or otherwise disposed of, including
all proceeds, as such term is defined in the Code, thereof; provided, however,
that in no event shall any of the capital stock, shares, securities, investment
property, member interests, partnership interests, and all other ownership or
participation interests issued by any Foreign Holding Company, by ADS Latina,
LLC, a Delaware corporation, by BaySaver Technologies, LLC, a Delaware limited
liability company (unless BaySaver Technologies, LLC becomes a wholly-owned
Subsidiary), or by any Foreign Company that is not a first-tier Subsidiary
directly owned by a Pledgor, be pledged hereunder or otherwise constitute
Pledged Collateral, nor shall any rights and privileges pertaining to any such
equity interests, or any assets received in respect thereof, be pledged
hereunder or otherwise constitute Pledged Collateral.

“Secured Party” shall mean any one of the Administrative Agent, the Mexican
Facility Agent, the Domestic Facility Lenders, the Mexican Facility Lenders, the
Noteholders and any other holders of Senior Notes, the Lender Affiliates, the
Collateral Agent, and any successors and permitted assigns to the interests in
the Senior Secured Obligations owing to any such Persons.

2. Grant of Security Interests.

(a) To secure on a first priority (subject to Permitted Liens) perfected basis
the indefeasible payment and performance in full of all Senior Secured
Obligations when due (whether at stated maturity, by acceleration or otherwise)
(“Payment In Full”), each Pledgor hereby grants to the Collateral Agent a
continuing first priority (subject to Permitted Liens) security interest under
the Code in and hereby pledges to the Collateral Agent, in each case for the
ratable benefit of each of the Secured Parties to the extent provided in the
Intercreditor

 

4



--------------------------------------------------------------------------------

Agreement, all of such Pledgor’s now existing and hereafter acquired or arising
right, title and interest in, to, and under the Pledged Collateral whether now
or hereafter existing and wherever located. Notwithstanding anything to the
contrary contained in any Financing Document, the Senior Secured Obligations
shall not include any Excluded Hedge Liabilities (as defined in the Domestic
Credit Agreement) or Excluded Swap Obligations (as defined in the Mexican Credit
Agreement).

(b) Upon the execution and delivery of this Agreement, each Pledgor shall
deliver to and deposit with the Collateral Agent (or with a Person designated by
the Collateral Agent to hold the Pledged Collateral on behalf of the Collateral
Agent) in pledge, all of such Pledgor’s certificates, instruments or other
documents comprising or evidencing the Pledged Collateral, together with undated
stock powers, instruments or other documents signed in blank by such Pledgor. In
the event that any Pledgor should ever acquire or receive certificates,
securities, instruments or other documents evidencing the Pledged Collateral,
such Pledgor shall promptly deliver to and deposit with the Collateral Agent in
pledge, all such certificates, securities, instruments or other documents which
evidence the Pledged Collateral.

(c) Notwithstanding anything to the contrary contained in this Agreement (i) the
Pledged Collateral issued by any one Foreign Company shall not exceed sixty-five
percent (65%) of the total combined voting power of all classes of capital
stock, shares, securities, member interests, partnership interests and other
ownership interests entitled to vote issued by such Foreign Company, and
(ii) this Agreement shall not apply to any such stock, shares, securities,
member interests, partnership interests or ownership interests which are in
excess of such sixty-five percent (65%) limitation. To the extent the Collateral
Agent receives more than sixty-five percent (65%) of the total combined voting
power of all classes of capital stock, shares, securities, member interests,
partnership interests and other ownership interests entitle to vote issued by
any Foreign Company, the Collateral Agent shall return such excess stock,
shares, securities, member interests, partnership interests and other ownership
interests upon the request of a Pledgor.

3. Further Assurances.

Prior to or concurrently with the execution of this Agreement, and thereafter at
any time and from time to time upon reasonable request of the Collateral Agent,
each Pledgor shall execute and deliver to the Collateral Agent all financing
statements, continuation financing statements, assignments, certificates and
documents of title, affidavits, reports, notices, schedules of account, letters
of authority, further pledges, powers of attorney and all other documents
(collectively, the “Security Documents”) that the Collateral Agent may
reasonably request, in form reasonably satisfactory to the Collateral Agent, and
take such other action which the Collateral Agent may reasonably request, to
perfect and continue perfected and to create and maintain the first priority
(subject to Permitted Liens) status of the Collateral Agent’s security interest
in the Pledged Collateral and to fully consummate the transactions contemplated
under this Agreement. Each Pledgor agrees that the Collateral Agent may record
any one or more financing statements under the applicable Uniform Commercial
Code with respect to the pledge and security interest herein granted. Each
Pledgor hereby irrevocably makes, constitutes and appoints the Collateral Agent
(and any of the Collateral Agent’s officers or employees or agents designated by
the Collateral Agent) as such Pledgor’s true and lawful attorney with power to

 

5



--------------------------------------------------------------------------------

sign the name of such Pledgor on all or any of the Security Documents which the
Collateral Agent determines must be executed, filed, recorded or sent in order
to perfect or continue perfected the Collateral Agent’s security interest in the
Pledged Collateral in any jurisdiction. Such power, being coupled with an
interest, is irrevocable until Payment In Full of all Senior Secured Obligations
(other than contingent indemnification obligations). Notwithstanding the
foregoing or anything contained elsewhere in this Agreement to the contrary, no
Pledgor shall be required to enter into or deliver any agreements, instruments,
certificates or other documents, or make any filings, that are solely related to
any Governmental Authority in any jurisdiction outside of the United States of
America (or its territories or possessions) in connection with the grant and
perfection of the Liens and security interests set forth in this Agreement.

4. Representations and Warranties.

Each Pledgor hereby, jointly and severally, represents and warrants to the
Collateral Agent as follows:

(a) The Pledged Collateral does not include Margin Stock and no loan under any
of the Bank Credit Agreements nor proceeds from the issuance of notes under the
Note Agreement shall be used for the purpose of purchasing or carrying Margin
Stock. “Margin Stock” as used in this clause (a) shall have the meaning ascribed
to such term by Regulation U of the Board of Governors of the Federal Reserve
System of the United States;

(b) [Intentionally omitted];

(c) The capital stock, shares, securities, member interests, partnership
interests and other ownership interests constituting the Pledged Collateral of
such Pledgor have been duly authorized and validly issued to such Pledgor, are
fully paid and nonassessable and constitute (i) one hundred percent (100%) of
the issued and outstanding capital stock, member interests or partnership
interests of each Company that is a Domestic Subsidiary (other than a Foreign
Holding Company) owned by such Pledgor, and (ii) no more than sixty-five percent
(65%) of the issued and outstanding capital stock, member interests or
partnership interests of each Foreign Company and each Subsidiary of a Foreign
Holding Company, all as set forth on Schedule A hereto, as updated from time to
time in accordance with the terms of this Agreement;

(d) The security interests in the Pledged Collateral granted hereunder are
valid, perfected and of first priority, subject to the Lien of no other Person
other than Permitted Liens and Liens of the Collateral Agent for the ratable
benefit of the Secured Parties to the extent provided in the Intercreditor
Agreement;

(e) There are no restrictions upon the transfer of the Pledged Collateral and
such Pledgor has the power and authority and unencumbered right to transfer the
Pledged Collateral owned by such Pledgor free of any Lien and without the
necessity of obtaining the consent of any other Person;

(f) Such Pledgor has full power to enter into, execute, deliver and carry out
this Agreement and to perform its obligations under this Agreement, and all such
actions have been duly authorized by all necessary proceedings on its part;

 

6



--------------------------------------------------------------------------------

(g) There are no actions, suits, proceedings or investigations pending or, to
such Pledgor’s knowledge after due inquiry, threatened against such Pledgor or
affecting such Pledgor with respect to, or otherwise affecting, the Pledged
Collateral, at law or in equity or before or by any Governmental Authority,
which individually or in the aggregate would reasonably be likely to result in a
Material Adverse Change (as defined in the Domestic Credit Agreement) or have a
Material Adverse Effect (as defined in the Note Agreement), and such Pledgor is
not in default with respect to any judgment, order, writ, injunction, rule,
regulation, or any decree of any Governmental Authority which would reasonably
be likely to result in a Material Adverse Change (as defined in the Domestic
Credit Agreement) or have a Material Adverse Effect (as defined in the Note
Agreement);

(h) This Agreement (i) has been duly and validly executed and delivered by such
Pledgor, and (ii) constitutes, or will constitute, legal, valid and binding
obligations of such Pledgor, enforceable against such Pledgor in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability;

(i) Neither the execution and delivery of this Agreement by such Pledgor nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof or thereof by such Pledgor will conflict with,
constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of such Pledgor or (ii) any
law or any material agreement or instrument or order, writ, judgment, injunction
or decree to which such Pledgor is a party or by which it is bound or to which
it is subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of such
Pledgor (other than Liens of the Collateral Agent for the ratable benefit of the
Secured Parties to the extent provided in the Intercreditor Agreement);

(j) Such Pledgor’s exact legal name is as set forth on Schedule A hereto, as
updated from time to time in accordance with the terms of this Agreement;

(k) The jurisdiction of incorporation, formation or organization, as applicable,
of such Pledgor is as set forth on Schedule A hereto, as updated from time to
time in accordance with the terms of this Agreement; and

(l) All rights of such Pledgor in connection with its ownership of each of the
Companies are evidenced and governed solely by the stock certificates,
instruments or other documents evidencing ownership and organizational documents
of each of the Companies and no shareholder, voting, or other similar agreements
are applicable to any of the Pledged Collateral or any of any Pledgor’s rights
with respect thereto, and no such certificate, instrument or other document
provides that any member interest, partnership interest or other intangible
ownership interest constituting Pledged Collateral is a “security” within the
meaning of and subject to Article 8 of the Code, except pursuant to Section 5(j)
hereof; and the organizational documents of each Company contain no restrictions
on the rights of shareholders, members or partners other than those that
normally would apply to a company organized under the laws of the jurisdiction
of organization of each of the Companies.

 

7



--------------------------------------------------------------------------------

5. General Covenants.

Each Pledgor hereby, jointly and severally, covenants and agrees as follows:

(a) Such Pledgor shall do all reasonable acts that may be necessary and
appropriate to maintain, preserve and protect the Pledged Collateral; such
Pledgor shall be responsible for the risk of loss of, damage to, or destruction
of the Pledged Collateral owned by such Pledgor, unless such loss is the result
of the gross negligence or willful misconduct of the Collateral Agent;

(b) Such Pledgor shall appear in and defend any action or proceeding of which
such Pledgor is aware which could reasonably be expected to adversely affect
such Pledgor’s title to, or the Collateral Agent’s interest in, the Pledged
Collateral or the proceeds thereof; provided, however, that with the prior
written consent of the Collateral Agent, such Pledgor may settle such actions or
proceedings with respect to the Pledged Collateral;

(c) Such Pledgor shall, and shall cause each of the Companies to, keep separate,
accurate and complete records of the Pledged Collateral, disclosing the
Collateral Agent’s security interest hereunder;

(d) Such Pledgor shall comply with all laws applicable to the Pledged Collateral
unless any noncompliance would not individually or in the aggregate materially
impair the use or value of the Pledged Collateral or the Collateral Agent’s
rights hereunder;

(e) Such Pledgor shall pay all taxes, duties, fees or imposts of any nature
imposed by any Governmental Authority (“Taxes”) on any of the Pledged Collateral
before any penalty or fine accrues thereon; provided, that no such Tax needs to
be paid to the extent it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as
(i) adequate reserves or other appropriate provisions as shall be required in
conformity with generally accepted accounting principles as are in effect from
time to time, and applied on a consistent basis both as to classification of
items and amounts shall have been made therefor, and (ii) such contest
proceedings conclusively operate to stay the sale of any portion of the Pledged
Collateral to satisfy such Tax;

(f) Such Pledgor shall permit the Collateral Agent, its officers, employees and
agents at reasonable times to inspect all books and records related to the
Pledged Collateral, all in such detail and at such times during normal business
hours and as often as any of the Collateral Agent may reasonably request and
with reasonable notice prior to any inspection; provided, that in the absence of
an Event of Default, no more than two such visits for the Collateral Agent will
be permitted in any fiscal year;

(g) Subject to Section 2(c) hereof, to the extent, following the date hereof,
such Pledgor acquires capital stock, shares, securities, member interests,
partnership interests, investment property and other ownership interests of any
of the Companies or any of the rights, property or securities, shares, capital
stock, member interests, partnership interests, investment property or any other
ownership interests described in the definition of Pledged Collateral with
respect to any of the Companies, all such ownership interests shall be subject
to the terms hereof and, upon such acquisition, shall be deemed to be hereby
pledged to the Collateral Agent; and, such Pledgor thereupon, in confirmation
thereof, shall provide the Collateral Agent prompt

 

8



--------------------------------------------------------------------------------

written notice thereof and shall deliver all such securities, shares, capital
stock, member interests, partnership interests, investment property and other
ownership interests together with an updated Schedule A hereto, to the
Collateral Agent together with, subject to Section 3 hereof, all such control
agreements, financing statements, and any other documents necessary to implement
the provisions and purposes of this Agreement as the Collateral Agent may
request;

(h) Except as otherwise expressly permitted under the Financing Documents,
during the term of this Agreement, such Pledgor shall not sell, assign, replace,
retire, transfer or otherwise dispose of its Pledged Collateral without the
prior written consent of the Collateral Agent;

(i) Such Pledgor shall notify the Collateral Agent in writing not less than
fifteen (15) days (or such shorter period as agreed by the Collateral Agent in
its sole discretion) prior to any change in such Pledgor’s chief executive
office address, legal name, or state of incorporation, formation or
organization;

(j) During the term of this Agreement, such Pledgor shall not (i) permit any
Company to issue any uncertificated ownership interests unless such ownership
interests are immediately perfected by delivery to the Collateral Agent (in the
manner required by Section 8-301(b) of the Code or otherwise in a manner
satisfactory to the Collateral Agent) upon issuance, together with all evidence
of such election and issuance and all Security Documents as set forth in
Section 3 hereof or (ii) elect to treat any ownership interests as securities
that are subject to Article 8 of the Code; and

(k) Such Pledgor hereby (i) waives, and has caused each applicable Company to
waive, any restrictions upon the pledge or any other transfer of the Pledged
Collateral as contemplated hereby, by any of the other Financing Documents or by
the Intercreditor Agreement; and (ii) acknowledges and agrees that (A) no other
consent or approval of any other Person is required in connection herewith or
therewith, (B) there exists no option, or other right outstanding to purchase
any of the Pledged Collateral; and (C) as long as this Agreement remains in
effect, the rights of the Collateral Agent hereunder, under any of the Financing
Documents and under the Intercreditor Agreement are superior to any first
refusal right with respect to the Pledged Collateral and any such first refusal
right shall in no manner whatsoever affect any exercise of the Collateral Agent
of any of the Collateral Agent’s rights under this Agreement, any of the other
Financing Documents or the Intercreditor Agreement.

6. Other Rights With Respect to Pledged Collateral.

In addition to the other rights with respect to the Pledged Collateral granted
to the Collateral Agent hereunder, at any time and from time to time, after and
during the continuation of an Event of Default, the Collateral Agent, at its
option and at the expense of the Pledgors, may (a) transfer into its own name,
or into the name of its nominee, all or any part of the Pledged Collateral,
thereafter receiving all dividends, income or other distributions upon the
Pledged Collateral; (b) take control of and manage all or any of the Pledged
Collateral; (c) apply to the payment of any of the Senior Secured Obligations,
whether any be due and payable or not, any moneys, including cash dividends and
income from any Pledged Collateral, now or hereafter in the hands of the
Collateral Agent or any Affiliate of the Collateral Agent, on deposit or

 

9



--------------------------------------------------------------------------------

otherwise, belonging to any Pledgor, as the Collateral Agent in its sole
discretion, subject to the Intercreditor Agreement, shall determine; and (d) do
anything which any Pledgor is required but fails to do hereunder.

7. Additional Remedies Upon Event of Default.

Upon the occurrence of any Event of Default and while such Event of Default
shall be continuing, the Collateral Agent shall have, in addition to all rights
and remedies of a secured party under the Code or other applicable law, and in
addition to its rights under Section 6 above, under the other Financing
Documents and under the Intercreditor Agreement, the following rights and
remedies:

(a) The Collateral Agent may, after at least ten (10) days’ advance notice to a
Pledgor (in any manner permitted by the Code), sell, assign, give an option or
options to purchase or otherwise dispose of such Pledgor’s Pledged Collateral or
any part thereof at public or private sale, at any of the Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Collateral Agent may deem commercially reasonable. Each
Pledgor agrees that at least ten (10) days’ advance notice (in any manner
permitted by the Code) of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Pledged Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Pledgor recognizes that the Collateral Agent may be compelled to resort to one
or more private sales of the Pledged Collateral to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
securities, shares, capital stock, member interests, partnership interests,
investment property or ownership interests for their own account for investment
and not with a view to the distribution or resale thereof.

(b) The Pledgors and each of the Companies hereby agree that, at the joint and
several expense of the Pledgors and the Companies, the Collateral Agent may have
this Agreement translated into the official language of the Collateral Agent,
any Pledgor or any Company at any time in the Collateral Agent’s discretion. In
the event of any disagreement between the Collateral Agent and any Pledgor or
any of the Companies regarding the translation of this Agreement, the Collateral
Agent may submit this Agreement to an internationally recognized translator for
translation, at the joint and several expense of Pledgors and the Companies, and
each of the Pledgors and each of the Companies is hereby irrevocably deemed to
accept as accurate and agree to the translation rendered thereby.

(c) The proceeds of any collection, sale or other disposition of the Pledged
Collateral, or any part thereof, shall, after the Collateral Agent has made all
deductions of expenses, including but not limited to attorneys’ fees (including
the allocated costs of staff counsel) and other expenses incurred in connection
with repossession, collection, sale or disposition of such Pledged Collateral or
in connection with the enforcement of the Collateral Agent’s rights with respect
to the Pledged Collateral, including in any insolvency, bankruptcy or
reorganization proceedings, be applied against the Senior Secured Obligations,
whether or not all the same be then due and payable, be applied as set forth in
Section 5.10 [Distribution of Proceeds] of the Intercreditor Agreement.

 

10



--------------------------------------------------------------------------------

8. Collateral Agent’s Duties.

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Pledged Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Pledged Collateral
in its possession and the accounting for moneys actually received by it
hereunder, the Collateral Agent shall have no duty as to any Pledged Collateral
or as to the taking of any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Pledged Collateral.

9. Additional Pledgors.

It is anticipated that additional Persons may from time to time become Domestic
Subsidiaries of the Borrower or a Guarantor, each of whom may be required to
join this Agreement if and to the extent required pursuant to the terms of any
of the Financing Documents. It is acknowledged and agreed that such new
Subsidiaries of the Borrower or of a Guarantor may become Pledgors hereunder and
will be bound hereby simply by executing and delivering to the Collateral Agent
one or more joinders hereto as set forth in the Recitals to this Agreement. In
addition, a new Schedule A hereto shall be provided to the Collateral Agent
showing the pledge of the ownership interest in such new Subsidiary and any
ownership interests that such new Subsidiary owns in any other Person. No notice
of the addition of any Pledgor shall be required to be given to any pre-existing
Pledgor, and each Pledgor hereby consents thereto.

10. No Discharge Until Indefeasible Payment of the Senior Secured Obligations.

The pledge, security interests, and other Liens and the obligations of each
Pledgor hereunder shall not be discharged or impaired or otherwise diminished by
any failure, default, omission, or delay, willful or otherwise, by the
Collateral Agent, or any other obligor on any of the Senior Secured Obligations,
or by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of such Pledgor
or which would otherwise operate as a discharge of such Pledgor as a matter of
law or equity. Without limiting the generality of the foregoing, each Pledgor
hereby consents to, and the pledge, security interests, and other Liens given by
such Pledgor hereunder shall not be diminished, terminated, or otherwise
similarly affected by any of the following at any time and from time to time:

(i) Any lack of genuineness, legality, validity, enforceability, or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any of
the Financing Documents, the Intercreditor Agreement or any of the Senior
Secured Obligations and regardless of any law, regulation, or order now or
hereafter in effect in any jurisdiction affecting any of the Senior Secured
Obligations, any of the terms of any of the Financing Documents or the
Intercreditor Agreement, or any rights of the Collateral Agent or any other
Person with respect thereto;

 

11



--------------------------------------------------------------------------------

(ii) Any increase, decrease, or change in the amount, nature, type or purpose of
any of the Senior Secured Obligations (whether or not contemplated by any of the
Financing Documents as presently constituted); any change in the time, manner,
method, or place of payment or performance of, or in any other term of, any of
the Senior Secured Obligations; any execution or delivery of any additional
Financing Documents or the Intercreditor Agreement; or any amendment,
modification or supplement to, or refinancing or refunding of, any of the
Financing Documents, any of the Senior Secured Obligations or the Intercreditor
Agreement;

(iii) Any failure to assert any breach of or default under any of the Financing
Document, any of the Senior Secured Obligations or the Intercreditor Agreement;
any extensions of credit in excess of the amount committed under or contemplated
by any of the Financing Documents, or in circumstances in which any condition to
such extensions of credit has not been satisfied; any other exercise or
non-exercise, or any other failure, omission, breach, default, delay, or
wrongful action in connection with any exercise or non-exercise, of any right or
remedy against such Pledgor or any other Person under or in connection with any
of the Financing Document, any of the Senior Secured Obligations, or the
Intercreditor Agreement; any refusal of payment or performance of any of the
Senior Secured Obligations, whether or not with any reservation of rights
against any Pledgor; or any application of collections (including collections
resulting from realization upon any direct or indirect security for the Senior
Secured Obligations) to other obligations, if any, not entitled to the benefits
of this Agreement, in preference to the Senior Secured Obligations or, if any
collections are applied to the Senior Secured Obligations, any application to
particular Senior Secured Obligations;

(iv) Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Collateral Agent or
any other Person in connection with the enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or, any other action
or inaction by Collateral Agent or any other Person in respect of, any direct or
indirect security for any of the Senior Secured Obligations (including the
Pledged Collateral). As used in this Agreement, “direct or indirect security”
for the Senior Secured Obligations, and similar phrases, includes any collateral
security, guaranty, suretyship, letter of credit, capital maintenance agreement,
put option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Senior Secured Obligations, made by or on behalf of any Person;

(v) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, any Pledgor, the Mexican Borrower or
any other Person; any bankruptcy, insolvency, reorganization or similar
proceeding with respect to any Pledgor, the Mexican Borrower or any other
Person; or any action taken or election (including any election under
Section 1111(b)(2) of the United States Bankruptcy Code or any comparable law of
any jurisdiction) made by Collateral Agent or any Pledgor, the Mexican Borrower
or by any other Person in connection with any such proceeding;

 

12



--------------------------------------------------------------------------------

(vi) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by any Pledgor, the Mexican Borrower or any other Person with
respect to any of the Financing Documents, any of the Senior Secured Obligations
or the Intercreditor Agreement; or any discharge by operation of law or release
of any Pledgor, the Mexican Borrower or any other Person from the performance or
observance of any of the Financing Documents, any of the Senior Secured
Obligations or the Intercreditor Agreement; or

(vii) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of a guarantor or a surety,
including any Pledgor, excepting only performance and Payment In Full of the
Senior Secured Obligations (other than contingent indemnification obligations).

11. No Waiver; Cumulative Remedies.

No failure to exercise, and no delay in exercising, on the part of the
Collateral Agent, any right, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any further exercise thereof or the exercise of any
other right, power or privilege. No waiver of a single Event of Default shall be
deemed a waiver of a subsequent Event of Default. The remedies herein provided
are cumulative and not exclusive of any remedies provided under the other
Financing Documents, the Intercreditor Agreement or by law, rule or regulation
and the Collateral Agent may enforce any one or more remedies hereunder
successively or concurrently at its option. Each Pledgor waives any right to
require the Collateral Agent to proceed against any other Person or to exhaust
any of the Pledged Collateral or other security for the Senior Secured
Obligations or to pursue any remedy in the Collateral Agent’s power.

12. Waivers.

Each Pledgor hereby waives any and all defenses that any Pledgor may now or
hereafter have based on principles of suretyship, impairment of collateral, or
the like and each Pledgor hereby waives any defense to or limitation on its
obligations under this Agreement. Without limiting the generality of the
foregoing and to the fullest extent permitted by applicable law, each Pledgor
hereby further waives each of the following:

(a) All notices, disclosures and demands of any nature that otherwise might be
required from time to time to preserve intact any rights against such Pledgor,
including the following: any notice of any event or circumstance described in
the immediately preceding Section hereof; any notice required by any law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor or protest under any of the Financing
Documents, any of the Senior Secured Obligations or the Intercreditor Agreement;
any notice of the incurrence of any Senior Secured Obligations; any notice of
any default or any failure on the part of such Pledgor, the Mexican Borrower or
any other Person to comply with

 

13



--------------------------------------------------------------------------------

any of the Financing Documents, any of the Senior Secured Obligations or the
Intercreditor Agreement, or any requirement pertaining to any direct or indirect
security for any of the Senior Secured Obligations; and any notice or other
information pertaining to the business, operations, condition (financial or
otherwise), or prospects of the Borrower, the Mexican Borrower or any other
Person;

(b) Any right to any marshalling of assets, to the filing of any claim against
such Pledgor, the Mexican Borrower or any other Person in the event of any
bankruptcy, insolvency, reorganization, or similar proceeding, or to the
exercise against such Pledgor, the Mexican Borrower or any other Person of any
other right or remedy under or in connection with any of the Financing
Documents, any of the Senior Secured Obligations or the Intercreditor Agreement,
or any direct or indirect security for any of the Senior Secured Obligations;
any requirement of promptness or diligence on the part of the Collateral Agent
or any other Person; any requirement to exhaust any remedies under or in
connection with, or to mitigate the damages resulting from default under, any of
the Financing Documents, any of the Senior Secured Obligations or the
Intercreditor Agreement, or any direct or indirect security for any of the
Senior Secured Obligations; any benefit of any statute of limitations; and any
requirement of acceptance of this Agreement or any of the other Financing
Documents or the Intercreditor Agreement, and any requirement that any Pledgor
receive notice of any such acceptance; and

(c) Any defense or other right arising by reason of any law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency laws, “one action” laws, or the like), or by reason of any
election of remedies or other action or inaction by the Collateral Agent
(including commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of collateral security for any of the Senior
Secured Obligations), which results in denial or impairment of the right of the
Collateral Agent to seek a deficiency against the Borrower, the Mexican Borrower
or any other Person or which otherwise discharges or impairs any of the Senior
Secured Obligations.

13. Taxes.

(a) [Intentionally omitted].

(b) Without limiting anything contained in any of the Financing Documents or the
Intercreditor Agreement, each Pledgor acknowledges that the Pledged Collateral
secures payment of all present and future stamp or documentary taxes and any
other excise or property taxes, charges, or similar levies which arise from any
payment or collection made hereunder or from the execution, delivery, or
registration of, or otherwise with respect to, this Agreement (hereinafter
referred to as “Other Taxes”).

(c) Each Pledgor acknowledges that the Pledged Collateral secures the full
amount of Other Taxes (including any Other Taxes imposed by any jurisdiction on
amounts payable under this Section) paid by the Collateral Agent and any
liability (including penalties, interest, and expenses) arising therefrom or
with respect thereto, whether or not such Other Taxes were correctly or legally
asserted.

 

14



--------------------------------------------------------------------------------

(d) As soon as practicable after the payment of Other Taxes by any Pledgor to a
Governmental Authority, such Pledgor shall furnish to the Collateral Agent, the
original or a certified copy of a receipt evidencing payment thereof.

(e) Without prejudice to the survival of any other agreement of any Pledgor
hereunder, the agreements and obligations of each Pledgor contained in clauses
(a) through (d) directly above shall survive Payment In Full.

14. Judgment Currency.

(a) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due under this Agreement in any currency (the “Original Currency”)
into another currency (the “Other Currency”), each Pledgor hereby agrees, to the
fullest extent permitted by law, that the rate of exchange used shall be that at
which in accordance with normal lending procedures the Collateral Agent could
purchase the Original Currency with the Other Currency after any premium and
costs of exchange on the Business Day preceding that on which final judgment is
given.

(b) The obligation of each Pledgor in respect of any sum due from such Pledgor
to the Collateral Agent under this Agreement shall, notwithstanding any judgment
in an Other Currency, whether pursuant to a judgment or otherwise, be discharged
only to the extent that, on the Business Day following receipt by the Collateral
Agent of any sum adjudged to be so due in such Other Currency, the Collateral
Agent may in accordance with normal lending procedures purchase the Original
Currency with such Other Currency. If the amount of the Original Currency so
purchased is less than the sum originally due to the Collateral Agent in the
Original Currency, such Pledgor agrees, as a separate obligation and
notwithstanding any such judgment or payment, that Pledged Collateral secures
payment to the Collateral Agent to indemnify it against such loss.

15. Waiver of Sovereign Immunity.

To the extent that any Pledgor has or hereafter may acquire any immunity from
the jurisdiction of any court or from any legal process (whether through service
or notice, attachment prior to judgment, attachment in aid of execution,
execution, or otherwise) with respect to itself or its property, such Pledgor
hereby irrevocably waives such immunity in respect of its obligations under this
Agreement and any other document or agreement executed or given in connection
therewith, and such Pledgor agrees that it will not raise or claim any such
immunity at or in respect of any such action or proceeding.

16. Assignment.

All rights of the Collateral Agent under this Agreement shall inure to the
benefit of its successors and assigns. All obligations of each Pledgor shall
bind its successors and assigns; provided, however, each Pledgor may not assign
or transfer any of its rights and obligations hereunder or any interest herein,
and any such purported assignment or transfer shall be null and void.

 

15



--------------------------------------------------------------------------------

17. Severability.

Any provision (or portion thereof) of this Agreement which shall be held invalid
or unenforceable shall be ineffective without invalidating the remaining
provisions hereof or portions thereof.

18. Governing Law.

This Agreement shall be deemed to be a contract under the laws of the State of
Ohio and shall for all purposes be governed by and construed and enforced in
accordance with the laws of the State of Ohio without regard to its conflicts of
laws principles, except to the extent of any provision of the Code that applies
the law of the jurisdiction in which the Pledged Collateral is located;
provided, however, that in no event shall this Section be applied or interpreted
to defeat a perfected security interest in the Pledged Collateral that would be
valid under an otherwise applicable law.

19. Notices.

All notices, requests, demands, directions and other communications
(collectively, “notices”) given to or made upon any party hereto under the
provisions of this Agreement shall be given or made as set forth in Section 11.5
[Notices; Effectiveness; Electronic Communication] of the Domestic Credit
Agreement in the case of the Pledgors and as set forth in Section 7.9 [Notices]
of the Intercreditor Agreement in the case of the Collateral Agent.

20. Specific Performance.

Each Pledgor acknowledges and agrees that, in addition to the other rights of
the Collateral Agent hereunder, under the other Financing Documents and under
the Intercreditor Agreement, because the Collateral Agent’s remedies at law for
failure of such Pledgor to comply with the provisions hereof relating to the
Collateral Agent’s rights (i) to inspect the books and records related to the
Pledged Collateral, (ii) to receive the various notifications such Pledgor is
required to deliver hereunder, (iii) to obtain copies of agreements and
documents as provided herein with respect to the Pledged Collateral, (iv) to
enforce the provisions hereof pursuant to which such Pledgor has appointed the
Collateral Agent its attorney-in-fact, and (v) to enforce the Collateral Agent’s
remedies hereunder, would be inadequate and that any such failure would not be
adequately compensable in damages, such Pledgor agrees that each such provision
hereof may be specifically enforced.

21. Voting Rights in Respect of the Pledged Collateral.

So long as no Event of Default shall occur and be continuing under any of the
Financing Documents, each Pledgor may exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral or any part thereof for
any purpose not inconsistent with the terms of this Agreement, the other
Financing Documents or the Intercreditor Agreement; provided, however, that such
Pledgor will not exercise or will refrain from exercising any such voting and
other consensual right pertaining to the Pledged Collateral, as the case may be,
if such action would impair any Pledged Collateral. At any time and from time to
time, after and during the continuation of an Event of Default, no Pledgor shall
be permitted to exercise any of its

 

16



--------------------------------------------------------------------------------

respective voting and other consensual rights whatsoever pertaining to the
Pledged Collateral or any part thereof; provided, however, in addition to the
other rights with respect to the Pledged Collateral granted to the Collateral
Agent and the Secured Parties hereunder, at any time and from time to time,
after and during the continuation of an Event of Default, the Collateral Agent
may exercise any and all voting and other consensual rights of each and every
Pledgor pertaining to the Pledged Collateral or any part thereof. Without
limiting the generality of the foregoing and in addition thereto, without the
written consent of the Collateral Agent, the Pledgors shall not vote to enable,
or take any other action to permit, any of the Companies to issue any stock,
member interests, partnership interests or other equity securities, member
interests, partnership interests or other ownership interests of any nature or
to issue any other securities, shares, capital stock, member interests,
partnership interests or other ownership interests convertible into or granting
the right to purchase or exchange for any stock, member interests, partnership
interests or other equity securities, member interests, partnership interests or
other ownership interests of any nature of any such Company, unless all such
additional stock, member interests, partnership interests, or other equity
securities shall be Pledged Collateral subject to the terms of this Agreement.
The Pledgors shall not enter into any agreement or undertaking restricting the
right or ability of the Pledgor or the Collateral Agent to sell, assign or
transfer any of the Pledged Collateral.

22. Consent to Jurisdiction.

Each Pledgor and each of the Companies hereby irrevocably submits to the
nonexclusive jurisdiction of any U.S. federal or Ohio state court sitting in
Franklin County, Ohio, in any action or proceeding arising out of or relating to
this Agreement, and Pledgors and each of the Companies hereby irrevocably agree
that all claims in respect of such action or proceeding may be heard and
determined in such Ohio state or federal court. Each Pledgor and each of the
Companies hereby waives to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of any such action or
proceeding. Each Pledgor and each of the Companies hereby appoints the process
agent identified below (the “Process Agent”) as its agent to receive on behalf
of such party and its respective property service of copies of the summons and
complaint and any other process which may be served in any action or proceeding.
Such service may be made by mailing or delivering a copy of such process to any
of the Pledgors or the Companies in care of the Process Agent at the Process
Agent’s address, and each of the Pledgors and the Companies hereby authorizes
and directs the Process Agent to receive such service on its behalf. Each
Pledgor and each of the Companies agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions (or any political subdivision thereof) by suit on the judgment or
in any other manner provided by law. Each Pledgor and each of the Companies
further agrees that it shall, for so long as any Commitment or any obligation of
any Loan Party to any Secured Party remains outstanding, continue to retain the
Process Agent for the purposes set forth in this Section. The Process Agent is
Advanced Drainage Systems, Inc., a Delaware corporation, with an office on the
date hereof at 4640 Trueman Boulevard, Hilliard, Ohio 43026, United States of
America. Each Pledgor and each of the Companies shall produce to the Collateral
Agent evidence of the acceptance by Process Agent of such appointment.

 

17



--------------------------------------------------------------------------------

23. Waiver of Jury Trial.

EXCEPT AS PROHIBITED BY LAW, EACH PLEDGOR, EACH OF THE COMPANIES AND THE
COLLATERAL AGENT, FOR ITSELF AND ON BEHALF OF THE SECURED PARTIES, HEREBY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY A JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER DOCUMENTS OR TRANSACTIONS RELATING THERETO.

24. Entire Agreement; Amendments.

(a) This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements
relating to a grant of a security interest in the Pledged Collateral by any
Pledgor to the Collateral Agent but solely to the extent irreconcilably
inconsistent with this Agreement.

(b) Except as expressly provided in Section 5(g) with respect to additions to
Schedule A hereto, as updated from time to time in accordance with the terms of
this Agreement, and in Section 9 with respect to additional Pledgors, this
Agreement may not be amended or supplemented except by a writing signed by the
Collateral Agent and the Pledgors.

25. Counterparts; Telecopy Signatures.

This Agreement may be executed in any number of counterparts, and by different
parties hereto in separate counterparts, each of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same instrument. Each Pledgor acknowledges and agrees that a telecopy or other
electronic transmission to the Collateral Agent or any Secured Party of the
signature pages hereof purporting to be signed on behalf of any Pledgor shall
constitute effective and binding execution and delivery hereof by such Pledgor.

26. Descriptive Headings.

The descriptive headings which are used in this Agreement are for the
convenience of the parties only and shall not affect the meaning of any
provision of this Agreement.

 

18



--------------------------------------------------------------------------------

27. Amendment and Restatement; No Novation. This Agreement hereby amends and
restates, in its entirety, the existing Amended and Restated Pledge Agreement,
dated as of June 12, 2013 (the “Existing Pledge Agreement”), by and among the
parties thereto, and the parties hereto agree and acknowledge that this
Agreement is not intended to constitute, nor does it constitute, an
interruption, suspension of continuity, satisfaction, discharge of prior duties,
novation, or termination of the Liens, security interests, indebtedness, loans,
liabilities, expenses, or obligations under the Existing Pledge Agreement or
under the Domestic Credit Agreement, the Mexican Credit Agreement or any of the
other Loan Documents (except in each case as expressly modified in accordance
with the Domestic Credit Agreement and the other Loan Documents amended in
connection therewith) or under the Note Agreement or any of the other Senior
Note Documents (except in each case as expressly modified in accordance with the
Note Agreement and the other Senior Note Documents amended in connection
therewith).

[SIGNATURE PAGES FOLLOW]

 

19



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED PLEDGE AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be duly executed as of the date first above written.

 

PNC BANK, NATIONAL ASSOCIATION, as Collateral Agent

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED PLEDGE AGREEMENT]

 

ADVANCED DRAINAGE SYSTEMS, INC.

 

By:  

 

Name:  

 

Title:  

 

 

HANCOR HOLDING CORPORATION

 

By:  

 

Name:  

 

Title:  

 

 

HANCOR, INC.

 

By:  

 

Name:  

 

Title:  

 

 

STORMTECH LLC

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

Each of the undersigned hereby acknowledges receipt of a copy of the Second
Amended and Restated Pledge Agreement, dated as of June     , 2017, made by THE
PLEDGORS PARTY THERETO for the benefit of PNC BANK, NATIONAL ASSOCIATION, as
Collateral Agent (the “Pledge Agreement”). Each of the undersigned, intending to
be legally bound hereby, agrees for the benefit of the Collateral Agent and the
Secured Parties as follows:

1. Each of the undersigned will be bound by the terms of the Pledge Agreement
and will comply with such terms insofar as such terms are applicable to the
undersigned, including those terms in Sections 5(l), 22 and 23 of the Pledge
Agreement.

2. Each of the undersigned will notify the Collateral Agent promptly in writing
of the occurrence of any of the events described in Section 5(g) of the Pledge
Agreement.

3. The terms of Section 3 of the Pledge Agreement shall apply to it, mutatis
mutandis, with respect to all actions that may facilitate, in the reasonable
judgment of the Collateral Agent, the carrying out of Section 3 of the Pledge
Agreement.

4. To the extent that any of undersigned has or hereafter may acquire any
immunity from the jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution, or otherwise) with respect to itself or its property, each
of undersigned hereby irrevocably waives such immunity in respect of its
obligations under the Pledge Agreement and any other document or agreement
executed in connection therewith, and each of undersigned agrees that it will
not raise or claim any such immunity at or in respect of any such action or
proceeding.

5. Each of the undersigned acknowledges and agrees that any notices sent to the
Pledgor regarding any of the Pledged Collateral shall also be sent to the
Collateral Agent in the manner and at the address of the Collateral Agent as
indicated in Section 19 of the Pledge Agreement.

6. During the term of this Agreement, each of the undersigned shall not treat
any uncertificated ownership interests in it as securities which are subject to
Article 8 of the Code except pursuant to Section 5(j) of the Pledge Agreement.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO ACKNOWLEDGEMENT AND CONSENT]

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Acknowledgement and Consent to be duly executed as of the date first
above written.

 

Address for Notices:       [INSERT NAME OF EACH PLEDGED COMPANY]

 

    By:  

 

 

    Name:  

 

 

    Title:  

 



--------------------------------------------------------------------------------

SCHEDULE A

TO

SECOND AMENDED AND RESTATED PLEDGE AGREEMENT

Description of Pledged Collateral

 

A. Corporations:

 

Pledgor and Pledgor’s jurisdiction of formation

   Pledged Shares      Type and Amount of
Ownership              

 

B. Limited Liability Companies:

 

Pledgor and Pledgor’s jurisdiction of formation

   Pledged limited liability
company interests      Type and Amount of
Ownership              

 

C. Partnerships:

 

Pledgor and Pledgor’s jurisdiction of formation

   Pledged Partnership Interests      Type and Amount of
Ownership              



--------------------------------------------------------------------------------

EXHIBIT 1.1(S)

FORM OF

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED SECURITY AGREEMENT (the “Agreement”), dated as
of June 22, 2017, is entered into by and among ADVANCED DRAINAGE SYSTEMS, INC.,
a Delaware corporation (the “Borrower”), and EACH OF THE GUARANTORS LISTED ON
THE SIGNATURE PAGES HERETO AND EACH OF THE OTHER PERSONS AND ENTITIES THAT
BECOMES BOUND HEREBY FROM TIME TO TIME by joinder, assumption or otherwise
(together with the Borrower, each a “Debtor” and, collectively, the “Debtors”),
and PNC BANK, NATIONAL ASSOCIATION, as Collateral Agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined below);

WITNESSETH THAT:

WHEREAS, the Debtors are (or will be with respect to after-acquired property)
the legal and beneficial owners and the holders of the Collateral (as defined in
Section 1 hereof).

WHEREAS, the Debtors are party to that certain Second Amended and Restated
Credit Agreement, dated as of June 22, 2017 (as it may be further amended,
restated, replaced, modified and supplemented from time to time, the “Domestic
Credit Agreement”), with PNC Bank, National Association, as Administrative Agent
(in such capacity, the “Administrative Agent”), the other agents party thereto,
and the other lenders from time to time party thereto (collectively, the
“Domestic Facility Lenders”) pursuant to which the Domestic Facility Lenders are
providing, among other things, for revolving credit loans (including a letter of
credit subfacility and a swing loan subfacility) in an aggregate amount not to
exceed $550,000,000, as the same may be increased (or potential term loans could
be added) to an aggregate amount not to exceed $700,000,000 pursuant to the
terms of the Domestic Credit Agreement, which revolving credit loans and
possible added term loans may be evidenced by notes (as may be amended,
restated, replaced, modified, supplemented, extended and increased from time to
time, the “Domestic Bank Notes”).

WHEREAS, ADS Mexicana S.A. de C.V., a Mexican corporation, is party to that
certain Second Amended and Restated Credit Agreement, dated as of June 12, 2013
(as it may be further amended, restated, replaced, modified and supplemented
from time to time, the “Mexican Credit Agreement”), with PNC Bank, National
Association, as Administrative Agent (in such capacity, the “Mexican Facility
Agent”), the other agents party thereto, and the other lenders from time to time
party thereto (collectively, the “Mexican Facility Lenders”) pursuant to which
the Mexican Facility Lenders are providing, among other things, for revolving
credit loans (including a letter of credit subfacility) in an aggregate amount
not to exceed $12,000,000, which revolving credit loans may be evidenced by
notes (as may be amended, restated, replaced, modified, supplemented, extended
and increased from time to time, the “Mexican Bank Notes”).

WHEREAS, the Borrower has entered into a Second Amended and Restated Private
Shelf Agreement dated as of June 22, 2017 (as amended, restated, replaced,
modified and



--------------------------------------------------------------------------------

supplemented from time to time, the “Note Agreement”) pursuant to which the
Borrower issued and sold to each of the Noteholders (as defined in the
Intercreditor Agreement (as defined below)) the Borrower’s 5.60% Senior Series A
Secured Notes due September 24, 2018 in the original aggregate principal amount
of $75,000,000 (such notes, as amended, restated, replaced, modified and
supplemented from time to time, the “Series A Notes”) and 4.05% Senior Series B
Secured Notes due September 24, 2019 in the original aggregate principal amount
of $25,000,000 (such notes, as amended, restated, replaced, modified and
supplemented from time to time, the “Series B Notes”) and pursuant to which the
Borrower may from time to time hereafter issue and sell one or more additional
series of Shelf Notes (as defined therein) (such notes, as amended, restated,
replaced, modified and supplemented from time to time, the “Shelf Notes”; and,
collectively with the Series A Notes and Series B Notes, the “Senior Notes”).

WHEREAS, the Bank Obligations (as defined in the Intercreditor Agreement) under
the Domestic Credit Agreement, the Mexican Credit Agreement and the other Bank
Loan Documents (as defined in the Intercreditor Agreement) have been absolutely,
unconditionally and irrevocably guaranteed by certain Subsidiaries and
Affiliates (each as defined in the Intercreditor Agreement) of the Borrower
pursuant to one or more guaranties (as may be amended, restated, replaced,
modified, and supplemented from time to time and including all joinders thereto,
collectively, the “Lender Guaranty Agreements”).

WHEREAS, the Noteholders’ Obligations (as defined in the Intercreditor
Agreement) under the Note Agreement and the other Senior Note Documents (as
defined in the Intercreditor Agreement) have been absolutely, unconditionally
and irrevocably guaranteed by certain Subsidiaries and Affiliates of the
Borrower pursuant to one or more guaranties (as may be amended, restated,
replaced, modified, and supplemented from time to time and including all
joinders thereto, collectively, the “Noteholder Guaranty Agreements”).

WHEREAS, the Debtors, the Administrative Agent, the Mexican Facility Agent, the
Collateral Agent, and the Noteholders are entering into that certain Second
Amended and Restated Intercreditor and Collateral Agency Agreement of even date
herewith (as may be further amended, restated, supplemented or modified from
time to time, the “Intercreditor Agreement”) which among other things, continues
the appointment of PNC Bank, National Association as the Collateral Agent
thereunder and sets forth certain responsibilities and obligations of the
Collateral Agent and establishes among the Secured Parties their respective
rights with respect to certain payments that may be received by the Collateral
Agent in respect of the Collateral (as defined below).

WHEREAS, to induce the Administrative Agent and the Domestic Facility Lenders to
enter into the Domestic Credit Agreement, and to induce the Noteholders to enter
into the Note Agreement, each Debtor has agreed to pledge and grant a security
interest in the Collateral as security for the Senior Secured Obligations (as
defined in the Intercreditor Agreement).

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:

1. Terms which are defined in the Intercreditor Agreement and not otherwise
defined herein are used herein as defined therein and the rules of construction
set forth in Section 1.2

 

2



--------------------------------------------------------------------------------

[Other Interpretive Provisions] of the Intercreditor Agreement shall apply to
this Agreement. The following words and terms shall have the following meanings,
respectively, unless the context hereof otherwise clearly requires:

(a) “Code” means the Uniform Commercial Code as in effect in the State of Ohio
on the date hereof and as amended from time to time, except to the extent that
the conflict of law rules of such Uniform Commercial Code shall apply the
Uniform Commercial Code as in effect from time to time in any other state to
specific property or other matters.

(b) “Collateral” means all of any Debtor’s right, title and interest in, to and
under the following described property of such Debtor (each capitalized term
used in this Section 1(b) shall have in this Agreement the meaning given to it
by the Code):

(i) all now existing and hereafter acquired or arising Accounts, Goods, General
Intangibles, Payment Intangibles, Deposit Accounts, Chattel Paper (including
Electronic Chattel Paper), Documents, Instruments, Software, Investment
Property, Letters of Credit, Letter-of-Credit Rights, advices of credit, money,
Commercial Tort Claims as listed on Schedule B hereto (as such Schedule is
amended or supplemented from time to time), Equipment, Inventory, Fixtures, and
Supporting Obligations, together with all products of and Accessions to any of
the foregoing and all Proceeds of any of the foregoing (including without
limitation all insurance policies and proceeds thereof);

(ii) to the extent, if any, not included in clause (i) above, each and every
other item of personal property and fixtures, whether now existing or hereafter
arising or acquired, including, without limitation, all licenses, intellectual
property, contracts and agreements, and all collateral for the payment or
performance of any contract or agreement, together with all products and
Proceeds (including all insurance policies and proceeds) of or any Accessions to
any of the foregoing; and

(iii) all present and future business records and information, including
computer tapes and other storage media containing the same and computer programs
and software (including without limitation, source code, object code and related
manuals and documentation and all licenses to use such software) for accessing
and manipulating such information.

Notwithstanding anything to the contrary contained above, the security interest
created by this Agreement shall not extend to, and the term “Collateral” shall
not include, any Excluded Property.

(c) “Excluded Property” means:

(i) after giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of the Code (or
any successor provision or provisions) or any other applicable law (including
the United States Bankruptcy Code) or principles of equity: (A) any permit or
license issued by any Governmental Authority to any Debtor, (B) Equipment owned
by any Debtor on the date hereof or hereafter acquired that is subject to a Lien
securing a purchase money obligation or capitalized lease permitted to be
incurred pursuant to the Financing Documents, and (C) Equipment subject to any
equipment leases entered into by the

 

3



--------------------------------------------------------------------------------

Debtors to the extent that such leases are operating leases and not capital
leases, but only in any of the foregoing cases, to the extent and for so long as
(x) the terms of such permit or license or any requirement of law applicable
thereto under clause (A), or (y) the contract or other agreement in which such
Lien is granted (or the documentation providing for such purchase money
obligation or capitalized lease) under clause (B) would prohibit the grant by
Debtors of a security interest therein in favor of the Collateral Agent under
this Agreement;

(ii) any intent-to-use trademark application to the extent and for so long as
creation by a Debtor of a security interest therein would result in the loss by
such Debtor of any material rights therein;

(iii) any capital stock, shares, securities, investment property, member
interests, partnership interests, and all other ownership or participation
interests issued by any first-tier Foreign Subsidiary owned by a Debtor to the
extent such ownership interests exceed 65% of the total voting power of all
outstanding voting ownership interests of such Foreign Subsidiary;

(iv) any capital stock, shares, securities, investment property, member
interests, partnership interests, and all other ownership or participation
interests issued by any Foreign Subsidiary which is not a first-tier Foreign
Subsidiary of a Debtor;

(v) any capital stock, shares, securities, investment property, member
interests, partnership interests, and all other ownership or participation
interests issued by any Subsidiary that is a Foreign Holding Company; and

(vi) owned real property and leasehold interests in real property of a Debtor to
the extent excluded from the Code;

provided, however, that Excluded Property shall not include any proceeds,
substitutions or replacements of any Excluded Property (unless such Proceeds,
substitutions or replacements would constitute Excluded Property).

(d) “Financing Documents” mean (i) the Note Agreement and the Senior Notes,
(ii) the Noteholder Guaranty Agreements, (iii) the Domestic Credit Agreement and
the Domestic Bank Notes, (iv) the Mexican Credit Agreement and the Mexican Bank
Notes, (v) the Lender Guaranty Agreements, (vi) any Lender Provided Interest
Rate Hedge, (vii) any Lender Provided Foreign Currency Hedge, (viii) any Other
Lender Provided Financial Service Product, (ix) this Agreement and the other
Security Documents, and (x) any amendments, restatements, supplements or other
modifications in respect of the foregoing.

(e) “Foreign Holding Company” means any Person which has as its principal
purpose the holding of ownership interest in one or more CFCs (for the purposes
hereof, “CFC” and “CFCs” shall mean one or more Controlled Foreign Corporations,
as such term is defined in Section 957 of the Internal Revenue Code of 1986, as
amended) and has no other material assets or operations, and shall include, as
of the Closing Date, ADS Worldwide, Inc., and ADS International, Inc.

 

4



--------------------------------------------------------------------------------

(f) “Foreign Subsidiary” means a Subsidiary that is not organized or formed
under the laws of the United States of America or any state of the United States
of America.

(g) “Permitted Lien” shall have the meaning set forth in the Financing
Documents. (h) “Receivables” means all of the Accounts, Payment Intangibles,
Chattel Paper (including, without limitation, Electronic Chattel Paper, all
Proceeds of the foregoing and other Collateral arising from the foregoing, and
all other rights to payment and all collateral support and Supporting
Obligations related thereto and all Records relating thereto).

(i) “Secured Party” means any one of the Administrative Agent, the Mexican
Facility Agent, the Domestic Facility Lenders, the Mexican Facility Lenders,
Noteholders and any other holders of Senior Notes, the Lender Affiliates, the
Collateral Agent, and any successors and permitted assigns to the interests in
the Senior Secured Obligations owing to any such Persons.

(j) “Specified Collateral” means any item of Collateral as to which the
perfection of a valid and enforceable security interest and Lien therein under
the Code cannot be accomplished by (i) the filing in the appropriate location of
a Code financing statement naming the Collateral Agent as secured party, or
(ii) in the case of certificated securities, possession by the Collateral Agent.

(k) “Trigger Event” means (i) an “Event of Default” (as defined in the Domestic
Credit Agreement) under Section 9.1.1 of the Domestic Credit Agreement, (ii) an
“Event of Default” (as defined in the Mexican Credit Agreement) under
Section 9.1.1 of the Mexican Credit Agreement, or (iii) an “Event of Default”
(as defined in the Note Agreement) under paragraph 7A(i) or 7A(ii) of the Note
Agreement.

2. As security for the due and punctual payment and performance of the Senior
Secured Obligations in full, each Debtor hereby agrees that the Collateral Agent
shall have, and each Debtor hereby grants to and creates in favor of the
Collateral Agent, for the ratable benefit of the Collateral Agent, the other
Secured Parties and any of their respective Affiliates to the extent provided in
the Intercreditor Agreement, a continuing Lien on and security interest under
the Code in and to the Collateral which (a) with respect to Collateral other
than Specified Collateral, is a first priority Lien and security interest,
subject only to Permitted Liens, and (b) with respect to Specified Collateral,
only upon the occurrence and continuance of a Trigger Event and if the
Collateral Agent has taken such steps to accomplish perfection as contemplated
by clause (ii) of Section 5(e) hereof, if applicable, shall be a first priority
Lien and security interest, subject only to Permitted Liens. Notwithstanding
anything to the contrary contained in any Financing Document, the Senior Secured
Obligations shall not include any Excluded Hedge Liabilities (as defined in the
Domestic Credit Agreement) or Excluded Swap Obligations (as defined in the
Mexican Credit Agreement).

3. Each Debtor represents and warrants to the Collateral Agent and the Secured
Parties that (a) except for the security interest granted to and created in
favor of the Collateral Agent hereunder, for the ratable benefit of the
Collateral Agent, the other Secured Parties and any of their respective
Affiliates to the extent provided in the Intercreditor Agreement, and Permitted
Liens, all the Collateral is free and clear of any Lien, (b) as of the date
hereof, the

 

5



--------------------------------------------------------------------------------

exact legal name of such Debtor is as set forth on the applicable Schedule A
hereto, (c) as of the date hereof, the state of incorporation, formation or
organization, as applicable, of such Debtor is as set forth on the applicable
Schedule A hereto, and (d) as of the date hereof, the chief executive office of
such Debtor is as set forth on the applicable Schedule A hereto.

4. Each Debtor (a) will faithfully preserve and protect the Collateral Agent’s
security interest in the Collateral (except Specified Collateral, unless a
Trigger Event has occurred and is continuing and the Collateral Agent has taken
such steps to accomplish perfection of its security interest in such Specified
Collateral as provided in clause (ii) of Section 5(e), if applicable) as a
perfected security interest under the Code, superior and prior to the rights of
all third Persons, except for holders of Permitted Liens, and (b) will, upon the
reasonable request therefor by the Collateral Agent, execute, deliver, file and
record, and each Debtor hereby authorizes the Collateral Agent to so file, all
such Code financing statements, and amendments thereto and continuations
thereof, and powers of attorney with respect to the Collateral (except Specified
Collateral unless a Trigger Event has occurred and is continuing as contemplated
by clause (ii) of Section 5(e)), and pay all filing fees and taxes related
thereto, as the Collateral Agent in its reasonable discretion may deem necessary
or advisable from time to time in order to (i) with respect to all Collateral,
attach, and (ii) with respect to all Collateral, except Specified Collateral
(unless a Trigger Event has occurred and is continuing and the Collateral Agent
has taken such steps to accomplish perfection of its security interest in such
Specified Collateral as provided in clause (ii) of Section 5(e), if applicable),
continue, preserve, perfect, and protect said security interest (including the
filing at any time or times after the date hereof of financing statements under,
and in the locations advisable pursuant to, the Code); and each Debtor hereby
irrevocably appoints the Collateral Agent, its officers, employees and agents,
or any of them, as attorneys-in-fact for such Debtor to execute, deliver, file
and record such items for such Debtor and in such Debtor’s name, place and
stead. This power of attorney, being coupled with an interest, shall be
irrevocable for the term of this Agreement. Notwithstanding the foregoing or
anything contained elsewhere in this Agreement to the contrary, (i) no Debtor
shall be required to enter into or deliver any agreements, instruments,
certificates or other documents, or make any filings, that are solely related to
the United States’ Patent and Trademark Office, the United States’ Copyright
Office or any Governmental Authority in any jurisdiction outside of the United
States of America (or its territories or possessions) in connection with the
grant and perfection of the Liens and security interests set forth in this
Agreement, and (ii) unless a Trigger Event has occurred and is continuing as
contemplated by clause (ii) of Section 5(e), no Debtor shall be required to
enter into or deliver any other or additional agreements, instruments,
certificates or other documents, or make any filings with respect to any
Specified Collateral.

5. Each Debtor jointly and severally covenants and agrees that:

(a) it will defend the Collateral Agent’s and each Secured Party’s right, title
and Lien on and security interest in and to the Collateral and the Proceeds
thereof against the claims and demands of all Persons whomsoever, other than any
Person claiming a right in the Collateral pursuant to an agreement between such
Person and the Collateral Agent and holders of Permitted Liens;

 

6



--------------------------------------------------------------------------------

(b) it will not suffer or permit to exist on any Collateral any Lien except for
Permitted Liens;

(c) it will not take or omit to take any action, the taking or the omission of
which could reasonably be expected to result in a material alteration (except as
permitted by the Financing Documents) or impairment of the Collateral or of the
Collateral Agent’s rights under this Agreement;

(d) it will not sell, assign or otherwise dispose of any portion of the
Collateral except as permitted in the Financing Documents;

(e) it will (i) deliver to the Collateral Agent possession of all certificated
securities representing the Collateral, (ii) upon the Collateral Agent’s request
upon the occurrence and during the continuation of a Trigger Event, execute
control agreements and use all commercially reasonable efforts to cause other
Persons to execute control agreements or acknowledgments in form and substance
satisfactory to the Collateral Agent evidencing the Collateral Agent’s control
with respect to all Collateral the control or acknowledgment of which perfects
the Collateral Agent’s security interest therein, including Letters of Credit,
Letter-of-Credit Rights, Electronic Chattel Paper, Deposit Accounts and
Investment Property, and without prior notice to or consent of any Debtor, the
Collateral Agent may at its option take such actions as the Collateral Agent
deems appropriate to attach, perfect, continue, preserve and protect the
Collateral Agent’s and the Secured Parties’ first priority (subject only to
Permitted Liens) security interest in or Lien on such Specified Collateral, and
(iii) keep materially accurate and complete books and records concerning the
Collateral and such other books and records as the Collateral Agent may from
time to time reasonably require;

(f) without limiting the generality of Section 10 hereof, it will promptly
furnish to the Collateral Agent such information and documents relating to the
Collateral as the Collateral Agent, upon instruction from either the Required
Lenders or the Required Holders, may reasonably request; provided that, prior to
occurrence and continuance of a Trigger Event, no documents will be required in
connection with the perfection of the security interest granted under this
Agreement other than in connection with (i) the filing in the appropriate
location of a Code financing statement naming the Collateral Agent as secured
party, and (ii) in the case of certificated securities, delivery of possession
to the Collateral Agent;

(g) such Debtor will not change its state of incorporation, formation or
organization, as applicable, without providing at least fifteen (15) days’ prior
written notice (or such shorter period as agreed by the Collateral Agent in its
sole discretion) to the Collateral Agent;

(h) such Debtor will not change its legal name or chief executive office without
providing at least fifteen (15) days’ prior written notice (or such shorter
period as agreed by the Collateral Agent in its sole discretion) to the
Collateral Agent;

(i) [Intentionally Omitted]

(j) such Debtor hereby authorizes the Collateral Agent to, at any time and from
time to time, file in any one or more jurisdictions located within the United
States of America (or its territories or possessions) financing statements that
describe the Collateral, together with

 

7



--------------------------------------------------------------------------------

continuation statements thereof and amendments thereto, without the signature of
such Debtor and which contain any information required by the Code or any other
applicable statute applicable to such jurisdiction for the sufficiency or filing
office acceptance of any financing statements, continuation statements, or
amendments. Such Debtor agrees to furnish any such information to the Collateral
Agent promptly upon request. Any such financing statements, continuation
statements, or amendments may be signed by Collateral Agent on behalf of such
Debtor if the Collateral Agent so elects and may be filed at any time in any
jurisdiction;

(k) such Debtor shall at any time and from time to time take such steps as the
Collateral Agent may reasonably request as are necessary for the Collateral
Agent to ensure the continued perfection of the Collateral Agent’s and each
Secured Party’s security interest in the Collateral (except for Specified
Collateral, unless otherwise provided in, and as contemplated by, clause (ii) of
Section 5(e), if applicable) with the same priority required hereby and the
preservation of its rights therein; and

(l) such Debtor shall preserve its corporate existence and shall not (i) in one
or a series of related transactions, merge into or consolidate with any other
entity, or (ii) sell all or substantially all of its assets, in each case except
as permitted by the Financing Documents.

6. The Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if such Collateral
is accorded treatment substantially equivalent to that which the Collateral
Agent, in its individual capacity, accords its own property consisting of
similar instruments or interests.

7. The pledge, security interests, and other Liens and the obligations of each
Debtor hereunder shall not be discharged or impaired or otherwise diminished by
any failure, default, omission, or delay, willful or otherwise, by Collateral
Agent, or any other obligor on any of the Senior Secured Obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of such Debtor or which
would otherwise operate as a discharge of such Debtor as a matter of law or
equity. Without limiting the generality of the foregoing, each Debtor hereby
agrees that the pledge, security interests, and other Liens given by such Debtor
hereunder shall not be diminished, terminated, or otherwise similarly affected
by any of the following at any time and from time to time:

(a) Any lack of genuineness, legality, validity, enforceability, or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any
Financing Document or any of the Senior Secured Obligations and regardless of
any law, regulation, or order now or hereafter in effect in any jurisdiction
affecting any of the Senior Secured Obligations, any of the terms of the
Financing Documents, or any rights of the Collateral Agent or any other Person
with respect thereto; provided, however, that the agreement above with respect
to any lack of such allowability, or any avoidance or subordination shall not
apply to any Specified Collateral unless and to the extent a Trigger Event has
occurred and is continuing and the Collateral Agent has taken such steps to
accomplish perfection of its security interest in such Specified Collateral as
contemplated by clause (ii) of Section 5(e);

 

8



--------------------------------------------------------------------------------

(b) Any increase, decrease, or change in the amount, nature, type or purpose of
any of the Senior Secured Obligations (whether or not contemplated by the
Financing Documents as presently constituted); any change in the time, manner,
method, or place of payment or performance of, or in any other term of, any of
the Senior Secured Obligations; any execution or delivery of any additional
Financing Documents; or any amendment, modification or supplement to, or
refinancing or refunding of, any Financing Document or any of the Senior Secured
Obligations;

(c) Any failure to assert any breach of or default under any Financing Document
or any of the Senior Secured Obligations; any extensions of credit in excess of
the amount committed under or contemplated by the Financing Documents, or in
circumstances in which any condition to such extensions of credit has not been
satisfied; any other exercise or non-exercise, or any other failure, omission,
breach, default, delay, or wrongful action in connection with any exercise or
non-exercise, of any right or remedy against such Debtor or any other Person
under or in connection with any Financing Document or any of the Senior Secured
Obligations; any refusal of payment or performance of any of the Senior Secured
Obligations, whether or not with any reservation of rights against any Debtor;
or any application of collections (including collections resulting from
realization upon any direct or indirect security for the Senior Secured
Obligations) to other obligations, if any, not entitled to the benefits of this
Agreement, in preference to Senior Secured Obligations or, if any collections
are applied to Senior Secured Obligations, any application to particular Senior
Secured Obligations;

(d) Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Collateral Agent or
any other Person in connection with the enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or, any other action
or inaction by Collateral Agent or any other Person in respect of, any direct or
indirect security for any of the Senior Secured Obligations (including the
Collateral). As used in this Agreement, “direct or indirect security” for the
Senior Secured Obligations, and similar phrases, includes any collateral
security, guaranty, suretyship, letter of credit, capital maintenance agreement,
put option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Senior Secured Obligations, made by or on behalf of any Person;

(e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, any Debtor, the Mexican Borrower or any
other Person; any bankruptcy, insolvency, reorganization or similar proceeding
with respect to any Debtor, the Mexican Borrower or any other Person; or any
action taken or election (including any election under Section 1111(b)(2) of the
United States Bankruptcy Code or any comparable law of any jurisdiction) made by
Collateral Agent or any Debtor, the Mexican Borrower or by any other Person in
connection with any such proceeding;

(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by any Debtor, the Mexican Borrower or any other Person with
respect to any Financing

 

9



--------------------------------------------------------------------------------

Document or any of the Senior Secured Obligations; or any discharge by operation
of law or release of any Debtor, the Mexican Borrower or any other Person from
the performance or observance of any Financing Document or any of the Senior
Secured Obligations; or

(g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of a guarantor or a surety,
including any Debtor, excepting only indefeasible payment and performance of the
Senior Secured Obligations in full (other than (i) indemnity obligations that
survive the termination of the Financing Documents for which no notice of claims
has been received by the Debtors and (ii) Letters of Credit that have been cash
collateralized to the satisfaction of the Collateral Agent and the applicable
L/C Issuer in their sole discretion).

8. Each Debtor hereby waives any and all defenses which such Debtor may now or
hereafter have based on principles of suretyship, impairment of collateral, or
the like and each Debtor hereby waives any defense to or limitation on its
obligations under this Agreement arising out of or based on any event or
circumstance referred to in the immediately preceding Section hereof. Without
limiting the generality of the foregoing and to the fullest extent permitted by
applicable law, each Debtor hereby further waives each of the following:

(a) All notices, disclosures and demands of any nature which otherwise might be
required from time to time to preserve intact any rights against such Debtor,
including the following: any notice of any event or circumstance described in
the immediately preceding Section hereof; any notice required by any law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Financing Document
or any of the Senior Secured Obligations; any notice of the incurrence of any
Senior Secured Obligations; any notice of any default or any failure on the part
of such Debtor, the Mexican Borrower or any other Person to comply with any
Financing Document or any of the Senior Secured Obligations or any requirement
pertaining to any direct or indirect security for any of the Senior Secured
Obligations; and any notice or other information pertaining to the business,
operations, condition (financial or otherwise), or prospects of the Borrower,
the Mexican Borrower or any other Person;

(b) Any right to any marshalling of assets, to the filing of any claim against
such Debtor, the Mexican Borrower or any other Person in the event of any
bankruptcy, insolvency, reorganization, or similar proceeding, or to the
exercise against such Debtor, the Mexican Borrower or any other Person of any
other right or remedy under or in connection with any Financing Document or any
of the Senior Secured Obligations or any direct or indirect security for any of
the Senior Secured Obligations; any requirement of promptness or diligence on
the part of the Collateral Agent or any other Person; any requirement to exhaust
any remedies under or in connection with, or to mitigate the damages resulting
from default under, any Financing Document or any of the Senior Secured
Obligations or any direct or indirect security for any of the Senior Secured
Obligations; any benefit of any statute of limitations; and any requirement of
acceptance of this Agreement or any other Financing Document, and any
requirement that any Debtor receive notice of any such acceptance; and

(c) Any defense or other right arising by reason of any law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency laws, “one action” laws, or the like), or by reason of any
election of remedies or other action or inaction by the Collateral Agent
(including commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of collateral security for any of the Senior
Secured Obligations), which results in denial or impairment of the right of the
Collateral Agent to seek a deficiency against any Debtor, the Mexican Borrower
or any other Person or which otherwise discharges or impairs any of the Senior
Secured Obligations.

 

10



--------------------------------------------------------------------------------

9. The Senior Secured Obligations and any additional liabilities of the Debtors
under this Agreement are joint and several obligations of the Debtors, and each
Debtor hereby waives to the full extent permitted by law any defense it may
otherwise have to the payment and performance of the Senior Secured Obligations
that its liability hereunder is limited and not joint and several. Each Debtor
acknowledges and agrees that the foregoing waivers serve as a material
inducement to the agreement of the Collateral Agent and the Secured Parties to
make the loans and other financial accommodations provided under the Financing
Documents, and that the Collateral Agent and the Secured Parties are relying on
each specific waiver and all such waivers in entering into this Agreement. The
undertakings of each Debtor hereunder secure the obligations of itself and the
other Debtors. The Collateral Agent and the Secured Parties, or any of them,
may, in their sole discretion, elect to enforce this Agreement against any
Debtor without any duty or responsibility to pursue any other Debtor and such an
election by the Collateral Agent and the Secured Parties, or any of them, shall
not be a defense to any action the Collateral Agent and the Secured Parties, or
any of them, may elect to take against any Debtor. Each of the Secured Parties
and Collateral Agent hereby reserve all right against each Debtor.

10. (a) At any time and from time to time whether or not an Event of Default
then exists and is continuing, and without prior notice to or consent of any
Debtor, the Collateral Agent may at its option take such actions as the
Collateral Agent deems appropriate (i) except with respect to the Specified
Collateral (as to which clause (ii) of Section 5(e) shall govern, if
applicable), to attach, perfect, continue, preserve and protect the Collateral
Agent’s and the Secured Parties’ first priority (subject only to Permitted
Liens) security interest in or Lien on such Collateral, and/or (ii) to inspect,
audit and verify the Collateral, including reviewing all of such Debtor’s books
and records and copying and making excerpts therefrom, provided that the same is
done with advance notice during normal business hours to the extent access to
such Debtor’s premises is required and no more than two such visits for the
Collateral Agent shall be permitted in any fiscal year, unless an Event of
Default or an event or condition which, with the giving of notice or the passage
of time, or both, would constitute an Event of Default, has occurred and is
continuing during which period no such notice, timing or frequency requirements
or restrictions shall apply, and (iii) to add all liabilities, obligations,
costs and expenses reasonably incurred in connection with the foregoing clauses
(i) and (ii) to the Senior Secured Obligations, to be paid by the Debtors to the
Collateral Agent, for the ratable benefit of the Collateral Agent and the other
Secured Parties to the extent provided in the Intercreditor Agreement, upon
demand, unless and to the extent the Financing Documents and the Intercreditor
Agreement expressly otherwise provide;

(b) At any time and from time to time after an Event of Default has occurred and
is continuing, and without prior notice to or consent of any Debtor, the
Collateral Agent may at its

 

11



--------------------------------------------------------------------------------

option take such action as the Collateral Agent deems appropriate (i) to
maintain, repair, protect and insure the Collateral, and/or (ii) to perform,
keep, observe and render true and correct any and all material covenants,
agreements, representations and warranties of any Debtor hereunder, and (iii) to
add all liabilities, obligations, costs and expenses reasonably incurred in
connection with the foregoing clauses (i) and (ii) to the Senior Secured
Obligations, to be paid by any Debtor to the Collateral Agent for the ratable
benefit of the Collateral Agent and the other Secured Parties to the extent
provided in the Intercreditor Agreement, upon demand.

11. After there exists any Event of Default under any of the Financing Documents
which has not been cured or waived by the Secured Parties pursuant to the
applicable Financing Documents:

(a) The Collateral Agent shall have and may exercise all the rights and remedies
available to a secured party under the Code in effect at the time, and such
other rights and remedies as may be provided by law and as set forth below,
including without limitation to take over and collect all of any Debtor’s
Receivables and all other Collateral, and to this end each Debtor hereby
appoints the Collateral Agent, its officers, employees and agents, as its
irrevocable, true and lawful attorneys-in-fact with all necessary power and
authority to (i) take possession immediately, with or without notice, demand, or
legal process, of any of or all of the Collateral wherever found, and for such
purposes, enter upon any premises upon which the Collateral may be found and
remove the Collateral therefrom, (ii) require any Debtor to assemble the
Collateral and deliver it to the Collateral Agent or to any place designated by
the Collateral Agent at the Debtors’ expense, (iii) receive and open of all mail
addressed to any Debtor and notify postal authorities to change the address for
delivery thereof to such address as the Collateral Agent may designate,
(iv) demand payment of the Receivables, (v) enforce payment of the Receivables
by legal proceedings or otherwise, (vi) exercise all of any Debtor’s rights and
remedies with respect to the collection of the Receivables, (vii) settle,
adjust, compromise, extend or renew the Receivables, (viii) settle, adjust or
compromise any legal proceedings brought to collect the Receivables, (ix) to the
extent permitted by applicable law, sell or assign the Receivables upon such
terms, for such amounts and at such time or times as the Collateral Agent deems
advisable, (x) discharge and release the Receivables, (xi) take control, in any
manner, of any item of payment or proceeds from any account debtor,
(xii) prepare, file and sign any Debtor’s name on any proof of claim in
bankruptcy or similar document against any account debtor, (xiii) prepare, file
and sign any Debtor’s name on any notice of Lien, assignment or satisfaction of
Lien or similar document in connection with the Receivables, (xiv) do all acts
and things necessary, in the Collateral Agent’s sole discretion, to fulfill any
Debtor’s or the Mexican Borrower’s obligations to the Collateral Agent or the
Secured Parties under the Financing Documents or otherwise, (xv) endorse the
name of any Debtor upon any check, Chattel Paper, Document, Instrument, invoice,
freight bill, bill of lading or similar document or agreement relating to the
Receivables or Inventory, (xvi) use any Debtor’s stationery and sign such
Debtor’s name to verifications of the Receivables and notices thereof to account
debtors, (xvii) access and use the information recorded on or contained in any
data processing equipment or computer hardware or software relating to the
Receivables, Inventory, or other Collateral or proceeds thereof to which any
Debtor has access, (xviii) demand, sue for, collect, compromise and give
acquittances for any and all Collateral, (xix) prosecute, defend or compromise
any action, claim or proceeding with respect to any of the Collateral, and
(xx) take such other action as the Collateral Agent may deem appropriate,
including extending or modifying the terms of payment

 

12



--------------------------------------------------------------------------------

of any Debtor’s debtors. This power of attorney, being coupled with an interest,
shall be irrevocable for the term of this Agreement. To the extent permitted by
law, each Debtor hereby waives all claims of damages due to or arising from or
connected with any of the rights or remedies exercised by the Collateral Agent
pursuant to this Agreement, except claims for damage to the Collateral arising
from gross negligence or willful misconduct by the Collateral Agent.

(b) The Collateral Agent shall have the right to lease, sell or otherwise
dispose of all or any of the Collateral at public or private sale or sales for
cash, credit or any combination thereof, with such notice as may be required by
law (it being agreed by each Debtor that, in the absence of any contrary
requirement of law, at least ten (10) days’ prior notice (in any manner
permitted by the Code) of a public or private sale of Collateral as required by
the Code shall be deemed reasonable notice), in lots or in bulk, for cash or on
credit, all as the Collateral Agent, in its sole discretion, may deem advisable.
Such sales may be adjourned from time to time with or without notice. The
Collateral Agent shall have the right to conduct such sales on any Debtor’s
premises or elsewhere and shall have the right to use any Debtor’s premises
without charge for such sales for such time or times as the Collateral Agent may
see fit. The Collateral Agent may purchase all or any part of the Collateral at
public or, if permitted by law, private sale and, in lieu of actual payment of
such purchase price, may set off the amount of such price against the Senior
Secured Obligations.

(c) Each Debtor, at its cost and expense (including the cost and expense of any
of the following referenced consents, approvals, etc.) will promptly execute and
deliver or use all commercially reasonable efforts to cause the execution and
delivery of all applications, certificates, instruments, registration
statements, and all other documents and papers the Collateral Agent may request
in connection with the obtaining of any consent, approval, registration,
qualification, permit, license, accreditation, or authorization of any
Governmental Authority or other Person necessary or appropriate for the
effective exercise of any rights hereunder or under the other Financing
Documents. Without limiting the generality of the foregoing, each Debtor agrees
that, in the event the Collateral Agent on behalf of itself and/or the Secured
Parties shall exercise its rights hereunder or pursuant to the other Financing
Documents, to sell, transfer, or otherwise dispose of, or vote, consent,
operate, or take any other action in connection with any of the Collateral, such
Debtor shall execute and deliver (or use all commercially reasonable efforts to
cause to be executed and delivered) all applications, certificates, assignments
and other documents that the Collateral Agent requests to facilitate such
actions and shall otherwise promptly, fully, and diligently cooperate with the
Collateral Agent and any other Persons in making any application for the prior
consent or approval of any Governmental Authority or any other Person to the
exercise by the Collateral Agent on behalf of itself and/or the Secured Parties
or any such rights relating to all or any of the Collateral. Furthermore,
because each Debtor agrees that the remedies at law of the Collateral Agent, on
behalf of itself and/or the Secured Parties, for failure of such Debtor to
comply with this Subsection (c) would be inadequate, and that any such failure
would not be adequately compensable in damages, each Debtor agrees that this
Subsection (c) may be specifically enforced.

(d) The Collateral Agent may request, without limiting the rights and remedies
of the Collateral Agent on behalf of itself and the Secured Parties otherwise
provided hereunder and

 

13



--------------------------------------------------------------------------------

under the other Financing Documents, that each Debtor do any of the following:
(i) give the Collateral Agent on behalf of itself and the Secured Parties
specific assignments of the accounts receivable of such Debtor after such
accounts receivable come into existence, and schedules of such accounts
receivable, the form and content of such assignment and schedules to be
satisfactory to Collateral Agent, and (ii) upon the occurrence and continuance
of a Trigger Event and as part of the Collateral Agent taking such steps to
accomplish perfection of its security interest in Specified Collateral as
provided in clause (ii) of Section 5(e), if applicable, in order to better
secure the Collateral Agent on behalf of itself and the Secured Parties, to the
extent permitted by law, enter into such lockbox agreements and establish such
lockbox accounts as the Collateral Agent may require, all at the sole expense of
the Debtors, and shall direct all payments from all payors due to such Debtor,
to such lockbox accounts.

12. The Lien on and security interest in each Debtor’s Collateral granted to and
created in favor of the Collateral Agent by this Agreement shall be for the
ratable benefit of the Collateral Agent, the other Secured Parties and any of
their respective Affiliates to the extent provided in the Intercreditor
Agreement. Each of the rights, privileges, and remedies provided to the
Collateral Agent hereunder or otherwise by law with respect to any Debtor’s
Collateral shall be exercised by the Collateral Agent only for its own benefit
and the ratable benefit of the other Secured Parties and any of their respective
Affiliates to the extent provided in the Intercreditor Agreement, and any of
such Debtor’s Collateral or proceeds thereof held or realized upon at any time
by the Collateral Agent shall be applied as set forth in the Intercreditor
Agreement. Each Debtor shall remain liable to the Collateral Agent and the
Secured Parties and any of their respective Affiliates for and shall pay to the
Collateral Agent, for the ratable benefit of itself, the other Secured Parties
and any of their respective Affiliates to the extent provided in the
Intercreditor Agreement, and any of their respective Affiliates, any deficiency
which may remain after such sale or collection.

13. [Intentionally Omitted]

14. It is contemplated by the parties hereto that there may be times when no
Senior Secured Obligations are outstanding, but notwithstanding such
occurrences, this Agreement shall remain valid and shall be in full force and
effect as to subsequent outstanding Senior Secured Obligations. Upon the
satisfaction in full of the Senior Secured Obligations and the termination or
expiration of the Financing Documents and all commitments thereunder (other than
(i) indemnity obligations that survive the termination of this Agreement for
which no notice of claims has been received by the Debtors and (ii) Letters of
Credit that have been cash collateralized to the satisfaction of the Collateral
Agent and the applicable L/C Issuer in their sole discretion), the Collateral
shall be automatically released from the Liens created hereby, and this
Agreement shall terminate (other than those provisions expressly stated to
survive such termination) and all rights to the Collateral shall revert to the
applicable Debtor, all without delivery of any instrument or performance of any
act by any party. The Collateral Agent will thereafter, upon any Debtor’s
request and at such Debtor’s expense, (a) return to such Debtor such of the
Collateral in the Collateral Agent’s possession as shall not have been sold or
otherwise disposed of or applied pursuant to the terms hereof, and (b) execute
and deliver to such Debtor such documents as such Debtor shall reasonably
request to evidence such termination. If any of the Collateral shall be sold or
otherwise disposed of by any Debtor in a transaction

 

14



--------------------------------------------------------------------------------

permitted by the Financing Documents, then the Collateral Agent, at the request
and sole expense of such Debtor, shall execute and deliver to such Debtor all
releases or other documents necessary for the release of the Liens created
hereby on such Collateral. Each Debtor acknowledges that it is not authorized to
file any financing statement or amendment or termination statement with respect
to any financing statement originally filed in connection herewith without the
prior written consent of the Collateral Agent, subject to such Debtor’s rights
under Sections 9-509(d)(2) and 9-518 of the Code.

15. No failure or delay on the part of the Collateral Agent in exercising any
right, remedy, power or privilege hereunder shall operate as a waiver thereof or
of any other right, remedy, power or privilege of the Collateral Agent
hereunder; nor shall any single or partial exercise of any such right, remedy,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. No waiver of a single
Event of Default shall be deemed a waiver of a subsequent Event of Default. All
waivers under this Agreement must be in writing. The rights and remedies of the
Collateral Agent under this Agreement are cumulative and in addition to any
rights or remedies which it may otherwise have, and the Collateral Agent may
enforce any one or more remedies hereunder successively or concurrently at its
option.

16. All notices, statements, requests and demands given to or made upon either
party hereto in accordance with the provisions of this Agreement shall be given
or made as provided in Section 11.5 [Notices; Effectiveness; Electronic
Communications] of the Domestic Credit Agreement in the case of the Debtors and
as set forth in Section 7.9 [Notices] of the Intercreditor Agreement in the case
of the Collateral Agent.

17. Each Debtor agrees that, as of the date hereof, all information contained on
the applicable Security Interest Data Summary attached hereto as Schedule A is
accurate and complete and contains no omission or misrepresentation.

18. Each Debtor acknowledges that the provisions hereof giving the Collateral
Agent rights of access to books, records and information concerning the
Collateral and such Debtor’s operations and providing the Collateral Agent
access to such Debtor’s premises are intended to afford the Collateral Agent
with immediate access to current information concerning such Debtor and its
activities, including without limitation, the value, nature and location of the
Collateral so that the Collateral Agent can, among other things, make an
appropriate determination after the occurrence of an Event of Default, whether
and when to exercise its other remedies hereunder and at law, including without
limitation, instituting a replevin action should any Debtor refuse to turn over
any Collateral to the Collateral Agent. Each Debtor further acknowledges that
should such Debtor at any time fail to promptly provide such information and
access to the Collateral Agent, each Debtor acknowledges that the Collateral
Agent would have no adequate remedy at law to promptly obtain the same. Each
Debtor agrees that the provisions hereof may be specifically enforced by the
Collateral Agent and waives any claim or defense in any such action or
proceeding that the Collateral Agent has an adequate remedy at law.

19. This Agreement shall be binding upon and inure to the benefit of the
Collateral Agent, the other Secured Parties and their respective successors and
assigns, and each Debtor and each of its respective successors and assigns,
except that no Debtor may assign or transfer such Debtor’s obligations hereunder
or any interest herein.

 

15



--------------------------------------------------------------------------------

20. This Agreement shall be deemed to be a contract under the laws of the State
of Ohio and shall for all purposes be governed by and construed and enforced in
accordance with the laws of the State of Ohio without regard to its conflicts of
laws principles, except to the extent of any provision of the Code that applies
the law of the jurisdiction in which the Collateral is located; provided,
however, that in no event shall this Section be applied or interpreted to defeat
a perfected security interest in the Collateral that would be valid under an
otherwise applicable law.

21. Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

22. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR OHIO STATE
COURT SITTING IN FRANKLIN COUNTY, OHIO IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR TRANSACTIONS RELATING
HERETO OR THERETO, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH OHIO STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER DOCUMENT OR TRANSACTION RELATING HERETO OR THERETO SHALL AFFECT ANY
RIGHT THAT THE COLLATERAL AGENT, ANY SECURED PARTY OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER DOCUMENT OR TRANSACTION RELATING HERETO OR THERETO, AGAINST EACH PARTY
HERETO OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

23. EXCEPT AS PROHIBITED BY LAW, EACH PARTY HERETO HEREBY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY A JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER DOCUMENTS OR TRANSACTIONS RELATING THERETO.

24. This Agreement may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument. Each Debtor acknowledges and agrees that
a telecopy transmission to the Collateral Agent or any Secured Party of the
signature pages hereof purporting to be signed on behalf of any Debtor shall
constitute effective and binding execution and delivery hereof by such Debtor.

 

16



--------------------------------------------------------------------------------

25. At any time after the initial execution of this Agreement, additional
Persons may become parties to this Agreement and thereby acquire the duties and
rights of being Debtors hereunder by executing and delivering to the Collateral
Agent and the Secured Parties joinder agreements pursuant to the Financing
Documents. No notice of the addition of any Debtor shall be required to be given
to any pre-existing Debtor, and each Debtor hereby consents thereto.

26. This Agreement hereby amends and restates, in its entirety, the existing
Amended and Restated Security Agreement, dated as of June 12, 2013 (the
“Existing Security Agreement”), by and among the parties thereto, and the
parties hereto agree and acknowledge that this Agreement is not intended to
constitute, nor does it constitute, an interruption, suspension of continuity,
satisfaction, discharge of prior duties, novation, or termination of the Liens,
security interests, indebtedness, loans, liabilities, expenses, or obligations
under the Existing Security Agreement or under the Domestic Credit Agreement,
the Mexican Credit Agreement or any of the other Bank Loan Documents (except in
each case as expressly modified in accordance with the Domestic Credit Agreement
and the other Bank Loan Documents amended in connection therewith) or under the
Note Agreement or any of the other Senior Note Documents (except in each case as
expressly modified in accordance with the Note Agreement and the other Senior
Note Documents amended in connection therewith).

[SIGNATURE PAGE FOLLOWS]

 

17



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the day and year
first above set forth.

 

DEBTORS: ADVANCED DRAINAGE SYSTEMS, INC.

By:  

 

Name:  

 

Title:  

 

HANCOR HOLDING CORPORATION

By:  

 

Name:  

 

Title:  

 

HANCOR, INC.

By:  

 

Name:  

 

Title:  

 

STORMTECH LLC

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED SECURITY AGREEMENT]

 

COLLATERAL AGENT: PNC BANK, NATIONAL ASSOCIATION

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

SCHEDULE A

TO

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

SECURITY INTEREST DATA SUMMARY

1. The chief executive office of                      (“Debtor”) is located at:

 

                       

2. Debtor’s true and full name is as follows:                     . Each Debtor
uses no trade names or fictitious names, except as
follows:                     .

3. Debtor’s form of organization is as follows:

4. Debtor’s state of organization is as follows:

5. Debtor’s Employer Identification Number is as follows:

6. Debtor’s organization ID # is (if any exists) is as follows:



--------------------------------------------------------------------------------

SCHEDULE B

TO

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

EXHIBIT 2.5.1

FORM OF

LOAN REQUEST

 

TO:    PNC Bank, National Association, as Administrative Agent    PNC Firstside
Center – 4th Floor    500 First Avenue    Pittsburgh, PA 15219    P7-PFSC-04-I  
   Telephone No.:   (412) 762-6442    Telecopier No.:   (412) 762-8672   
Attention: Agency Services FROM:        Advanced Drainage Systems, Inc.
(“Borrower”) RE:    Second Amended and Restated Credit Agreement (as it may be
amended, restated, modified or supplemented, the “Credit Agreement”) dated as of
June 22, 2017, by and among the Borrower, the Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto, and PNC Bank, National
Association, as Administrative Agent for the Lenders (the “Administrative
Agent”)

Capitalized terms not otherwise defined herein shall have the respective
meanings set forth in the Credit Agreement.

 

A. Pursuant to Section 2.5.1 of the Credit Agreement, the undersigned hereby
irrevocably requests [check one line under 1.(a) below and fill in blank space
next to the line as appropriate]:

 

1. (a)  

     

     A new Revolving Credit Loan in Dollars OR  

     

     A new Revolving Credit Loan in an Optional Currency OR  

     

     Renewal of the Euro-Rate Option applicable to an outstanding Revolving
Credit Loan, originally made on              , 20     OR  

     

     Conversion of the Base Rate Option applicable to an outstanding Revolving
Credit Loan originally made on         ,     , 20     to a Revolving Credit Loan
to which the Euro-Rate Option applies, OR  

     

     Conversion of the Euro-Rate Option applicable to an outstanding Revolving
Credit Loan originally made on              , 20     to a Revolving Credit Loan
to which the Base Rate Option applies.



--------------------------------------------------------------------------------

SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:

[Check one line under 1.(b) below and fill in blank spaces in line next to
line]:

 

1. (b)(i)  

     

     Under the Base Rate Option. Such Loan shall have a Borrowing Date of
            , 20     (which date shall be (i) the Business Day of receipt by the
Administrative Agent by 11:00 a.m. Pittsburgh, Pennsylvania time, of this Loan
Request for making a new Revolving Credit Loan in Dollars to which the Base Rate
Option applies, or (ii) the last day of the preceding Euro-Rate Interest Period
if a Loan in Dollars to which the Euro-Rate Option applies is being converted to
a Loan in Dollars to which the Base Rate Option applies).       

OR

        (ii)  

     

     Under the Euro-Rate Option in Dollars. Such Loan shall have a Borrowing
Date of             , 20     (which date shall be three (3) Business Days
subsequent to the Business Day of receipt by the Administrative Agent by 11:00
a.m. Pittsburgh, Pennsylvania time of this Loan Request for making a new
Revolving Credit Loan in Dollars to which the Euro-Rate Option applies, renewing
a Loan in Dollars to which the Euro-Rate Option applies, or converting a Loan in
Dollars to which the Base Rate Option applies to a Loan in Dollars to which the
Euro-Rate Option applies.        (iii)  

     

     Under the Euro-Rate Option in an Optional Currency. Such Loan shall have a
Borrowing Date of             , 20     (which date shall be four (4) Business
Days subsequent to the Business Day of receipt by the Administrative Agent by
11:00 a.m. Pittsburgh, Pennsylvania time of this Loan Request for making a new
Optional Currency Loan to which the Euro-Rate Option applies, renewing an
Optional Currency Loan to which the Euro-Rate Option applies, or converting a
Loan to which the Base Rate Option applies to an Optional Currency Loan to which
the Euro-Rate Option applies. 2.   Such Loan is in the principal amount of U.S.
(or the Dollar Equivalent thereof) $         or the principal amount to be
renewed or converted is U.S. (or the Dollar Equivalent thereof) $         [the
amount of such Loan to be in (x) integral multiples of $500,000 (or the Dollar
Equivalent thereof) and not less than $1,000,000 (or the Dollar Equivalent
thereof) for each Borrowing Tranche under the Euro-Rate Option, and (y) integral
multiples of $100,000 and not less than $500,000 for each Borrowing Tranche
under the Base Rate Option.] 3.   [Complete blank below if the Borrower is
selecting the Euro-Rate Option]: Such Loan shall have an Interest Period of
[one, two, three or six] Months.                      4.   [Complete blank below
if the Borrower is requesting the Loan be funded in an Optional Currency]: Such
Loan shall be an Optional Currency Loan in the following currency:
                    .

 

2



--------------------------------------------------------------------------------

B. As of the date hereof and the date of making of the above-requested Loan (and
after giving effect thereto): all of the Loan Parties’ representations and
warranties contained in Article 6 of the Credit Agreement and the other Loan
Documents are true and correct in all material respects, provided, however, that
to the extent any such representation or warranty is already qualified by
materiality or Material Adverse Change, such representation or warranty is true
and correct in all respects; no Event of Default or Potential Default has
occurred and is continuing or exists; and the making of such Loan does not
contravene any Law applicable to any Loan Party, any Subsidiary of any Loan
Party, or any Lender.

 

C. The undersigned hereby irrevocably requests [check one line under (a) below
and fill in blank spaces next to the line as appropriate]:

 

  (a)        Funds to be deposited into the Administrative Agent bank account
per our current standing instructions. Complete amount of deposit if not full
loan advance amount: $                    .      OR         

 

   

     

   Funds to be wired per the following wire instructions:        $        
Amount of Wire Transfer           Bank Name:              ABA:             
Account Number:              Account Name:              Reference:         OR  
            

     

   Funds to be wired per the attached Funds Flow (multiple wire transfers).

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 TO LOAN REQUEST]

The undersigned certifies to the Administrative Agent as to the accuracy of the
foregoing.

 

       ADVANCED DRAINAGE SYSTEMS, INC.

Date:             , 20         By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 2.5.2

FORM OF

SWING LOAN REQUEST

 

TO:    PNC Bank, National Association, as Administrative Agent    PNC Firstside
Center – 4th Floor    500 First Avenue    Pittsburgh, PA 15219    P7-PFSC-04-I  
   Telephone No.:   (412) 762-6442    Telecopier No.:   (412) 762-8672   
Attention: Agency Services FROM:        Advanced Drainage Systems, Inc.
(“Borrower”) RE:    Second Amended and Restated Credit Agreement (as it may be
amended, restated, modified or supplemented, the “Credit Agreement”) dated as of
June 22, 2017, by and among the Borrower, the Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto, and PNC Bank, National
Association, as Administrative Agent for the Lenders (the “Administrative
Agent”)

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them by the Credit Agreement.

Pursuant to Section 2.5.2 of the Credit Agreement, the undersigned hereby makes
the following Swing Loan Request:

 

1.   Aggregate Principal Amount of Swing Loans: [amount shall be not less than
$100,000]   U.S.$         2.   Proposed Borrowing Date: [this Swing Loan Request
must be received by PNC by 12:00 noon Pittsburgh time on the proposed Borrowing
Date]               , 20     3.   As of the date hereof and the date of making
of the above-requested Loan (and after giving effect thereto): all of the Loan
Parties’ representations and warranties contained in Article 6 of the Credit
Agreement and the other Loan Documents are true and correct in all material
respects, provided, however, that to the extent any such representation or
warranty is already qualified by materiality or Material Adverse Change, such
representation or warranty is true and correct in all respects; no Event of
Default or Potential Default has occurred and is continuing or exists; and the
making of such Loan does not contravene any Law applicable to any Loan Party,
any Subsidiary of any Loan Party, or any Lender.  



--------------------------------------------------------------------------------

4.   The undersigned hereby irrevocably requests [check one line under (a) below
and fill in blank spaces next to the line as appropriate]:     (a)        Funds
to be deposited into the PNC bank account per our current standing instructions.
Complete amount of deposit if not full loan advance amount:
$                    .     OR  

 

   

     

   Funds to be wired per the following wire instructions:        $            
Amount of Wire Transfer           Bank Name:              ABA:             
Account Number:              Account Name:              Reference:         OR  
            

     

   Funds to be wired per the attached Funds Flow (multiple wire transfers).   

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 TO SWING LOAN REQUEST]

The undersigned hereby certifies the accuracy of the foregoing.

 

        ADVANCED DRAINAGE SYSTEMS, INC.

Date:             , 20          By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 2.10

FORM OF

LENDER JOINDER AND ASSUMPTION AGREEMENT

THIS LENDER JOINDER AND ASSUMPTION AGREEMENT (the “Joinder”) is made as of
            , 20     (the “Effective Date”) by                     , (the “New
Lender”).

BACKGROUND

Reference is made to the Second Amended and Restated Credit Agreement dated as
of June 22, 2017 among Advanced Drainage Systems, Inc., a Delaware corporation
(the “Borrower”), the Guarantors now or hereafter party thereto, the Lenders now
or hereafter party thereto and PNC Bank, National Association, as administrative
agent (the “Administrative Agent”) (as the same has been and may hereafter be
further modified, supplemented, amended or restated, the “Credit Agreement”).
Capitalized terms defined in the Credit Agreement are used herein as defined
therein.

AGREEMENT

In consideration of the Lenders permitting the New Lender to become a Lender
under the Credit Agreement, the New Lender agrees that effective as of the
Effective Date it shall become, and shall be deemed to be, a Lender under the
Credit Agreement and each of the other Loan Documents and agrees that from the
Effective Date and so long as the New Lender remains a party to the Credit
Agreement, such New Lender shall assume the obligations of a Lender under and
perform, comply with and be bound by each of the provisions of the Credit
Agreement which are stated to apply to a Lender and shall be entitled (in
accordance with its Ratable Share) to the benefits, rights and remedies set
forth therein and in each of the other Loan Documents. The New Lender hereby
acknowledges that it has heretofore received (i) a true and correct copy of the
Credit Agreement (including any modifications thereof or supplements or waivers
thereto) as in effect on the Effective Date, [(ii) its Revolving Credit Note
dated the Effective Date issued by the Borrower under the Credit Agreement in
the face amount of $        , if the New Lender is making a new Revolving Credit
Loan, and (iii) a term note dated the Effective Date issued by the Borrower
under the Credit Agreement in the face amount of $        , if the New Lender is
making an Added Term Loan].

The Commitments and Ratable Shares of the New Lender and each of the other
Lenders are as set forth on Schedule 1.1(B) to the Credit Agreement. Schedule
1.1(B) to the Credit Agreement is being amended and restated effective as of the
Effective Date hereof to read as set forth on Schedule 1.1(B) hereto. Schedule 1
hereto lists as of the date hereof the amount of Loans under each outstanding
Borrowing Tranche. Notwithstanding the foregoing on the date hereof, the
Borrower shall repay all outstanding Loans to which either the Base Rate Option
or the Euro-Rate Option applies and simultaneously reborrow a like amount of
Loans under each such Interest Rate Option from the Lenders (including the New
Lender) according to the Ratable Shares set forth on attached Schedule 1.1(B)
and shall be subject to breakage fees and other indemnities provided in
Section 5.10 [Indemnity].



--------------------------------------------------------------------------------

[The New Lender is executing and delivering this Joinder as of the Effective
Date and acknowledges that it shall: (A) participate in all new Revolving Credit
Loans borrowed by the Borrower on and after the Effective Date according to its
Ratable Share; and (B) participate in all Letters of Credit outstanding on and
after the Effective Date according to its Ratable Share.]

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, the New Lender has duly executed and delivered this Joinder
as of the Effective Date.

 

[NEW LENDER] By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[ACKNOWLEDGEMENT TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

ACKNOWLEDGED:

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

BORROWER:

ADVANCED DRAINAGE SYSTEMS, INC.

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS



--------------------------------------------------------------------------------

SCHEDULE 1

OUTSTANDING TRANCHES



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(A)

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of June 22, 2017 (as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Advanced Drainage
Systems, Inc., a Delaware corporation (the “Borrower”), each of guarantor from
time to time party thereto, each lender from time to time party thereto and PNC
Bank, National Association, as administrative agent.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                , 20[    ]

 

1



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(B)

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of June 22, 2017 (as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Advanced Drainage
Systems, Inc., a Delaware corporation (the “Borrower”), each of guarantor from
time to time party thereto, each lender from time to time party thereto and PNC
Bank, National Association, as administrative agent.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                , 20[    ]

 

1



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(C)

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of June 22, 2017 (as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Advanced Drainage
Systems, Inc., a Delaware corporation (the “Borrower”), each of guarantor from
time to time party thereto, each lender from time to time party thereto and PNC
Bank, National Association, as administrative agent.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

  Name:   Title: Date:                , 20[    ]

 

1



--------------------------------------------------------------------------------

EXHIBIT 5.9.7(D)

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of June 22, 2017 (as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Advanced Drainage
Systems, Inc., a Delaware corporation (the “Borrower”), each of guarantor from
time to time party thereto, each lender from time to time party thereto and PNC
Bank, National Association, as administrative agent.

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

  Name:   Title: Date:                , 20[    ]

 

1



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

FORM OF

COMPLIANCE CERTIFICATE

PNC Bank, National Association,

as Administrative Agent

PNC Firstside Center – 4th Floor

500 First Avenue

Pittsburgh, PA 15219

P7-PFSC-04-I

Telephone No.: (412) 762-6442

Telecopier No.: (412) 762-8672

Attention: Agency Services

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit Agreement dated as
of June 22, 2017 (as further amended, restated, modified or supplemented, the
“Credit Agreement”) by and among ADVANCED DRAINAGE SYSTEMS, INC., a Delaware
corporation (the “Borrower”), each of the Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and PNC Bank, National
Association, as Administrative Agent for the Lenders (the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
are used herein with the same meanings.

I,                     , duly elected [Chief Executive
Officer/President/Executive Vice President/Chief Financial Officer/Treasurer] of
the Borrower, do hereby certify on behalf of the Loan Parties as of the
[quarter/year] ended [            , 20    ] (the “Report Date”), as follows:

 

  1. To the best knowledge of the undersigned, the Loan Parties are in
compliance with, and since the most recent prior Report Date have at all times
complied with, the provisions of the Credit Agreement and the representations
and warranties contained in Section 6 of the Credit Agreement and in the other
Loan Documents are true and correct in all material respects on and as of the
date of this certificate with the same effect as though such representations and
warranties had been made on the date hereof (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier
date), and the Loan Parties have performed and complied with all covenants and
conditions thereof.

 

  2. [To the best knowledge of the undersigned, no event has occurred and is
continuing which constitutes an Event of Default or Potential Default.]

OR

[To the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Potential Default or Event of Default and its nature and status:
                    ]



--------------------------------------------------------------------------------

  3. Schedule I attached hereto sets forth the financial data and computations
evidencing the Loan Parties compliance with the covenants in Section 8.2.14 and
Section 8.2.15 of the Credit Agreement, all of which are true, complete, and
correct [except as set forth below (if applicable):                 ].

 

  4. The aggregate amount of outstanding additional Investments by Loan Parties
in Persons (including Joint Ventures and Subsidiaries) other than Loan Parties
which are not otherwise listed on Schedule 8.2.4 is $        , which amount
remains in compliance with the requirements of Section 8.2.4(v) of the Credit
Agreement which requires that such amount not exceed the greater of
(x) $150,000,000 or (y) 10% of the consolidated total assets of the Borrower and
its Subsidiaries, in each case outstanding at any time, and calculated after
giving effect to Investments which are Permitted Acquisitions taken into
consideration for purposes of determining compliance with Section 8.2.4(v)
pursuant to Section 8.2.4(xi); provided that any inadvertent inaccuracy in the
reporting of the foregoing amount shall not cause this certification to be false
or misleading in any material respect or otherwise result in a Potential Default
or Event of Default under any Loan Document unless an accurate calculation of
such amount would have resulted in such amount exceeding the requirements of
Section 8.2.4(v).

 

  5. [No additional Domestic Subsidiaries are required to join the Credit
Agreement as a Guarantor pursuant to the requirements of Section 8.1.11.]

OR

[The following additional Domestic Subsidiar[y/ies] [is/are] required to join
the Credit Agreement as a Guarantor pursuant to the requirements of
Section 8.1.11:                     ].



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations documented on
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of         , 20    .

 

        ADVANCED DRAINAGE SYSTEMS, INC.

 

Date:             , 20         By:  

 

    Name:  

 

    Title:  

 